Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 1 of 98 Page ID
                                 #:10329




                    EXHIBIT KK
Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 2 of 98 Page ID
                                 #:10330
                               Frymi Biedak                            03-25-19



                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



             THE WIMBLEDON FUND, SPC (CLASS     )
             TT),                               )
                                                )
                                PLAINTIFFS,     )
                                                )
                   VS.                          ) CASE NO.
                                                ) 2:15-CV-6633-CAS-ASJWX
                                                )
             GRAYBOX LLC; INTEGRATED            )
             ADMINISTRATION; EUGENE SCHER, AS   )
             TRUSTEE OF BERGSTEIN TRUST; AND    )
             CASCADE TECHNOLOGIES CORP.,        )
                                                )
                                DEFENDANTS.     )
             ___________________________________)




                       VIDEOTAPED DEPOSITION OF FRYMI BIEDAK

                                        TAKEN ON

                                MONDAY, MARCH 25, 2019




             Sandra Mitchell
             C.S.R. 12553




          eLitigation Services, Inc. - els@els-team.com
Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 3 of 98 Page ID
                                 #:10331
                                                                 Frymi Biedak                                                    03-25-19
                                                                 Page 2                                                               Page 4
        1            UNITED STATES DISTRICT COURT                                1               I-N-D-E-X
        2            CENTRAL DISTRICT OF CALIFORNIA                              2   WITNESS
        3                                                                        3   FRYMI BIEDAK
        4   THE WIMBLEDON FUND, SPC (CLASS                   )                   4                                PAGE
            TT),                     )                                           5          EXAMINATION BY MR. WALKER                 8,225
        5                        )                                               6          EXAMINATION BY MR. WIECHERT               178,251
                       PLAINTIFFS,       )                                       7
        6                        )
                                                                                 8             EXHIBITS
               VS.                   ) CASE NO.
                                                                                 9
        7                        ) 2:15-CV-6633-CAS-ASJWX
                                                                                10   NUMBER           DESCRIPTION             PAGE
                                 )
                                                                                11   EXHIBIT 1 - NOTICE OF DEPOSITION OF FRYMI BIEDAK                  10
        8   GRAYBOX LLC; INTEGRATED                  )
                                                                                12   EXHIBIT 2 - 2004 DEPOSITION OF FRYMI BIEDAK                 13
            ADMINISTRATION; EUGENE SCHER, AS )
        9   TRUSTEE OF BERGSTEIN TRUST; AND )                                   13   EXHIBIT 3 - VOL. 2 OF 2004 DEPOSITION OF FRYMI              31

            CASCADE TECHNOLOGIES CORP.,                  )                                  BIEDAK
       10                        )                                              14
                       DEFENDANTS.           )                                       EXHIBIT 4 - VOL. 3 OF 2004 DEPOSITION OF FRYMI              46
       11   ___________________________________)                                15          BIEDAK
       12                                                                       16   EXHIBIT 5 - SERIES OF CHARTS                49
       13                                                                       17   EXHIBIT 6 - TEXAS NOTICE OF DELINQUENT FRANCHISE                   59
       14                                                                                   TAX - 7/22/2011
       15                                                                       18
       16          VIDEOTAPED DEPOSITION OF FRYMI BIEDAK, taken on                   EXHIBIT 7 - LIST OF RELATED ENTITIES'             61
       17   behalf of the Plaintiff, at 10100 Santa Monica Boulevard,
                                                                                19          INFORMATION
       18   13th Floor, Los Angeles, California, commencing at
                                                                                20   EXHIBIT 8 - E-MAIL - EFFIE STERN - 11/2/2011       71
       19   10:05 a.m., Monday, March 25, 2019, before Sandra Mitchell,
                                                                                21   EXHIBIT 9 - E-MAIL - FRYMI BIEDAK - 11/9/2011          80
       20   C.S.R. 12553, pursuant to Notice.
                                                                                22   EXHIBIT 10 - E-MAIL - SWARTZ IP SERVICES - EFILE            86
       21
                                                                                            CONFIRMATION AN EFILED FORMS
       22
       23                                                                       23          ATTACHED

       24                                                                       24   EXHIBIT 11 - SWARTZ IP CANCELED CHECKS                   93
       25                                                                       25



                                                                 Page 3                                                               Page 5
        1   APPEARANCES:                                                         1             I N D E X (Continued)
        2   For the Plaintiffs, THE WIMBLEDON FUND, SPC (CLASS TT):              2               EXHIBITS
        3      COLE SCHOTZ                                                       3
               BY: JAMES W. WALKER, ESQ.                                         4   NUMBER          DESCRIPTION           PAGE
        4      901 MAIN STREET, SUITE 4120                                       5   EXHIBIT 12 - E-MAIL - SWARTZ IP SERVICE - TEXAS                  101
               DALLAS, TEXAS 75202
                                                                                           TAXES - 1/19/2012
        5      (469) 557-9391
               E-MAIL: JWALKER@COLESCHOTZ                                        6
        6                                                                            EXHIBIT 13 - KELLER WILLIAMS REALTY LETTER -           105
        7   For the Plaintiffs, THE WIMBLEDON FUND, SPC (CLASS TT):              7         4/1/2012
        8      COLE SCHOTZ                                                       8   EXHIBIT 14 - E-MAIL - KIA JAM - 4/16/2012     107
               BY: ERIC S. LATZER, ESQ.                                          9   EXHIBIT 15 - E-MAIL - FRYMI BIEDAK - 4/19/2012     108
        9      COURT PLAZA NORTH                                                10   EXHIBIT 16 - E-MAIL - MAJID ZARRINKELK -          121
               25 MAIN STREET                                                              4/19/2012
       10      HACKENSAK, NEW JERSEY 07601                                      11
               E-MAIL: ELATZER@COLESCHOTZ.COM
       11                                                                            EXHIBIT 17 - E-MAIL - KEITH WELNER - 4/26/2012              122
            For the Defendants, KIARASH JAM:                                    12
       12                                                                            EXHIBIT 18 - E-MAIL - KIA JAM - 4/27/2012          124
               DAVID WIECHERT                                                   13
       13      BY: 27136 PASEO ESPADA, SUITE B1123, ESQ.                             EXHIBIT 19 - E-MAIL - KIA JAM - 1/2/2013           126
               SAN JUAN CAPISTRANO, CALIFORNIA 92675                            14
       14      (949) 361-2822                                                        EXHIBIT 20 - E-MAIL - KIA JAM - 1/2/2013           129
               E-MAIL: DWEICHERT@AOL.COM                                        15
       15
                                                                                     EXHIBIT 21 - IA EMPLOYEE LIST - 8/2011 TO 12/2013 140
            For the WITNESS, FRYMI BIEDAK:
       16                                                                       16
               LAW OFFICES OF TIMOTHY D. MCGONIGLE                                   EXHIBIT 22 - SUMMARY OF ENTITIES                    145
       17      BY: TIMOTHY D. MCGONIGLE, ESQ.                                   17
               1880 CENTURY PARK EAST, SUITE 516                                     EXHIBIT 23 - LIST OF EMPLOYEES                    164
       18      LOS ANGELES, CALIFORNIA 90067                                    18
               (310) 478-7110                                                        EXHIBIT 24 - E-MAIL - FRYMI BIEDAK - 3/17/2016              169
       19      E-MAIL: TIM@MCGONIGLE                                            19
       20
                                                                                     EXHIBIT 25 - SWARTZ IP SERVICES- DESCRIPTION OF                   200
            Also Present:
       21                                                                       20         BUSINESS
               MICHELLE BARTFAY, VIDEOGRAPHER                                   21   EXHIBIT 26 - E-MAIL - SEAN EDRINGTON - 11/10/2011                203
       22                                                                       22   EXHIBIT 27 - E-MAIL - SEAN EDRINGTON - 11/17/2011                213
       23                                                                       23   EXHIBIT 28 - E-MAIL - SEAN EDRINGTON - 11/17/2011                216
       24                                                                       24   EXHIBIT 29 - E-MAIL - SEAN EDRINGTON - 11/23/2011                217
       25                                                                       25



                                                                                                      2 (Pages 2 to 5)
            eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 4 of 98 Page ID
                                      #:10332
                                                                         Frymi Biedak                                                              03-25-19
                                                                         Page 6                                                                        Page 8
                  1                I N D E X (Continued)                                   10:06:27    1   defendants Kia Jam and Integrated Administration.
                  2                 EXHIBITS                                                           2        MR. MCGONIGLE: And Timothy McGonigle for
                  3                                                                                    3   Graybox, as well as for the witness.
                  4      NUMBER             DESCRIPTION                 PAGE                           4        THE VIDEOGRAPHER: Would the court reporter
                  5      EXHIBIT 30 - E-MAIL - ALISA LILEY - 12/22/2011        218         10:06:36    5   please swear in the witness.
                  6      EXHIBIT 31 - E-MAIL - JUSTIN MILLIGAN - 3/2/2012       219                    6        THE REPORTER: Please raise your right hand.
                  7      EXHIBIT 32 - E-MAIL - DAVID BERGSTEIN - MALIBU              222
                                                                                                       7           Do you solemnly swear in the cause
                                 PROPERTY - 3/13/2012
                                                                                                       8           now pending to tell the truth, the
                  8
                                                                                                       9           whole truth, and nothing but the
                  9
                                                                                           10:06:37 10             truth so help you God?
                 10            QUESTIONS INSTRUCTED NOT TO ANSWER
                                                                                                      11        THE WITNESS: I do.
                 11                  PAGE LINE
                                                                                                      12                FRYMI BIEDAK,
                 12                   12    19
                                                                                                      13             having been duly sworn,
                 13                   28    14
                                                                                                      14        was examined and testified as follows:
                 14                   29    1
                                                                                           10:06:45 15
                 15                   30    18
                                                                                                      16                 EXAMINATION
                 16                   172    24
                                                                                                      17   BY MR. WALKER:
                 17                   173    18
                 18                   174    4
                                                                                                      18      Q Please state your full name for the record,
                 19
                                                                                                      19   ma'am.
                 20                INFORMATION REQUESTED
                                                                                           10:06:48 20        A It's Frymi Biedak. It's F as in Frank, R, Y as
                 21                    (NONE)
                                                                                                      21   in yellow, M as in Mary, I as in India. B as in boy,
                 22                                                                                   22   I-E, D as in dog, A as in apple, K as in kite.
                 23                                                                                   23      Q How are you currently employed?
                 24                                                                                   24      A I currently work for Corporate Administrative
                 25                                                                        10:07:11 25     Services.


                                                                         Page 7                                                                        Page 9
00:00:01    1     LOS ANGELES, CALIFORNIA, MONDAY, MARCH 25, 2019                          10:07:11    1     Q And who owns that company?
            2                 AT 10:05 A.M.                                                            2     A I don't know.
            3                                                                                          3     Q When you called me last week, the caller ID
            4         THE VIDEOGRAPHER: Good morning. We are now on                                    4   showed it was from Graybox LLC.
10:05:14    5   the record. My name is Michelle Bartfay. I'm a                             10:07:19    5         Are you still working with Graybox LLC?
            6   certified legal video specialist working with                                          6     A No.
            7   eLitigation Services, Inc. I'm neither a relative nor                                  7     Q Do you know why the caller ID would reflect
            8   employee of any of the parties and have no financial                                   8   that?
            9   interest in the outcome of this action.                                                9     A It's on my cell phone.
10:05:31   10         Today's date is March 25, 2019. The current                          10:07:28 10       Q What is the name of the entity that's on your
           11   time is 10:05 a.m. Today's deposition is taking place                                 11   paycheck?
           12   at 10100 Santa Monica Boulevard, Los Angeles,                                         12     A Corporate Administrative Services.
           13   California.                                                                           13     Q And could please spell that? It's Corporate?
           14         This is the videotaped deposition of Frymi                                      14     A Corporate Administrative Services.
10:05:51   15   Biedak. The consolidated case number is 2:15-CV-6633                       10:07:40 15       Q Okay. And you don't know who owns that
           16   CAS-AJWx. The entitled case matter is The Wimbledon                                   16   company?
           17   Fund versus Graybox LLC, et al.                                                       17     A No.
           18         The court reporter today is Sandra Mitchell.                                    18     Q When was the last time that you spoke to David
           19         Counsel, will you please introduce yourself and                                 19   Bergstein?
10:06:17   20   state whom you represent.                                                  10:07:49 20       A Yesterday. I went that visit him at Taft.
           21         MR. WALKER: Jim Walker for the plaintiff,                                       21     Q And how often do you contact him week to week?
           22   Class TT.                                                                             22     A It depends.
           23         MR. LATZER: Good morning. Eric Latzer of Cole                                   23     Q Are you in regular contact with him?
           24   Schotz also for the plaintiff.                                                        24     A I visit him, like, once a week.
10:06:27   25         MR. WIECHERT: David Wiechert on behalf of                            10:08:04 25       Q And during your visit, I take it you're



                                                                                                                             3 (Pages 6 to 9)
                        eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 5 of 98 Page ID
                                     #:10333
                                                             Frymi Biedak                                                               03-25-19
                                                          Page 10                                                                            Page 12
10:08:06    1   discussing matters that relate to his business affairs?    10:10:18    1      Q Well, did they relate to a particular personal
            2      A I am helping him with his legal items presently                   2   interest of yours, like an auto accident?
            3   because he's not available. So I'm helping him with his                3      A No, no.
            4   legal stuff and his communication to his attorneys.                    4      Q Okay. Did they relate to any personal business
10:08:22    5      Q Why is he not able to communicate with his            10:10:26    5   that you conduct?
            6   attorneys directly?                                                    6      A No.
            7      A Because it's only three days a week that you                      7      Q Was there any other reason for you to have been
            8   can see him.                                                           8   at those depositions outside of your employment with or
            9      Q Are you also communicating with him with                          9   for Mr. Bergstein?
10:08:33 10     respect to any business affairs?                           10:10:38 10        A Can you explain the question? Sorry.
           11      A No.                                                              11      Q Yes. Is it fair to say that there was no other
           12      Q I've handed you what's been marked as                            12   reason for you to provide six or seven depositions
           13   Exhibit 1.                                                            13   out -- other than the fact that you were there for
           14            (Exhibit 1 was marked for                                    14   something relating to Mr. Bergstein's business affairs?
14:15:30 15              identification by the Court Reporter              10:10:53 15        A To his entities.
           16            and is attached hereto.)                                     16      Q Okay. You mean his companies?
           17   BY MR. WALKER:                                                        17      A Yes. Entities related -- companies related one
           18      Q And you understand this is a deposition notice                   18   way or the other.
           19   that accompanied the subpoena that asked that you be                  19      Q What business entities does Mr. Bergstein
10:08:48 20     here today; correct?                                       10:11:09 20     continue to operate?
           21      A Correct.                                                         21      A None as far --
           22      Q How many depositions have you provided prior to                  22         MR. MCGONIGLE: Well, I'm going to object to
           23   today's proceeding?                                                   23   that. I think it's irrelevant to this case. I'm not
           24      A Either six or seven.                                             24   sure what -- what the relevancy would be to this matter.
10:08:58 25        Q When was the first one that you gave?                 10:11:20 25     So any business activities that Mr. Bergstein's


                                                          Page 11                                                                            Page 13
10:09:02    1      A In -- it was Leonard Gumport, and it was I want       10:11:23    1   currently running I think is irrelevant and I instruct
            2   to say 2010. It could also be 2011. I'm not sure.                      2   her not to answer.
            3      Q And you gave three depositions for Mr. Gumport?                   3         MR. WALKER: I would ask counsel to conform his
            4      A Uh-huh.                                                           4   objections to the rules and not provide guidance to the
10:09:19    5      Q And he was representing a bankrupt --                 10:11:33    5   witness.
            6   bankruptcy trustee in a matter pertaining to a couple of               6         MR. MCGONIGLE: I don't think I did. I'm
            7   Mr. Bergstein's companies; is that correct?                            7   not -- didn't coach the witness, Counsel.
            8      A As far as I recall, yes.                                          8   BY MR. WALKER:
            9      Q What were the other three or four depositions                     9     Q And you -- are you going to follow Counsel's
10:09:30 10     that you provided?                                         10:11:42 10     advice not to respond to that question, ma'am?
           11      A One was with -- in the law offices of -- it                      11     A Can you repeat the question?
           12   was -- the person was Earl Levine, I think it was. I                  12     Q Are you going to follow your lawyer's advice
           13   don't -- I don't recall the law firm. It was also in                  13   and not answer the question that I just asked you? The
           14   connection with the bankruptcy. I'm not sure.                         14   one that he objected to?
10:09:45 15           And then there was one with Sidley and Austin.       10:11:54 15       A Yes, of course.
           16   I don't know -- I don't remember what that was about.                 16     Q I'd like to hand you what has been marked as
           17   And then there was one, I think, in Beverly Hills. I                  17   Plaintiff's Exhibit 2.
           18   think the attorneys were Early Sullivan. I don't                      18              (Exhibit 2 was marked for
           19   remember what that was about.                                         19              identification by the Court Reporter
10:10:02 20           And then there was another one recently and          14:15:30 20                and is attached hereto.)
           21   with regards to some sort of an insurance claim.                      21   BY MR. WALKER:
           22      Q Now, were all of the depositions you provided                    22     Q You had mentioned earlier that you provided a
           23   relating in one way or the other to Mr. Bergstein's                   23   deposition requested by Leonard Gumport in a bankruptcy
           24   business affairs?                                                     24   matter. And I'll represent to you that this was the
10:10:16 25        A I don't know. I can't tell.                           10:12:26 25     2004 examination that you provided. This is the first



                                                                                                            4 (Pages 10 to 13)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 6 of 98 Page ID
                                     #:10334
                                                            Frymi Biedak                                                             03-25-19
                                                          Page 14                                                                       Page 16
10:12:29    1   volume of the transcript of that deposition.               10:14:55    1   overbroad and it's vague. You can answer.
            2     A Uh-huh.                                                            2         THE WITNESS: Can you repeat the question?
            3     Q Does it appear to -- if you -- you're free to                      3   BY MR. WALKER:
            4   look at it as you wish. Does it appear to be copy of                   4     Q Yes. To the -- over the past ten years, to the
10:12:37    5   that transcript of Volume 1 of your deposition?            10:15:03    5   extent that the name of the company on your paycheck
            6     A I can only assume yes.                                             6   changed, your job did not change; correct?
            7          MR. MCGONIGLE: Well, just for the record, it                    7         MR. MCGONIGLE: Same objections.
            8   doesn't look complete. I see it goes from Page 119 to                  8         THE WITNESS: Until Mr. Bergstein's
            9   160.                                                                   9   incarceration, I worked for him. For David Bergstein.
10:12:56 10     BY MR. WALKER:                                             10:15:22 10     And then now I'm working for an entity named Corporate
           11     Q Okay. Ma'am, if you look at the top, you'll                       11   Administrative Services.
           12   see it says Exhibit 46, Page 1 of 48 on the first page                12   BY MR. WALKER:
           13   there. It's on the very first page.                                   13     Q Is that involved or affiliated with
           14     A Yes.                                                              14   Mr. Bergstein in any way?
10:13:07 15       Q Do you see where it says Page 1 of 48?                 10:15:32 15       A I wouldn't know.
           16     A I see that.                                                       16     Q Were you doing any work for Mr. Bergstein or
           17     Q Okay. I'm going to refer to those review so                       17   any of his interests?
           18   page numbers as we walk through this.                                 18         MR. MCGONIGLE: During what period of time?
           19     A Okay.                                                             19   BY MR. WALKER:
10:13:14 20       Q If that's okay?                                        10:15:41 20       Q Currently?
           21     A Fine with me.                                                     21     A Currently, no. I help him with his legal
           22     Q All right. If you could turn to Page 5 of 48,                     22   battles, as I said before.
           23   please.                                                               23     Q So is it your testimony that your current
           24     A Yes.                                                              24   position and employment has absolutely nothing to do
10:13:26 25       Q You were asked at time that what company was on        10:15:52 25     with Mr. Bergstein or any of his entities or corporate


                                                          Page 15                                                                       Page 17
10:13:30    1   your paycheck at that time, and you responded that it      10:15:55    1    interests?
            2   was Managed Media Services, Inc.; correct?                             2           MR. MCGONIGLE: Well, I'm going to object to
            3      A Yes.                                                              3    that to the extent if she's assisting Mr. Bergstein with
            4      Q When did that change?                                             4    his legal affairs, then that would be protected by the
10:13:40    5      A I don't remember. I'm sorry.                          10:16:04    5    attorney-client privilege.
            6      Q How many companies have appeared on your                          6           So anything you're doing for Mr. Bergstein
            7   paychecks say over the last five years?                                7    would be protected by the privilege.
            8      A I'm going to have to think for a second. So                       8           THE WITNESS: Okay.
            9   now we are now in 2019. So '14 -- at some point it was                 9           MR. WALKER: Well, actually, no. You can
10:14:08 10     Integrated Administrative Services. And then -- and        10:16:13   10    instruct her that to the extent that's the case, she can
           11   then it -- oh, wait. There was one in between. It was                 11    conform her answer. But you can't instruct her how to
           12   something with financial, and then it was CAS.                        12    answer the question.
           13      Q Okay. So how many companies have appeared on                     13           MR. MCGONIGLE: I'm not doing that.
           14   to your paycheck over the last ten years?                             14           MR. WALKER: I would again urge Counsel to
10:14:25 15        A That, I cannot. I don't remember.                     10:16:23   15    comply with the rules governing objections and not
           16      Q More than ten?                                                   16    provide guidance to the witness.
           17      A I would have to look.                                            17    BY MR. WALKER:
           18      Q Would it be between five and ten?                                18       Q Ma'am, my question is, quite simply, are you
           19      A I can't say either way. Sorry.                                   19    still working for Mr. Bergstein or any of his entities
10:14:35 20        Q What is the reason that you change employers --       10:16:38   20    or commercial interests?
           21   well, let me ask it this way. During the period of the                21       A To the best of my knowledge, no.
           22   ten-year -- going back ten years, to the extent that the              22       Q When was the last time that you started working
           23   name of the company on your paycheck changed, you --                  23    for Mr. Bergstein or any of his corporate interests?
           24   your job did not change; correct?                                     24       A Well, he got incarcerated back in -- in -- in
10:14:54 25           MR. MCGONIGLE: I object. The question's              10:16:56   25    March of last year. So that's when it pretty much



                                                                                                          5 (Pages 14 to 17)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 7 of 98 Page ID
                                     #:10335
                                                            Frymi Biedak                                                              03-25-19
                                                          Page 18                                                                       Page 20
10:17:00    1    ended.                                                   10:19:25    1   foundation. It's vague.
            2       Q How many entities did Mr. Bergstein have at the                 2        You can answer.
            3    time of his incarceration that were active companies?                3        THE WITNESS: I -- I would say that I, in one
            4       A I wouldn't know. I would have to look.                          4   way or the other, always worked for David Bergstein.
10:17:12    5       Q What was the last -- what was the last name of      10:19:33    5   That's the way I would say, yes. Since '95.
            6    the company that was on your paycheck that was                       6   BY MR. WALKER:
            7    affiliated with Mr. Bergstein?                                       7     Q Now, during that same period of time you were
            8       A When you say affiliated, what do you mean by                    8   also working closely with Kia Jam; correct?
            9    that?                                                                9     A No.
10:17:26   10       Q Had any involvement whatsoever to do with           10:19:44 10       Q Okay. He was not involved on any
           11    Mr. Bergstein or any of his companies or commercial                 11   communications that you had with Mr. Bergstein?
           12    interests?                                                          12     A At the time, I think it -- when we moved to the
           13       A I can't -- I don't know how to answer those                    13   offices on -- on -- in Santa Monica. And I'm not sure.
           14    questions. I really don't he know.                                  14   As far as I recollect, Mr. Jam signed -- I think he was
10:17:39   15       Q You don't know what the last company that --        10:20:09 15     the one who signed the lease, as far as I recollect.
           16       A It's Corporate Administrative Services.                        16   And the employer of record was Integrated Administrative
           17       Q The current company that's on your paycheck?                   17   Services, and he -- he did not really involve me in the
           18       A It's Corporate Administrative Services. That's                 18   day-to-day operations.
           19    what it's been for the last, I want to say maybe 2015.              19     Q Of what?
10:17:55   20       Q Okay. Going back before Mr. Bergstein's             10:20:36 20       A Hmm?
           21    incarceration?                                                      21     Q Of what?
           22       A Yes.                                                           22     A Of the company.
           23       Q Okay. And so the current company on your                       23     Q Which company?
           24    paycheck is, in fact, affiliated in some way with                   24     A Integrated Administrative Services.
10:18:07   25    Mr. Bergstein; correct?                                  10:20:43 25       Q What was the address that you moved into at


                                                          Page 19                                                                       Page 21
10:18:08    1      A Well, I don't know how it is affiliated.             10:20:46    1   that time?
            2      Q Okay. Going to Page 8 of 48.                                     2      A The one Colorado Boulevard, I want to say.
            3      A Page?                                                            3      Q And what year was that?
            4      Q There on Line 20, you see the line numbers that                  4      A I want to say beginning of 2011.
10:18:36    5   are on the left side?                                     10:20:59    5      Q Going to Page 9 of 48.
            6      A Yes.                                                             6      A Yeah.
            7      Q Okay. Beginning on Line 19 you were asked                        7      Q There on the top four lines you said that
            8   about when you first started working with David                       8   Mr. Bergstein was somehow a business associate of the
            9   Bergstein.                                                            9   person that you worked for. Who was that person?
10:18:46 10           Is it fair say that you began working for David     10:21:17 10            MR. WIECHERT: And you're referring to in 1995,
           11   Bergstein in January of 1995?                                        11   Counsel?
           12      A Yes.                                                            12          MR. WALKER: Referring to her testimony on
           13      Q And you consistently worked for him all the way                 13   Line 1 through 4.
           14   up until the time his -- his incarceration?                          14          MR. WIECHERT: I think that testimony relates
10:18:59 15           MR. WIECHERT: Object. The question is vague.        10:21:34 15     back to the earlier page.
           16   It lacks foundation.                                                 16          MR. MCGONIGLE: You might want to read the
           17         THE WITNESS: I -- I don't -- I worked for -- I                 17   earlier pages to put it in context.
           18   worked for a lot of people, I mean, in my time. So I --              18          THE WITNESS: Okay. Uh-huh. Oh, the people --
           19   you're talking 25 years.                                             19   are you talking about the people to -- that -- who
10:19:12 20     BY MR. WALKER:                                            10:21:55 20     introduced me to David Bergstein?
           21      Q I'm talking about from 1995 when you began                      21   BY MR. WALKER:
           22   working with David Bergstein until the time of his                   22      Q Yes.
           23   incarceration. Were you always working and reporting to              23      A It was Scott Fine.
           24   Mr. Bergstein during that time period?                               24      Q And how do you spell that name?
10:19:24 25           MR. WIECHERT: Objection. The question lacks         10:22:04 25        A Fine, F-I-N-E, Scott.



                                                                                                         6 (Pages 18 to 21)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 8 of 98 Page ID
                                     #:10336
                                                          Frymi Biedak                                                             03-25-19
                                                        Page 22                                                                       Page 24
10:22:07    1      Q His name was Fine Scott?                           10:24:10    1   sure, yes.
            2      A No, his name was Scott Fine.                                   2   BY MR. WALKER:
            3      Q Scott Fine. Thank you.                                         3     Q And for how long did you maintain these
            4         Going to Page 15 of 48, if you could, please,                 4   spreadsheets? Over what period of years?
10:22:21    5   ma'am.                                                  10:24:17    5     A I wouldn't know.
            6      A Yes.                                                           6     Q Well, when was the last time that you provided
            7      Q Okay. Now, there towards the bottom you were                   7   Mr. Bergstein a copy of those spreadsheets?
            8   asked: "When did you first have anything to do with                 8     A For which company?
            9   spreadsheets as you've referred to it?"                             9     Q Any of his companies?
10:22:38 10           And your answer was: "I want to say 2007, but     10:24:26   10     A I'm just trying to think.
           11   I'm not 100 percent sure."                                         11        Well, it would have been definitely before his
           12         Do you see that?                                             12   incarceration.
           13      A Yes.                                                          13     Q Okay. How soon before?
           14      Q What spreadsheets are you discussing there?                   14     A That, I don't remember. I would have to look
10:22:50 15           MR. WIECHERT: I'm going to object on grounds      10:24:42   15   at my records.
           16   of relevance.                                                      16     Q Now, going to the preceding page, 14 of 48.
           17   BY MR. WALKER:                                                     17   There at the top you were asked: "When you say the
           18      Q You can answer the question.                                  18   spreadsheet, what are you referring to?"
           19      A Okay. I would say reconciliations of bank                     19        You said: "The tracking of banking transfers."
10:23:03 20     accounts, I'd say.                                      10:25:05   20        Do you see that?
           21      Q Okay. So was this something that you started                  21     A Uh-huh.
           22   to do for Mr. Bergstein?                                           22     Q Is that a fair characterization of what the
           23      A I always kept records of everything, like I                   23   spreadsheets reflected?
           24   keep of my personal life. I just like to write things              24        MR. WIECHERT: Objection. Vague and ambiguous.
10:23:21 25     down. That's all.                                       10:25:14   25        MR. MCGONIGLE: I'll join in that. You can


                                                        Page 23                                                                       Page 25
10:23:22    1      Q But specifically what did the spreadsheets         10:25:16    1    answer.
            2   reflect?                                                            2          THE WITNESS: I say it's a -- it's a keeping of
            3      A I would say it's like a checkbook that you keep                3    a -- okay. Let me just rephrase. It's keeping track of
            4   to write down the checks that you are coming in and                 4    anything that happens in a bank account. Like a check
10:23:32    5   going out.                                              10:25:32    5    balancing -- checkbook balancing. Sorry.
            6      Q For which companies?                                           6    BY MR. WALKER:
            7      A Oh, my god. I don't remember.                                  7       Q Okay. Going to Page 17 of 48. There on Line 9
            8      Q Multiple companies; correct?                                   8    you were asked if you were an accountant, and your
            9      A I am sure, yes.                                                9    answer was no. Was that accurate at the time?
10:23:38 10        Q Okay. Did you keep a separate spreadsheet for      10:25:49   10       A It's still accurate.
           11   each of Mr. Bergstein's entities?                                  11       Q Okay. Have you ever been an accountant?
           12         MR. WIECHERT: Objection. That question's                     12       A No.
           13   vague as to time. It lacks foundation.                             13       Q Have you ever been trained or educated as an
           14         THE WITNESS: I don't remember.                               14    accountant?
10:23:48 15     BY MR. WALKER:                                          10:25:56   15       A No.
           16      Q Starting in 2007, were you maintaining a                      16       Q Have you ever held a certified public
           17   spreadsheet for each of Mr. Bergstein's entities?                  17    accountancy?
           18      A I don't remember. I really don't remember. I                  18       A No.
           19   would have to look at the records.                                 19       Q Have you ever been licensed in any respect as
10:24:00 20        Q Do you -- were you keeping spreadsheets for        10:26:02   20    an accountant?
           21   multiple companies?                                                21       A No.
           22         MR. WIECHERT: Objection to the question. Are                 22       Q Now, at the time that you were giving this
           23   you talking about as of 2007?                                      23    examination that's reflected in Exhibit 2, did you
           24         MR. WALKER: Sure.                                            24    understand that you were under oath?
10:24:08 25           THE WITNESS: I'm -- I would -- I'm fairly         10:26:14   25       A Yes.



                                                                                                         7 (Pages 22 to 25)
                   eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 9 of 98 Page ID
                                     #:10337
                                                         Frymi Biedak                                                          03-25-19
                                                       Page 26                                                                   Page 28
10:26:14    1      Q Just as you're under oath today?                  10:29:09    1       Q And that was also an entity that Mr. Jam and
            2      A Yes.                                                          2    Mr. Bergstein were involved with; correct?
            3      Q Was the first time that you and Mr. Bergstein                 3          MR. WIECHERT: Objection. No foundation.
            4   began working with Mr. Jam when you moved to the                   4          THE WITNESS: I wouldn't know.
10:26:38    5   Colorado Boulevard office?                             10:29:19    5    BY MR. WALKER:
            6      A I don't think so.                                             6       Q What was the purpose of Swartz IP?
            7      Q When did you first start working with Mr. Jam?                7       A I don't know that either.
            8         MR. WIECHERT: The question's vague and                       8       Q As we sit here today, is it your testimony that
            9   ambiguous as to working with.                                      9    you're no longer maintaining spreadsheets for any of
10:26:51 10     BY MR. WALKER:                                         10:29:38   10    Mr. Bergstein's entities reflecting any banking
           11      Q You can answer the question.                                 11    transfers?
           12      A I think we were actually in this building, and               12       A I keep spreadsheets on entities that I have
           13   I think we moved here, I want to say either 2006 or               13    access to.
           14   2007. I think that's when Mr. Jam and his assistant               14       Q What are the names of those entities?
10:27:09 15     moved in with us, I think.                             10:30:05   15          MR. MCGONIGLE: I'm going to instruct -- I
           16      Q And what was the name of his assistant?                      16    think that's an irrelevant -- to this case and it's an
           17      A I think at the time it was Amy.                              17    invasion of the privacy of the particular people
           18      Q And what was her last name?                                  18    involved. I'm going to instruct her not to answer that.
           19      A I don't remember. I think it was Amy.                        19    BY MR. WALKER:
10:27:23 20        Q And then when you moved from this building, did   10:30:17   20       Q Are you going to follow your counsel's advice
           21   you then move to the Colorado Boulevard address?                  21    and not respond to that?
           22      A No, I don't think so.                                        22       A Yes.
           23      Q What was the next address that you occupied as               23       Q Do you still possess David Bergstein's
           24   an office?                                                        24    signature stamp?
10:27:38 25        A I think we moved to Fox Plaza.                    10:30:33   25       A Yes.


                                                       Page 27                                                                   Page 29
10:27:43    1       Q And what year was that?                          10:30:34    1      Q When was last time you used it?
            2       A I don't remember, but it was not much -- I                   2         MR. MCGONIGLE: I'm going to instruct her not
            3    don't think we stayed long on -- in this building.                3   to answer. That's irrelevant.
            4       Q Okay. And did Mr. Jam and his assistant move                 4   BY MR. WALKER:
10:28:04    5    with you and Mr. Bergstein to Fox Plaza?              10:30:40    5      Q Are you going to follow your counsel's advice,
            6       A I don't know if it was the same assistant. I                 6   ma'am?
            7    don't remember.                                                   7      A I don't think I've used it in a long time.
            8       Q But Mr. Jam did move with you?                               8         MR. MCGONIGLE: That's -- there's your answer.
            9       A As far as -- I thought he did, yes.                          9   BY MR. WALKER:
10:28:21   10       Q What was the -- you're familiar with the         10:30:48 10        Q When was the last time you used it?
           11    Graybox LLC, I take it?                                          11      A I don't remember.
           12       A When you say familiar, what do you mean?                    12      Q Did you ever maintain a -- or possess a
           13       Q You understand it was one of Mr. Bergstein's                13   signature stamp for Kia Jam?
           14    companies?                                                       14      A I did not, but there was one. But he never
10:28:43   15       A It -- he was the manager.                        10:31:04 15     gave it to me.
           16       Q What was purpose of Graybox?                                16      Q Okay.
           17       A I don't know.                                               17      A I mean, no. He may have given it to me when he
           18       Q Are you familiar with the company called                    18   was traveling. It's very possible. But, yes, there was
           19    Pineboard Holdings?                                              19   definitely one.
10:28:54   20       A I heard the name, yes.                           10:31:12 20        Q So from time to time you would have possessed
           21       Q What was the purpose of Pineboard Holdings?                 21   Mr. Jam's signature stamp?
           22       A That, I don't know.                                         22      A When he was traveling and he knew that his
           23       Q Are you familiar with the entity called --                  23   signature would be required and the office manager
           24    initially called Swartz IP?                                      24   wasn't there, then he would give it to me, yes.
10:29:07   25       A I heard the name, yes.                           10:31:35 25        Q If you could go to Page 44 of 48, please.



                                                                                                    8 (Pages 26 to 29)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 10 of 98 Page ID
                                     #:10338
                                                                 Frymi Biedak                                                      03-25-19
                                                              Page 30                                                                Page 32
10:31:41    1     A Page 44 we are now?                                    10:34:10    1      Q Yes, ma'am.
            2     Q Yes, ma'am.                                                        2         Now, is the spreadsheet that we see on Page 46
            3        Do you see your answer starting on Line 9?                        3   of 51 in Exhibit 3 --
            4     A On line 9? Yes.                                                    4      A Is Exhibit 47.
10:32:00    5     Q Could you read that answer, that first                 10:34:43    5      Q Yes. That's the way it's marked on the bottom
            6   paragraph out loud for us, please?                                     6   of the page. Thank you, ma'am.
            7     A From A, my answer?                                                 7         And it's -- appears at page 46 of 51 of this
            8     Q Yes.                                                               8   transcript; correct?
            9     A "Whenever I felt it was necessary that he --                       9      A Okay. Yes.
10:32:11 10     that it -- well, look, I'm not accountant. I'm not a       10:34:54   10      Q Okay. Is this an example of the spreadsheet
           11   bookkeeper. I'm making the entries. I'm keeping track.                11   that you maintained for a particular entity, in this
           12   I'm making sure every penny is accounted for. Okay."                  12   case CT1 Holdings, LLC?
           13     Q Are you still doing that for any of                               13      A That looks like something I may have created,
           14   Mr. Bergstein's entities?                                             14   yes.
10:32:29 15       A I wouldn't even know which entities he has, so.        10:35:07   15      Q Okay. So when we talk about your spreadsheets
           16   I'm keeping spreadsheets on any account that I have                   16   that you're maintaining for each entity, this particular
           17   access to.                                                            17   page, 46 of 51 in Exhibit 3, is how those spreadsheets
           18     Q Okay. And what would the name of those                            18   would appear; correct?
           19   accounts or entities be?                                              19         MR. MCGONIGLE: And I'll object that it
10:32:41 20          MR. MCGONIGLE: Well, I'm going to instruct her        10:35:19   20   mischaracterizes the witness' testimony and lacks
           21   not to answer. It's irrelevant and it's an invasion of                21   foundation.
           22   privacy.                                                              22         You can answer.
           23        MR. WALKER: Whose privacy?                                       23         THE WITNESS: I think I've changed the format
           24        MR. MCGONIGLE: Well, it's invasion of the                        24   over time drastically.
10:32:49 25     witness' privacy and whoever she's working for, so I'm     10:35:29   25   BY MR. WALKER:


                                                              Page 31                                                                Page 33
10:32:54    1   going to instruct her not to answer.                       10:35:29    1      Q Okay. But, certainly, this is how it appeared
            2   BY MR. WALKER:                                                         2   at the time that you were keeping this spreadsheet?
            3      Q I take it you're going to follow your counsel's                   3      A In -- in 2010?
            4   advice and not respond to that question?                               4      Q Yes.
10:33:01    5      A I wouldn't even know what to answer, so yes.          10:35:40    5      A Yes, I think, yeah, that's how they look like,
            6      Q Can you reach that, ma'am?                                        6   yes.
            7      A Yes, yes.                                                         7      Q And who decided what columns to create with
            8      Q Okay.                                                             8   respect to this spreadsheet?
            9            (Exhibit 3 was marked for                                     9      A I don't remember.
10:33:27 10              identification by the Court Reporter              10:35:52 10        Q Did you make that decision?
           11            and is attached hereto.)                                     11      A I don't remember. It's been so long. I don't
           12   BY MR. WALKER:                                                        12   remember.
           13      Q Ma'am, I've handed you what is now marked as                     13      Q Going about halfway down the page, a
           14   Exhibit 3.                                                            14   transaction check No. 1004 on May 30, 2008, there was a
10:33:38 15        A Yes.                                                  10:36:08 15     payment to K.Jam Productions; correct?
           16      Q And it is Volume 2 that continues your 2004                      16      A Yes.
           17   examination under oath in the Thinkfilm bankruptcy;                   17      Q Okay. And that was for a little bit more than
           18   correct?                                                              18   $11,000; correct?
           19      A Correct.                                                         19      A Yes.
10:33:54 20        Q Now, I'd like to turn your attention, ma'am,          10:36:19 20        Q And the stated purpose was consulting services;
           21   to -- we'll use the same page number format that we used              21   correct?
           22   for the last volume, okay?                                            22      A That's what it says.
           23      A Very well.                                                       23      Q What consulting services was K.Jam Productions
           24      Q If you could go to page 46 of 51, please.                        24   providing?
10:34:08 25        A Forty-six?                                            10:36:31 25           MR. WIECHERT: You mean at the time that this



                                                                                                        9 (Pages 30 to 33)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 11 of 98 Page ID
                                     #:10339
                                                                 Frymi Biedak                                                         03-25-19
                                                                Page 34                                                               Page 36
10:36:32    1   spreadsheet was created?                                  10:38:37    1   BY MR. WALKER:
            2           MR. WALKER: Yes.                                              2     Q It states "consulting services production." Do
            3           MR. WIECHERT: So is there actually a date on                  3   you see that?
            4   this?                                                                 4     A Yes.
10:36:37    5           MR. WALKER: May 30, 2008, shows the date of       10:38:43    5     Q And who was the beneficiary or the recipient of
            6   the transaction.                                                      6   the consulting service for which K.Jam Productions LLC
            7           MR. WIECHERT: And I'll object on relevance                    7   was paid?
            8   grounds just to a 2008 transaction.                                   8           MR. WIECHERT: Objection. No foundation.
            9   BY MR. WALKER:                                                        9   Speculation.
10:36:46 10       Q My question, ma'am, is what consulting services       10:39:00 10             THE WITNESS: I'm sorry. Can you repeat the
           11   was K.Jam Productions providing that resulted in an                  11   question?
           12   $11,076.93 payment?                                                  12   BY MR. WALKER:
           13     A I don't -- I don't know.                                         13     Q Who was the beneficiary or the recipient of the
           14     Q Which company or person was the recipient or                     14   consulting services for which K.Jam Productions was paid
10:37:03 15     the beneficiary of those consulting services?             10:39:11 15     on February 8, 2009?
           16     A Of K.Jam Productions?                                            16     A Well, the check was made out of CT1 --
           17     Q Yes.                                                             17   whatever -- whatever it was -- of CT1 Holdings LLC.
           18     A Well, I will have to assume -- and I know that                   18           So would this be the beneficiary?
           19   I'm not supposed to do that -- but I can only say I                  19     Q I'm asking you, ma'am.
10:37:19 20     would assume it's Kia Jam.                                10:39:28 20       A Well, I wouldn't know one way or the other.
           21           MR. WIECHERT: Let me move to strike the answer               21     Q What was the nature of the consulting services
           22   as speculation. And the witness was actually correct in              22   that were provided by K.Jam Productions LLC at this
           23   her legal assessment.                                                23   time?
           24           MR. WALKER: Again, I would ask that Counsel                  24           MR. WIECHERT: Objection. No foundation.
10:37:32 25     conform their objections to the rules.                    10:39:49 25             THE WITNESS: I'm sorry. You're going to have


                                                                Page 35                                                               Page 37
10:37:35    1   BY MR. WALKER:                                            10:39:49    1   to -- I am going to ask you to repeat the question
            2       Q Ma'am, if you could look at page 48 of 51.                      2   because I'm a little bit lost.
            3       A Forty-eight?                                                    3   BY MR. WALKER:
            4       Q Yes, ma'am.                                                     4      Q What was the nature of the consulting services
10:37:47    5       A Forty-eight. Okay.                                  10:39:56    5   being provided by K.Jam Productions LLC as of
            6       Q Okay. There on the third line we see a                          6   February 8, 2009?
            7   February 8, 2009, payment to K.Jam Productions, LLC;                  7          MR. WIECHERT: Same objection.
            8   correct?                                                              8          THE WITNESS: I can only, as far as I
            9       A Correct.                                                        9   recollect, K.Jam Productions was a product -- they did
10:38:03 10         Q And again, there was an $11,076.93 payment made     10:40:18 10     something with movies. That's all I can say.
           11   to K.Jam Productions LLC that your spreadsheet tracked;              11   BY MR. WALKER:
           12   correct?                                                             12      Q Going down a few lines on the same date, do you
           13         MR. WIECHERT: Objection. Relevance.                            13   see --
           14         MR. WALKER: Please allow me to finish my                       14      A On same date?
10:38:17 15     question before you interpose your objection.             10:40:27 15        Q Yes. On February 8, 2009, do you see the
           16         MR. WIECHERT: Sorry. I though you were                         16   payment to Kia Jam?
           17   paused, Counsel.                                                     17      A Yes.
           18   BY MR. WALKER:                                                       18      Q And you see that payment was for $2,201.80;
           19       Q I'll re-ask the question, ma'am.                               19   correct?
10:38:25 20           What was the purpose of the $11,076.93 payment      10:40:42 20        A Correct.
           21   to K.Jam Productions LLC?                                            21      Q And the description was for reimbursement of
           22         MR. WIECHERT: Objection. No foundation.                        22   expenses; correct?
           23   Calls for speculation.                                               23      A That's what it says.
           24         THE WITNESS: I have no idea.                                   24      Q When you created this spreadsheet for CT1
           25   ///                                                       10:40:55 25     Holdings, LLC, was that -- was this entry signifying



                                                                                                        10 (Pages 34 to 37)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 12 of 98 Page ID
                                     #:10340
                                                                 Frymi Biedak                                                          03-25-19
                                                              Page 38                                                                    Page 40
10:41:01    1   that Mr. Jam had incurred expenses on behalf of that       10:43:29    1   looked -- took the check numbers -- that's what I would
            2   company?                                                               2   do today -- and I wrote down whom they were written to
            3     A I don't --                                                         3   and then the amount and then I would balance. And if
            4        MR. MCGONIGLE: Objection. Relevance.                              4   the account balanced, then I would assume that it was
10:41:09    5         THE WITNESS: I don't remember.                       10:43:39    5   right.
            6   BY MR. WALKER:                                                         6   BY MR. WALKER:
            7     Q When you recorded a payment to Kia Jam in this                     7     Q And did you make an effort to ensure that it
            8   instance on February 8, 2009, utilizing check No. 1878                 8   was right?
            9   in the amount of $2,201.80, were you careful to ensure                 9     A That, I don't remember. I really don't recall
10:41:28   10   that that entry was accurate?                              10:43:47 10     what I did then.
           11     A I don't remember. I really don't remember.                        11     Q Okay. With respect to the spreadsheets that
           12     Q Well, do you not remember whether or not you                      12   you've maintained in the recent years, did you ensure
           13   made an effort to ensure that the transactions and the                13   that the information regarding who was being paid and
           14   payments that you recorded in these spreadsheets were                 14   the amount they were being paid was accurately reflected
10:41:42   15   accurate?                                                  10:44:01 15     in your spreadsheets?
           16     A Well, I can only say what I'm doing now and                       16            MR. MCGONIGLE: Object. The question is vague
           17   what I've been doing over the years. When somebody gave               17   and it lacks foundation.
           18   me receipts of monies that he had fronted and I would                 18            You can answer it.
           19   write a check or would ask accounting to write a check.               19            THE WITNESS: I'm trying the best I can to do
10:41:58   20   I would make sure that it's for the exact amount of they   10:44:09 20     everything right. If I make mistakes, you know, it's
           21   claim that they advanced funds. For example, somebody                 21   human.
           22   claims mileage, I making sure that he gives me the                    22   BY MR. WALKER:
           23   receipt.                                                              23     Q And that's my point, ma'am. You were making
           24     Q So --                                                             24   every effort -- every reasonable effort to ensure that
10:42:10   25     A That's all I can say.                                  10:44:17 25     the information that you recorded in your spreadsheets


                                                              Page 39                                                                    Page 41
10:42:11    1       Q -- when you entered a payment to Kia Jam on a        10:44:20    1   was accurate; correct?
            2   specific date and noted it in one your spreadsheets, is                2      A We are all trying to do the right thing and do
            3   it fair to say that that payment was actually made?                    3   a good job.
            4       A Well, if you look at the cleared items -- I                      4      Q So your answer to that would be yes?
10:42:32    5   would have see the -- but you look at the cleared items    10:44:28    5      A I would -- I definitely tried with my best
            6   and it says here one, the way I remember it, and then it               6   efforts to do it right.
            7   reduced the actual balance, I would assume the payment                 7      Q Okay. And by doing right, you mean to ensure
            8   was made.                                                              8   that the information that you were putting into the
            9       Q Okay. And did you take care to ensure that the                   9   spreadsheet was accurate?
10:42:44 10     entries that you made on these spreadsheet were            10:44:41   10      A Yes. I will go with that.
           11   accurate?                                                             11      Q Going to the final page, 51 of 51, of this same
           12       A Will you -- I'm sorry. Can you explain the                      12   exhibit.
           13   question?                                                             13      A Fifty-one? Fifty-one.
           14       Q Yes, ma'am. On the -- on the spreadsheet such                   14      Q There towards the kind bottom third, at the top
10:42:56 15     as the kind that we see here on page 48 of 51 --           10:45:00   15   we see a December 11, 2008, entry?
           16       A Yes.                                                            16      A December 11, 2008. I'm sorry, give me one.
           17       Q -- of Exhibit 3, we see a series of payments, a                 17      Q It's a payment K.Jam Productions LLC?
           18   series of payees, a series of amounts; correct?                       18      A Yes.
           19       A Uh-huh.                                                         19      Q Okay. And that was replaced with a cashier's
10:43:08 20         Q Did you ensure that when you entered any             10:45:13   20   check; correct?
           21   particular transaction or payment on your spreadsheets                21      A On 1/8 it says here.
           22   that the information that was provided was accurate?                  22      Q Why would it have been necessary to replace the
           23          MR. WIECHERT: The question's vague and                         23   payment with a cashier's check?
           24   ambiguous as to which spreadsheets Counsel is referring.              24         MR. WIECHERT: Objection. Relevance.
10:43:27 25            THE WITNESS: I -- looked -- I would say I           10:45:26   25         THE WITNESS: I don't know. I really don't



                                                                                                          11 (Pages 38 to 41)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 13 of 98 Page ID
                                     #:10341
                                                                   Frymi Biedak                                                        03-25-19
                                                              Page 42                                                                    Page 44
10:45:28    1   know.                                                      10:47:53    1   BY MR. WALKER:
            2   BY MR. WALKER:                                                         2      Q Okay.
            3     Q Going down a little bit further. You see on                        3      A I'm really sorry, but I don't.
            4   December 11, 2008, a payment to Kia Jam; correct?                      4      Q Let's go to the -- let's go to the last few
10:45:36    5     A Yes.                                                   10:47:56    5   years.
            6     Q And that was for $1,148.31; correct?                               6      A Okay.
            7     A Correct.                                                           7      Q When -- when someone presented you with
            8          MR. WIECHERT: Objection. Relevance.                             8   expenses, would you record it on the spreadsheet for the
            9   BY MR. WALKER:                                                         9   company that they told you the expenses were incurred
10:45:44 10       Q And that was for reimbursement of expenses?            10:48:07 10     for?
           11     A That's what it says.                                              11      A Well, I normally would write a check -- if it's
           12     Q Does that reflect that Mr. Jam was incurring                      12   a reimbursement of expenses and it's related to a
           13   expenses on behalf of CAPCO Group, LLC, the entity for                13   certain entity, then I would try to write it out of that
           14   which this spreadsheet was created?                                   14   particular entity, if I have receipts.
10:46:01 15            MR. WIECHERT: Objection. Relevance.                 10:48:35 15        Q And how would you know that the expenses were
           16          THE WITNESS: I can only say what it says here,                 16   related to a particular entity?
           17   so I don't -- I really don't know. I mean, again,                     17      A Well, I guess the person would say work related
           18   somebody has -- wants to be reimbursed for his expenses,              18   to X, Y, Z.
           19   he gives me an expense -- that's what I'm doing in                    19      Q In other words, that came in the form of
10:46:17 20     general: An expense report, receipts, and then a check     10:48:50 20     direction to you from whoever was requesting the
           21   is being generated.                                                   21   payment; correct?
           22   BY MR. WALKER:                                                        22      A You're talking now or then?
           23     Q So if Mr. -- if Mr. Jam presented you with                        23      Q Throughout the entire time that you were
           24   receipts for expenses and said to charge those expense                24   recording expenses incurred for any particular entity,
10:46:32 25     to a particular entity, then you would go to the           10:49:03 25     is the way that you knew which entity to charge the


                                                              Page 43                                                                    Page 45
10:46:36    1   spreadsheet for that entity and record the reimbursement   10:49:07    1   expenses to based upon what you were told by the person
            2   of those expenses in that spreadsheet; correct?                        2   submitting the expenses for reimbursement?
            3          MR. WIECHERT: Objection. Lacks foundation.                      3     A That's how it is now.
            4   No time frame.                                                         4     Q Okay.
10:46:48    5          THE WITNESS: Back then or now?                      10:49:20    5     A Back then, I don't remember how it was.
            6   BY MR. WALKER:                                                         6     Q Is it likely that it was the same way back
            7     Q Over the course of the time that you maintained                    7   then?
            8   these spreadsheets?                                                    8     A I wouldn't know one way or the other.
            9     A I don't think I would put something in a                           9           MR. WIECHERT: Calls for speculation. No
10:46:59 10     spreadsheet when I didn't have some sort of a backup       10:49:29   10   foundation.
           11   for.                                                                  11   BY MR. WALKER:
           12     Q Right. So the backup might be expense for a                       12     Q Are you suggesting that in 2007, in that time
           13   dinner; correct? It might be expense for the purchase                 13   frame, that if you didn't receive instructions from
           14   of a particular item. And when Mr. Jam brought you                    14   someone as to which company the expenses were incurred
10:47:15 15     those receipts, would he tell you which company to         10:49:39   15   for, that you would just randomly assign them to a
           16   charge them to?                                                       16   particular entity?
           17          MR. WIECHERT: The question's compound.                         17     A I don't think I ever did that because I was not
           18          THE WITNESS: I --                                              18   a signer on any of the accounts. I guess somebody must
           19          MR. MCGONIGLE: Yeah, why don't we -- can we                    19   have told me out of which company to write any
10:47:32 20     break that down? It is compound.                           10:49:53   20   particular check to.
           21          THE WITNESS: I'm -- I don't remember -- that                   21     Q Yes, ma'am.
           22   was in 2000 -- when was -- in 2000 -- in 2008. So that                22           MR. WALKER: Why don't we take a break for a
           23   was 11 years ago. I don't remember what people gave me                23   few minutes.
           24   back then, how it was record. I -- I really don't                     24           MR. WIECHERT: Sure.
10:47:53 25     remember.                                                  10:49:59   25           THE VIDEOGRAPHER: The time is 10:49 a.m. We



                                                                                                         12 (Pages 42 to 45)
                       eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 14 of 98 Page ID
                                     #:10342
                                                                 Frymi Biedak                                                           03-25-19
                                                                Page 46                                                                   Page 48
10:50:00    1   are now off the record.                                   11:08:21    1   Jam, and then it says credit. So I -- the way I see it,
            2         (A recess was taken.)                                           2   this was a cashier's check or a deposit that came from
            3         THE VIDEOGRAPHER: We are back on the record.                    3   Kia Jam to Production Management Services, if I
            4   The time is 11:05 a.m.                                                4   understand this correctly.
11:05:33    5   BY MR. WALKER:                                            11:08:41    5      Q Do you recall why Mr. Jam would have been
            6     Q Ms. Biedak, I've handed you what's been marked                    6   paying $200,000 to Production Management Services at
            7   as Exhibit 4, and would represent to you that it is                   7   that time?
            8   Volume 3 of your prior 2004 examination under oath.                   8      A No idea.
            9         Does that appear to be correct to you?                          9          MR. WIECHERT: Objection. Relevance.
11:05:51   10     A It says it here.                                      11:08:49 10     BY MR. WALKER:
           11            (Exhibit 4 was marked for                                   11      Q Going down two line items. On March 20, 2008,
           12            identification by the Court Reporter                        12   there was a wire transfer of $2 million to Jerome
           13            and is attached hereto.)                                    13   Swartz.
           14         MR. WALKER: Thank you, ma'am.                                  14          Do you see that?
11:05:55   15   BY MR. WALKER:                                            11:08:59 15        A If you look at the spreadsheet, it would be a
           16     Q Using the same page numbering, if you could                      16   credit from him. So it would have come from him,
           17   turn to page 37 of 38, please.                                       17   because this is in the credit column.
           18     A Thirty-seven? Yeah, I see that.                                  18      Q So that was Production Management Services,
           19     Q Okay. Is this a spreadsheet that you prepared                    19   LLC, receiving $2 million from Mr. Swartz?
11:06:28   20   for Production Management Services, LLC?                  11:09:17 20        A That's the way I see it now, yes.
           21     A I don't recollect that format. It may be, but                    21      Q If you'd go to the next page, ma'am, Page 38 of
           22   it's just not -- it's not complete.                                  22   Exhibit 4.
           23     Q Why do you say that?                                             23      A Thirty-eight of 38. Yeah, I'm on the page now,
           24     A Because if you looked at the other spreadsheet,                  24   yes.
11:06:52   25   I always had, like -- put the actual balances and the     11:09:40 25        Q And is this another portion of a spreadsheet


                                                                Page 47                                                                   Page 49
11:06:55    1   bank balances and whatever cleared. So this is not        11:09:42    1   that you created for Production Management Services,
            2   something that -- it looks more like a -- a fragment of               2   LLC?
            3   something that I may have created.                                    3     A I would think so, yes. It looks definitely --
            4      Q Okay. So this appears to be a portion of a                       4   the upper part is something, but it's -- it's just I
11:07:14    5   spreadsheet that you created for Production Management    11:09:58    5   would not presented it this way. Maybe it was printed
            6   Services, LLC; correct?                                               6   out differently.
            7      A It could be.                                                     7     Q Going to the second -- to the last item. On
            8      Q Okay.                                                            8   December 20, 2007, check No. 2112 was issued to K.Jam
            9      A It could be.                                                     9   Productions; correct?
11:07:21 10        Q Going approximately two-thirds of the way down,      11:10:16 10           MR. WIECHERT: Objection. Relevance.
           11   on March 13, 2008, there's notation "deposit."                       11         THE WITNESS: That's what it says.
           12        Do you see that?                                                12   BY MR. WALKER:
           13      A It's "deposit cc."                                              13     Q And the check was issued in the amount of
           14      Q Excuse me.                                                      14   $11,076.93; correct?
11:07:44 15          What does the cc designate?                          11:10:25 15           MR. WIECHERT: Same objection.
           16      A What I would use it now, I would say cashier's                  16         THE WITNESS: That's what it says.
           17   check.                                                               17   BY MR. WALKER:
           18      Q And that -- was that reflecting a payment to                    18     Q Do you know the purpose for that payment to
           19   Kia Jam? I'm looking at the one for March 13, 2008, a                19   K.Jam Productions at that time?
11:08:03 20     deposit by cashier's check, and the vendor or deposit     11:10:34 20           MR. WIECHERT: Same objection.
           21   from is Kia Jam for $200,000.                                        21         THE WITNESS: If it's not here, I don't
           22        MR. WIECHERT: Objection. Relevance.                             22   remember.
           23   BY MR. WALKER:                                                       23            (Exhibit 5 was marked for
           24      Q Do you see that entry?                                          24            identification by the Court Reporter
11:08:17 25        A I see an entry here and it says deposit, Kia         11:10:38 25              and is attached hereto.)



                                                                                                       13 (Pages 46 to 49)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 15 of 98 Page ID
                                     #:10343
                                                                  Frymi Biedak                                                    03-25-19
                                                               Page 50                                                             Page 52
11:11:01    1   BY MR. WALKER:                                            11:13:18    1   evidence. No foundation.
            2      Q Ma'am, I've handed you what's been marked as                     2         THE WITNESS: Oh, that's what it says on the
            3   Plaintiff's Exhibit 5. And I think you'll see that it's               3   spreadsheet, yes.
            4   a series of charts; correct?                                          4   BY MR. WALKER:
11:11:18    5      A Yes.                                                 11:13:25    5      Q And do you understand Integrated
            6      Q Okay. And these charts were created by the                       6   Administration, at that time, to have been Mr. Jam's
            7   federal government in its trial against Mr. Bergstein;                7   company? Kia Jam's company?
            8   correct?                                                              8         MR. WIECHERT: Calls for a legal conclusion.
            9      A I've never seen them before.                                     9         THE WITNESS: Can you repeat that question?
11:11:28 10        Q Well, if you look to the right corner you'll         11:13:36 10     I'm sorry.
           11   see it says Government Exhibit 50; correct?                          11         MR. WALKER: Yes, ma'am.
           12      A That's what it says, yes.                                       12   BY MR. WALKER:
           13      Q Okay. Now, the first page of Exhibit 5 looks                    13      Q As of February 2nd, 2012, did you understand
           14   at transfers from Swartz IP Services Group to Pacific                14   Integrated Administration to be Kia Jam's company?
11:11:45 15     Life, the Bergstein Trust, Integrated Administration,     11:13:46 15           MR. WIECHERT: No foundation. Calls for a
           16   and Graybox; correct?                                                16   conclusion.
           17      A That's what it says, yes.                                       17         THE WITNESS: You want me to say something?
           18      Q Do you know on February 12 -- I'm sorry -- do                   18   BY MR. WALKER:
           19   you know on February 2nd, 2012, why Swartz IP Services               19      Q I'd like you to answer the question, yes,
11:12:02 20     Group would have paid $29,000 to Pacific Life?            11:13:54 20     ma'am. I'm asking for your understanding as of
           21         MR. WIECHERT: Assumes facts not in evidence.                   21   February 2nd, 2012, as to whether or not Integrated
           22         MR. MCGONIGLE: I'm going to object to the                      22   Administration was Kia Jam's company?
           23   extent there's no foundation.                                        23      A Well, when you say Kia Jam's company, what do
           24         But you can answer it.                                         24   you mean by that? Did he own it? I don't -- ownership,
11:12:12 25           THE WITNESS: Where do you see that -- the           11:14:10 25     I don't know. I just can say that he was one way or the


                                                               Page 51                                                             Page 53
11:12:14    1   date? On the top? Okay. On that day?                      11:14:13    1   other connected with this entity. I think he had an
            2         I have no idea. I don't even know who Pacific                   2   office. That's all I can say.
            3   Life is, quite frankly.                                               3      Q Okay. If you could turn to the third page of
            4   BY MR. WALKER:                                                        4   this exhibit, ma'am. And I apologize they're not
11:12:27    5     Q The next item reflects a $50,000 transfer from        11:14:37    5   numbered.
            6   Swartz IP to Bergstein trust; correct?                                6      A That's okay.
            7     A Yes, that's what it says.                                         7      Q You'll just have to thumb through it.
            8     Q As of 2012, what -- what was the total value of                   8      A Yes.
            9   the assets held by the Bergstein trust?                               9      Q Okay. Now we see a chart that's entitled
11:12:46   10     A I have no idea.                                       11:14:45 10     G.X.715, February 2nd, 2012, transfers from Swartz IP
           11     Q Do you know -- could you identify any assets                     11   Services Group to Incident Administration; correct?
           12   individually that were held in that trust?                           12      A That's what it says.
           13     A I never saw that -- any -- any kind information                  13      Q Okay. And it shows a transfer from Swartz IP
           14   on that trust.                                                       14   Services Group to Integrated Administration of $50,000;
11:12:58   15     Q Who was handling or managing those items and          11:15:01 15     correct?
           16   assets for Mr. Bergstein?                                            16      A That's what it says.
           17     A I don't --                                                       17      Q Now, were you maintaining a spreadsheet for
           18         MR. MCGONIGLE: You mean the ones in the trust?                 18   Swartz IP Services Group as of February 2nd, 2012?
           19         MR. WALKER: Yes.                                               19      A No. Never had one.
11:13:08   20         THE WITNESS: I have no idea.                        11:15:15 20        Q You never a maintained spreadsheet for Swartz
           21   BY MR. WALKER:                                                       21   IP?
           22     Q Okay. Going down a bit, we see Swartz IP                         22      A No.
           23   Service Group transferred $50,000 to Integrated                      23      Q Why not?
           24   Administration; correct?                                             24      A Because I didn't know even -- I didn't know
11:13:18   25         MR. WIECHERT: Objection. Assumes facts not in       11:15:21 25     who -- I didn't know which bank there was an account



                                                                                                     14 (Pages 50 to 53)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 16 of 98 Page ID
                                     #:10344
                                                                 Frymi Biedak                                                           03-25-19
                                                              Page 54                                                                    Page 56
11:15:26    1   with at the time.                                          11:17:07    1   those transfers.
            2      Q Was that an oversight on your part?                               2   BY MR. WALKER:
            3         MR. MCGONIGLE: Objection.                                        3     Q Ma'am, my question was, did you maintain a
            4         THE WITNESS: I was not involved.                                 4   spreadsheet for K.Jam Productions or K.Jam Media?
11:15:33    5         MR. MCGONIGLE: Excuse me, ma'am.                     11:17:15    5     A I have no.
            6         THE WITNESS: I'm sorry.                                          6     Q And do you know why you did not?
            7         MR. MCGONIGLE: I just wanted to take a moment                    7     A Because nobody ever told me to. Or because I
            8   to object.                                                             8   never had access to anything. I cannot create something
            9         THE WITNESS: Sorry about that.                                   9   that I don't have access to.
11:15:39 10           MR. MCGONIGLE: The question is vague and             11:17:30 10       Q So to the extent that Swartz IP Services Group
           11   ambiguous.                                                            11   transferred $50,000 to Integrated Administration, you
           12   BY MR. WALKER:                                                        12   would not have maintained a spreadsheet to show how that
           13      Q Was there a specific reason that you understood                  13   money went from Integrated to either K.Jam Productions
           14   as to why you were not asked to create a spreadsheet for              14   or K.Jam Media?
11:15:47 15     Swartz IP?                                                 11:17:50 15       A No.
           16      A I don't know if there was a reason I was not                     16         MR. WIECHERT: Assumes facts not in evidence.
           17   asked, so I didn't maintain one.                                      17   BY MR. WALKER:
           18      Q Now, going on in this chart, it shows the                        18     Q And I take it that's largely because Kia Jam
           19   transfer from Swartz IP to Integrated Administration.                 19   did not ask you to create a spreadsheet for his
11:16:04 20     Did you maintain a spreadsheet for Integrated              11:17:58 20     companies; correct?
           21   Administration?                                                       21         MR. MCGONIGLE: Object to that. It's --
           22      A I did not.                                                       22   there's no foundation. It's argumentative.
           23      Q And why was that?                                                23         You can answer it.
           24         MR. WIECHERT: Calls for a conclusion. No                        24         THE WITNESS: I'm sorry. I forget the
11:16:15 25     foundation.                                                11:18:06 25     questions. I really apologize.


                                                              Page 55                                                                    Page 57
11:16:15    1        THE WITNESS: So do you want me not to answer?         11:18:09    1   BY MR. WALKER:
            2   BY MR. WALKER:                                                         2     Q I take it that the reason that you didn't have
            3     Q Yes, ma'am, you can answer the question.                           3   a spreadsheet for either Integrated Administration,
            4        MR. MCGONIGLE: You can -- you can answer.                         4   K.Jam Productions, or K.Jam Media was because Kia Jam
11:16:21    5        THE WITNESS: Okay. Because I never know               11:18:19    5   did not ask you to prepare a spreadsheet or maintain a
            6   how -- how exact --                                                    6   spreadsheet for those companies?
            7        Repeat the question, please. Sorry.                               7         MR. MCGONIGLE: Same objection.
            8   BY MR. WALKER:                                                         8   BY MR. WALKER:
            9     Q Yes, ma'am. Did you maintain a spreadsheet at                      9     Q Is that correct?
11:16:28   10   any time for Integrated Administration?                    11:18:27 10       A I would assume so, yes.
           11     A I did not.                                                        11     Q And I take it that you also did not have access
           12     Q And do you know why you did not?                                  12   to the bank accounts for Integrated Administration,
           13     A I did not have access to that account online.                     13   K.Jam Productions, or K.Jam Media?
           14     Q Now, this shows a transfer from Integrated                        14     A I have not, no.
11:16:39   15   Administration to K.Jam Productions of $18,000 and K.Jam   11:18:42 15       Q Is that true at all times, that you never had
           16   Media of $33,000; correct?                                            16   access to the bank accounts of Integrated
           17     A That's what it says.                                              17   Administration, K.Jam Productions, or K.Jam Media?
           18        MR. WIECHERT: Objection. No foundation.                          18         MR. MCGONIGLE: I'll object to that as
           19   There's no foundation as to whether you know whether                  19   compound.
11:16:55   20   transfers occurred or not.                                 11:18:53 20           MR. WALKER: Well, let me -- I'll go ahead and
           21        MR. WALKER: I would -- I would ask Counsel                       21   break up to address the objection.
           22   again to please conform his objections to the rules.                  22   BY MR. WALKER:
           23        MR. WIECHERT: I am, Counsel. She didn't                          23     Q Have you, at any time, ever had access to the
           24   create this document. You haven't laid a foundation as                24   bank accounts of Integrated Administration?
11:17:07   25   to whether she has any personal knowledge about any of     11:19:02 25       A Not as far as I recall.



                                                                                                       15 (Pages 54 to 57)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 17 of 98 Page ID
                                     #:10345
                                                             Frymi Biedak                                                          03-25-19
                                                          Page 58                                                                    Page 60
11:19:04    1     Q Have you, at any time, had access to the bank          11:21:29    1   filed; correct?
            2   accounts of K.Jam Productions?                                         2      A That's what it -- that's what it says on the --
            3      A Definitely not.                                                   3   on the document, yes.
            4     Q Have you, at any time, had access to the bank                      4      Q And, likewise, it states that a complete signed
11:19:14    5   records for K.Jam Media?                                   11:21:38    5   public information report, form 05-102 was also not
            6      A Definitely not.                                                   6   filed; correct?
            7      Q Now, going on to the next page, we see the                        7      A That's what it says, yes.
            8   chart reflects that of the $18,000 that went to K.Jam                  8      Q Okay. Were those forms and tax reports ever
            9   Productions, that that was transferred to Zarrinkelk                   9   filed with the state of Texas, to your knowledge?
11:19:32   10   Kashefipour?                                               11:21:58 10        A I am -- I vaguely remember -- and that is
           11      A That's what it says.                                             11   really vaguely -- that something was filed. But I think
           12     Q Okay. And are you familiar with the entity --                     12   for a prior year for this Swartz IP Services with the
           13   the Zarrinkelk?                                                       13   franchise tax. But I think was -- and I actually think
           14      A To the best of my knowledge, they were an                        14   Scott Woodward did a filing. I -- I vaguely remember
11:19:46   15   accounting firm.                                           11:22:18 15     that one. But this is the only one, because I think
           16      Q Okay. And did the Zarrinkelk accounting firm                     16   something needed to be done and he was -- he is a CPA,
           17   provide accounting services for both Mr. Jam's                        17   Scott Woodward. And I think he did the filing with
           18   companies, as well as Mr. Bergstein's companies?                      18   Texas.
           19      A I don't think they provided services to                          19      Q For the 2010 year?
11:20:04   20   Mr. Bergstein. But I'm not sure. I'm real -- I really      11:22:32 20        A That's the way -- I think so. It was -- it
           21   don't know.                                                           21   was -- I think this one -- I think it was for the
           22      Q Did you understand that Mr. Zarrinkelk was only                  22   previous year. It was filed for one year, but I don't
           23   Kia Jam's accountant?                                                 23   remember for which year.
           24      A I wouldn't know one way or the other.                            24      Q Okay. And was Swartz IP Services Group, Inc.,
11:20:17   25     Q Going down there towards the bottom of that            11:22:49 25     to your knowledge, allowed to forfeit its charter in


                                                          Page 59                                                                    Page 61
11:20:19    1   chart, from K.Jam Media, we see it reflects that $13,000   11:22:53    1   Texas?
            2   was transferred to K.Jam House.                                        2      A I have no idea. I don't know.
            3         Is that just Mr. Jam's home?                                     3      Q Going to the bottom left of Exhibit 6, Swartz
            4         MR. WIECHERT: Objection. No foundation.                          4   IP Services Group, Inc., listed a 10101 Fondren Road,
11:20:31    5         THE WITNESS: I have no idea.                         11:23:02    5   Suite 515 address in Houston, Texas.
            6   BY MR. WALKER:                                                         6         Do you know why that address was used?
            7      Q Do you --                                                         7      A I have no idea.
            8      A I have no idea.                                                   8      Q Do you know what was located at that address?
            9      Q Ma'am, I'm going to hand you what's been marked                   9      A I have no idea.
11:20:54 10     as Exhibit 6.                                              11:23:23   10      Q I'm going to hand you what's been marked as
           11      A Are we done with this now?                                       11   Exhibit 7, ma'am.
           12      Q Yes, ma'am. We are. Thank you.                                   12           (Exhibit 7 was marked for
           13            (Exhibit 6 was marked for                                    13           identification by the Court Reporter
           14            identification by the Court Reporter                         14           and is attached hereto.)
11:20:58 15              and is attached hereto.)                          11:23:27   15   BY MR. WALKER:
           16   BY MR. WALKER:                                                        16      Q Now, Plaintiff's Exhibit 7 that I've handed you
           17      Q Now, can you identify Exhibit 6 as the Texas                     17   is two pages, and it has a list of entities with related
           18   notice of delinquent franchise tax that was issued for                18   information; correct?
           19   Swartz IP Services Group, Inc.?                                       19      A Yes.
11:21:15 20        A That's what it says, yes.                             11:23:48   20      Q Okay. Was this a list that you created?
           21      Q And it says that the date of delinquency up in                   21      A It looks like something that I may have
           22   the upper right corner was May 17, 2011; correct?                     22   created, yes.
           23      A That's what it says.                                             23      Q Okay. And --
           24      Q And it states the reason for the delinquency                     24      A I think I did it with the office manager at the
11:21:25 25     was that the original franchise tax report was not         11:23:55   25   time.



                                                                                                     16 (Pages 58 to 61)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 18 of 98 Page ID
                                     #:10346
                                                             Frymi Biedak                                                              03-25-19
                                                          Page 62                                                                        Page 64
11:23:55    1      Q Who would have been whom?                             11:26:51    1   these 17 entities appeared in this particular chart?
            2      A That would have been Steven Piskula.                              2     A No.
            3         THE COURT REPORTER: Steven who?                                  3     Q And what was your understanding of the purpose
            4         THE WITNESS: Steven Piskula. P as in papa, I,                    4   for forming all of those 16 entities over the course of
11:24:02    5   S as in Sam, K as in kite, U as in unicorn, L as in        11:27:06    5   the 2010 and 2011 years?
            6   Larry, A as in apple. First name is Steven.                            6         MR. WIECHERT: The question is compound. Also
            7   BY MR. WALKER:                                                         7   no foundation.
            8      Q Okay. And what was the purpose of creating                        8         THE WITNESS: I did not form all of -- I formed
            9   this form?                                                             9   only a few, as far as I recollect.
11:24:23 10        A I can only assume that I was instructed by            11:27:19 10     BY MR. WALKER:
           11   somebody to put together a form of entities and their                 11     Q Okay. And do you recall -- or could you point
           12   EIN numbers.                                                          12   us to those few that you formed?
           13      Q Now, by my count -- well, let me ask you this:                   13     A I try. I think -- and I'm not sure. I think I
           14   When you look at the second page, is it -- is the second              14   formed -- I may have formed CAC Group maybe.
11:24:41 15     page, was it intended to be a second page or is that       11:27:56 15       Q Okay. What else?
           16   simply another column that should appear on the right of              16     A Cyrano Group.
           17   what the first page is?                                               17     Q All righty.
           18      A I don't know why this is not the same format as                  18     A Maybe Tristate Lighting Inc.
           19   this one. I have no idea.                                             19         Well, these are the same. These are -- these
11:25:10 20        Q Do you recognize the -- the chart with the name       11:28:34 20     are the same as these one, no?
           21   of entity and the EIN number on the second page of                    21     Q It appears that they are, yes, ma'am.
           22   Exhibit 7?                                                            22     A I think -- that's from what I recall. That's
           23      A When you say recognize, what do --                               23   what I think I may have formed.
           24      Q Yes, ma'am. Is that a separate document or                       24     Q Now, some of the companies on the first page of
11:25:25 25     chart that you created?                                    11:28:50 25     Exhibit 7 were incorporated in Delaware; correct?


                                                          Page 63                                                                        Page 65
11:25:26    1      A I would not know one way or the other. I don't        11:28:55    1     A Yes.
            2   think that I would create something with -- like, I -- I               2     Q And some were incorporated in California;
            3   think I probably would have followed this. I'm very                    3   correct?
            4   consistent. I probably would have done the same format.                4     A Yes.
11:25:36    5   Why this is chopped up, I don't know.                      11:29:00    5     Q And one, Swartz IP Services Group, Inc., was
            6      Q Do you recall the purpose for creating this?                      6   incorporated in Texas; correct?
            7   Just that someone instructed you to do it?                             7     A That's what it says, yes.
            8      A I would assume so.                                                8     Q Who made the decision as to which state each
            9      Q And why were these 17 entities selected to be                     9   entity would be incorporated in?
11:25:50 10     included within this chart?                                11:29:14 10           MR. WIECHERT: It's compound.
           11      A I have no way knowing of one or the other.                       11         THE WITNESS: I can only speak of the -- of the
           12      Q Okay. Now, this reflects -- and you're welcome                   12   entities that I think I may have formed.
           13   to check my accounting if you like -- but this reflects               13   BY MR. WALKER:
           14   that 10 entities were formed in 2011; is that correct?                14     Q All right, ma'am. Who made the decision as to
11:26:07 15        A If that's what it says here.                          11:29:26 15     which states the entities that you named as -- that you
           16      Q And those entities would include Integrated                      16   were possibly involved in forming, who made the decision
           17   Administration; correct?                                              17   as to which state those entities would be incorporated
           18      A That's what it says here, yes.                                   18   in?
           19      Q It shows that six entities were formed in 2010,                  19     A I would say that at that time, I would have
11:26:27 20     including Swartz IP Services Group, Inc.; correct?         11:29:42 20     received instructions from David Bergstein.
           21      A That was it says here, yes. No, wait. Okay.                      21     Q Now, K.Jam Media is included in this list;
           22      Q And it shows one entity, K.Jam Media, Inc., was                  22   correct?
           23   created in 2007; correct?                                             23     A It is, yes.
           24      A That's what it says, yes.                                        24     Q And you understood that to be Kia Jam's
11:26:49 25        Q Does that refresh your recollection as to why         11:29:55 25     company?



                                                                                                        17 (Pages 62 to 65)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 19 of 98 Page ID
                                     #:10347
                                                                       Frymi Biedak                                                         03-25-19
                                                                  Page 66                                                                   Page 68
11:29:56    1       A An entity connected with Kia Jam, one way or            11:32:51    1   Inc., then. The responsible party is listed as K.Jam
            2    the other.                                                               2   Media, Inc. Did you secure that information as to whom
            3       Q And Integrated Administration is also listed on                     3   to designate as a responsible party from Mr. Jam?
            4    this particular list; correct?                                           4     A I need to think about this for a second.
11:30:07    5       A Correct.                                                11:33:15    5         The way it goes with EIN numbers -- and I'm
            6       Q And you understood that Integrated                                  6   going to have to explain this -- when you have applied
            7    Administration was a Kia Jam company?                                    7   online for an EIN number and you want to list this same
            8          MR. WIECHERT: Objection. Call for a                                8   entity as applying for another -- for another EIN, you
            9    conclusion. No foundation.                                               9   cannot do it online. You need to do it via facsimile.
11:30:16 10            MR. MCGONIGLE: And I'll object to it. No               11:33:40 10     So I don't remember applying for this EIN number. If --
           11    foundation. It's vague.                                                 11     Q Which one, ma'am, that you're pointing to?
           12          THE WITNESS: So do I need to answer this now?                     12     A We are talking the CAC Group, Inc.
           13          MR. MCGONIGLE: You can answer it.                                 13     Q Yes, ma'am. Thank you.
           14          THE WITNESS: Oh. The way I see it, Integrated                     14     A And if it says K.Jam Media, Inc., I don't think
11:30:26 15      Administration was connected with Kia Jam.                   11:34:02 15     that I have applied for this online.
           16    BY MR. WALKER:                                                          16     Q So when you listed K.Jam Media, Inc., as the
           17       Q Were there any other companies on this list                        17   responsible party for CAC Group Inc., who gave you that
           18    that you understood were connected, as you say it, with                 18   information? Was it Kia Jam?
           19    Kia Jam?                                                                19     A I don't think I -- I -- I don't think I would
11:30:47 20         A I -- most of these entities I don't even -- I           11:34:26 20     have taken instructions from David Bergstein to -- to --
           21    don't -- if I haven't formed them, I couldn't tell you.                 21   to put K.Jam Media, Inc., on an -- as a responsible
           22       Q Okay.                                                              22   party. I don't think so.
           23       A I wouldn't -- I wouldn't know.                                     23     Q So is it likely then that you took those
           24       Q What does the column signify when it says that                     24   instructions from Kia Jam?
11:31:06 25      those entities are responsible parties?                      11:34:38 25       A I don't know one way or the other.


                                                                  Page 67                                                                   Page 69
11:31:09    1     A A responsible party is when you file for an EIN           11:34:42    1     Q Okay. Where did you secure the employer
            2   number online, it asks you for a responsible party. And                   2   identification number that's listed on this chart for
            3   that would be the responsible party.                                      3   CAC Group, Inc., K.Jam Media, Inc., and Integrated
            4     Q Who determined which company would be listed as                       4   Administration? Would that have come from Mr. Jam?
11:31:26    5   the responsible party for any of the entities on the          11:35:08    5     A I don't want to really assume, so I don't -- I
            6   left side of this chart?                                                  6   mean, it def- -- it didn't have it.
            7     A I most likely must have asked either -- I guess                       7     Q But you did have it at the time you created
            8   in this case I would have probably asked David Bergstein                  8   this chart; correct?
            9   whoever the attorney was at the time there. The                           9     A Yeah, I put it there. It could have come also
11:31:47 10     in-house counsel, maybe.                                      11:35:24 10     from his accountant.
           11     Q With respect to Integrated Administration or                         11     Q Okay. Fair enough.
           12   K.Jam Media or CAC Group, would you have asked Mr. Jam                   12         So you were working with Mr. Jam's accountant,
           13   for that information?                                                    13   for example, on this type of project?
           14     A Those ones I did not apply for an EIN number,                        14     A Well, working with is not really a -- I
11:32:06 15     so I don't know. Because if there is a question mark --       11:35:40 15     couldn't really say working with his -- no.
           16   and there is two question mark, so I did not apply for                   16     Q If you went to Mr. Jam's accountant and
           17   this.                                                                    17   requested information regarding his companies, the
           18     Q Okay. So I take it that with respect to CAC                          18   accountant would provide it to you; correct?
           19   Group, Inc., Integrated Administration, and K.Jam Media,                 19         MR. WIECHERT: Objection. Calls for
11:32:28 20     Inc., that you did secure that information from               11:35:53 20     speculation. No foundation.
           21   Mr. Bergstein; is that correct?                                          21         THE WITNESS: I would not call him on my own
           22     A Well, here it is question mark, so I don't -- I                      22   unless Mr. -- unless Kia Jam would have said to me, "You
           23   probably didn't know at the time. Wherever there is                      23   can call Majid and find out."
           24   question marks, I wouldn't know.                                         24   BY MR. WALKER:
11:32:49 25       Q All right. Well, let's look at CAC Group,                 11:36:09 25       Q Okay. So you believe that it's likely that



                                                                                                           18 (Pages 66 to 69)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 20 of 98 Page ID
                                     #:10348
                                                                 Frymi Biedak                                                     03-25-19
                                                               Page 70                                                              Page 72
11:36:11    1   Mr. Jam approved your contacting his accountant to get     11:38:24    1      Q As of November 2, 2011, did you have more than
            2   the information about from Mr. Jam's companies --                      2   one e-mail address?
            3         MR. WIECHERT: Assumes --                                         3      A I may have had -- can you hear me -- I may have
            4   BY MR. WALKER:                                                         4   had an e-mail address -- and I'm not sure. Maybe
11:36:17    5      Q -- that we see on that particular chart?              11:38:51    5   fbiedak@kjammedia.com. It's possible.
            6         MR. WIECHERT: Assumes facts not in evidence.                     6      Q Okay. So you believe that it's possible that
            7         THE WITNESS: I'm sorry. Can you repeat?                          7   you had a kjammedia.com e-mail address and a
            8   BY MR. WALKER:                                                         8   grayboxllc.com e-mail address as of --
            9      Q Yes. Do you believe then that Mr. Jam                             9      A That's very possible, yes.
11:36:28 10     authorized you to contact his accountant to secure the     11:39:07 10        Q Okay. And that was as of November 2, 2011,
           11   information regarding his three companies, CAC Group,                 11   that time frame?
           12   Integrated, and K.Jam Media, that appears on the chart                12      A I don't know which time frame, but it's -- I
           13   that we've marked as Exhibit 7?                                       13   don't remember the time frame.
           14      A I would have not contacted somebody who is not                   14      Q Okay. But you believe that you had both e-mail
11:36:44 15     belonging to -- who is not directly connected with David   11:39:18 15     addresses at one time?
           16   Bergstein based on just -- like, I wouldn't contact your              16      A I think so.
           17   assistant without you giving me assist -- permission.                 17      Q Now, looking at your e-mail here to Mr. Stern,
           18         Does this answer your question?                                 18   who was Mr. Stern?
           19      Q Do you believe then that, given your normal                      19      A Effie Stern, he worked for VCorp Services. He
11:37:01 20     practices, that Mr. Jam would have authorized you          11:39:36 20     was a representative then.
           21   contact his accountant to secure the information                      21      Q Now, you list yourself at the bottom of your
           22   regarding his three companies that appears in the chart               22   e-mail as assistant to David Bergstein; correct?
           23   we've marked as Exhibit 7?                                            23      A Yes.
           24      A That's how I do. That's how I normally react.                    24      Q And you say: "Hi Effie, it was nice meeting
11:37:17 25     That I'm not -- if it's -- if something is -- it doesn't   11:39:55 25     you over the phone."


                                                               Page 71                                                              Page 73
11:37:21    1   really matter who it is I need to get permission to --     11:39:56    1          As of November 2, 2011, had you not previously
            2   to contact the other person.                                           2   worked with Mr. Stern?
            3     Q So do you believe then that you secured                            3      A No.
            4   permission from Mr. Jam to contact his accountant to                   4      Q You go on to state: "As discussed, following
11:37:31    5   secure the information regarding his three companies       11:40:07    5   is a list of entities that VCorp has formed end of last
            6   that appears in the chart that we've marked as                         6   year per request of Aaron Grunfeld, Esquire."
            7   Exhibit 7?                                                             7          Did I read that correctly?
            8        MR. WIECHERT: Calls for speculation.                              8      A Yes, you did.
            9        THE WITNESS: Unless he had given me the                           9      Q Okay.
11:37:42 10     information himself.                                       11:40:20   10      A Excuse me for one second.
           11   BY MR. WALKER:                                                        11      Q Of course, ma'am. And we can take a break if
           12     Q Okay. Thank you, ma'am.                                           12   you need to take a break.
           13        Let me hand you what's been marked as                            13      A That's okay. I have very bad allergies.
           14   Exhibit 8.                                                            14          So I'm good now.
11:37:51 15             (Exhibit 8 was marked for                          11:40:47   15      Q Okay. Are you -- are you okay to --
           16           identification by the Court Reporter                          16      A Yes.
           17           and is attached hereto.)                                      17      Q -- continue?
           18   BY MR. WALKER:                                                        18      A Yeah.
           19     Q Now, there are on the bottom two-thirds of                        19      Q Okay. Thank you very much.
11:38:06 20     Exhibit 8, is that an e-mail from you to Effie Stern on    11:40:54   20          All right. So there were six entities formed
           21   November 2, 2011?                                                     21   that are referenced in your e-mail; correct?
           22     A That's what it says, yes.                                         22      A Yes.
           23     Q And was frymi@grayboxllc.com the e-mail address                   23      Q And what was the purpose of your e-mail to
           24   that you were using on that date?                                     24   Mr. Stern?
11:38:22 25       A At that time, yes.                                     11:41:14   25      A I think the way I understand it now is that



                                                                                                     19 (Pages 70 to 73)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 21 of 98 Page ID
                                     #:10349
                                                             Frymi Biedak                                                            03-25-19
                                                          Page 74                                                                      Page 76
11:41:24    1   when I form an entity, I always form it with Parasec.     11:43:41    1     A That's the one that I used when I -- when I ...
            2   That's the only service I use because I've been -- I --               2     Q Except, of course, in this instance, you -- you
            3   I like them more. And I think -- and they always send                 3   provided him a courtesy copy --
            4   me notifications that you need to do this, you need to                4     A Apparently.
11:41:37    5   file it, whatever.                                        11:43:52    5     Q Okay. So you were -- you were also using the
            6           And I -- I did not have any -- any documents on               6   abcxyz.cc domain as well in your communications with
            7   these entities. So when I would have -- the way -- I                  7   Mr. Bergstein; correct?
            8   can only vaguely remember that I assume that I asked                  8     A Well, I -- here is -- I will just try to look
            9   Mr. Grunfeld how to get information of this. And then I               9   at this one. What -- what's -- what's weird here,
11:41:53 10     called Effie Stern, or sent him an e-mail asking about    11:44:16 10     because apparently I sent the e-mail at 5:40 p.m. And
           11   what was due, what needed to be done on these entities               11   then he responds at 5:24 p.m.: "Thanks. We will look
           12   in order not to miss any filings or whatever.                        12   into this."
           13           But that's just the way I see it from reading                13     Q Uh-huh.
           14   it.                                                                  14     A Which seems a little bit odd to me.
11:42:06 15         Q Now, you copied on your e-mail a                    11:44:29 15       Q Well, the clock on either his computer or yours
           16   jeffreymsolomon@me.com; correct?                                     16   was off.
           17       A Yes.                                                           17     A Apparently, yes.
           18       Q And what was that gentleman's role in the                      18     Q Okay. But going back to the courtesy copy of
           19   context of this communication?                                       19   the e-mail that you drafted, clearly you were aware of
11:42:18 20         A I think -- I think he was hired to -- to deal       11:44:43 20     and utilized David Bergstein's abcxyz.cc domain?
           21   with the -- to put together the corporate records of                 21     A Would I assume, yes.
           22   these entities. I think he was an attorney, actually.                22     Q And then, of course, you copied
           23       Q And david@abcxyz.cc was David Bergstein's                      23   kiajam@kjammedia.com; correct?
           24   address?                                                             24     A Yes. Yeah.
11:42:41 25         A Yes.                                                11:44:57 25       Q Was it common when you were discussing matters


                                                          Page 75                                                                      Page 77
11:42:42    1     Q Okay. Do you know why he would use an e-mail          11:45:01    1   regarding entities such as the six that we see on
            2   address with a Chinese domain?                                        2   Exhibit 8 for you to copy both Mr. Bergstein and
            3     A I didn't even know it was Chinese.                                3   Mr. Jam?
            4     Q The dot cc?                                                       4         MR. WIECHERT: The question is vague and
11:42:54    5     A I would not know that.                                11:45:10    5   ambiguous.
            6     Q Do you know why he would use an e-mail with a                     6         THE WITNESS: I don't -- I don't even know why
            7   Chinese domain that would delete automatically after 30               7   I -- why I copied Jeffrey Solomon on this e-mail. I
            8   days?                                                                 8   have no idea how -- what -- what made me copy these
            9        MR. WIECHERT: Objection. Assumes facts not in                    9   three -- well, I don't know why I copied these people.
11:43:04 10     evidence.                                                 11:45:39 10     I couldn't tell you.
           11        THE WITNESS: That's the first --                                11   BY MR. WALKER:
           12        MR. MCGONIGLE: Same objection. There's no                       12     Q Yes, ma'am. But my question, with all respect,
           13   foundation for it.                                                   13   was, was it relatively common for you to include Mr. Jam
           14        THE WITNESS: I don't have the slightest idea.                   14   and Mr. Bergstein on your e-mails?
11:43:14 15     I didn't even know anything about that.                   11:45:49 15           MR. WIECHERT: The question is vague and
           16   BY MR. WALKER:                                                       16   ambiguous.
           17     Q When did Mr. Bergstein start using the                           17   BY MR. WALKER:
           18   abcxyz.cc domain for his e-mail?                                     18     Q During this same time frame?
           19     A I have no idea.                                                  19         MR. MCGONIGLE: Relating to these entities?
11:43:26 20       Q Did he have other e-mail addresses that he used       11:45:55 20     BY MR. WALKER:
           21   at this same time?                                                   21     Q I would like to take a half a step back to your
           22     A I thought he always used                                         22   normal business practices --
           23   dbergstein@grayboxllc.com.                                           23     A Okay.
           24     Q So you were aware of at least one other e-mail                   24     Q -- around the 2010, 2011 time frame. Was it a
11:43:40 25     address that he had?                                      11:46:05 25     customary practice for you to copy both Mr. Bergstein



                                                                                                        20 (Pages 74 to 77)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 22 of 98 Page ID
                                     #:10350
                                                               Frymi Biedak                                                             03-25-19
                                                             Page 78                                                                       Page 80
11:46:09    1   and Mr. Jam on your communications regarding their         11:48:26    1     A Not to the best of my knowledge, no.
            2   companies?                                                             2     Q Ma'am, let me hand you what's been marked as
            3         MR. WIECHERT: Same objections.                                   3   Exhibit 9.
            4         THE WITNESS: If I copied either of -- if I                       4            (Exhibit 9 was marked for
11:46:16    5   copied any of three people, they must have given me        11:48:50    5            identification by the Court Reporter
            6   instructions: Get the information and copy X, Y, Z.                    6            and is attached hereto.)
            7   That's the way I can only understand it. But somebody                  7   BY MR. WALKER:
            8   must have given me instruction because I usually -- I                  8     Q And I would like to direct your attention first
            9   don't -- there must have had some sort of a relationship               9   to the e-mail toward the bottom from a
11:46:41 10     was what was going on in this e-mail. So somebody must     11:49:00   10   jswoodwardcpa@aol.com to you with certain courtesy copy
           11   have given me instructions whom to copy.                              11   recipients.
           12         MR. WALKER: Okay.                                               12         Do you see that?
           13         MR. WIECHERT: Move to strike the answer as                      13     A Yes, I do.
           14   speculation. No foundation.                                           14     Q And it's dated November 8, 2011?
11:46:50 15     BY MR. WALKER:                                             11:49:13   15     A Yes.
           16     Q Now, with respect to the six entities that are                    16     Q What was Mr. Woodward's or Ms. Woodward's role?
           17   listed in your e-mail, Hojo Capital Partners Corp. is                 17     A It's Scott Woodward, so it's Mister.
           18   the first one; correct?                                               18     Q Thank you. What was Scott Woodward's role in
           19     A Yes.                                                              19   all of this?
11:46:59 20       Q As of November 2, 2011, did Hojo Capital have          11:49:27   20     A He is a CPA.
           21   any actual employees?                                                 21     Q And was he retained for all the various
           22     A Not that I'm aware of.                                            22   entities that we've discussed as a CPA for those
           23     Q The second item is Kambe Asset Management                         23   entities?
           24   Group, Inc.                                                           24     A I think he was the one who filed that one
11:47:13 25           Do you see that?                                     11:49:41   25   return with the franchise tax that we talked before. I


                                                             Page 79                                                                       Page 81
11:47:14    1      A Yes, I see it.                                        11:49:45    1    think he was one who, I guess, helped with reinstating
            2      Q As of November 2011, did Kambe Asset have any                     2    the entity.
            3   actual employees?                                                      3       Q Okay.
            4      A Not as far I -- not as far as I know, which                       4       A I think.
11:47:24    5   doesn't mean anything.                                     11:49:53    5       Q Okay. You think Mr. Woodward filed the 2010
            6      Q The third company is Owari Opus, Inc.; correct?                   6    return for the franchise return in Texas for Swartz IP?
            7      A That's what -- yes.                                               7       A I think so, yes.
            8      Q As of November 2011, did Owari Opus, Inc., have                   8       Q But you don't know that whether or not the 2011
            9   any actual employees?                                                  9    franchise return was ever filed?
11:47:37 10        A No.                                                   11:50:08   10       A I don't know.
           11      Q As to the next company --                                        11       Q And he was sending this e-mail on November 8,
           12      A I mean, not to the best of my knowledge. I'm                     12    2011, to you utilizing your grayboxllc.com address;
           13   sorry. I really don't.                                                13    correct?
           14      Q The next company, Gion Funding Settlements,                      14       A That's what it says, yes.
11:47:47 15     Inc., did that entity, as of November 2011, have any       11:50:20   15       Q Okay. And there we see he was using David
           16   actual employees?                                                     16    Bergstein's grayboxllc.com address; correct?
           17      A Not that I am aware of.                                          17       A Yes.
           18         And when you say employees, you refer to                        18       Q And he was sending it to Kia Jam as well;
           19   payroll, payroll taxes -- yeah, I don't think so.                     19    correct?
11:48:07 20        Q With respect to Swartz IP Services Group, Inc.,       11:50:30   20       A Correct.
           21   as November 2, 2011, did that company have any actual                 21       Q All right. So the subject of his e-mail is
           22   employees?                                                            22    Swartz IP Services efile confirmation and filed forms
           23      A Not to the best of my knowledge.                                 23    attached.
           24      Q And Nobunaga Unity, LLC, as of November 2,                       24          Did I read that correctly?
11:48:22 25     2011, did that company have any actual employees?          11:50:47   25       A Yes, you did.



                                                                                                          21 (Pages 78 to 81)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 23 of 98 Page ID
                                     #:10351
                                                               Frymi Biedak                                                            03-25-19
                                                            Page 82                                                                      Page 84
11:50:48    1     Q Okay. And he just notes: "Hi Frymi, I am               11:53:43    1   owns"; right?
            2   sorry but when we spoke I was on my cell phone and I had               2     A That's what it says, yes.
            3   a bad connection. I have completed everything that you                 3     Q And you understood at that time that he was
            4   requested in your e-mail, though."                                     4   referring to Swartz IP Services; correct?
11:51:00    5        So, and then he describes what he had done;           11:53:52    5     A I could not say one way or the other. I
            6   correct?                                                               6   really -- I mean, I understand what the e-mail says and
            7     A Yes.                                                               7   I agree with you 100 percent. I just -- I -- I don't
            8     Q Now, Kia Jam responds with an e-mail to you                        8   think that I would have made -- I don't think that I
            9   approximately two and a half hours later; correct?                     9   would have made any -- and apparently -- because I don't
11:51:17 10       A Yes.                                                   11:54:15 10     know who owns what. I never understood that. So why
           11     Q And this was on November 8, 2011, at 9:39 p.m.;                   11   have -- I really don't know.
           12   correct?                                                              12     Q Well, clearly Mr. Jam asked you: "Is this the
           13     A Yes.                                                              13   one that KJM owns?" within the context of an e-mail
           14     Q And he asks you: "Is this the one that KJM                        14   regarding Swartz IP Services; right?
11:51:28 15     owns?"                                                     11:54:35 15       A That's what the e-mail says.
           16        Did I read correctly?                                            16     Q And clearly your response was: "This is owned
           17     A That's what it says.                                              17   by K.Jam and Owari, but K.Jam will be named as
           18     Q And when you received this, did you understand                    18   responsible party when -- when we file for an EIN
           19   that KJM was referring to K.Jam Media?                                19   number"; correct?
11:51:43 20       A I -- I have no idea. I really have no idea.            11:54:51 20       A Yes, and -- and I don't think I filed for an
           21     Q Okay. And then the next day, at 11:50 a.m. you                    21   EIN number for Swartz IP. I don't remember myself
           22   responded to Mr. Jam; correct?                                        22   filing for that.
           23     A Yes.                                                              23     Q So is it possible that as of November 9, 2011,
           24     Q Okay. And the courtesy copy recipients include                    24   you were expecting or anticipating that you would file
11:52:01 25     David Bergstein at his abcxyz.cc address; correct?         11:55:05 25     for one, but you had not done so as of that date? And


                                                            Page 83                                                                      Page 85
11:52:07    1      A Yes. I wasn't very consistent.                        11:55:07    1   that's why you're saying K.Jam will be named as
            2      Q And what does Jeff Solomon forwarder signify?                     2   responsible party when we file for an EIN number?
            3      A I'm not a technical person, but sometimes                         3     A That's what the e-mail suggests.
            4   people have, like, different e-mail addresses where it                 4     Q Okay. And do you recall where you received the
11:52:22    5   forwards directly to them. So I'm -- I'm not very --       11:55:21    5   information that as of November 9, 2011, that Swartz IP
            6   that's the way I understand it.                                        6   Services was owned by K.Jam and Owari?
            7      Q Fair enough. Now, in your e-mail to Mr. Jam on                    7     A I have no idea why I wrote that. I really
            8   November 9, 2011, you respond to his question: "Is this                8   don't.
            9   the one that KJM owns?" by stating: "This is owned by                  9     Q Is there any reason that you can recall that as
11:52:40 10     K.Jam and Owari, but K.Jam will be named as the            11:55:38 10     of November 9, 2011, when you wrote this e-mail to
           11   responsible party when we file for an EIN number."                    11   Mr. Jam, that you would have been inaccurate or that you
           12          Did I read that correctly?                                     12   would have been dishonest about your answer?
           13      A That's what it says.                                             13     A Well, definitely not --
           14      Q Okay. So you're referring there to Swartz IP                     14            MR. WIECHERT: Calls for speculation. I'm
11:52:54 15     Services; correct?                                         11:55:57 15     sorry.
           16      A I -- I thought -- I don't know. I mean, I --                     16            THE WITNESS: I'm sorry. I apologize.
           17   it doesn't seem -- because I thought that there -- there              17            MR. WIECHERT: Calls for speculation. No
           18   was an EIN number for Swartz IP Services at the time                  18   foundation.
           19   already, but I'm not sure.                                            19   BY MR. WALKER:
11:53:25 20        Q Okay. But the first e-mail from Mr. Woodward          11:55:59 20       Q Let me -- let me rephrase the question, ma'am.
           21   references Swartz IP Services and certain filings that                21   I wasn't trying to be offensive.
           22   you requested of him; correct?                                        22            When you wrote the e-mail to Mr. Jam on
           23      A Yes, yes.                                                        23   November 9, 2011, advising him that this is owned by
           24      Q And the second e-mail is from Mr. Jam to                         24   K.Jam and Owari, but K.Jam will be named as responsible
11:53:37 25     yourself directly asking: "Is this the one that KJM        11:56:11 25     party when we file for an EIN number, you had no reason



                                                                                                         22 (Pages 82 to 85)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 24 of 98 Page ID
                                     #:10352
                                                                     Frymi Biedak                                                      03-25-19
                                                                 Page 86                                                                  Page 88
11:56:15    1   to be anything but accurate at that time; correct?          11:59:52    1   personal knowledge as to what was located at that
            2        MR. WIECHERT: Objection again. No foundation.                      2   address?
            3        THE WITNESS: I -- again, I don't understand.                       3      A No.
            4   That's not something that I would write now.                            4      Q Do you have any personal knowledge as to why
11:56:31    5   BY MR. WALKER:                                              11:59:58    5   that address was selected for Swartz IP Services?
            6     Q Yes, ma'am. But at the time that you wrote the                      6      A No. I have never seen -- I don't remember
            7   top of the e-mail on November 9, 2011, to Mr. Jam                       7   ever -- I mean, I must have seen it, but I have not --
            8   answering his question: "Is this the one that K.Jam                     8   maybe not noticed it.
            9   owns?" and you advised him: "This is owned by K.Jam and                 9      Q Okay. Down at the bottom right corner you see
11:56:44   10   Owari, but K.Jam will be named as responsible party when    12:00:13 10     a series of numbers. It's jam, underscore, TT,
           11   we file for an EIN number" --                                          11   underscore, and then 000 and then --
           12     A EIN number.                                                        12      A 499 and --
           13     Q -- was it your practice to be accurate and                         13      Q Okay. Could you turn to 501, please.
           14   truthful in responding to Mr. Jam's questions?                         14         All right. Now, this is a certificate of
11:56:58   15     A Well, I would have definitely made an effort.           12:00:27 15     filing of Advisory IP Services, Inc., formerly Swartz IP
           16     Q Let me hand you what's been marked as                              16   Services Group, Inc.
           17   Exhibit 10. Why don't we work through this and then we                 17         Did I read that correctly?
           18   can take a lunch break.                                                18      A Yes.
           19           (Exhibit 10 was marked for                                     19      Q Do you know why the name Swartz IP Services
11:57:13   20           identification by the Court Reporter                12:00:40 20     Group, Inc., was changed to Advisory IP Services, Inc.?
           21           and is attached hereto.)                                       21      A No. I don't know.
           22        MR. WALKER: Are you doing okay, ma'am?                            22      Q You have no recollection or understanding as to
           23        THE WITNESS: Yes, yes. I'm fine.                                  23   why that name change was effectuated?
           24   BY MR. WALKER:                                                         24      A No.
11:57:23   25     Q Okay, ma'am. Exhibit 10 -- well, let me ask             12:00:56 25        Q Looking at Page 504. Have you found that page?


                                                                 Page 87                                                                  Page 89
11:57:25    1    you this: Could you review the various pages of            12:01:03    1     A Yes.
            2    Exhibit 10 and identify this collection of documents for               2     Q Thank you. That's executed and the printed or
            3    me.                                                                    3   typed name states David Bergstein; correct?
            4      A Okay.                                                              4     A Yes.
11:58:48    5      Q Is Exhibit 10 a collection of records                  12:01:13    5     Q Okay. Is that Mr. Bergstein's signature stamp
            6    pertaining to Swartz IP Services?                                      6   that was used?
            7       A Yes.                                                              7     A Yes.
            8      Q On the first page we see an e-mail from you on                     8     Q Okay. Would you have affixed that signature
            9    November 9, 2011; correct?                                             9   stamp to this document?
11:59:00   10      A Uh-huh.                                                12:01:22 10       A I think so.
           11      Q And it's to mkatz@vcorpservices and                               11     Q Was there a reason why Mr. Bergstein didn't
           12    sonali@vcorpservices; correct?                                        12   sign that personally?
           13       A Yes.                                                             13     A Mr. Bergstein was not much in the office, so
           14      Q And you provided a courtesy copy to                               14   that's why we created the signature stamp in the first
11:59:13   15    Mr. Bergstein at his abcxyz.cc address; correct?           12:01:42 15     place, so that when he was -- he was not in the office
           16       A Yes.                                                             16   much.
           17      Q And you also provided a courtesy copy to                          17     Q Was Mr. Jam regularly in the office at this
           18    Mr. Solomon and Kia Jam; correct?                                     18   time?
           19       A That's correct, yes.                                             19           MR. WIECHERT: Could we have a specification as
11:59:28   20      Q Now going to the second page of Exhibit 10, we         12:01:51 20     to what office, Counsel?
           21    see the certificate of formation for-profit corporation               21   BY MR. WALKER:
           22    for Swartz IP Services Group Inc.; correct?                           22     Q The office that you were in in November of
           23       A Yes.                                                             23   2011, what was that address?
           24      Q And again, with respect to the 10101 Fondren                      24     A 2425 Colorado.
11:59:46   25    Road, Suite 515, Houston, Texas, address, you have no      12:02:02 25       Q Okay. Was Mr. Jam regularly in the office day



                                                                                                         23 (Pages 86 to 89)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 25 of 98 Page ID
                                     #:10353
                                                            Frymi Biedak                                                            03-25-19
                                                          Page 90                                                                        Page 92
12:02:05    1   to day as a normal course of business?                    12:04:35    1      Q Okay. And that form was dated June 11, 2012;
            2      A I think Mr. Jam came -- as far as I recollect,                   2   correct? If you go to the next page.
            3   I think he was there on a fairly regular basis, yes.                  3      A June 11, 2012.
            4      Q Now, going to page 518. Let know what you find                   4      Q Okay. So that's two days before the name
12:02:25    5   that document.                                            12:04:54    5   change to Advisory Services Group, Inc.; correct?
            6      A 518?                                                             6      A That's what it says.
            7      Q Yes, ma'am.                                                      7      Q Okay. And on the form changing the name to IP
            8      A Okay.                                                            8   Services Group, Inc., dated June 11, 2012, again we see
            9      Q All right. Now, this is an amendment to                          9   Mr. Bergstein's signature stamp was affixed; correct?
12:02:34 10     registration. The legal name of the filing entity is      12:05:16 10        A Apparently, yes.
           11   Swartz IP Services Group, Inc., and it shows the                     11      Q Okay. And did you do that?
           12   registration is amended to change the legal name of the              12      A I would assume so, yes.
           13   entity as amended in the entity's jurisdiction of                    13      Q Okay. And does looking at this refresh your
           14   formation. The new name is IP Services Group, Inc.                   14   recollection as to why Swartz IP Services Group, Inc.,
12:02:52 15           Were you familiar with the fact that this name      12:05:28 15     had its name changed twice over a two-day period?
           16   change was made to Swartz IP?                                        16      A I did not remember this one, this IP Services
           17      A No. I thought -- I -- no.                                       17   Group, Inc.
           18      Q Do you know what the purpose for that name                      18      Q Do you mind if we go through one set -- one
           19   change was?                                                          19   more exhibit?
12:03:09 20        A I don't think --                                     12:05:45 20        A Not at all.
           21         MR. WIECHERT: Assumes facts not in evidence.                   21      Q Okay. Then we'll take a lunch break.
           22   No foundation.                                                       22         MR. WALKER: What time is it?
           23         THE WITNESS: I have to look at this one.                       23         MR. MCGONIGLE: It is 12:09.
           24   BY MR. WALKER:                                                       24         MR. WALKER: Okay.
12:03:18 25        Q Yes, ma'am.                                          12:05:54 25           MR. WIECHERT: When do you want to return?


                                                          Page 91                                                                        Page 93
12:03:20    1      A I thought it was changed -- somehow I always         12:05:58    1        MR. WALKER: Sir?
            2   thought that it was changed from Swartz IP Services                   2        MR. WIECHERT: An hour or you want to do less?
            3   Group, Inc., to Advisory IP Service. That's -- that's                 3        MR. WALKER: I was going to go through one more
            4   the way I remember it.                                                4   exhibit. She said she'd go through one more.
12:03:34    5      Q Right. And that particular name change, as we        12:06:02    5        MR. WIECHERT: Oh, I'm sorry. Okay.
            6   saw on Page 501, was done and had an effective date of                6   BY MR. WALKER:
            7   June 13, 2012; correct?                                               7     Q Ma'am, let me hand you what's been marked as
            8      A I have to look at this. One second. June 13,                     8   Exhibit 11.
            9   2012; correct, yes.                                                   9          (Exhibit 11 was marked for
12:03:54   10      Q Okay. So the effective date of the name change       12:06:14   10          identification by the Court Reporter
           11   from Swartz IP Services Group, Inc., to Advisory IP                  11          and is attached hereto.)
           12   Services, Inc., was June 13, 2012; correct?                          12   BY MR. WALKER:
           13      A That's the way that what the document says,                     13     Q Does Exhibit 11 appear to be checks drawn on
           14   yes.                                                                 14   the Swartz IP Services Group, Inc., account?
12:04:06   15      Q Okay. And I believe you testified that you           12:06:33   15     A Yes.
           16   don't have any personal knowledge as to why that name                16     Q Okay. Now, the first check is dated
           17   change was done?                                                     17   December 9, 2011; correct? On the first page of
           18      A No.                                                             18   Exhibit 11?
           19      Q Okay. But if you look back at the other form,                   19     A Yes.
12:04:16   20   the name change, which was Page 518.                      12:06:44   20     Q Okay. And that check was payable to cash?
           21      A Yes.                                                            21     A Yes.
           22      Q Okay. Now, that purports to change the name of                  22     Q For $6,000?
           23   Swartz IP Services Group, Inc., to IP Services Group,                23     A Yes.
           24   Inc.; correct?                                                       24     Q And I take it that was a counter check?
12:04:34   25      A That's what it says.                                 12:06:58   25     A When you say co- -- what other checks are



                                                                                                        24 (Pages 90 to 93)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 26 of 98 Page ID
                                     #:10354
                                                               Frymi Biedak                                                             03-25-19
                                                            Page 94                                                                       Page 96
12:07:00    1   there?                                                     12:09:12    1   Bergstein's actual signature?
            2      Q Well, in other words, the check that we see for                   2     A Yes.
            3   $6,000 payable to cash dated December 9, 2011, was not                 3     Q Who was Robert Pressler?
            4   on a check that had the Swartz IP name or address                      4     A I have no idea.
12:07:16    5   printed on it?                                             12:09:19    5     Q That's not a name that you had run into in any
            6      A It must have been maybe a temporary check.                        6   of your dealings with Mr. Bergstein or Mr. Jam?
            7      Q Okay. So was this one of the first checks that                    7     A No.
            8   was cashed on the Swartz IP account?                                   8     Q Looking at the endorsement, it says RPP
            9      A It's didn't have access to the Swartz. I                          9   Enterprises. Does that refresh your recollection as to
12:07:26 10     didn't keep a spreadsheet on the Swartz IP account, as I   12:09:33   10   who Mr. Pressler might have been?
           11   said before.                                                          11     A No.
           12      Q Okay. Who had access to the Swartz IP bank                       12     Q Going to the next check, it's a check dated
           13   account at this time?                                                 13   July 23, 2012, in the amount of $12,000 made payable to
           14      A I -- not me.                                                     14   Graybox LLC; correct?
12:07:39 15        Q Okay. Was there a reason that you were not            12:09:49   15     A That's correct, yes.
           16   provided access to the Swartz IP bank account?                        16     Q And you recognize that as being Mr. Bergstein's
           17      A I -- I don't know why, but -- and I never                        17   actual signature?
           18   asked.                                                                18     A Yes.
           19      Q And is that signature one that you recognize of                  19     Q Do you know what the purpose of this particular
12:07:54 20     David Bergstein?                                           12:10:00   20   payment to Graybox LLC was that Mr. Bergstein made out
           21      A Yes.                                                             21   of this Swartz IP account?
           22      Q Okay.                                                            22     A I don't know.
           23      A But that's his signature.                                        23     Q Going to the next check, we see a check on
           24      Q That's his actual signature?                                     24   December 18, 2013, in the amount of $10,000 drawn on the
12:08:00 25        A Yes.                                                  12:10:22   25   Swartz IP Services Group account and payable to


                                                            Page 95                                                                       Page 97
12:08:01    1     Q Okay. Going to the next page, is that also --          12:10:24    1   Integrated Administration; correct?
            2   now we see it's a printed check, 1026, dated July 2,                   2     A That's correct.
            3   2012; correct?                                                         3     Q And it was, apparently, deposited to Integrated
            4     A July 2. Yes.                                                       4   Administration's account?
12:08:14    5     Q And now we see it's a printed check for Swartz         12:10:33    5     A That's the way it looks like, yes.
            6   IP Services Group, Inc., at the 2425 Colorado Avenue,                  6     Q Do you know why this payment was being made by
            7   Suite B205, address in Santa Monica, California;                       7   Swartz IP Services Group to Integrated Administration
            8   correct?                                                               8   for $10,000?
            9     A Yes.                                                               9     A I don't know.
12:08:28 10       Q And who is Che Sheng?                                  12:10:45 10       Q Do you know why it was made as late as
           11     A I don't know.                                                     11   December 18, 2013?
           12     Q Have -- had you ever heard of that name in the                    12     A Well -- can you repeat the question?
           13   context of Mr. Bergstein or Mr. Jam?                                  13     Q Yes. Do you know why, on December 18, 2013,
           14     A No.                                                               14   this checking account was used to pay Integrated
12:08:40 15       Q And you recognize that as being Mr. Bergstein's        12:11:06 15     Administration $10,000?
           16   signature?                                                            16     A I don't know. I have no idea.
           17     A Yes. Not the stamp.                                               17     Q Is it your understanding that as of
           18     Q Going to the next page, there is check 1027                       18   December 18, 2013, Swartz IP as a company had been
           19   dated August 22, 2012, in the amount of $4,960 to Robert              19   dissolved?
12:09:00 20     Pressler. Do you see that?                                 12:11:22 20       A I did not know that. I --
           21     A Yes.                                                              21     Q Let me ask it a different way. Was it your
           22     Q And this is also on the same Swartz IP Services                   22   understanding that as of December 18, 2013, that Swartz
           23   Grouping, Inc., account; correct?                                     23   IP Services Group, Inc., had forfeit its charter in the
           24     A With Wells Fargo Bank.                                            24   state of Texas?
12:09:10 25       Q Okay. And you recognize that as David                  12:11:36 25           MR. WIECHERT: No foundation. Assumes facts



                                                                                                        25 (Pages 94 to 97)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 27 of 98 Page ID
                                     #:10355
                                                             Frymi Biedak                                                                03-25-19
                                                          Page 98                                                                        Page 100
12:11:37    1   not in evidence.                                           12:14:06    1   familiarity with Mr. Bergstein's signature, you don't
            2          THE WITNESS: Can you tell me what -- what --                    2   believe that Mr. Bergstein signed this check; is that
            3   can you repeat the question? I'm sorry.                                3   correct?
            4   BY MR. WALKER:                                                         4      A I wouldn't know one way or the other. I
12:11:51    5      Q Yes, ma'am.                                           12:14:14    5   couldn't -- I couldn't tell. This one I could say this
            6      A I'm very confused.                                                6   is Mr. Bergstein's signature. This one.
            7      Q Do you know whether or not, as of December 18,                    7      Q So the second-to-last page?
            8   2013, that Swartz IP Services Group, Inc., had forfeit                 8      A The second to -- the second-to-last page.
            9   its charter with the state of Texas?                                   9      Q The $10,000 check dated December 18, 2013, to
12:12:03 10        A When you say forwarded its charter with the           12:14:31 10     Integrated Administration, you believe that's was
           11   state of Texas, do you mean it was not in compliance?                 11   Mr. Bergstein's signature?
           12      Q Yes. It was no longer a recognized                               12         Is that your testimony?
           13   corporation?                                                          13      A I -- now I'm not sure. When I'm looking at
           14      A That, I didn't know. I just know that that                       14   this and I'm looking at this, I'm not sure. This one --
12:12:16 15     thing with the taxes wasn't done correctly.                12:15:08 15     this one I think was his because --
           16      Q And going to the next page in this exhibit, we                   16      Q The first page of the exhibit?
           17   see another payment to Integrated Administration, and                 17      A The first page I think -- I'm pretty sure was
           18   this time in the amount of $12,000; correct?                          18   his.
           19      A That was done on 12/17/2019.                                     19      Q Okay. Is it possible that Mr. Jam simply
12:12:39 20        Q Yes. Do you know what the purpose of this             12:15:20 20     completed these checks and signed Mr. Bergstein's name
           21   payment might have been?                                              21   for the two checks that constitute the last two pages of
           22      A In 2019?                                                         22   Exhibit 11?
           23      Q Yes.                                                             23         MR. WIECHERT: Objection. Calls for
           24      A But we are now in March.                                         24   speculation.
12:12:50 25            MR. WIECHERT: I think her point is we haven't       12:15:31 25           THE WITNESS: I mean, I have a big issue with


                                                          Page 99                                                                        Page 101
12:12:52    1   gotten to December 17, 2019, yet.                          12:15:33    1   the -- with the 2019 date. So I can't really comment on
            2   BY MR. WALKER:                                                         2   this one. I don't understand this at all.
            3      Q Right. So do you know why that date would be                      3   BY MR. WALKER:
            4   used on this check?                                                    4         Q Okay. And as we sit here today, with respect
12:12:59    5      A I think it was an error. Something is --              12:15:43    5   to the last two checks to Integrated Administration, one
            6   that's weird.                                                          6   for 10,000 and one for 12,000, one in 2013, and one in
            7      Q Okay. Do you know the purpose of the $12,000                      7   2019 -- albeit in the future -- I take it you were not
            8   payment to Integrated Administration regardless of date?               8   aware that these two checks had been issued?
            9      A I have no idea. I don't know what -- I don't                      9         A I was not aware of any of these checks that
12:13:16 10     know who would have written this.                          12:16:03   10   were issued.
           11      Q Is -- is that Mr. Bergstein's signature or is                    11           MR. WALKER: Okay. We can take a break for
           12   that someone just signing his name to look like his                   12   lunch, ma'am.
           13   signature?                                                            13           THE VIDEOGRAPHER: The time is 12:15 p.m. We
           14          MR. MCGONIGLE: That calls for speculation.                     14   are now off the record.
12:13:35 15            You can answer it.                                  12:30:07   15                 (A recess was taken.)
           16          THE WITNESS: If you ask me, I would not say                    16           THE VIDEOGRAPHER: We're back on the record.
           17   that this is Mr. Berg- -- I could not say one way or the              17   Here marks the beginning of Disk 2. The time is
           18   other.                                                                18   1:30 p.m.
           19   BY MR. WALKER:                                                        19   BY MR. WALKER:
12:13:44 20        Q Okay. Did Mr. Jam ever, for whatever reason --        13:30:29   20         Q Ma'am, I'll hand you what's been marked as
           21   convenience, haste -- did Mr. Jam ever sign                           21   Exhibit 12.
           22   Mr. Bergstein's name with Mr. Bergstein's permission on               22              (Exhibit 12 was marked for
           23   any particular documents or checks to your knowledge?                 23              identification by the Court Reporter
           24      A I would not know one way or other.                               24              and is attached hereto.)
12:14:04 25        Q But as you look at it, based upon your                           25   ///



                                                                                                        26 (Pages 98 to 101)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 28 of 98 Page ID
                                     #:10356
                                                            Frymi Biedak                                                          03-25-19
                                                       Page 102                                                                   Page 104
13:30:33    1   BY MR. WALKER:                                            13:33:17    1          And going to the top of the first page of
            2      Q I'll take it this was a series of e-mails that                   2   plaintiff's Exhibit 12, there is an e-mail from
            3   you were involved in?                                                 3   Mr. Woodard back to you on January 19, 2012 at
            4      A Yes.                                                             4   4:46 p.m.; correct?
13:31:01    5      Q So there at the bottom, you sent an e-mail to        13:33:29    5      A Yes.
            6   Mr. Woodard, the CPA, with a copy to Mr. Bergstein and                6      Q And again, we see courtesy copy recipients of
            7   Mr. Jam regarding Swartz IP Services Texas taxes on                   7   Mr. Jam, Mr. Bergstein, and Mr. Piskula; correct?
            8   November 8th, 2011; correct?                                          8      A Correct. Yes.
            9      A That's what it says, yes.                                        9      Q Okay. And Mr. Woodard was asking you to
13:31:19 10        Q And you're providing Mr. Woodard the requested       13:33:43 10     provide him with certain documents related to Swartz IP;
           11   information regarding Swartz IP; correct?                            11   correct?
           12      A I'm just reading the other e-mail, too.                         12      A That's what it says, yes.
           13      Q Of course. Take your time.                                      13      Q And there in the paragraph, the full paragraph,
           14      A Okay.                                                           14   after he asked you for the balance sheet, the general
13:31:41 15        Q So at the very bottom there on the                   13:33:55 15     ledger, and the profit and loss statement, effectively
           16   November 8th, 2011 at 6:45 p.m., you're sending                      16   for the 2011 year, he tells you that he would need to
           17   Mr. Woodard the requested information; correct?                      17   file the federal corporate income tax return and the
           18      A I don't know what I sent him here.                              18   related Texas franchise tax return.
           19      Q Well, whatever it was, it was apparently what                   19          Did I read that correctly?
13:31:54 20     he requested of you; correct?                             13:34:11 20        A You read it correctly, yes.
           21      A Okay.                                                           21      Q Were any of those tax returns filed on behalf
           22      Q I'm looking at the very, very bottom --                         22   of Swartz IP Services?
           23      A Yeah. Yeah. I -- I -- I -- I just don't know                    23      A I don't know.
           24   what I sent because normally --                                      24      Q He goes on to state, "If the Texas corporation
13:32:04 25        Q It doesn't note in the attachment, does it?          13:34:23 25     is doing business in California or additional states, I


                                                       Page 103                                                                   Page 105
13:32:07    1      A It doesn't show anything.                            13:34:26    1    would have to file return to those states as well
            2      Q Okay. Fair enough.                                               2    apportioning income among the respective states."
            3          Then going up to the middle e-mail, this on                    3          Do you know if any -- if you were asked to
            4   January 19, 2012, short time later, you sent an e-mail                4    provide any information along those lines to
13:32:21    5   to Mr. Woodard with a copy to Mr. Jam, Mr. Bergstein,     13:34:37    5    Mr. Woodard?
            6   and Steve Piskula; correct?                                           6       A You mean if it was qualified to do business in
            7      A Yes.                                                             7    California?
            8      Q And Mr. Piskula was also with K.Jam Media;                       8       Q Yes, or any other states.
            9   correct?                                                              9       A Not to the best of my knowledge, but I'm not
13:32:32 10        A He was the officer manager.                          13:34:49   10    sure. Somebody else may have done it.
           11      Q Thank you.                                                      11       Q And do you recall providing any of this
           12          And you advised Mr. Woodard that you were going               12    information to Mr. Woodard that he was requesting?
           13   through your filings for the new year and you note that              13       A I would have not had it.
           14   he was able help you out with the franchise filing for               14       Q And why is that?
13:32:47 15     Swartz IP in Texas last November.                         13:35:06   15       A Because I didn't keep the record for Swartz IP
           16          So I take it that would have been on or about                 16    Services.
           17   the time of the e-mail that you have at the bottom of                17       Q And who did, do you know?
           18   this string?                                                         18       A No. I really don't.
           19      A I think I was -- we talked about that earlier.                  19       Q Let me hand you what's been marked as
13:33:04 20     I think I was referring to the information that he had    13:35:20   20    plaintiff's Exhibit 13.
           21   provided, to bring it back in good standing, which I                 21             (Exhibit 13 was marked for
           22   think was for 2010. I think now, wanted the same -- we               22             identification by the Court Reporter
           23   wanted the same thing for 2011. That's the way I                     23             and is attached hereto.)
           24   understand it now.                                                   24    BY MR. WALKER:
13:33:16 25        Q Okay. Thank you.                                     13:35:34   25       Q Does this appear to be a copy of a letter of


                                                                                                27 (Pages 102 to 105)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 29 of 98 Page ID
                                     #:10357
                                                            Frymi Biedak                                                              03-25-19
                                                        Page 106                                                                      Page 108
13:35:37    1   intent to purchase certain real estate dated April 1st,   13:37:54    1   maybe to follow up, I don't know. But I did not do this
            2   2012?                                                                 2   wire. I did not do any wires related with Wells Fargo
            3      A That's what it looks like.                                       3   and I know that I had an account with Wells Fargo.
            4      Q And it looks like it was a letter of intent for                  4     Q How do you know that?
13:35:53    5   Swartz IP Services to purchase the real estate that's     13:38:07    5     A Because that's where the checks were from.
            6   referenced?                                                           6     Q Fair enough.
            7      A That's what it says.                                             7        There is a separate note to Kia that -- well,
            8      Q Did this sale ever go forward, to your                           8   the e-mail goes on, "Kia, money for Amex being wired in
            9   knowledge?                                                            9   separately."
13:36:04 10        A I -- I have no idea. This is the first time          13:38:21 10          I take it Kia Jam had an America Express
           11   I've seen this document.                                             11   account that was being used by Mr. Bergstein at times?
           12      Q There is no signature on the last page;                         12     A I don't know one way or the other.
           13   correct?                                                             13     Q Did you ever see any of the American Express
           14      A I don't see it. I don't see a signature.                        14   account statements?
13:36:22 15        Q If you could look at the second-to-last page.        13:38:36 15       A No, I have not.
           16      A The second-to-last page, yes.                                   16     Q Were there times when you were asked to pay one
           17      Q There, the signature line for Swartz IP                         17   of the America Express bills from funds from one of the
           18   Services, Inc., it has Kia Jam listed as the proposed                18   accounts to which you had access?
           19   signatory; correct?                                                  19     A I don't remember. It's possible. I don't
13:36:37 20        A That's what it says, yes.                            13:38:57 20     remember.
           21      Q Do you know whether or not Mr. Jam ever signed                  21     Q Let me hand you what's been marked as Exhibit
           22   this contract?                                                       22   15, ma'am.
           23      A I would not one way or the other.                               23           (Exhibit 15 was marked for
           24      Q Thank you. I'll hand you what's been marked as                  24           identification by the Court Reporter
13:36:52 25     Exhibit 14.                                               13:39:10 25             and is attached hereto.)


                                                        Page 107                                                                      Page 109
13:36:53    1           (Exhibit 14 was marked for                        13:39:10    1   BY MR. WALKER:
            2           identification by the Court Reporter                          2     Q Okay. This is a series of e-mails. I would
            3           and is attached hereto.)                                      3   like to ask you about certain of them, if we could.
            4   BY MR. WALKER:                                                        4     A Okay.
13:37:00    5     Q Now, this is an e-mail from David Bergstein to        13:39:26    5     Q Okay. If you go to the page that's numbered
            6   you and Kia Jam; correct?                                             6   there in the bottom right, 481, then -- actually, and
            7     A Correct.                                                          7   you may want to look at the preceding page at the very
            8     Q And it's dated April 16, 2012; correct?                           8   bottom to see the -- the names on the e-mail. It's the
            9     A That's correct, yes.                                              9   preceding page, ma'am, the one --
13:37:12 10       Q So Mr. Bergstein was instructing you to wire          13:39:56 10       A The one before?
           11   $20,000 from Integrated Administration to Jerry Swartz;              11     Q Yes, ma'am.
           12   correct?                                                             12        Do you see that e-mail that starts at the very
           13     A That's what it says, yes.                                        13   bottom from you to Majid Zarrinkelk, Kia Jam, and David
           14     Q So I take it you had access to Integrated                        14   Bergstein?
13:37:23 15     Administrations's account --                              13:40:07 15       A With a courtesy copy to Steve.
           16     A No.                                                              16     Q To Mr. Piskula?
           17     Q -- that would allow you to wire the money?                       17     A Yes.
           18     A No. I have not.                                                  18     Q Yes, ma'am.
           19     Q Okay. How were you -- let me ask you this.                       19        And you were sending this on April 19, 2012 at
13:37:34 20     Did you comply with Mr. Bergstein's instruction to wire   13:40:16 20     10:09 a.m., correct?
           21   $20,000 from Integrated Administration to Jerry Swartz?              21     A That's correct, yes.
           22     A Well, the e-mail goes from -- from David                         22     Q Okay. So we go to the next page.
           23   Bergstein to myself and to Kia. So -- to Kia Jam, I'm                23        And that is the e-mail that you were sending on
           24   sorry. So if anybody would have instructed -- I mean,                24   that date and time; correct?
13:37:51 25     Mr. Bergstein usually included me in his e-mails, so --   13:40:24 25       A That is correct.



                                                                                                 28 (Pages 106 to 109)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 30 of 98 Page ID
                                     #:10358
                                                            Frymi Biedak                                                             03-25-19
                                                        Page 110                                                                     Page 112
13:40:25    1     Q And so you're saying that Steve asked that you        13:42:37    1     A I must have had them, maybe. I -- I must have
            2   e-mail to Mr. Zarrinkelk the following summary of                     2   asked somebody. Somebody must have given them to me.
            3   today's wire transfers out of Pineboard Holdings LLC.                 3     Q Who would have had them, if not you?
            4         So I take it you had access to the account for                  4        MR. WEICHERT: Calls for speculation.
13:40:38    5   Pineboard Holdings LLC?                                   13:42:51    5        THE WITNESS: I don't know.
            6         MR. MCGONIGLE: Objection. The question is                       6   BY MR. WALKER:
            7   vague.                                                                7     Q What about the 450,000-dollar wire transfer to
            8         You can answer.                                                 8   Integrated Administration?
            9         THE WITNESS: I had not. I don't remember                        9     A This came from Pineboard? Oh, yeah, from
13:40:48   10   having access to this account. And I don't remember       13:43:02 10     Pineboard.
           11   myself sending wires out of Wells Fargo.                             11     Q That's what your e-mail suggests; correct?
           12   BY MR. WALKER:                                                       12     A Yes.
           13     Q And how did you know that Pineboard Holdings                     13     Q What was the purpose of the 450,000-dollar wire
           14   had a Wells Fargo account?                                           14   transfer from Pineboard Holdings to Integrated
13:41:01   15     A Because Kia asked them on various -- Mr. Jam          13:43:15 15     Administration?
           16   asked me on various occasions and -- and that -- that                16        MR. WEICHERT: Objection. No foundation.
           17   the balance was low and put some money in.                           17        THE WITNESS: I have no idea.
           18     Q Okay. So Mr. Jam was managing the Pineboard                      18   BY MR. WALKER:
           19   Holdings account?                                                    19     Q Who is Donald Carroll?
13:41:17   20         MR. WEICHERT: Objection. Calls for a                13:43:26 20       A Donald Carroll is a -- a very good friend of
           21   conclusion. No foundation.                                           21   David Bergstein. They go back like 40 years.
           22         THE WITNESS: It was -- I -- I -- I know that I                 22     Q Was Mr. Carroll at or affiliated in some way
           23   had not access to it.                                                23   with Integrated Administration?
           24   BY MR. WALKER:                                                       24     A I think he worked there at the time.
13:41:29   25     Q But there were times when Mr. Jam pointed out         13:43:47 25       Q How did Mr. Bergstein first meet Mr. Carroll?


                                                        Page 111                                                                     Page 113
13:41:32    1   that the balance in the Pineboard Holdings account was    13:43:52    1       A They go back to New Jersey. They're all Jersey
            2   low and asked for you to move some money into it?                     2    boys. I think they are like -- when they were like 16
            3      A Not move some money. We -- I mean -- as far --                   3    or 17.
            4   and I -- this is just very vaguely. I think I put some,               4       Q Did Mr. Carroll also work out of the same
13:41:43    5   like -- like 50 or $100 cash in there.                    13:44:03    5    office with you and Mr. Jam and Mr. Bergstein at this
            6      Q Now, looking --                                                  6    time?
            7      A As far as I recollect.                                           7       A I -- I don't -- I really don't remember because
            8      Q Looking at the wire transfers that are                           8    he lived far away. So I don't know if he came there
            9   mentioned in your e-mails having come out of Pineboard                9    every day.
13:41:57 10     Holdings LLC, one is for $500,000 from Citizens -- to     13:44:20   10       Q But he lived here in California?
           11   Citizens Bank; correct?                                              11       A In -- I think, at the time, in Hermosa Beach.
           12      A That's what is says, yes.                                       12    I think.
           13      Q And it was a credit to General Health                           13       Q That's quite a drive, isn't it?
           14   Technologies LLC?                                                    14       A I wouldn't drive.
13:42:09 15        A Correct.                                             13:44:34   15       Q And then going to the next page, let's go to --
           16      Q Okay. What was the purpose of that payment?                     16    I guess it would be the second page of this exhibit.
           17      A I don't know.                                                   17           Mr. Zarrinkelk asks you to provide him the
           18      Q Did you effectuate that wire transfer?                          18    address for the bank and the recipient on the third
           19      A If it was from Wells Fargo, no.                                 19    wire; correct?
13:42:20 20        Q Okay. How is it that you were able to have           13:44:57   20       A Wh- -- where? This one?
           21   that information and to convey it to Mr. Zarrinkelk if               21       Q Yeah. The second page of 480 of the exhibit
           22   you were not the person that arranged for the wire                   22    itself.
           23   transfer?                                                            23       A Right. I'm -- I'm reading the e-mail.
           24      A Those are wire transfer instructions.                           24       Q Yes, ma'am.
13:42:35 25        Q Yes, ma'am.                                          13:45:14   25       A 12/24?



                                                                                                29 (Pages 110 to 113)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 31 of 98 Page ID
                                     #:10359
                                                           Frymi Biedak                                                              03-25-19
                                                      Page 114                                                                       Page 116
13:45:16    1      Q Yes, ma'am.                                         13:47:21    1      A Correct. Yes.
            2      A And what -- what -- what am I supposed to                       2      Q Okay. And then on the next page, 484, we see
            3   answer? I'm sorry.                                                   3   the wire confirmation that you referenced as going to
            4      Q Okay. No, it's okay.                                            4   Donald Carroll at Integrated Administration; correct?
13:45:36    5         Have you had the opportunity to review that        13:47:36    5      A Yes.
            6   e-mail, ma'am?                                                       6      Q Okay. But what your e-mail to Mr. Zarrinkelk
            7      A Yes, I have.                                                    7   did not indicate was any information about this third
            8      Q Okay. Now, Mr. Zarrinkelk is asking you to                      8   wire which is the last page of the exhibit which sent a
            9   provide him the address for the bank and recipient on                9   million dollars to Swartz IP Services Group; correct?
13:45:44   10   the third wire transfer; correct?                        13:47:52 10            MR. WEICHERT: I'm sorry -- sorry, but there
           11      A That's what it says, yes.                                      11   are multiple e-mails in this exhibit and there seems to
           12      Q Okay. If you go back to the last few pages of                  12   be at least one e-mail that refers to this wire.
           13   this exhibit, there is three wire confirmations;                    13          THE WITNESS: But I think there is another
           14   correct?                                                            14   e-mail here with just spoke with David and asked that he
13:45:59   15      A That's correct, yes.                                13:48:06 15     arrange for one additional wire out of Pineboard. I
           16      Q Okay. So you provided them the information                     16   think this is the one that you're referring to.
           17   about the first wire transfer confirmation on page 483              17   BY MR. WALKER:
           18   involving General Health Technologies; correct?                     18      Q Yes, ma'am. We'll get to that.
           19      A Correct.                                                       19      A Okay. All right.
13:46:13   20      Q Okay. You provided them the equivalent              13:48:11 20        Q But with respect to Mr. Zarrinkelk's e-mail
           21   information to the wire that went to Integrated                     21   saying, "Could you please send me the information about
           22   Administration with the beneficiary of Donald Carroll               22   the third wire" --
           23   that appears on Page 484; correct?                                  23      A Okay.
           24      A On -- on -- on the one to Integrated                           24      Q -- the third wire he's referencing is the wire
13:46:33   25   Administration, I didn't put the address of the bank.    13:48:21 25     that's reflected on the last page of Exhibit 12 that was


                                                      Page 115                                                                       Page 117
13:46:35    1   Doesn't appear here.                                     13:48:24    1   the 1-million-dollar wire confirmation to Swartz IP
            2      Q Well, okay, ma'am.                                              2   Services; correct?
            3          But the third wire that he's talking about is                 3     A That's correct, yes.
            4   the last page of Exhibit 12; correct?                                4     Q Okay. Very good.
13:46:43    5      A That's Bank of America, yes.                        13:48:32    5        So he also tells you on his April 19 -- going
            6      Q Okay. And that would be for Swartz IP Services                  6   back now to the second page of the exhibit. He also
            7   group; correct?                                                      7   tells you in his e-mail to you of April 19, 2012 that
            8      A This one, the 33 is to bank -- to Donald                        8   for future reference, Mr. Zarrinkelk had access to all
            9   Carroll, you said.                                                   9   the accounts, thus transfer between what he
13:46:55   10      Q Yes, ma'am. I'm -- I'm looking at the -- the        13:48:53 10     characterizes as "our own accounts, i.e., Integrated
           11   wire confirmations --                                               11   Administration and Pineboard, can be done online without
           12      A Okay. Okay.                                                    12   the need for wiring."
           13      Q -- at the very end of the exhibit. So let's                    13        Did I read that correctly?
           14   just start over. Okay?                                              14     A That's what it says, yes.
13:47:01   15      A Okay.                                               13:49:05 15       Q So when he says "transfer between our own
           16      Q Okay. Do you see three wire confirmations that                 16   accounts," i.e., Integrated Administration and
           17   Mr. Zarrinkelk is referencing? They're the last three               17   Pineboard, who did you understand the "our" to
           18   pages --                                                            18   reference?
           19      A Yes. I see it. I see it. Yes.                                  19        MR. WEICHERT: Calls for speculation.
13:47:09   20      Q Okay. On page 483 down at the bottom, do you        13:49:25 20          THE WITNESS: What I thought back then?
           21   see that?                                                           21   BY MR. WALKER:
           22      A Yes.                                                           22     Q Yes, ma'am.
           23      Q Okay. That is the wire that you had referenced                 23        What was your understanding as to who the "our"
           24   in your e-mail to Mr. Zarrinkelk referencing General                24   was, as Mr. Zar- -- Mr. Zarrinkelk is referring to it
13:47:19   25   Health Technologies; correct?                            13:49:35 25     there? He's saying, "Thus, transfer between our own



                                                                                                30 (Pages 114 to 117)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 32 of 98 Page ID
                                     #:10360
                                                                Frymi Biedak                                                        03-25-19
                                                           Page 118                                                                 Page 120
13:49:39    1   accounts, i.e., Integrated Administration and Pineboard    13:51:51    1   office address at this time?
            2   can be done online without the need for wiring."                       2      A I don't think Graybox used that office address.
            3        When you received this at the time, who did you                   3   I m- -- may be totally wrong, but I don't remember --
            4   understand the word "our" to be referring to?                          4   but -- I don't recall.
13:49:50    5     A I don't know what I was thinking at the time.          13:52:07    5      Q And then you come back and you say in your next
            6   I know what I was think- -- now I would think that they                6   e-mail just a short time later -- although it appeared
            7   are on the same portfolio and that you can transfer in                 7   to be a short time earlier, that -- 10:52 a.m., "Sorry.
            8   between accounts without paying for the wire transfers.                8   The name is Swartz IP Services Group, Inc. My
            9   But I don't know what I was thinking then.                             9   apologies."
13:50:04 10       Q Okay.                                                  13:52:26 10            Did I read that correctly?
           11        MR. WEICHERT: Move to strike. The answer is                      11      A Yes.
           12   speculation. No foundation.                                           12      Q So you were just correcting the name of Swartz
           13   BY MR. WALKER:                                                        13   IP Group Services, Inc. in your previous e-mail to
           14     Q And Mr. Zarrinkelk is sending this e-mail to                      14   Mr. Zarrinkelk; correct?
13:50:11 15     you on Thursday, April 19, 2012 along with not only you,   13:52:39 15        A That's what it appears to be, yes.
           16   but Mr. Jam; correct?                                                 16      Q Do you know why the time stamp on that e-mail
           17     A And David Bergstein.                                              17   would show that it was earlier than the e-mail you had
           18     Q And David Bergstein, with a courtesy copy to                      18   sent that you were correcting?
           19   Mr. Piskula; correct?                                                 19      A I vaguely remember that there was an issue
13:50:23 20       A Yes.                                                   13:52:58 20     with -- with -- there was a time issue with the Graybox.
           21     Q And there we see Mr. Piskula is using another                     21   I -- I'm not sure, but I think there was something
           22   e-mail address, correct, 14spiskula@capitalfilms.us;                  22   and -- because I asked people to correct it, but I
           23   correct?                                                              23   think -- I think it was a computer problem with an -- an
           24     A That's correct.                                                   24   hour delay, summertime, wintertime, I really -- but I
13:50:38 25       Q Now, going to the next e-mail in the thread            13:53:13 25     vaguely remember something but I couldn't confirm it.


                                                           Page 119                                                                 Page 121
13:50:42    1   which starts at the bottom of the first page, do you see   13:53:17    1        Q Was that on the Graybox server?
            2   the e-mail from you to Mr. Zarrinkelk, Mr. Jam, and                    2        A It was on the Graybox e-mail.
            3   Mr. Bergstein on April 19, 2012 at 12:48 p.m.?                         3        Q Okay. Did you run your grayboxllc.com e-mail
            4      A Yes.                                                              4    through the Graybox server?
13:51:00    5      Q And you say, "Dear Majid, just spoke with David       13:53:31    5        A I don't have a clue. I'm sorry.
            6   and he asked that you arrange for one additional wire                  6        Q And then Mr. Zarrinkelk responds to you, "All
            7   out of Pineboard Holdings LLC"; correct?                               7    the wire's gone here, confirmations"; correct?
            8      A That's correct, yes.                                              8        A Correct. And I think -- right. That's what he
            9      Q And that was a million-dollar wire transfer to                    9    says.
13:51:13 10     Swartz IP Group Services, Inc.; correct?                   13:53:47   10        Q And again his, e-mail also has a time stamp
           11      A That's correct.                                                  11    that would suggest it was earlier than the e-mail at the
           12      Q And the address listed for Swartz IP was the                     12    bottom of the first page of Exhibit 15 that preceded
           13   very same office address where you were working at the                13    both of them; correct?
           14   time; correct?                                                        14        A That's correct.
13:51:25 15        A That's what it says, yes.                             13:54:01   15        Q And -- and it's just -- there was some issue
           16      Q That was also the same office address where                      16    with the time stamp on your --
           17   Mr. Jam was working at the time; correct?                             17        A I vaguely remember something like that.
           18      A We all worked from this office at the time.                      18        Q Okay. And this is the very -- Exhibit 16, this
           19      Q So Mr. Jam worked there at this date and time;                   19    reflect your communication back to Mr. Zarrinkelk
13:51:37 20     correct?                                                   13:54:24   20    thanking him; correct?
           21      A Well, he was there.                                              21        A Yes.
           22      Q That's where he worked, wasn't it, ma'am? That                   22             (Exhibit 16 was marked for
           23   was his office address?                                               23             identification by the Court Reporter
           24      A That's where his office was, yes.                                24             and is attached hereto.)
13:51:48 25        Q And likewise, that was also Mr. Bergstein's                      25    ///



                                                                                                 31 (Pages 118 to 121)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 33 of 98 Page ID
                                     #:10361
                                                           Frymi Biedak                                                             03-25-19
                                                       Page 122                                                                     Page 124
13:54:33    1   BY MR. WALKER:                                            13:57:02    1       Q Looking at the last page of Exhibit 17, did you
            2      Q Going to hand you, ma'am, what has been marked                   2    affix Mr. Bergstein's signature stamp?
            3   as Exhibit 17.                                                        3       A That's his signature stamp.
            4            (Exhibit 17 was marked for                                   4       Q Yes, ma'am.
13:54:41    5            identification by the Court Reporter             13:57:10    5           Did you put that on there?
            6            and is attached hereto.)                                     6       A I'm pretty sure, yes.
            7   BY MR. WALKER:                                                        7       Q But you don't know who actually drafted that
            8      Q And ask you if the first page of Exhibit 17                      8    document?
            9   begins with an e-mail from you to Keith Welner at                     9       A No.
13:54:59 10     westoncapital.com?                                        13:57:20   10       Q You don't know the source of the document at
           11      A Yes.                                                            11    all?
           12      Q It shows a courtesy copy to David Bergstein;                    12       A No.
           13   correct?                                                             13       Q Did you ever see those bylaws amended?
           14      A Yes.                                                            14       A I don't even remember that there were -- this
13:55:05 15        Q And the subject is "Swartz IP Services Group,        13:57:32   15    is the first time that -- I mean, I -- I looked at them.
           16   Inc."?                                                               16       Q I'm going to hand you what's been marked as
           17      A That's correct.                                                 17    Exhibit 18, ma'am.
           18      Q Who was Keith Welner, as you understood it?                     18              (Exhibit 18 was marked for
           19      A At the time, I didn't understand it at all.                     19              identification by the Court Reporter
13:55:18 20     Later on I found out that he was working for Weston       13:57:40   20              and is attached hereto.)
           21   Capital.                                                             21    BY MR. WALKER:
           22      Q What was Weston Capital's relationship to any                   22       Q Now, this is an e-mail dated April 27, 2012
           23   of Mr. Bergstein's or Mr. Jam's companies?                           23    from you to Kia Jam; correct?
           24      A I have no idea.                                                 24       A Correct.
13:55:31 25           MR. WEICHERT: Compound.                             13:57:52   25       Q And you've provided a courtesy copy to David


                                                       Page 123                                                                     Page 125
13:55:32    1   BY MR. WALKER:                                            13:57:55    1   Bergstein and Steve Piskula; correct?
            2      Q What was -- what was Mr. Wellner's                               2     A Correct.
            3   relationship -- well, let me ask you this. What was the               3     Q And the subject is "Wire Transfer Out of IA";
            4   relationship of Weston Capital to any of Mr. Jam's                    4   correct?
13:55:43    5   companies?                                                13:58:03    5     A That's that it says.
            6      A I wouldn't have any idea.                                        6     Q And that would be Integrated Administration?
            7      Q What about with respect to Mr. Bergstein's                       7     A I would assume so, yes.
            8   companies?                                                            8     Q And you say, "Hi, Kia. Per David's request, a
            9      A I wouldn't know.                                                 9   wire needs to be sent to Phoenix Life Insurance in the
13:55:54 10        Q Were you aware that Mr. Wellner had admitted in      13:58:15 10     amount of $12,000. I gave Steve the instructions."
           11   federal court that Swartz IP Services was a fraud?                   11        And then you have your initial F; correct?
           12      A I did not know that.                                            12     A Uh-huh.
           13      Q Were you aware that Mr. Bergstein was recently                  13     Q Okay. What was the purpose of that wire of
           14   convicted and is sentenced to eight years in federal                 14   $12,000 to Phoenix Life Insurance?
13:56:12 15     prison in part for the transactions involving Swartz IP   13:58:26 15       A I have no idea.
           16   Services Group?                                                      16     Q Do you know who was insured by that particular
           17      A All I know is that he was convicted and that                    17   life insurance product?
           18   he's now in Taft.                                                    18     A No.
           19      Q Now, with respect to Exhibit 17, you're                         19     Q And as I understand it, you were conveying
13:56:26 20     forwarding Mr. Welner bylaws for Swartz IP Services       13:58:41 20     Mr. Bergstein's request that Kia Jam wire $12,000 out of
           21   Group; correct?                                                      21   Integrated Administration's account to Phoenix Life
           22      A Yes.                                                            22   Insurance?
           23      Q Where did you get that document?                                23        MR. WEICHERT: Objection. Assumes facts not in
           24      A I have to see. I'm not sure. I'm really not                     24   evidence.
13:56:54 25     sure. I don't know who would have prepared them.          13:58:57 25          THE WITNESS: That's my assumption, yes.



                                                                                                32 (Pages 122 to 125)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 34 of 98 Page ID
                                     #:10362
                                                            Frymi Biedak                                                                03-25-19
                                                        Page 126                                                                        Page 128
13:58:59    1   BY MR. WALKER:                                             14:01:22    1   formed in Delaware?
            2      Q That's effectively what it says, does it not?                     2         MR. WEICHERT: Objection. A fact -- assumes
            3      A That's what it says, yes.                                         3   facts not in evidence. Calls for a conclusion.
            4      Q Was that -- was that money actually sent, to                      4   BY MR. WALKER:
13:59:09    5   your knowledge?                                            14:01:30    5      Q Let me -- let me restate the question, ma'am.
            6      A I don't know.                                                     6         This list of entities are all companies that
            7      Q Let me hand you what's been marked as                             7   have been incorporated in the State of Delaware;
            8   Exhibit 19, ma'am.                                                     8   correct?
            9            (Exhibit 19 was marked for                                    9         MR. WEICHERT: Same objections.
13:59:16   10            identification by the Court Reporter              14:01:39   10         THE WITNESS: Can I answer?
           11            and is attached hereto.)                                     11   BY MR. WALKER:
           12   BY MR. WALKER:                                                        12      Q Yes, ma'am.
           13      Q Okay. Now, we go to the very bottom of the                       13      A I think -- I think so. I'm not quite sure
           14   first page of Exhibit 19.                                             14   about Sovrin Health Systems. I'm not sure about that
13:59:36   15          We see the top of an e-mail from you to Kia Jam     14:01:55   15   one.
           16   and David Bergstein dated January 2, 2013; correct?                   16      Q Okay. And you note that there were more
           17      A Yes.                                                             17   notices to come shortly; correct?
           18      Q Okay. Looking at the second page, your e-mail                    18      A Yes, because this is the time when you have to
           19   actually references as the subject "Delaware Entities                 19   do the filings for the incs.
13:59:54   20   Annual Franchise Taxes"; correct?                          14:02:08   20      Q Yes, ma'am.
           21      A That's correct.                                                  21         For the -- for the corporations?
           22      Q And you say, "Kia and David, please be aware                     22      A For the corporations, yes. The LLCs, I think,
           23   that the annual franchise tax bills are coming up. The                23   in June, something like that. June.
           24   basic fee is $250 per entity as long as we pay prior to               24      Q Now, what was the nature of the business as you
14:00:08   25   March 1, 2013 (we have about 30 entities)."                14:02:19   25   understood it for Swartz Technology Group, Inc.?


                                                        Page 127                                                                        Page 129
14:00:12    1         Did read that correctly?                             14:02:23    1     A I don't know.
            2      A Yes.                                                              2     Q Was that a company that was separate and apart
            3      Q And Kia Jam responds to you there toward the                      3   from Swartz IP Services, Inc.?
            4   bottom of the first page on January 2, 2013 and asks you               4         MR. WEICHERT: Objection. No foundation.
14:00:27    5   to send a list of the entities; correct?                   14:02:32    5         THE WITNESS: I don't know.
            6      A That's what it says.                                              6   BY MR. WALKER:
            7      Q And he notes there that his title is CEO and                      7     Q And why are you unsure about Sovrin Health
            8   producer of K.Jam Media; correct?                                      8   Systems, Inc.? What do you mean by that?
            9      A That's what it says.                                              9     A I somehow thought that it was formed in
14:00:39 10        Q And it also shows the same 2425 Colorado,             14:02:45 10     California. I don't know why. But I'm -- I -- I really
           11   Suite B-205, Santa Monica, California address?                        11   don't know. But I thought it was a California entity.
           12      A That's what the address in -- in -- in Santa                     12     Q Let me hand you what has been marked as
           13   Monica.                                                               13   Exhibit 20.
           14      Q Yes, ma'am.                                                      14             (Exhibit 20 was marked for
14:00:50 15           And that was the same address were you worked?       13:59:16 15                identification by the Court Reporter
           16      A That's where I was at the time, yes.                             16              and is attached hereto.)
           17      Q And you responded to Mr. Jam and to                              17   BY MR. WALKER:
           18   Mr. Bergstein, with a courtesy copy to Steve Piskula, on              18     Q Now, as we saw in Exhibit 19, Kia Jam asked you
           19   January 2, 2013 at 3:45 p.m.; correct?                                19   for a list of the entities and you provided that list
14:01:07 20        A Correct.                                              14:03:24 20     under the subject of "Delaware Entities Annual Franchise
           21      Q And you state, "So far, we have received                         21   Taxes."
           22   notices for," and then you provide a list of entities;                22         But here in Exhibit 20, you're providing an
           23   correct?                                                              23   e-mail to Mr. Jam along with a copy to Dave Bergstein
           24      A Yes.                                                             24   and the subject matter is "List of Corporations";
14:01:16 25        Q And these were all companies that you all had         14:03:45 25     correct?



                                                                                                  33 (Pages 126 to 129)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 35 of 98 Page ID
                                     #:10363
                                                           Frymi Biedak                                                                 03-25-19
                                                       Page 130                                                                         Page 132
14:03:50    1     A Uh-huh.                                               14:05:59    1     Q Thank you, ma'am.
            2     Q And say, "Kia, here is the requested list of                      2         And then we go to Integrated Administration
            3   corporations," and that's your initial that follows;                  3   farther down the list, and there is a question mark
            4   correct?                                                              4   there as to the responsible party; correct?
14:03:56    5     A Yes.                                                  14:06:08    5     A Yes.
            6     Q So what specific list of corporations did                         6     Q But Integrated Administration was one of
            7   Mr. Jam request of you?                                               7   Mr. Jam's companies; correct?
            8     A I was asked by so many times to -- to -- to                       8     A When I --
            9   give lists of -- I wouldn't -- I really don't remember.               9         MR. WEICHERT: Calls for a conclusion. No
14:04:19 10     People ask for something and then I'm -- I really don't   14:06:16 10     foundation.
           11   remember this one.                                                   11         THE WITNESS: Sorry.
           12     Q And I take it that as we see in Exhibit 20, if                   12         When I refer to a responsible party, I was
           13   Mr. Jam asked you for a list of certain corporations,                13   kind -- I -- the way I see it, I usually refer to the
           14   you complied with that request?                                      14   EIN numbers.
14:04:36 15           MR. WEICHERT: Objection. The question -- the        14:06:26 15     BY MR. WALKER:
           16   question is argumentative. Overbroad.                                16     Q Yes, ma'am.
           17         THE WITNESS: Well, if somebody asks me to do                   17     A So I -- and since I don't think that I have
           18   something, I'll do it.                                               18   applied for an EIN number for Integrated Administration,
           19   BY MR. WALKER:                                                       19   that's why I put a question mark on it.
14:04:46 20       Q Right.                                                14:06:35 20       Q So you just didn't have that information?
           21     A If I can, if I know how to do it.                                21     A I did not apply for the EIN number online.
           22     Q Yes, ma'am.                                                      22     Q Was that done through someone else by someone
           23         And here we see an instance where Mr. Jam asked                23   else at Mr. Jam's request?
           24   you for information about the various entities and you               24         MR. WEICHERT: Objection. Calls for
14:04:56 25     complied with that request; correct?                      14:06:46 25     speculation.


                                                       Page 131                                                                         Page 133
14:04:57    1       A Yes. I just don't know which entities -- why        14:06:49    1          THE WITNESS: I -- I would not know.
            2   I'd listed these entities.                                            2   BY MR. WALKER:
            3       Q Fair enough.                                                    3      Q You just know that you didn't do it?
            4          Now, this is another spreadsheet of sorts that                 4      A I know that I didn't do it, yes.
14:05:07    5   you created, I presume, to comply with his request?       14:06:54    5      Q And Integrated Administration was a company
            6       A I would assume so, yes.                                         6   that you did not have access to the bank account?
            7       Q And at the very top we see "Advisory IP                         7      A Not to the bank account, not to anything, no.
            8   Services, Inc., formerly Swartz IP Services Group,                    8      Q Okay.
            9   Inc."; correct?                                                       9      A At the time.
14:05:20   10       A That's correct, yes.                                14:07:05 10        Q When did that change with respect to Integrated
           11       Q And it shows an address in Santa Monica,                       11   Administration?
           12   California?                                                          12      A I want to say when discovery was done for
           13       A Correct.                                                       13   the -- when -- when the -- when the lawsuit was filed
           14       Q And the responsible party in this list shows it                14   against -- when the lawsuit was filed in -- in --
14:05:30   15   to be Graybox LLC?                                        14:07:19 15     whenever it was filed. I would say 2000. And then
           16       A And that's correct too, yes.                                   16   we -- we made lists of -- of -- I -- I remember myself
           17       Q Okay. Working down the list, we see "CAC                       17   making lists of, for example, who was employed by IA,
           18   Group, Inc."; correct?                                               18   who was on the -- on the -- on the payroll. And I think
           19       A That's correct.                                                19   that's when I may have seen something.
14:05:45   20       Q And the responsible party there is K.Jam Media,     14:07:43 20        Q And when was -- what lawsuit are you
           21   Inc.; correct?                                                       21   referencing?
           22       A Yes.                                                           22      A One of the -- the -- there was so many at that
           23       Q And that's Mr. Jam's company?                                  23   time. One -- one of the Wimbledon. I can only assume.
           24       A I don't know if it's his company, I just know                  24      Q One of the what, ma'am?
14:05:56   25   it's connected with Kia Jam.                              14:07:55 25        A The Wimbledon lawsuit.



                                                                                                 34 (Pages 130 to 133)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 36 of 98 Page ID
                                     #:10364
                                                          Frymi Biedak                                                              03-25-19
                                                      Page 134                                                                      Page 136
14:07:56    1      Q Wimbledon?                                         14:10:08    1   Workz, Inc.?
            2      A Yes, it was. It was always at Wimbledon.                       2      A They did IT services and phone services and --
            3      Q Okay. Okay. And -- and what year was that,                     3   and I would say various consulting regarding tech- --
            4   roughly, do you recall?                                             4   technical computer.
14:08:14    5      A Maybe 2014, but I'm not sure. I'm really not       14:10:21    5      Q Okay. And was that a company that Don Carroll
            6   sure. I don't want to -- this is just very vague.                   6   was affiliated with, obviously?
            7      Q Yes, ma'am.                                                    7      A I think IT Workz, Inc., I'm pretty sure that
            8         Now, going up a couple of companies, there is a               8   was his company.
            9   Global Services Group.                                              9      Q Okay. And then K.Jam Aviation, Inc. is the
14:08:27   10         Do you see that?                                  14:10:36 10     next company down and the responsible party listed there
           11      A I do.                                                         11   is Kia Jim; correct?
           12      Q Was Freddie Wilson, the person designated as a                12      A Correct, yes.
           13   responsible party, was he working in one of Mr. Jam's              13      Q And likewise, M2 Aircraft Group Inc., a Nevada
           14   companies?                                                         14   corporation, also lists Kia Jam as a responsible party;
14:08:36   15      A Freddie Wilson was -- this company did security    14:10:52 15     correct?
           16   pu- -- services. They provided se- -- security.                    16      A That's what it says, yes.
           17      Q Okay. So did Mr. Bergstein or Mr. Jam have                    17      Q And then the next company down, it's K.Jam
           18   some ownership interest in that company?                           18   Media, Inc., certainly one affiliated with Kia Jam;
           19      A I wouldn't know.                                              19   correct?
14:08:58   20      Q Going back down, below Integrated                  14:11:02 20        A Well, when you see a responsible party, it's
           21   Administration, do you see Iskra Enterprises, LLC?                 21   the entity under which we would have applied for an EIN
           22      A Yes.                                                          22   number.
           23      Q And there, Don Carroll, the individual you                    23      Q Yes, ma'am.
           24   identified as being affiliated with Integrated                     24         But K.Jam Media, certainly, you understood to
14:09:12   25   Administration, he's listed as a responsible party.     14:11:14 25     be affiliated with Kia Jam, though?


                                                      Page 135                                                                      Page 137
14:09:14    1         Do you see that?                                  14:11:14    1     A That's the way I understood it, yes.
            2      A Well -- I'm sorry. Can you repeat the                          2     Q And then Pineboard Holdings, Inc. is a few
            3   question?                                                           3   companies down from that; correct?
            4      Q Yes, ma'am.                                                    4     A Yes.
14:09:20    5         Do you see where Don Carroll is listed as a       14:11:30    5     Q And then we see Swartz Technology Group, Inc.;
            6   responsible party for the company known as Iskra                    6   correct?
            7   Enterprises, LLC?                                                   7     A Swartz Technology Group, Inc., yes, I see that.
            8      A Yes.                                                           8     Q Okay. And there is no responsible party listed
            9      Q Okay. Was that also a company affiliated with                  9   for Swartz Technology Group, Inc., is there?
14:09:31   10   Kia Jam?                                                14:11:44   10     A I guess then we didn't apply for an EIN number.
           11      A I don't think so.                                             11     Q Okay. Do you know why, under Sovrin Health
           12      Q How was it that Mr. Carroll was listed as a                   12   Systems, Inc., K.Jam Media, Inc. is listed as the
           13   responsible party?                                                 13   responsible party?
           14      A I can only assume that we applied for the EIN                 14     A No.
14:09:43   15   number with his Social Security, but I'm not sure.      14:11:58   15     Q So this would appear to be a group of companies
           16      Q Okay.                                                         16   that both Mr. Bergstein and Mr. Jam and Mr. Carroll were
           17      A I'm really not sure.                                          17   all involved with one way or the other; correct?
           18      Q Also, the next company down, IT Workz, Inc.?                  18        MR. WEICHERT: Question is vague and ambiguous.
           19      A Yes.                                                          19   Overbroad. Calls for a conclusion. No foundation.
14:09:54   20      Q Also lists Don Carroll as the responsible          14:12:13   20        THE WITNESS: I don't understand the question.
           21   party.                                                             21   Can you rephrase?
           22         Was that a company that was affiliated in some               22   BY MR. WALKER:
           23   fashion with Kia Jam?                                              23     Q This list of companies that you put together
           24      A Not as far as I know.                                         24   reflect various companies that Mr. Jam and Mr. Bergstein
14:10:05   25      Q What was the nature of the business for IT         14:12:25   25   had some interest in.



                                                                                               35 (Pages 134 to 137)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 37 of 98 Page ID
                                     #:10365
                                                                 Frymi Biedak                                                       03-25-19
                                                             Page 138                                                               Page 140
14:12:27    1          Is that a fair statement?                            14:14:50    1   address on Colorado Boulevard?
            2          MR. WEICHERT: Same objections. Same                              2      A I don't -- Carroll and I also go back 30 years,
            3    objections.                                                            3   so, I mean -- it's like, I would -- would have just
            4          THE WITNESS: I don't know if I would say                         4   asked him whatever I needed. So I met -- I met David
14:12:33    5    "interest." I would say "connected with."                  14:15:05    5   Bergstein and Don Carroll at the same time so this was
            6    BY MR. WALKER:                                                         6   more like a -- I need something, I called him. If I
            7       Q And you had access to certain corporate                           7   needed IT services, I called him.
            8    information about each of these companies like their                   8         So -- so he may have giv- -- I cannot say with
            9    employer identification number, for example?                           9   secure thing that whenever you see "a responsible
14:12:45   10       A Yes.                                                  14:15:18   10   party," that I have applied for it. For example, I -- I
           11       Q You had information for certain of the                           11   don't remember applying for Iskra Enterprises. I don't
           12    companies regarding the responsible party that was                    12   remember it. But since he was the manager, I would --
           13    listed as part of the EIN number filing?                              13   I'd probably put that down. Does this --
           14       A When I filed it, yes. Or when it was given to                    14      Q And -- and as we sit here today, looking at
14:13:00   15    me and asked for something.                                14:15:36   15   this chart doesn't reflect -- doesn't refresh your
           16       Q So we can -- I -- I take it, then, from your                     16   recollection as to what all these companies were doing
           17    testimony that every company on this list for which a                 17   in the same chart together?
           18    responsible party is listed is a company that you filed               18      A No.
           19    for the employer identification number for?                           19      Q And it doesn't refresh your recollection as to
14:13:18   20       A I have to see this one. Or we did it -- as I          14:15:48   20   why Mr. Jam asked you to prepare that list?
           21    said before, if -- if -- let's just say -- okay. I'm --               21      A No.
           22    I'm going to have to take an example here. Let's just                 22      Q Let me hand you what's been marked as
           23    say K.Jam Media, Inc. filed online for a -- a -- a -- an              23   Exhibit 21, ma'am.
           24    EIN number. Let's just say like this.                                 24            (Exhibit 21 was marked for
14:13:42   25       Q Uh-huh.                                               13:57:40   25            identification by the Court Reporter


                                                             Page 139                                                               Page 141
14:13:42    1     A You could not use the same entity and file              13:57:40    1              and is attached hereto.)
            2   online for another entity. The IRS would not allow it.                  2   BY MR. WALKER:
            3   Then you would -- the only way to do it was would send a                3       Q And ask you if you can identify that document.
            4   fax, a facsimile --                                                     4       A I'm ready.
14:13:51    5     Q Yes, ma'am.                                             14:16:34    5       Q Does this -- well, could you please identify
            6     A -- to the IRS and then within eight to ten                          6   this document we've marked as Exhibit 21 for us?
            7   days, they would reply via fax with the EIN number.                     7       A It says, "Integrated Administration employee
            8     Q Okay.                                                               8   list, 8/11 to 12/2013."
            9     A So when it says here "responsible party," I                         9       Q Okay. And is this a list that you created?
14:14:03 10     would say this is the part you applied for the EIN          14:16:50 10         A I -- I don't think that I would use capital
           11   number.                                                                11   letters for everything. That's not my style. So, I
           12     Q Okay. Well, you testified earlier that on some                     12   mean, I -- I -- I -- I don't -- I wouldn't do it. So
           13   of the companies like Integrated Administration where                  13   it -- it -- it -- I could have created it but I don't --
           14   you didn't have a responsible party to list, that that                 14   it -- I would usually not use everything capital
14:14:19 15     was because you didn't apply for that EIN number;           14:17:14 15     letters.
           16   correct?                                                               16       Q Let me ask you this: You've referenced earlier
           17     A That's the way I see it, yes.                                      17   in your testimony that in response to one of the
           18     Q Okay. So then can we take from your testimony                      18   Wimbledon lawsuits that you had compiled a list of
           19   that every entity for which you listed a responsible                   19   Integrated Administration employees, is this that list?
14:14:34 20     party is one for which you did apply for the EIN number?    14:17:32 20         A I don't think so. I think mine was more -- I
           21     A No, I cannot say that.                                             21   would have done an Excel spreadsheet.
           22     Q How were you able to secure the information,                       22       Q Okay. Does this appear to be all the -- the
           23   then?                                                                  23   same number of names, for example, you put -- you had
           24     A Well, Don Carroll must have asked.                                 24   40 -- let me -- let me ask you this way.
14:14:47 25       Q And he was officing with you at the same                14:17:46 25             Does Exhibit 21 reflect the same number of



                                                                                                  36 (Pages 138 to 141)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 38 of 98 Page ID
                                     #:10366
                                                                 Frymi Biedak                                                      03-25-19
                                                             Page 142                                                              Page 144
14:17:51    1   Integrated Administration employees that you had on your   14:20:37    1      A Of this list?
            2   list?                                                                  2      Q -- marked -- yes -- which was marked as
            3     A I would have to look at the list -- at the                         3   Exhibit 20.
            4   other list, the one that I created.                                    4          MR. WIECHERT: Objection.
14:18:01    5     Q Do you know why David Bergstein is listed as an        14:20:50    5          MR. MCGONIGLE: I think the problem is we
            6   employee of Integrated Administration for that time                    6   didn't really lay a foundation, which was Bergstein's
            7   period of August 2011 to December 2013?                                7   companies or something else.
            8           MR. WEICHERT: Calls for speculation. No                        8          But you can answer if -- you just want to look
            9   foundation.                                                            9   at the list and --
14:18:17 10             THE WITNESS: He may have been on -- on IA's        14:21:01   10          THE WITNESS: I don't think any of these
           11   payroll at a certain time. He may have been. It's                     11   entities had a payroll.
           12   possible.                                                             12   BY MR. WALKER:
           13     Q Is that also true with respect to Donald                          13      Q Okay. Okay. So let's -- let's go back to
           14   Carroll -- he is listed as No. 12 -- was he also an                   14   Exhibit 20.
14:18:32 15     employee of Integrated Administration during this time     14:21:11   15          So it's your testimony that -- it was your
           16   period?                                                               16   understanding that the list of companies on the second
           17      A I think so.                                                      17   page of Exhibit 20 did not have a payroll and therefore
           18     Q Were you also listed -- there is No. 16. Let                      18   had no actual employees.
           19   me ask you this way. It reflects that you were an                     19          Is that a fair statement?
14:18:45 20     employee of Integrated Administration for the same time    14:21:34   20      A Integrated Administration had a payroll. This
           21   frame, there on No. 16, where you're listed.                          21   is -- this is what we are talking here?
           22           Was that also true?                                           22      Q Yes, ma'am.
           23      A Yes, I was an employee.                                          23      A I vaguely remember that Global Services Group
           24     Q Now, was Integrated Administration actually the                   24   had a -- had a separate payroll.
14:18:58 25     company that appeared on your paycheck during this time    14:21:51   25      Q Okay. Anything else?


                                                             Page 143                                                              Page 145
14:19:01    1   period?                                                    14:21:57    1       A And I want to say that Sovrin Health Systems --
            2      A I think so.                                                       2   or Sovrin -- I don't remember the name. I think, but
            3      Q And then, of course, No. 25, Kiarash Jam is                       3   I'm not sure, that Sovrin Health Systems, the people who
            4   listed as an employee of Integrated Administration;                    4   worked for Sovrin --
14:19:13    5   correct?                                                   14:22:14    5       Q Uh-huh.
            6      A Correct, yes.                                                     6       A -- that they were on IA's payroll. I
            7      Q And was he the president and CEO of Integrated                    7   vaguely -- I think, but I'm not sure.
            8   Administration?                                                        8       Q Okay. So you believe that -- that Sovrin's --
            9      A I think so, but I don't remember filing a                         9   anyone working at Sovrin were actually employed by
14:19:36 10     statement of information for this entity.                  14:22:27 10     Integrated?
           11         MR. WIECHERT: Move to strike the answer as                      11       A I think so.
           12   speculation.                                                          12         MR. WIECHERT: Objection. No foundation.
           13   BY MR. WALKER:                                                        13   BY MR. WALKER:
           14      Q And then No. 38, Steven Piskula is also listed                   14       Q I'm sorry, ma'am. Go ahead and restate your
14:19:45 15     as an employee of Integrated Administration for the same   14:22:36 15     answer.
           16   time frame; correct?                                                  16       A I think so.
           17      A Yes. We worked together a lot.                                   17       Q Thank you.
           18      Q Looking at this list of people, do you see any                   18         Let me hand you what's been marked as
           19   names of people that at one time worked for any of                    19   Exhibit 22.
14:20:05 20     Mr. Bergstein's companies?                                 14:22:49 20             (Exhibit 22 was marked for
           21      A I'm trying to think.                                             21           identification by the Court Reporter
           22         When you say "Mr. Bergstein's companies,"                       22           and is attached hereto.)
           23   what -- what -- what --                                               23         MR. WALKER: Sorry, I only have one courtesy
           24      Q Any of the companies that were on the list that                  24   copy.
14:20:31 25     we just looked at, for example, which is --                           25   ///



                                                                                                 37 (Pages 142 to 145)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 39 of 98 Page ID
                                     #:10367
                                                            Frymi Biedak                                                                03-25-19
                                                        Page 146                                                                        Page 148
14:23:12    1   BY MR. WALKER:                                             14:25:46    1         Q Okay. If you could turn to the third page,
            2     Q Okay. So this document is entitled "Summary of                     2     ma'am. The bottom number there is 000534.
            3   Entities"; correct?                                                    3         A Yeah.
            4     A Correct.                                                           4         Q Okay. Now, up at the top, we have Swartz IP
14:23:26    5     Q Do you know who prepared this document?                14:25:58    5     Services Group, Inc.; correct?
            6     A No. Wasn't me.                                                     6         A Yes.
            7     Q Now, looking at the first entity mentioned,                        7         Q It shows the type of entity as a Texas C
            8   Gion Funding Settlements, Inc.                                         8     corporation; correct?
            9         Do you see that?                                                 9         A That's what it says.
14:23:40   10     A Yes.                                                   14:26:05   10         Q It shows the date of incorporation was
           11     Q Okay. It has the date of incorporation on                         11     December 2, 2010; correct?
           12   December 29, 2010; correct?                                           12         A Yes.
           13     A That's what it says, yes.                                         13         Q Okay. And it shows the secretary was likely
           14     Q It says, "The type of entity is a Delaware C                      14     Aaron Grunfeld or Howard Apple; correct?
14:23:50   15   corporation"; correct?                                     14:26:16   15         A Yes.
           16     A That's what it says, yes.                                         16         Q And there at the bottom -- well, on Item No. 3,
           17     Q Okay. And it says, "The secretary is likely                       17     it says -- let me back up just a little bit more.
           18   Aaron Grunfeld or Howard Apple"; correct?                             18           If you're looking at "next steps" -- do you see
           19     A Correct.                                                          19     that section?
14:24:04   20     Q Who was Mr. Apple?                                     14:26:34   20         A Next steps, yes.
           21     A I have no idea.                                                   21         Q Okay.
           22     Q And there -- there is a list of next steps;                       22         A What -- what subpoena are we talking now?
           23   correct?                                                              23         Q Yes. Swartz IP Services Group, Inc.
           24     A Yes.                                                              24         A Okay.
14:24:16   25     Q And under item 3, it says, "Frymi to obtain EIN        14:26:40   25         Q Under the "next steps," it says, "No. 2, Jeff


                                                        Page 147                                                                        Page 149
14:24:21    1   and make sure taxes and payments to VCorp (register        14:26:43    1   to issue 1100 shares to K.Jam Media and 1,000 shares to
            2   agent) are paid," and then notes that was done; correct?               2   Owari Opus and appoint Kia president and David secretary
            3      A Yes. I'm impressed.                                               3   and take any other required actions, resolutions, annual
            4      Q Okay. And then there at the bottom, it says,                      4   meetings, et cetera."
14:24:36    5   "Jeff, Kia, and David to discuss taxes of Majid on         14:26:59    5        Did I read that correctly?
            6   Thursday, November 10th."                                              6     A Yes.
            7         Did I read that correctly?                                       7     Q And is it your understanding that Kia is
            8      A Yes. It doesn't say the year, though.                             8   referencing Kia Jam?
            9      Q Fair enough.                                                      9        MR. WIECHERT: Objection. No foundation.
14:24:49 10           And who would you understand are being               14:27:07 10     Calls for speculation.
           11   mentioned there? Who is Jeff?                                         11        The witness did not prepare this document. She
           12      A Well, I would have to know what November 10th                    12   doesn't even indicate she knows who prepared this
           13   of which year.                                                        13   document.
           14      Q Okay. Who did you understand Kia is being                        14        MR. WALKER: And I would -- I would again ask
14:25:10 15     referenced there?                                          14:27:16 15     that counsel conform his objections to the rules.
           16      A Kia Jam.                                                         16        MR. WIECHERT: That's the truth.
           17      Q And who do you unders- -- who did you                            17   BY MR. WALKER:
           18   understand the David?                                                 18     Q When it says that "Jeff to issue 1100 shares to
           19      A David Bergstein.                                                 19   K.Jam Media," you understood that was Mr. Jam's company,
14:25:17 20        Q Okay. And Majid, of course, is Mr. Zarrinkelk?        14:27:32 20     correct, K.Jam Media?
           21      A Yes.                                                             21        MR. WIECHERT: Objection. No foundation.
           22      Q And it states on the note, "Graybox owns Gion";                  22        This is the first day I understand she's seen
           23   correct? It's the note right below item 5.                            23   this document. So when you say "understood," that
           24      A Below item 5.                                                    24   misstates the testimony.
14:25:36 25           Yes, that's it. Yes.                                 14:27:43 25          THE WITNESS: Am I supposed to say something



                                                                                                  38 (Pages 146 to 149)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 40 of 98 Page ID
                                     #:10368
                                                            Frymi Biedak                                                             03-25-19
                                                        Page 150                                                                     Page 152
14:27:46    1   now?                                                      14:29:22    1   the author of a document she doesn't even know.
            2   BY MR. WALKER:                                                        2   BY MR. WALKER:
            3      Q Yeah.                                                            3         Q -- is that correct, ma'am?
            4      A I'm sorry.                                                       4         A Can you repeat the question?
14:27:47    5      Q That's okay.                                         14:29:31    5         Q Yes, ma'am.
            6      A I'm a li- -- I'm a little bit confused.                          6           This document indicates that it was envisioned
            7      Q No, I understand. I understand why, too.                         7   that Kia Jam would be appointed president of Swartz --
            8          Okay. Let me -- let me just walk you through                   8   Swartz IP Services Group, Inc.; correct?
            9   this Item No. 2, okay, under "next steps."                            9           MR. WIECHERT: Objection. No foundation.
14:27:57   10      A Yeah.                                                14:29:45 10     Calls for speculation.
           11      Q Who did you understand Jeff to reference?                       11           THE WITNESS: You want me to answer?
           12      A Well, that --                                                   12            MR. MCGONIGLE: You can answer. He's just
           13          MR. WIECHERT: Calls for -- excuse me, ma'am.                  13   making --
           14          THE WITNESS: Sorry.                                           14            THE WITNESS: Okay. All right.
14:28:02   15          MR. WIECHERT: Calls for speculation. No            14:29:53 15              MR. MCGONIGLE: -- those objections.
           16   foundation.                                                          16           THE WITNESS: That's what the document says,
           17   BY MR. WALKER:                                                       17   yes.
           18      Q Who did you understand Jeff to reference there?                 18   BY MR. WALKER:
           19          MR. WIECHERT: Same objections.                                19         Q Okay. And then on Item No. 3, that next step
14:28:16   20          THE WITNESS: That's what I asked, which year       14:30:03 20     involved you obtaining the employer ID number and just
           21   we are referring to, because there were two Jeffs. One               21   to make sure taxes and payments to VCorp, the registered
           22   was Jeff Solomon and one is Jeff Kranzton.                           22   agents were paid; correct?
           23   BY MR. WALKER:                                                       23         A That's what it says.
           24      Q Okay. Fair enough. Thank you.                                   24           MR. WIECHERT: Objection.
14:28:28   25          And so whichever those two Jeffs it might have                25   ///


                                                        Page 151                                                                     Page 153
14:28:32    1   been, he was going to issue 1100 shares to K.Jam Media;   14:30:15    1   BY MR. WALKER:
            2   correct?                                                              2      Q Okay.
            3         MR. WIECHERT: Calls for speculation. No                         3         MR. WIECHERT: Again, her interpretation of
            4   foundation.                                                           4   this document is speculation.
14:28:39    5         THE WITNESS: That's what it says.                   14:30:19    5   BY MR. WALKER:
            6   BY MR. WALKER:                                                        6      Q And under the note there at the bottom of this
            7     Q And 1,000 shares to Owari Opus; correct?                          7   section, it says, "K.Jam Media and Owari Opus own
            8         MR. WIECHERT: Calls for speculation. No                         8   Swartz."
            9   foundation.                                                           9         Did I read that correctly?
14:28:50 10           THE WITNESS: That's what the document says.         14:30:31 10           MR. WIECHERT: The document speaks for itself.
           11   BY MR. WALKER:                                                       11         THE WITNESS: That's what it says on the
           12     Q Okay. And Kia was to be appointed president;                     12   document.
           13   correct?                                                             13   BY MR. WALKER:
           14         MR. WIECHERT: Objection. Speculation. No                       14      Q And that's actually consistent with another
14:29:01 15     foundation.                                               14:30:39 15     document we looked at earlier, isn't it?
           16         Counsel, you're just reading the document to                   16         MR. WIECHERT: Misstates the testimony and the
           17   her that she didn't prepare.                                         17   evidence.
           18         THE WITNESS: Am I supposed to say something                    18   BY MR. WALKER:
           19   now?                                                                 19      Q If you recall?
14:29:10 20     BY MR. WALKER:                                            14:30:45 20        A I -- you would have to tell me which document
           21     Q Yes, ma'am.                                                      21   it was.
           22         That's what -- this envisioned appointing Kia                  22      Q Fair enough.
           23   Jam president of Swartz IP Services Group --                         23         THE VIDEOGRAPHER: Scoot back this way.
           24         MR. WIECHERT: Objection. Speculation. No                       24         THE WITNESS: Oh, I'm sorry. I'm sorry.
14:29:19 25     foundation as to what she understands was envisioned by   14:30:57 25           Good?



                                                                                                    39 (Pages 150 to 153)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 41 of 98 Page ID
                                     #:10369
                                                                 Frymi Biedak                                                             03-25-19
                                                            Page 154                                                                      Page 156
14:30:57    1           THE VIDEOGRAPHER: Yes.                             14:32:53    1     A I vaguely re- -- I -- I vaguely recollect
            2   BY MR. WALKER:                                                         2   something. I may be mixing up -- it was something --
            3     Q Now, going down to the next item, we see a                         3   but I think at some point, it was not in good standing.
            4   similar section for Owari Opus, Inc.; correct?                         4   And I think we reinstated it, but I'm not 100 percent
14:31:05    5     A Yes.                                                   14:33:05    5   sure.
            6     Q And again, on item 2, we see the same                              6     Q And then going to the last page of this
            7   statement, "Jeff to issue 100 shares to K.Jam Media and                7   exhibit, "There were additional action items for Jeff
            8   appoint Kia president and David secretary and take any                 8   and Frymi."
            9   other required actions, resolutions, annual meetings,                  9         Do you see that?
14:31:20 10     et cetera"; correct?                                       14:33:22 10           MR. WIECHERT: The document speaks for itself.
           11           MR. WIECHERT: The document speaks for itself.                 11         THE WITNESS: Additional documents, yes.
           12           THE WITNESS: That's what it --                                12   BY MR. WALKER:
           13           MR. WIECHERT: No foundation.                                  13     Q And it says, "Additional action items for Jeff
           14           THE WITNESS: That's what the document says.                   14   and Frymi."
14:31:25 15     BY MR. WALKER:                                             14:33:31 15       A Uh-huh.
           16     Q And there on the bottom, the note states that                     16     Q Do you see that?
           17   K.Jam Media owns Owari; correct?                                      17     A Yes.
           18           MR. WIECHERT: Document speaks for itself. No                  18     Q Okay. The first one was formed, Tri-State
           19   foundation.                                                           19   Lighting, Inc., in Delaware.
14:31:39 20             THE WITNESS: That's what it says.                  14:33:36 20       A Yes.
           21   BY MR. WALKER:                                                        21     Q Were you involved in the formation of that
           22     Q Now, were you ever privy to do any meetings or                    22   company?
           23   discussions or conferences of -- of any kind when any of              23     A I'm pretty sure I was.
           24   these items were discussed?                                           24     Q The second one is formed Cyrano Group, Inc. in
14:31:51 25             MR. MCGONIGLE: Are you talking about Owari or      14:33:44 25     Delaware.


                                                            Page 155                                                                      Page 157
14:31:53    1   Swartz or both?                                            14:33:46    1         Do you see that?
            2           MR. WALKER: Both.                                              2     A Yes.
            3           THE WITNESS: I was never included in that.                     3     Q Were you involved in the formation of Cyrano
            4   BY MR. WALKER:                                                         4   Group, Inc.?
14:31:59    5     Q Were you asked to secure the employer ID number        14:33:51    5     A I think so, yes. I think I formed those with
            6   and to make sure taxes and payments to VCorp as a                      6   Parasec, as far as I recollect.
            7   registered agent were paid for Swartz IP Services Group,               7     Q So there are things that are mentioned in
            8   Inc.?                                                                  8   Exhibit 22 that you recall -- that, at least, as far as
            9     A That's what it says in the -- oh, what I                           9   it pertains to what you were supposed to do, you recall
14:32:12 10     remember what I was asked? Possible. Possible.             14:34:10   10   actually doing?
           11     Q Likewise, were you asked to obtain an employer                    11     A Cyrano and Tri-State, I'm fairly sure that I
           12   ID number and to make sure taxes and payments to VCorp                12   formed it with Parasec who gave them the instructions.
           13   as a registered agent were paid for Owari Opus, Inc.?                 13     Q And with respect to the different companies
           14     A I don't think Owari Opus, Inc. -- I may have                      14   that are mentioned in this memo, that note that you
14:32:33 15     been asked, but I don't think it ever applied to an EIN    14:34:26   15   were -- you were to obtain, an EIN, an employer ID
           16   number.                                                               16   number, and make sure the taxes and payments to VCorp as
           17     Q Okay. Was it ever actually a legal corporation                    17   a registered agent were paid, were those the kinds of
           18   then?                                                                 18   things that you normally did?
           19     A Yes. Beca- --                                                     19         MR. WIECHERT: Question is compound. It's
14:32:44 20             MR. WIECHERT: Objection. Calls for                 14:34:39   20   vague and ambiguous.
           21   conclusion. No foundation.                                            21         THE WITNESS: If you ask me now, yes. Ask me
           22           THE WITNESS: When we reinstated it at some                    22   then, I don't remember.
           23   point in Delaware.                                                    23   BY MR. WALKER:
           24   BY MR. WALKER:                                                        24     Q Okay. On the first item where it says "done,"
14:32:51 25       Q Oh, had it lost its charter at some point?             14:35:02   25   after "Frymi to obtain EIN and make sure taxes and



                                                                                                   40 (Pages 154 to 157)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 42 of 98 Page ID
                                     #:10370
                                                                   Frymi Biedak                                                           03-25-19
                                                           Page 158                                                                       Page 160
14:35:06    1   payments to VCorp registered agent are paid for Gion        14:37:27    1     A That, I'm not sure.
            2   Funding Settlements, Inc.," do you have any recollection                2     Q Okay. What about the second company on
            3   of actually doing that?                                                 3   Exhibit 22, Hojo Capital Partners Corp, does looking at
            4     A No. I'm sorry.                                                      4   Exhibit 20, that chart, refresh your recollection as to
14:35:17    5     Q Do you have any specific recollection of                14:37:39    5   whether or not you secured the -- secured the EIN number
            6   doing -- securing any of the employee ID numbers for any                6   and attended to the taxes and payments to VCorp for that
            7   of the companies listed in this memo?                                   7   company?
            8        MR. MCGONIGLE: You might want to start with                        8     A The -- I probably applied for the EIN number
            9   the first one and flip through right.                                   9   online, but I don't remember if I paid. I don't
14:35:36 10          THE WITNESS: Okay.                                     14:37:54 10     remember.
           11        MR. MCGONIGLE: It would be easier.                                11     Q Okay. Going to the third company on
           12        THE WITNESS: Do you mean if I have a                              12   Exhibit 22, Boson LLC.
           13   recollection of going on the EIN website and then apply                13         Does looking at the chart in Exhibit 20 refresh
           14   for an employee IM- -- EIN number? If I have                           14   your recollection as to whether you obtained the
14:35:46 15     recollections of that?                                      14:38:08 15     employer ID number for that company and attended to
           16   BY MR. WALKER:                                                         16   those taxes?
           17     Q Or doing it by facsimile. Either one.                              17     A Boson LLC, I definitely did the EIN number. I
           18        Let's start with the first one. And I don't                       18   think Boson LLC -- I think at some point I transferred
           19   know if I've already asked you this. I apologize. But                  19   it to -- to Par- -- I transferred agent of process to
14:35:53 20     just to go through all of them.                             14:38:34 20     Parasec.
           21        Do you recall actually obtaining the employer                     21     Q Fair enough.
           22   ID number and making sure the taxes and payments to                    22         But looking at the chart that we have in
           23   VCorp as a registered agent were paid for Gion Funding?                23   Exhibit 20, it refreshes your recollection that you did,
           24     A I would have to see whom it lists as                               24   in fact, secure the employer ID number for Boson LLC?
14:36:07 25     responsible party for Gion. I would have to look at         14:38:47 25       A I'm fairly sure, yes.


                                                           Page 159                                                                       Page 161
14:36:11    1    this one, and I have to look at the records. Because       14:38:49    1      Q Okay. Going to Kambe Asset Management, Inc.,
            2    when I applied, I would really have to go back to the --               2   the next company in the line -- in the list of
            3    go and find somewhere.                                                 3   Exhibit 22.
            4       Q Well, go ahead and pull Exhibit 20.                               4          Does looking at the chart in Exhibit 20 refresh
14:36:26    5       A Yes.                                                  14:39:01    5   your recollection --
            6       Q Okay. Put that on one side there with the                         6      A I --
            7    chart that you created.                                                7      Q -- as to whether or not --
            8       A Sorry.                                                            8      A I --
            9       Q No, that's fine, ma'am. Take your time.                           9      Q -- you obtained that number?
14:36:49   10           Okay. So Exhibit 20, you've -- you've got the       14:39:03 10        A It's not here, Kambe's. I don't see it on this
           11    second page of that, which is the chart that you've                   11   list.
           12    created with all these different entities --                          12      Q Yes, ma'am. It's about --
           13       A Yes.                                                             13      A Oh -- oh -- oh, yeah. Yeah. Yeah. That --
           14       Q -- correct?                                                      14   that, I don't know, because it says "Gion Funding
14:36:55   15       A Yes.                                                  14:39:21 15     Settlements, Inc." And I think we just said that this
           16       Q Okay. So let's start at the top of Exhibit 22                    16   one was sold. If -- I -- I -- I would not remember
           17    on Gion Funding Settlements.                                          17   having done this with the fax. I don't remember. I
           18       A Yes.                                                             18   really don't.
           19       Q Did you obtain the employer ID number and                        19      Q Okay. Fair enough.
14:37:04   20    attend to the taxes and payments to VCorp as a             14:39:32 20            Going to the next company that's on the list of
           21    registered agent for that company?                                    21   Exhibit 22, which is Swartz IP Services Group.
           22       A I think I probably set up the EIN number                         22          Does looking at the chart in Exhibit 20 refresh
           23    online, I think. Would I pay the -- the -- the taxes                  23   your recollection as to whether you took care of that
           24    to -- to VCorp, I'm not sure.                                         24   employment ID number and attend -- attending to those
14:37:27   25       Q Okay.                                                 14:39:48 25     taxes and payments to VCorp took place as this memo



                                                                                                   41 (Pages 158 to 161)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 43 of 98 Page ID
                                     #:10371
                                                                  Frymi Biedak                                                    03-25-19
                                                             Page 162                                                             Page 164
14:39:52    1   suggests?                                                 14:42:09    1          MR. MCGONIGLE: Yeah. Here you go.
            2         MR. WIECHERT: Counsel, is Swartz IP Group                       2          MR. WALKER: Okay. Fair enough.
            3   mentioned on Exhibit 20?                                              3    BY MR. WALKER:
            4         MR. WALKER: Yes.                                                4       Q Let me hand you what's been marked as
14:40:00    5         MR. WIECHERT: And so I see Swartz Technology        14:42:40    5    Exhibit 23, ma'am.
            6   Group.                                                                6             (Exhibit 23 was marked for
            7         THE WITNESS: I think you're referring to --                     7             identification by the Court Reporter
            8   BY MR. WALKER:                                                        8             and is attached hereto.)
            9     Q Yes, ma'am. Yes.                                                  9    BY MR. WALKER:
14:40:09 10       A I probably have applied for -- you see, I don't       14:42:47   10       Q I'm going to ask you if you can identify this
           11   remember applying for this EIN number. I don't know                  11    document.
           12   why, but I did not apply for it. I don't remember                    12       A This one -- I think this one lists -- and I
           13   myself applying for it. And the taxes were apparently                13    think, I'm not sure. I think it lists the employees on
           14   not paid. Because we talked about that.                              14    the payroll of IA, I think, but I think this one also
14:40:29 15       Q Yes, ma'am.                                           14:43:17   15    says that the titles --
           16     A And I don't have much -- I mean, ask me                          16       Q Okay.
           17   Delaware, I'm familiar with what needs to be filed.                  17       A -- or the -- or the occupations, I'm sorry.
           18   Nevada, maybe, and California. Texas, this is, I think,              18       Q As I recall your testimony, you didn't believe
           19   the only entity that I've ever seen was in Texas.                    19    that you created -- that you personally drafted or
14:40:46 20       Q Yes, ma'am.                                           14:43:27   20    created that last list that we saw marked as --
           21     A I haven't seen any other.                                        21       A The one with the capital letters?
           22     Q And do you have any -- based upon your                           22       Q Yes, ma'am.
           23   familiarity with Mr. Bergstein and Mr. Jam, do you have              23       A I don't recall doing this. But I also don't
           24   any understanding as to why Swartz IP was not handled                24    recall doing this one.
14:41:00 25     through you?                                              14:43:40   25       Q Okay. Fair enough.


                                                             Page 163                                                             Page 165
14:41:06    1     A No.                                                   14:43:42    1          And do you know what the purpose of creating
            2     Q Thank you, ma'am.                                                 2   Exhibit 23, this particular list, might have been?
            3         And then looking at Owari Opus, Inc. in                         3      A I think it was also part of maybe the discovery
            4   Exhibit 22.                                                           4   when we -- when -- when -- when -- when -- when --
14:41:14    5         Does looking at the chart in Exhibit 20 refresh     14:43:58    5   when -- when Wimbledon filed a -- a -- a lawsuit. And I
            6   your recollection as to whether you obtained that                     6   think this was part of the discovery. But again, I'm
            7   employer ID number?                                                   7   not really sure.
            8     A I don't think this ever had an employer ID                        8      Q Okay. Okay. If you could pull Exhibit 21 as
            9   number, Owari Opus, Inc.                                              9   well, ma'am, in addition to 23, please.
14:41:28 10       Q You had said that earlier. Thank you.                 14:44:39 10        A Yes.
           11         And in filing Nobunaga Unity LLC, did you have                 11      Q Okay. So these -- Exhibit 21 and Exhibit 23
           12   anything to do with that?                                            12   are the two lists that we've discussed; correct?
           13     A No.                                                              13      A That's correct, yes.
           14         MR. MCGONIGLE: You might have a note on here                   14      Q Okay. And you believe that Exhibit 23 is also
14:41:43 15     if you want to switch it.                                 14:44:53 15     a list of Integrated Administration employees that was
           16         MR. WALKER: Oh, I gave you the wrong one? No                   16   prepared for the purpose of discovery in a lawsuit?
           17   wonder you didn't get a copy.                                        17      A I think so, but I'm not sure. I think so.
           18         MR. MCGONIGLE: No, you -- that one doesn't                     18      Q Now, in Exhibit 21, it actually states
           19   look like it -- well, if you want to just do a clean                 19   "Integrated Administration employee list" and provides a
14:41:43 20     one, I think.                                             14:45:11 20     time frame; correct?
           21         MR. WALKER: Here, you can have that one.                       21      A That's what it says, yes.
           22         MR. MCGONIGLE: Yeah. There you go.                             22      Q But we don't see either an identification of
           23         MR. WALKER: Well, that one's got a note on it.                 23   Integrated Administration employee list in Exhibit 23
           24         MR. MCGONIGLE: Yes. I -- I don't need it.                      24   nor do we have a time frame; correct?
14:42:09 25           MR. WALKER: You don't want it?                      14:45:24 25        A On this one?



                                                                                                42 (Pages 162 to 165)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 44 of 98 Page ID
                                     #:10372
                                                            Frymi Biedak                                                          03-25-19
                                                        Page 166                                                                  Page 168
14:45:25    1      Q On Exhibit 23, yes, ma'am.                            14:47:47    1   Sovrin? For example, looking at Exhibit 21, the second
            2      A Correct, yes. You're correct.                                     2   on the list is Andrea Potenciano --
            3      Q Okay. But the one difference that you point                       3      A Potenciano.
            4   out is that for each of the individuals listed in                      4      Q -- correct?
14:45:33    5   Exhibit 23, we have titles; correct?                       14:47:58    5      A Yes.
            6      A And on the other one, we have addresses.                          6      Q Okay. And she's on Exhibit 21 under a list of
            7      Q Okay. Now, for example, on Exhibit 23,                            7   Integrated Administration employees; correct?
            8   Employee No. 13, Edmond Defrank. His title is Sovrin                   8      A On -- yes, on the -- on 21. Yes. Yes.
            9   cohead.                                                                9      Q Okay. And then on Exhibit 23, it says that she
14:45:53   10         Did I read that correctly?                           14:48:13 10     was Sovrin, dash, office admin medical biller?
           11      A That's what it says.                                             11      A Yes.
           12      Q Okay. And 15, Freddie Wilson, for his title,                     12      Q So do you know whether she was an employee of
           13   it says, Global Services Group-security/car company;                  13   Sovrin or an employee of Integrated Administration?
           14   correct?                                                              14         MR. WIECHERT: Calls for speculation. No
14:46:05   15      A Yes.                                                  14:48:26 15     foundation.
           16      Q Okay. Here we see No. 10 on -- on Exhibit 23,                    16         THE WITNESS: Can --
           17   David Bergstein is listed as the CEO of Cyrano Group;                 17   BY MR. WALKER:
           18   correct?                                                              18      Q You can answer --
           19      A Yes.                                                             19      A Can I answer?
14:46:22   20      Q And on 25 of Exhibit 23, we see Kiarash Jam is        14:48:30 20        Q Yes, you can answer.
           21   listed as IA director and officer; correct?                           21      A Okay. The way I see it is that Sovrin General
           22      A Yes.                                                             22   Health, whatever, was an entity that was not located in
           23      Q Okay. But from what I can tell, other than                       23   Santa Monica. I think they were -- I want to say
           24   Mr. Wienskoski, who is listed as Kia Jam's assistant,                 24   Glendale, but I'm really not sure. They did medical
14:46:46   25   all these other people are listed in Exhibit 23 as being   14:48:55 25     billing there. But I think that the employee -- that --


                                                        Page 167                                                                  Page 169
14:46:50    1   associated or employed by another company altogether,      14:49:01    1   well, employees is -- maybe are the people who were
            2   another -- a company different from Integrated                         2   working for Sovrin, did the medical billing, did the
            3   Administration, I should say.                                          3   duties. I think they were on IA's payroll -- on
            4         Do you know why that is?                                         4   Integrated Administration's payroll.
14:47:00    5     A I have --                                              14:49:13    5      Q Did you ever have an understanding as to why
            6         MR. WIECHERT: Calls for speculation.                             6   that was done that way?
            7         THE WITNESS: No, I have no idea.                                 7      A No.
            8   BY MR. WALKER:                                                         8      Q Let me hand you what's been marked as 24,
            9     Q When it says, "No. 1, Anna Maria Predovich,                        9   ma'am.
14:47:10 10     receptionist," do you know who she is a receptionist       14:49:23   10            (Exhibit 24 was marked for
           11   for?                                                                  11            identification by the Court Reporter
           12     A She was receptionist in the office on -- on                       12            and is attached hereto.)
           13   Colorado Boulevard -- on 2425 Colorado Boulevard.                     13   BY MR. WALKER:
           14   That's where she was receptionist.                                    14      Q Now, this is an e-mail to you from Milton Vong;
14:47:26 15       Q Okay. That was the same location where you had         14:49:42   15   correct?
           16   an office -- or Mr. Bergstein had an office --                        16      A Yes. Yes.
           17     A Well, but he didn't -- didn't come very much.                     17      Q And it's marked 17/2016 at 12:11 p.m.; correct?
           18     Q Right.                                                            18      A Yes.
           19         And where Kia Jam had an office?                                19      Q Okay. And I think earlier you had said that
14:47:34 20       A Yes.                                                   14:49:51   20   you preferred Pericorp [sic] as a company that would
           21     Q Okay. Okay. So she was generally the                              21   register companies or corporations?
           22   receptionist for all of you?                                          22      A As an agent of process, I preferred Parasec.
           23     A Correct.                                                          23      Q Okay. Thank you.
           24     Q But do you know why certain of the people on                      24      A And I know -- I know they know me there so --
14:47:45 25     Exhibit 23 are indicating that they are actually with      14:50:06   25      Q Yes, ma'am.



                                                                                                43 (Pages 166 to 169)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 45 of 98 Page ID
                                     #:10373
                                                                  Frymi Biedak                                                            03-25-19
                                                             Page 170                                                                     Page 172
14:50:06    1          Okay. And Mr. Vong provided a courtesy copy to      14:52:46    1            (A recess was taken.)
            2   Steve Piskula; correct?                                                2         THE VIDEOGRAPHER: We are back on the record.
            3       A To me and he cc'd Steve Piskula.                                 3   The time is 3:07 p.m.
            4       Q Thank you.                                                       4   BY MR. WALKER:
14:50:16    5          Now, he advises -- Mr. Vong advises you that        15:07:28    5     Q Ms. Biedak, just a couple of kind of follow-up
            6   this entity is currently forfeited and needs to be                     6   questions and I'll -- I'll close out.
            7   reinstated before the change of agent filing would be                  7         You testified earlier that you're seeing
            8   accepted?                                                              8   Mr. Bergstein approximately once a month -- or once a
            9       A Correct.                                                         9   week rather -- in -- in jail?
14:50:27 10         Q And, of course, the entity that he is                15:07:40   10     A Once a week.
           11   referencing as having forfeited its charter is Swartz IP              11     Q Once a week?
           12   now known as Advisory IP services; correct?                           12         Is there a set day that you visit him?
           13       A Correct.                                                        13     A No. It's either Friday or Sunday, usually.
           14       Q Okay. A couple of questions.                                    14     Q And is that roughly about an hour and a half
14:50:39 15            Why was Advisory IP Services, Inc. being            15:07:54   15   drive one way for you?
           16   considered for reinstatement as of March 17, 2016?                    16     A I don't -- I don't drive by myself. I'm
           17       A I mean, I need to think about this.                             17   driving with one of the attorneys.
           18          The way I understand it -- or understood it, I                 18     Q Okay. Which attorney are you driving with?
           19   guess, at the time, the entity was involved in                        19     A Jeff Kranzton or Ed Defrank or I'm retaining
14:51:11 20     litigation. And when an entity is involved in              15:08:09   20   somebody to drive me out there.
           21   litigation, you need to, first of all, make sure that                 21     Q And again, if the attorneys are going with you,
           22   it's in -- in good standing. And I think it was                       22   what is the purpose of your visit?
           23   forfeited. I did not know that there was no agent of                  23     A Helping gathering the documents, et cetera.
           24   process. I thought it was just -- there wasn't a tax                  24     Q For the appeal?
14:51:32 25     issue and so I really didn't know. So at some point, I     15:08:26   25         MR. MCGONIGLE: Well, I'm going to object. And


                                                             Page 171                                                                     Page 173
14:51:37    1   contacted -- and I didn't even know. I didn't think        15:08:27    1    I think that's an invasion of -- of the attorney-client
            2   that -- I didn't know if they had an agent or not. At                  2    privilege.
            3   some point, I had contacted Parasec and I asked him,                   3          I'll instruct her not to answer that.
            4   "Can you please be agent of process for this entity?"                  4    BY MR. WALKER:
14:51:48    5   And then he wrote that back. And I think that was          15:08:34    5       Q And I'll take it you'll follow your counsel's
            6   pretty much the end of it.                                             6    advice, ma'am?
            7     Q Okay. So that's why he's telling you that                          7       A Yes.
            8   the -- that the Advisory IP Services, Inc. was currently               8       Q And during the time that you're visiting with
            9   forfeited and that that would have to be reinstated                    9    Mr. Bergstein once a week at his jail, how long are you
14:52:03 10     before he could do the change of agent filing that you     15:08:47 10      staying up there?
           11   requested of him?                                                     11       A That depends.
           12     A Yes. And that's -- that's what they explained                     12       Q What's the range of time spent then?
           13   to me at some point, that if taxes -- like, even in                   13       A Any possible time. I mean, on Sunday, I was
           14   Delaware, if taxes are not paid currently, they --                    14    there from 9:00 till 3:00.
14:52:14 15     they -- they are obligated by -- by -- by law to resign    15:09:04 15         Q 9:00 in the morning until 3:00 in the
           16   as agents.                                                            16    afternoon?
           17     Q And it's your understanding that Swartz --                        17       A Yes.
           18   Swartz IP, which was now known at this time in 2016 as                18       Q And it's your testimony that you're not
           19   Advisory IP Services, that it was never reinstated?                   19    discussing anything having to do with Mr. Bergstein's
14:52:36 20       A To the best of my knowledge, it was not                15:09:14 20      business affairs?
           21   reinstated.                                                           21       A I --
           22         MR. WALKER: Why don't we take a break for a                     22          MR. MCGONIGLE: Well, can I -- and during the
           23   few minutes, ma'am?                                                   23    entire time period, she's present with counsel.
           24         THE VIDEOGRAPHER: The time is 2:52 p.m. We                      24          And Mr. Bergstein, I would instruct her not to
14:52:45 25     are now off the record.                                    15:09:24 25      answer anything of what's discussed during those



                                                                                                   44 (Pages 170 to 173)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 46 of 98 Page ID
                                     #:10374
                                                               Frymi Biedak                                                       03-25-19
                                                           Page 174                                                               Page 176
15:09:26    1   meetings. I also think it's irrelevant to this             15:12:18    1      Q What time frame would that have been when you
            2   proceeding.                                                            2   made the move?
            3   BY MR. WALKER:                                                         3      A The move to Santa Monica, I want to say
            4      Q During your visits with Mr. Bergstein, is there                   4   September 2006, but I'm not 100 percent sure. I'm
15:09:35    5   anything that you're discussing with him that does not     15:12:29    5   really not sure anymore.
            6   relate to his criminal trial or appeal?                                6      Q And did Mr. Bergstein, to your knowledge, have
            7         MR. MCGONIGLE: Well, I'm going to instruct                       7   a relationship with Mr. Jam before 2007 that you just
            8   her -- her not to answer that as well.                                 8   were not aware of?
            9   BY MR. WALKER:                                                         9      A I have no idea.
15:09:48 10        Q And I'll take it you'll follow your counsel's         15:12:41 10            MR. WIECHERT: Calls for speculation.
           11   advice on that, ma'am?                                                11   BY MR. WALKER:
           12      A Yes.                                                             12      Q During the period of time that you were sharing
           13      Q During the period of time that you were                          13   an office with Mr. Bergstein, Mr. Jam, did you observe
           14   officing at the Colorado Boulevard address, what was                  14   that -- what did you observe about their relationship?
15:10:01 15     your understanding that Integrated Administration did as   15:12:54 15     What kind of relationship did they have?
           16   a business?                                                           16      A I think they had a good relationship.
           17      A I think they provided administrative services                    17      Q How would you characterize it? Were they
           18   and payroll services.                                                 18   friends? Were they business partners?
           19      Q So what type of administrative services would                    19      A I -- in all honesty, David Bergstein wasn't
15:10:18 20     that be, do you know?                                      15:13:19 20     that much in the office, so I didn't really see them
           21      A Any kind of administrative services.                             21   that much.
           22      Q For different types of businesses, particular                    22      Q Okay.
           23   types of businesses, do you know?                                     23      A I couldn't tell you.
           24      A No.                                                              24      Q Okay. Was Mr. Jam involved in other business
15:10:44 25        Q What type of payroll services did it provide?         15:13:32 25     matters outside of Mr. Bergstein that were independent


                                                           Page 175                                                               Page 177
15:10:50    1     A Did -- the payroll for Integrated                      15:13:36    1   of any of Mr. Bergstein's business affairs, to your
            2   Administrative Services employees? They were on the                    2   knowledge?
            3   payroll.                                                               3      A I wouldn't know.
            4     Q Okay. Okay. So how did it make money?                              4      Q But from what you observed, Mr. Jam and
15:11:01    5     A I don't know.                                          15:13:47    5   Mr. Bergstein had a good relationship?
            6     Q Where did the money come from that allowed                         6      A Well, I hardly -- I mean, again, I didn't
            7   Integrated Administration to pay for the payroll of                    7   really see them together. So from -- from the little
            8   certain employees for Sovrin Health and for the other                  8   bit I saw and I heard -- I mean, people talk. So I
            9   companies we saw on that list?                                         9   think they had a decent relationship, a friendly --
15:11:19 10          MR. WIECHERT: No foundation. Calls for                15:14:16 10        Q In connection with Swartz IP and the matters
           11   speculation.                                                          11   that we've discussed today, have you ever been
           12        THE WITNESS: I wouldn't know one way or the                      12   interviewed by anyone with the Federal Bureau of
           13   other.                                                                13   Investigation or the Department of Justice?
           14   BY MR. WALKER:                                                        14      A I have not.
15:11:27 15       Q Now, you said that you've known Mr. Carroll and        15:14:34 15        Q Have you ever been interviewed by anyone at the
           16   Mr. Bergstein for, I guess --                                         16   Federal Bureau of Investigation or the Department of
           17     A Thirty years.                                                     17   Justice for any purpose?
           18     Q Thirty years?                                                     18      A Not that I recall.
           19        And they had a very good relationship?                           19      Q Have you ever been interviewed by anyone with
15:11:39 20       A Yes.                                                   15:14:52 20     the Securities and Exchange Commission?
           21     Q Okay. How long have you known Mr. Jam?                            21      A Not as far as I recall.
           22     A I think -- I'm trying to think.                                   22      Q Have you ever received a subpoena for any
           23        I think I spoke to him before we moved to Santa                  23   information, testimony, or documents from either the
           24   Monica Boulevard. Before we were there, we went Culver                24   SEC, the FBI, or the Department of Justice?
15:12:12 25     City, and I vaguely remember talking to him back then.     15:15:10 25        A I have not -- not -- not as far as I recollect.



                                                                                                45 (Pages 174 to 177)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 47 of 98 Page ID
                                     #:10375
                                                                  Frymi Biedak                                                        03-25-19
                                                              Page 178                                                                Page 180
15:15:14    1   And I think that would remember.                           15:18:59    1   at his house, yes.
            2     Q Yes, ma'am.                                                        2     Q How many times have you been to Mr. Bergstein's
            3           MR. WALKER: I'll pass the witness at this                      3   home?
            4   time.                                                                  4     A I want to say maybe two or three times when
15:15:21    5           MR. WIECHERT: Thank you.                           15:19:13    5   other -- when it was like a social -- like -- and when
            6           MR. WALKER: We can go and -- let's take a                      6   other people from the office were there. Like, I think
            7   break.                                                                 7   there was a fund-raiser at some point.
            8           MR. WIECHERT: Don't go off the record for a                    8     Q And is that the house in the Calabasas area?
            9   while.                                                                 9     A Yes. And then I was -- lately, a couple of --
15:15:25   10           THE VIDEOGRAPHER: The time is 3:15 p.m. We         15:19:26 10     after his incarceration when I went to his house, too.
           11   are now off the record.                                               11     Q Okay. You were shown some deposition
           12             (A recess was taken.)                                       12   transcripts when Mr. Gumport was asking you questions
           13           THE VIDEOGRAPHER: We are back on the record.                  13   during some bankruptcy proceedings in 2010.
           14   The time is 3:17 p.m.                                                 14        Do you recall that?
15:17:27   15                                                              15:19:44 15       A Do I recall it now when we talked about it?
           16                   EXAMINATION                                           16     Q Yes. That you were shown those today.
           17   BY MR. WIECHERT:                                                      17     A Yes. I remember those.
           18     Q Ms. Biedak, I'm going to try to be brief.                         18     Q Do you remember that Mr. Bergstein was involved
           19           My name is David Wiechert. I represent Kia Jam                19   in bankruptcy proceedings in the 2010 time frame?
15:17:34   20   and Integrated Administration in this case.                15:20:03 20       A Can you repeat it? I'm sorry. I don't
           21           Have we ever talked?                                          21   understand the question.
           22     A It's possible.                                                    22     Q Sure.
           23     Q Well, then I'll -- I will shame myself for not                    23        Do you recall that Mr. Bergstein or some of
           24   remembering it.                                                       24   these entities were involved in bankruptcy proceedings
15:17:46   25           But do you recall any substantive discussions      15:20:11 25     in the 2010 time frame?


                                                              Page 179                                                                Page 181
15:17:50    1   with me?                                                   15:20:13    1      A Was five entities that -- four or five entities
            2      A Not from the top of my head.                                      2   that were in involuntary bankruptcy.
            3      Q Have you ever talked to Kia Jam about this                        3      Q And they were involuntary bankruptcies that
            4   lawsuit?                                                               4   were filed against those entities; correct?
15:18:03    5      A This one now? Well, when we were to get in the        15:20:24    5      A That's the way I see it, yes.
            6   offices on -- in --                                                    6      Q And Mr. Bergstein had a connection to each of
            7      Q This one now.                                                     7   those five entities?
            8      A I'm sure we have talked about it at the time                      8      A That's the way I saw it back then, yes.
            9   when we were in the same office.                                       9      Q Did you ever talk to Mr. Bergstein about the
15:18:15 10        Q All right.                                            15:20:36   10   implications of those bankruptcies on his ongoing
           11      A On Wilshire Boulevard.                                           11   business?
           12      Q When was the last time you spoke to Kia Jam?                     12      A No.
           13      A Spoke to him, I think in the summer we were --                   13      Q Did you ever read any negative articles about
           14   there was a discussion about a desk that was supposed to              14   Mr. Bergstein in the 2010 time frame?
15:18:28 15     be moved. I sent him e-mails a couple of months ago. I     15:20:47   15      A Yes. The Hollywood Reporter.
           16   think this was two entities that he -- that were -- that              16      Q There were a number of articles in The
           17   were his. And I asked him if he wanted to keep them                   17   Hollywood Reporter that were negative towards
           18   with Parasec so there -- there is an e-mail exchange.                 18   Mr. Bergstein; is that right?
           19      Q Have you ever been to his home?                                  19      A They were very bad, yes.
15:18:46 20        A To Kia Jam's home?                                    15:20:55   20      Q And if you Google Mr. Bergstein's name, those
           21      Q Yes.                                                             21   articles would come up?
           22      A No. Never.                                                       22      A Yeah. Probably, yeah.
           23      Q Have you been to Mr. Bergstein's home?                           23      Q So on the 2011 time frame, if a company was
           24      A Occa- -- well, on se- -- on -- on a few                          24   doing diligence with regard to Mr. Bergstein, they most
15:18:55 25     occasions, yes. When it was -- yeah. But, yeah, I was      15:21:18   25   likely would be able to see those Hollywood Reporter



                                                                                                   46 (Pages 178 to 181)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 48 of 98 Page ID
                                     #:10376
                                                               Frymi Biedak                                                       03-25-19
                                                           Page 182                                                               Page 184
15:21:20    1   articles?                                                  15:24:06    1   for Swartz IP?
            2         MR. WALKER: Objection. Speculation.                              2      A I don't think so.
            3         THE WITNESS: I don't know what they would see,                   3      Q Did you ever see any minutes of board of
            4   you know.                                                              4   directors meetings of Swartz IP?
15:21:27    5   BY MR. WIECHERT:                                           15:24:24    5      A I'm pretty sure when we put together corporate
            6     Q Okay. At some point in time, did you learn                         6   documents during discovery, I may have probably seen
            7   that Mr. Bergstein was using Mr. Jam's American Express                7   something, yes.
            8   account?                                                               8      Q Do you recall that David Bergstein was the only
            9     A I'm trying to think. I don't remember.                             9   director of Swartz IP?
15:22:04 10       Q All right. Now, since 1995, when you first met         15:24:35   10      A No. I don't remember that.
           11   Mr. Bergstein --                                                      11      Q Okay. And I may be able to help your
           12     A I met him in '89.                                                 12   recollection.
           13     Q I'm sorry. '89.                                                   13         Would you ever use David Bergstein's signature
           14         You started working for him in '95; is that                     14   stamp without his permission?
15:22:20 15     correct?                                                   15:25:01   15      A No.
           16     A January 1st of '95.                                               16      Q Would you ever do anything contrary to
           17     Q So would it be fair to say that Mr. Bergstein                     17   Mr. Bergstein's direction?
           18   has been your supervisor since approximately 1995?                    18      A I don't think so.
           19     A I worked -- I worked for him and I reported to                    19      Q So if there were a situation where Mr. Jam
15:22:35 20     him, yes.                                                  15:25:16   20   asked you to do something and Mr. Bergstein said, "I
           21     Q And was there a point in time where you                           21   don't want you to do it," would you have followed
           22   reported and worked for Kia Jam?                                      22   Mr. Bergstein's direction?
           23     A Well, I was in his office. I wasn't the                           23      A I would --
           24   office -- David Bergstein was not there, so when Kia Jam              24         MR. MCGONIGLE: I don't think there's any
15:22:51 25     gave me instructions -- when he gave them to me. But I     15:25:22   25   foundation for that.


                                                           Page 183                                                               Page 185
15:22:54    1    would have probably done what he told me or asked         15:25:22    1         But you can answer.
            2    whatever -- asked me to do.                                           2         THE WITNESS: I probably would say to David
            3       Q The e-mail address you had was a Graybox LLC                     3   Bergstein to -- to settle it with Kia Jam and leave me
            4    e-mail address; correct?                                              4   out of it.
15:23:07    5       A As I said, I had two.                                15:25:35    5   BY MR. WIECHERT:
            6       Q Yes.                                                             6      Q All right. Fair enough.
            7          One of them was a Graybox LLC e-mail address?                   7         Could you please turn to Exhibit 7.
            8       A Yes. Uh-huh.                                                     8      A Yes. I looked at it.
            9       Q Were you ever employed by Graybox LLC?                           9      Q And if you turn to the second to the last row
15:23:16   10       A No. Never.                                           15:26:04 10     which is Swartz IP Services Group, Inc.
           11       Q Do you know who owns Graybox?                                   11      A Yes.
           12       A David Bergstein is a manager.                                   12      Q And I've been referring to that as Swartz IP,
           13       Q He's the manager of the limited liability                       13   Inc.
           14    corporation?                                                         14         So can I use that as just kind of a shortcut
15:23:28   15       A Graybox LLC is a Nevada limited liability, not       15:26:13 15     for Swartz IP Services Group, Inc.?
           16    a corporation. A company.                                            16      A That's fine.
           17       Q A company.                                                      17      Q All right. It indicates on Exhibit 7 that the
           18       A And David Bergstein is the manager.                             18   responsible party is Graybox LLC.
           19       Q All right. And do you know if there are any                     19         Do you see that?
15:23:37   20    other managers of Graybox?                                15:26:27 20        A Yes.
           21       A I -- not that I'm aware of. But I'm not --                      21      Q Graybox LLC, David Bergstein was the managing
           22       Q In terms of Swartz IP, at any point in time,                    22   person for that entity; correct?
           23    did you learn who is the owner of Swartz IP?                         23      A That's what we -- it was a manager.
           24       A No.                                                             24      Q A manager.
15:24:03   25       Q Did you ever see a book of share certificates        15:26:38 25           Did Kia Jam have any role in Graybox at all?



                                                                                                 47 (Pages 182 to 185)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 49 of 98 Page ID
                                     #:10377
                                                                Frymi Biedak                                                              03-25-19
                                                           Page 186                                                                       Page 188
15:26:46    1     A I don't think so.                                      15:30:01    1    he many times asked me -- gave me a list of the entities
            2     Q If you could now turn to Exhibit 8.                                2    that I'm -- that I'm -- I'm -- I'm -- and the managers
            3     A Yeah.                                                              3    and directors.
            4     Q In the middle of the exhibit, in an e-mail                         4       Q Please look at Exhibit 10.
15:27:35    5   dated November 2nd, 2011, there is a reference to a        15:30:23    5       A Exhibit 10 now?
            6   request of Aaron Grunfeld, esquire.                                    6       Q Yes, please.
            7         Do you know who Aaron Grunfeld is?                               7       A Uh-huh.
            8     A Aaron Grunfeld, he's an attorney.                                  8       Q In Exhibit 10, it's an e-mail that you sent to
            9     Q He's an attorney.                                                  9    mkatz@vcorpservices?
15:27:47 10           Aaron Grunfeld does work for David Bergstein;        15:30:39   10       A Yes.
           11   correct?                                                              11       Q And someone else at VCorp Services.
           12     A Among -- I guess he has other clients, but yes.                   12           And I take it they are both ladies attaching a
           13     Q David Bergstein is one of his clients?                            13    confirmation of filing with the State of Texas?
           14     A I would say so, yes.                                              14       A Yes. Yes.
15:28:15 15       Q Could you now turn to Exhibit 9?                       15:30:54   15       Q Who prepared the filing for the State of Texas?
           16     A (Witness complies.)                                               16       A I think Aaron Grunfeld incorporated this
           17     Q On November 8, 2011 at 9:30 p.m., Kia Jam sent                    17    entity, I think.
           18   you an e-mail referring to Swartz IP Services. And an                 18       Q Now, if you turn to the second page, about
           19   e-mail -- he inquires, "Is this the one that KG" -- "KJM              19    two-thirds of the way down, it identifies the director
15:28:46 20     owns?"                                                     15:31:12   20    of Swartz IP Services group.
           21         Do you see that?                                                21           Do you see that?
           22     A I see that.                                                       22       A Yes.
           23     Q And then you respond, "This is owned by K.Jam                     23       Q And who was the director identified there?
           24   Owari, but K.Jam will be named as responsible party when              24       A Apparently, according to this document, it was
15:28:57 25     we file for an EIN number."                                15:31:22   25    Aaron Grunfeld, the attorney.


                                                           Page 187                                                                       Page 189
15:29:00    1         You saw your response?                               15:31:26    1     Q Yes. And now, if you turn to page 508, at the
            2     A Uh-huh.                                                            2   bottom you'll see there's some Bates stamps.
            3     Q Now, this information you were conveying to                        3           And Exhibit 508 was part of the package that
            4   Mr. Jam, where did that come from?                                     4   was submitted to the State of Texas; correct?
15:29:12    5     A I have no idea.                                        15:31:54    5     A That -- hold on one second.
            6     Q You didn't personally know that information;                       6           No. It just says "confirmation of filing with
            7   correct? Someone told it to you?                                       7   the State of Texas." That's all that was submitted to
            8     A I would not know one way or the other. I                           8   the ladies. It doesn't say anything about anything
            9   really don't.                                                          9   else.
15:29:25 10       Q So at this point, you have no information about        15:32:08   10     Q Well, if you go to Exhibit -- page 507, the
           11   what the source was that caused you to say, "This is                  11   page before, there is a certificate of filing of Swartz
           12   owned by K.Jam and Owari, but K.Jam will be named as                  12   IP Services grouping.
           13   responsible party"?                                                   13           Do you see that?
           14     A When we filed for an EIN number.                                  14     A I see here attached -- I'm sorry. I -- I --
15:29:39 15       Q Yes.                                                   15:32:40   15   I'm a little bit confused. You say here, "Attached
           16     A Then we never filed for an EIN number for                         16   please find con-" -- "confirmation of filing with the
           17   Owari.                                                                17   State of the Texas. Please let us know how soon you can
           18     Q Yes.                                                              18   get a" -- "a" -- "a good standing."
           19         You -- you have no idea where that information                  19           So I sent this to them. And I think that's all
15:29:47 20     came from?                                                 15:32:50   20   that was sent to them. We can look how many attachments
           21     A No.                                                               21   attached.
           22     Q And it doesn't strike you as odd that Mr. Jam                     22     Q There are a number of attachments to this
           23   wouldn't know that information and would have to ask you              23   e-mail.
           24   about what his company owned?                                         24     A I -- I -- I think it has only this attachment.
15:29:58 25       A No. It didn't strike me as odd at all because          15:33:09   25     Q Now, let's then direct you to a couple of



                                                                                                     48 (Pages 186 to 189)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 50 of 98 Page ID
                                     #:10378
                                                            Frymi Biedak                                                           03-25-19
                                                        Page 190                                                                   Page 192
15:33:12    1   pages. And the first page is exhibit -- of this exhibit    15:35:31    1   by Mr. Bergstein as of December 2nd, 2010?
            2   is on the page Bates-stamped 508.                                      2     A That's what -- yes.
            3      A This one?                                                         3     Q And then on the next page, there is a
            4      Q Of that exhibit.                                                  4   certif- -- certificate of secretary indicating that that
15:33:31    5         But if you'd go to 508 to the bottom.                15:35:57    5   was -- the previous page was a resolution adapted by the
            6         MR. MCGONIGLE: To the bottom right corner.                       6   board of directors.
            7         THE WITNESS: Okay.                                               7     A Okay.
            8   BY MR. WIECHERT:                                                       8     Q And do you see the signature line for David
            9      Q Thank you.                                                        9   Bergstein as secretary there?
15:33:44   10      A Okay.                                                 15:36:08 10       A Yes.
           11      Q Do you see at the bottom of the page there is a                  11     Q And that's his signature stamp?
           12   signature line for David Bergstein, director?                         12     A Yes.
           13      A Yes.                                                             13     Q Thank you.
           14      Q And above that, is that the David Bergstein                      14         If you'd now please turn to Exhibit 11.
15:33:55   15   signature stamp?                                           15:36:35 15       A Okay.
           16      A Yes.                                                             16     Q These are a series of checks that were shown to
           17      Q Would David Bergstein sometimes use his                          17   you by Mr. Walker?
           18   signature stamp himself?                                              18     A Yes.
           19      A I don't think so.                                                19     Q All these checks are on a Wells Fargo account;
15:34:03   20      Q So if a signature stamp appears, it's typically       15:36:47 20     correct?
           21   because you've stamped at -- at his direction?                        21     A Correct.
           22      A Yes.                                                             22     Q Do you know how many accounts Swartz IP had?
           23      Q Would you ever use his signature stamp without                   23     A No.
           24   his permission?                                                       24     Q Do you recall that they had an account at
15:34:14   25      A No.                                                   15:36:57 25     Deutsche Bank?


                                                        Page 191                                                                   Page 193
15:34:15    1      Q So if we see David Bergstein's signature stamp        15:36:59    1      A I heard of this later on, yes.
            2   on a document, it means that at some point in time, he                 2      Q You heard of it later on?
            3   asked you to place that signature stamp there?                         3      A Yes.
            4      A Or I asked him, "May I stamp" -- "may I use                       4      Q Do you recall having any involvement and helped
15:34:27    5   your signature stamp to put it on this one?"               15:37:05    5   setting up the Deutsche Bank account?
            6      Q Have you seen this document before, this                          6      A It's very possible that I -- because, I mean,
            7   resolution adapted by a sole director of Swartz IP                     7   when documents needed to be signed, it's very possible
            8   Services grouping?                                                     8   that I helped facilitate them. That's very possible,
            9      A It's very possible.                                               9   yes.
15:34:41   10      Q Your recollection based on your practice would        15:37:17 10        Q And I will help you out there, I promise.
           11   be that since his signature stamp is on this document,                11      A Okay.
           12   that you would have seen it at the time you placed his                12      Q Do you also recall Swartz IP had an account at
           13   signature stamp there?                                                13   Wells Fargo?
           14      A Yes.                                                             14      A Yes, that's -- I did about this before.
15:34:57   15      Q And you see also that based on this resolution,       15:37:29 15        Q Do you recall who the signatory was on the
           16   David Bergstein is identified as the president of Swartz              16   Wells Fargo account?
           17   IP; correct?                                                          17      A That, I think -- well, according to this, it
           18      A And the secretary.                                               18   was David Bergstein.
           19      Q And the secretary.                                               19      Q Do you recall that he was the sole signatory on
15:35:09   20         And the sole director; correct?                      15:37:40 20     the Wells Fargo account?
           21      A That's what it says, yes.                                        21      A I didn't set this account up and I didn't keep
           22      Q And do you have any information that any of                      22   records of it, so I wouldn't know. So --
           23   that was untrue?                                                      23      Q Okay. Do you know of any other signatories on
           24      A I have no information of it whatsoever.                          24   the Wells Fargo account other than David Bergstein?
15:35:27   25      Q And you see that that was at least certified to       15:37:49 25        A I wouldn't know either way.



                                                                                                 49 (Pages 190 to 193)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 51 of 98 Page ID
                                     #:10379
                                                               Frymi Biedak                                                           03-25-19
                                                            Page 194                                                                  Page 196
15:37:51    1       Q And in -- in terms of the Deutsche Bank             15:41:34    1         Do you see that?
            2   account, did you know of any other signatories other                  2      A   Yes.
            3   than David Bergstein on the Deutsche Bank account?                    3      Q   Who owned Pineboard Holding LLC?
            4       A I didn't even know that David Bergstein was a                   4      A   I have no idea.
15:38:00    5   signatory on the -- on the Deutsche Bank account.         15:41:41    5      Q   Do you know what this million dollars was for?
            6       Q All right.                                                      6      A   No.
            7       A At the time I'm talking now. I mean, now,                       7      Q   Since -- I'm sorry. Withdraw the sentence.
            8   it's --                                                               8         The e-mail says you just spoke with David.
            9       Q If you turn to Exhibit 14.                                      9         Is that David Bergstein?
15:38:42   10       A Yes.                                                15:41:58 10        A Yes.
           11       Q This is a direction from David Bergstein dated                 11      Q And he asked you, you being Majid, to arrange
           12   April 16, 2012 to you and Kia Jam saying, "Please wire               12   for one additional wire out of Pineboard Holdings in the
           13   20,000 from IA to Jerry Swartz."                                     13   amount of $1 million.
           14       A Correct.                                                       14         Do you see that?
15:39:06   15       Q I believe you testified that you did not            15:42:13 15        A Yes.
           16   control the IA bank account; correct?                                16      Q So in this case, David Bergstein is directing
           17       A Correct.                                                       17   the movement of $1 million out of Pineboard; correct?
           18       Q So this was a direction by David Bergstein to                  18      A Well, I -- I don't know what he was directing.
           19   Kia Jam to wire money from IA to Jerry Swartz?                       19   I can only read the e-mail. So I spoke with David and
15:39:19   20       A And he probably included me in order to make        15:42:27 20     he asked that "You arrange for one."
           21   sure it was done into follow-up.                                     21      Q All right. Please turn to Exhibit 17.
           22       Q So David Bergstein was directing Kia Jam to do                 22      A I'm sorry. I'm --
           23   something; correct?                                                  23         MR. MCGONIGLE: I think that's it.
           24       A That's the way it looks here, yes.                             24         THE WITNESS: Huh?
15:39:31   25       Q And -- and it wasn't unusual for David to give      15:43:05 25           MR. MCGONIGLE: I think that's it.


                                                            Page 195                                                                  Page 197
15:39:34    1   directions to Kia, was it?                                15:43:05    1          THE WITNESS: This is 9.
            2     A Well, I see it here so I don't know.                              2          MR. MCGONIGLE: Oh, it's 9? It says, "Kia Jam"
            3     Q Do you know what -- who Jerry Swartz was?                         3   in the upper right-hand corner.
            4     A Jerry Swartz -- I mean, it's very hard for me                     4          THE WITNESS: 17?
15:39:53    5   to describe who he was. He was a -- I think a scientist   15:43:11    5   BY MR. WIECHERT:
            6   of some kind. And I think he had some sort -- I mean,                 6     Q 17.
            7   again, this is just from the top of my head. He had                   7          It's an e-mail from you to Keith Wellner at
            8   some -- he worked at the university. He was in some                   8   Weston Capital.
            9   research and then he got very sick.                                   9     A Oh, yes, I -- I have it here.
15:40:14 10       Q Did you learn that from David Bergstein?              15:43:36 10       Q Did you ever meet Keith Welner?
           11     A No. I -- I met Jerry Swartz a few times.                         11     A Yes.
           12     Q Do you know whether Jerry Swartz had any                         12     Q He was in Santa Monica?
           13   ownership interest in Swartz IP?                                     13     A Yes.
           14     A I have no idea.                                                  14     Q Did you know he worked for a company called
15:40:28 15       Q Do you know whether Swartz IP was named in part       15:43:43 15     Weston Capital?
           16   because of David Bergstein's relationship with Jerry                 16     A I don't think so.
           17   Swartz?                                                              17     Q Do you know whether or not Weston Capital
           18     A I would not know.                                                18   provided any services to the plaintiff in this case?
           19     Q All right. If you turn to Exhibit 15.                            19     A I have no idea.
15:41:03 20       A (Witness complies.)                                   15:43:55 20       Q Now, in this e-mail, you say, "Hi, Keith" --
           21     Q At the bottom of the first page, 479, there's                    21   that being Keith Welner -- "attached please find the
           22   an e-mail from you to Majid, Mr. Jam, and David                      22   bylaws for Swartz IP Services Group. Please let me know
           23   Bergstein copied to Steve Piskula indicating that there              23   if you need anything further. @Frymi."
           24   was a wire transfer out of Pineboard Holding LLC in the              24     A Yes.
15:41:33 25     amount of $1 million.                                     15:44:11 25       Q You copied David Bergstein on this e-mail;



                                                                                                  50 (Pages 194 to 197)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 52 of 98 Page ID
                                     #:10380
                                                             Frymi Biedak                                                           03-25-19
                                                         Page 198                                                                   Page 200
15:44:13    1    correct?                                                   15:47:21    1         Do you see that?
            2       A Yes. Uh-huh.                                                      2     A I see that, yes. Number 2, yes.
            3       Q You did not copy Kia Jam, did you?                                3     Q But have we -- have you seen any documents ever
            4       A Apparently not, no.                                               4   appointing Kia Jam president of Swartz IP?
15:44:23    5       Q Do you know who owns Owari Opus?                      15:47:38    5     A I don't think so. I mean, I -- again, I
            6       A I have no idea.                                                   6   don't -- I don't remember.
            7       Q If you could now turn to Exhibit 20.                              7     Q Have you ever seen Kia Jam sign as president of
            8       A Okay. Uh-huh, yes.                                                8   Swartz IP?
            9       Q And on Exhibit 20, we saw earlier the request                     9     A I don't remember either way.
15:45:03   10    by David Bergstein for the million-dollar transfer out     15:47:53 10       Q So let's start with a new exhibit. And this
           11    of Pineboard Holdings?                                                11   will be Exhibit No. 25.
           12       A Uh-huh.                                                          12            (Exhibit 25 was marked for
           13       Q If you look at the responsible party for                         13            identification by the Court Reporter
           14    Pineboard, do you see that it's Graybox that's listed on              14            and is attached hereto.)
15:45:18   15    this document?                                             15:48:14 15           MR. WIECHERT: And, Jim, can I ask you just to
           16       A Yes.                                                             16   pass my pen over?
           17       Q And that's the company David managed?                            17         MR. WALKER: Oh, of course.
           18       A As I said before, when it says "responsible                      18         MR. WIECHERT: Thank you.
           19    party," this was the entity we used to apply for an EIN               19   BY MR. WIECHERT:
15:45:31   20    number.                                                    15:48:35 20       Q Ms. Biedak, have you ever seen Exhibit 25
           21       Q Right.                                                           21   before?
           22          Graybox was a company that David managed;                       22     A It looks -- I -- I think so.
           23    correct?                                                              23     Q Did you prepare it?
           24       A Yes.                                                             24     A It's very possible, yes, because that's how I
15:45:40   25       Q Now, please look at Exhibit 22.                       15:48:55 25     would prepare a document.


                                                         Page 199                                                                   Page 201
15:45:58    1      A Yes.                                                   15:48:57    1       Q All right. Do you recall where the information
            2      Q Did you prepare this document?                                     2   came from that you placed on this document?
            3      A No, as I said before.                                              3       A Well, I probably would have looked at the
            4      Q Do you have any idea where the information came                    4   articles of -- the -- certificate, information or
15:46:02    5   from that was placed on this document?                      15:49:18    5   whatever at -- maybe at the -- maybe at the EIN number.
            6      A The only person I can think of -- and I'm not                      6       Q This is interesting.
            7   sure, and I'm really not sure -- would be in 2010,                      7         Do you recall speaking with anyone to obtain
            8   maybe, and I can only say maybe, Jeffrey Solomon.                       8   information concerning Swartz IP other than looking at
            9      Q You're speculating now; correct?                                   9   legal documents?
15:46:30 10        A Yes, I'm speculating.                                  15:49:44 10         A Possibly, yes. I would assume so because I
           11      Q Other than this speculation, you have no                          11   don't know how to answer any of -- when it says your
           12   knowledge?                                                             12   name, I would not answer all these questions. I
           13      A No. No idea.                                                      13   wouldn't know how to answer them.
           14      Q All right.                                                        14       Q And is this a document -- if you were preparing
15:46:35 15        A Never seen this document.                              15:49:57 15     it, you would be preparing it in the course of your
           16      Q If you turn to page 3. And it's a description                     16   regular course of business working for Mr. Bergstein?
           17   of Swartz IP. On line 4, it says, "David to provide                    17   Would you prepare this as part of your job for
           18   date and description of all transactions, including                    18   Mr. Bergstein?
           19   transactions with approximately 40 theaters conducted by               19       A I don't even know what this document was for,
15:46:59 20     Swartz to date."                                            15:50:13 20     quite frankly.
           21         Do you know of any theater transactions that                     21       Q All right.
           22   Swartz had?                                                            22       A For which purpose.
           23      A No.                                                               23       Q There is certain information on this document.
           24      Q It also indicates that on line 2 that Keith was                   24       A Uh-huh.
15:47:20 25     to be appointed president.                                  15:50:18 25         Q And I want to focus -- first of all, there's a



                                                                                                  51 (Pages 198 to 201)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 53 of 98 Page ID
                                     #:10381
                                                             Frymi Biedak                                                             03-25-19
                                                         Page 202                                                                     Page 204
15:50:21    1   question about names of individuals with ten or more       15:54:18    1    the attachments?
            2   ownership -- 10 percent or more ownership or control of                2       A When you say "recognize" -- when was it sent?
            3   the company. And first is listed Owari Opus on some                    3       Q Well, let's walk through --
            4   majority of interest, 87.5 percent.                                    4       A Eight years ago.
15:50:38    5         Do you see that?                                     15:54:29    5       Q Let's walk through it.
            6      A Yes, I do.                                                        6       A Sure.
            7      Q You've indicated earlier you don't know who                       7       Q The from line is from you; correct?
            8   owns Owari Opus; correct?                                              8       A Yes.
            9      A That's correct.                                                   9       Q And it's sent on November 10th, 2011 at 4:56 to
15:50:46 10        Q It then says, "David Bergstein is the president       15:54:38   10    a seanedr- -- seanedrington@db.com.
           11   of Owari Opus."                                                       11          Do you see that?
           12         Do you see that?                                                12       A Yes.
           13      A I see that, yes.                                                 13       Q And a Alisa Liley is also a recipient?
           14      Q Do you have any information as to whether or                     14       A Yes.
15:50:55 15     not David Bergstein was the president of Owari Opus?       15:54:49   15       Q And do you recall that Sean Ed- -- Edrington
           16      A I -- I don't. And I don't know -- I did not                      16    was a representative of Deutsche Bank?
           17   think that he was, actually.                                          17       A Yes.
           18      Q And Jerry Swartz owning 12.5 percent of Swartz                   18       Q As was Alisa Liley?
           19   IP.                                                                   19       A She was the assistant, I think.
15:51:12 20           Do you know whether he ever became a                 15:54:58   20       Q She was his assistant?
           21   shareholder of Swartz IP?                                             21       A Well, I don't think she, like -- I think she
           22      A I wouldn't know either way.                                      22    was more like an associate.
           23      Q Then there is -- at the bottom, there are                        23       Q A coequal? They both did work at the bank?
           24   financial questions. And the first relates to total                   24       A Yes.
15:51:27 25     annual income and it says "2 million to $5 million for     15:55:10   25       Q And the subject matter was "Swartz IP Group,


                                                         Page 203                                                                     Page 205
15:51:31    1   total annually" -- "annual income."                        15:55:14    1   Inc., New Account with Deutsche Bank."
            2          Do you see that?                                                2        Do you see that?
            3      A Yes.                                                              3     A Yes, I do.
            4      Q Do you know whether or not Swartz IP ever                         4     Q The importance on e-mail was high.
15:51:36    5   generated 2 to $5 million in annual income?                15:55:21    5        Now, is that because you designated it as high?
            6      A I have no idea.                                                   6     A I pretty much put everything as high.
            7      Q And in terms of liquid net worth, over                            7     Q There was a sense of urgency in everything?
            8   $5 million, do you have any information about that line?               8     A It was always.
            9      A I have no idea.                                                   9     Q Always a sense of urgency. I get it.
15:51:48 10        Q And do you have any information about the total       15:55:31   10        The purpose of the e-mail was to provide
           11   net worth over $5 million?                                            11   Deutsche Bank information needed to set up a new account
           12      A No.                                                              12   for Swartz IP group; correct?
           13      Q Thank you.                                                       13     A Yes.
           14          This will be Exhibit 26.                                       14     Q And so you gathered the information and then
15:52:21 15              (Exhibit 26 was marked for                        15:55:49   15   you transmitted it by e-mail; correct?
           16            identification by the Court Reporter                         16     A Yes.
           17            and is attached hereto.)                                     17     Q Going through this document -- well, let's
           18          THE WITNESS: You want me to look at this?                      18   start with basically the last two pages.
           19   BY MR. WIECHERT:                                                      19        Do you recognize the last page as
15:53:12 20        Q Yes, please.                                          15:56:20   20   Mr. Bergstein's driver's license?
           21          Ms. Biedak, it's a multipage document. And                     21     A Yes.
           22   just take a look through. Take as much time as you need               22     Q Do you recognize what appears to be on the
           23   to determine what it relates to.                                      23   second to the last page a photocopy of the passport of
           24      A Okay.                                                            24   Mr. Bergstein?
15:54:16 25        Q All right. Do you recognize this e-mail and           15:56:33   25     A Yes.



                                                                                                  52 (Pages 202 to 205)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 54 of 98 Page ID
                                     #:10382
                                                               Frymi Biedak                                                        03-25-19
                                                          Page 206                                                                 Page 208
15:56:38    1       Q You'll also notice that -- one, two, three --        16:00:00    1      A All right.
            2    four pages earlier, there is a certificate of secretary               2      Q Two-thirds of the way down, there is a box
            3    of Swartz IP Group, Inc. that was bearing the signature               3   checked for entities' annual income.
            4    of David Bergstein; correct?                                          4          Do you see that?
15:56:59    5       A Yes.                                                 16:00:06    5      A Yes.
            6       Q Mr. Bergstein was designated the president of                    6      Q And it shows 1 million to $5 million?
            7    Swartz IP on the corporate account authorization. And                 7      A That's what it says.
            8    if you go to page -- let me count them. One, two,                     8      Q Yes.
            9    three, four, five, six, seven, eight.                                 9          Do you know where that information came from?
15:57:38   10       A Yes. I looked at it.                                 16:00:12 10        A No.
           11       Q All right. Nine and ten. Six, seven, eight                      11      Q Okay. But you do know it was submitted to the
           12    nine, and ten. Well, let's do this. All right. I                     12   bank?
           13    don't want to -- if you can go to the page that states               13      A If this is the do- -- if -- if this is the
           14    "corporate and other organized entities."                            14   e-mail and it lists the documents here, because it says,
15:58:03   15       A Which page is this?                                  16:00:22 15     "completed and signed corporate account authorization"
           16       Q I'll make it easier. I'm sorry. And then                        16   or whatever those -- the -- the three first forms then
           17    we'll walk through it.                                               17   yes, it was probably submitted to the bank.
           18          There you go.                                                  18      Q All right.
           19       A Thank you.                                                      19      A Most likely.
15:58:23   20       Q And it appears that the information on the page      16:00:32 20        Q And then there is also a checked box for
           21    entitled "Corporate and Other Organized Entities" was                21   entity's net worth excluding principal residence and it
           22    inputted on a computer rather than handwritten?                      22   shows $5 million or more.
           23       A Yes.                                                            23          Do you see that?
           24       Q Did you input this information?                                 24      A I see that, yes.
15:58:47   25       A It's possible. It could have been also put in        16:00:43 25        Q And it indicates that approximately 80 percent


                                                          Page 207                                                                 Page 209
15:58:50    1   by the bank, by Alisa Liley.                               16:00:46    1   of the net worth is in investable asset stocks bonds, et
            2     Q If the bank put it in, would it have been based                    2   cetera.
            3   on information that was provided by someone outside the                3          Do you see that?
            4   bank; correct?                                                         4      A Where is this?
15:58:58    5     A That's the way I see it, yes.                          16:00:57    5      Q That's about -- that's in the --
            6     Q Do you recall providing the bank information                       6          MR. MCGONIGLE: Right this one here.
            7   about Swartz IP's financials?                                          7   BY MR. WIECHERT:
            8     A I don't -- I don't remember.                                       8      Q Right under the annual income and net worth.
            9     Q You did, though, ultimately send them the                          9      A Yes.
15:59:11 10     package to open this new account pursuant to the e-mail?   16:01:05   10      Q Yes.
           11     A Pursuant to the e-mail, yes.                                      11      A I can see it, yeah.
           12     Q Now, you'll notice on the "Corporate and Other                    12      Q Do you know whether Swartz IP at the time that
           13   Organized Entities" page, there is a box checked for                  13   this information was submitted to the bank had
           14   entities' annual income and it shows 1 to $5 million.                 14   investable assets of approximately $4 million or more?
15:59:30 15             Do you see that?                                   16:01:25   15      A I wouldn't know one way or the other.
           16     A One to $5 million. I'm sorry. Wh- -- where is                     16      Q If you go to the next page, it says "Authorized
           17   this?                                                                 17   Parties Details."
           18     Q It's about two-thirds of the way down.                            18          Do you see that?
           19           MR. MCGONIGLE: What page are you looking at?                  19      A Appro- -- yes, I do. I do.
15:59:47 20             MR. WIECHERT: "Corporate and other organized       16:01:41   20      Q All right. And there is only one authorized
           21   entities."                                                            21   party there; correct?
           22           MR. MCGONIGLE: That is the page before that.                  22      A That's David Bergstein.
           23           THE WITNESS: This one?                                        23      Q And was that his legal address, 6433 Topanga
           24   BY MR. WIECHERT:                                                      24   Canyon Boulevard, Suite 154, Canoga Park as of
15:59:59 25       Q Yes.                                                   16:01:57   25   November 10th, 2011?



                                                                                                 53 (Pages 206 to 209)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 55 of 98 Page ID
                                     #:10383
                                                           Frymi Biedak                                                            03-25-19
                                                       Page 210                                                                    Page 212
16:02:01    1      A I -- I would have not put this address in.           16:04:35    1     Q Now, if you go two pages over, there is a
            2      Q Why not?                                                         2   corporate account authorization and terms and conditions
            3      A Because I was not -- I never used his address                    3   officer certificate.
            4   for -- for -- for anything. I would have put in                       4         Do you see that?
16:02:15    5   probably the -- the Colorado address.                     16:04:50    5     A Yes.
            6      Q What was his address? What was there at 6433                     6     Q And it identifies David Bergstein as having
            7   Topanga Canyon --                                                     7   what title with Swartz IP?
            8      A It was a mailing address. I think it was a                       8     A It says here "president."
            9   mailing address for David Bergstein.                                  9     Q And then does he sign as president on this
16:02:25   10      Q It was David Bergstein's mailing address?            16:05:14 10     document?
           11      A I think so, yes.                                                11     A It's a signature stamp.
           12      Q Is there actually a suite there or is it just a                 12     Q Yes.
           13   mailbox?                                                             13         And on the next page, does he also have a
           14      A I think it's a mailing -- I think it's a                        14   signature stamp appear as president of Swartz IP?
16:02:35   15   mailbox.                                                  16:05:27 15       A Yes.
           16      Q If you go farther down, it shows a business                     16     Q And does it also appear as secretary of Swartz
           17   phone of (310)828-1515.                                              17   IP?
           18      A That is my direct line. Still is.                               18     A Yes.
           19      Q That's your direct line, not Mr. Bergstein's                    19     Q Mr. Bergstein was the sole signatory on the
16:03:01   20   direct line?                                              16:05:43 20     Swartz IP account; correct?
           21      A My direct line.                                                 21     A Well, that, I don't know.
           22      Q And there is a cell phone number of                             22     Q Do you know of anyone else who was?
           23   (213)618-3036.                                                       23     A I wouldn't know either way.
           24          Whose number is that?                                         24     Q Do you recall that once this account was
16:03:09   25      A That used to be David Bergstein's.                   16:06:26 25     opened?


                                                       Page 211                                                                    Page 213
16:03:16    1      Q All right. If you go to the next page.               16:06:30    1      A Are you talking about the account with Deutsche
            2      A (Witness complies.)                                              2   Bank?
            3      Q For account contact, they identify you as the                    3      Q Yes.
            4   assistant to David Bergstein.                                         4      A Uh-huh.
16:03:30    5         Do you see that?                                    16:06:34    5      Q Once the Deutsche Bank account was opened that
            6      A Yes.                                                             6   there were a number of transactions that took place
            7      Q So when this was submitted, you were identified                  7   through the Deutsche Bank account?
            8   to the bank as the account contact for the Swartz                     8      A I found out later about that.
            9   account?                                                              9      Q You found out later about that?
16:03:42   10      A No. Not really. I was assistant to David             16:06:46 10        A At the time of discovery.
           11   Bergstein who basically gave the paperwork.                          11      Q Okay. Let's mark as Exhibit 27 an e-mail from
           12      Q So who was the bank's account contact for this?                 12   David Bergstein to Sean Edrington as well as the related
           13      A For the accounting, I have no idea.                             13   e-mail that copied you.
           14      Q Not for an accounting standpoint.                               14            (Exhibit 27 was marked for
16:04:01   15         But if the bank had a question about the Swartz     13:30:33 15              identification by the Court Reporter
           16   IP account based on this paperwork that you submitted,               16            and is attached hereto.)
           17   who would the question go to?                                        17   BY MR. WEICHERT:
           18      A Well, they would probably call David Bergstein.                 18      Q And if you look at the e-mail on the bottom of
           19   If he didn't answer the phone, they probably would call              19   Exhibit 27, that's the one that's earlier in time.
16:04:14   20   me and ask me to go to -- get in touch with               16:07:26 20           It was sent from David Bergstein to Sean
           21   Mr. Bergstein.                                                       21   Edrington, copied to Alisa, who's at the bank and you;
           22      Q And you can look through the document to -- or                  22   correct?
           23   take my representation, but Mr. Jam was nowhere                      23      A Yes.
           24   mentioned in any of these papers; correct?                           24      Q It's a 10:09 a.m. Pacific Standard Time;
16:04:28   25      A I didn't see his name, no.                           16:07:44 25     correct?



                                                                                                 54 (Pages 210 to 213)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 56 of 98 Page ID
                                     #:10384
                                                            Frymi Biedak                                                           03-25-19
                                                        Page 214                                                                   Page 216
16:07:45    1      A Yes.                                                  16:10:03    1   BY MR. WEICHERT:
            2      Q And it states, "Sean, Frymi will be sending one                   2      Q Here is 28.
            3   last wire for about 1.2 million. This will be the last                 3            (Exhibit 28 was marked for
            4   one that goes out from this deposit. I need all three                  4            identification by the Court Reporter
16:07:57    5   out this morning. I will get back to you in a few          16:10:19    5            and is attached hereto.)
            6   minutes regarding the e-mail from Eric."                               6   BY MR. WEICHERT:
            7         Do you recall being involved in sending out a                    7      Q Do you recognize Exhibit 28?
            8   wire of $1.2 million out of the Deutsche Bank account on               8      A It's an e-mail from me to Sean Edrington and --
            9   or about November of 17, 2011?                                         9   yeah, to Sean Edrington.
16:08:13 10        A I didn't have access to this account.                 16:10:50 10        Q It is just the same days you -- earlier e-mail
           11      Q I'm sorry?                                                       11   that we saw which is Exhibit 27?
           12      A I didn't have access to this account. Not                        12      A Yes.
           13   online, not offline. I didn't even know what the                      13      Q In it you state, "Hi, Sean and Alisa, we faxed
           14   account number was.                                                   14   you instructions for another wire transfer. See
16:08:22 15        Q So when David says, "Frymi will be sending one        16:11:02 15     attached."
           16   last wire for about 1.2 million" --                                   16      A Yes.
           17      A I --                                                             17      Q And looking at the attachment, do you
           18      Q -- that's not true?                                              18   understand that this what you sent to Mr. Edrington and
           19      A I think he was more referring to instructions                    19   Ms. Liley on November 17?
16:08:33 20     for a wire transfer.                                       16:11:12 20        A I would assume so, yes.
           21      Q And those would be instructions that he would                    21      Q Is that David's -- Bergstein's signature stamp
           22   have started with and given to you?                                   22   at the bottom of page 2 of this exhibit?
           23      A That's the way I see it, yes.                                    23      A It is, yes.
           24      Q Okay. So when it says, "Frymi will be sending                    24      Q And he is authorizing a wire out of the above
16:08:43 25     out one last wire for about $1.2 million," Frymi --        16:11:26 25     referenced account that's being the Swartz IP Services


                                                        Page 215                                                                   Page 217
16:08:47    1   Ms. Biedak -- Biedak, you're not making the decision to    16:11:29    1   Group account at Deutsche Bank in the amount of
            2   send out that wire to David Bergstein?                                 2   $1,274,325; correct?
            3      A I would -- yes. Yes.                                              3       A That's what it says, yes.
            4      Q Okay. And you will notice on this e-mail that                     4       Q All right. So in November 17th, 2011, David
16:08:59    5   Kia Jam is not copied; correct?                            16:11:42    5   Bergstein authorized a movement out of the Swartz IP
            6      A He's not copied, no.                                              6   account of over $1,200,000 to Henry Jannol?
            7      Q He didn't give you that direction to transfer                     7       A That's what it says, yes.
            8   the $1.2 million; correct?                                             8       Q Who was Henry Jannol?
            9      A That's correct, yes.                                              9       A He's an attorney.
16:09:10 10        Q All right. And then David Bergstein follows up        16:11:57   10       Q He's an attorney; correct?
           11   at 1:19 p.m. on the same day in an e-mail to Sean                     11       A Yes. He's an attorney.
           12   Edrington and states, "Okay. But the wires need to get                12       Q And he's an attorney that David Bergstein used
           13   out today no matter what. Remember, Paul has you on                   13   in the 2011 time frame?
           14   speed dial."                                                          14       A That, I don't know. But I know he's an
16:09:30 15           Who is Paul?                                         16:12:05   15   attorney. I've known Henry for a long time.
           16      A I have no idea. I'm sorry.                                       16       Q Kia Jam was not mentioned on the e-mail when
           17         MR. MCGONIGLE: How long do you think we're                      17   you sent it to the bank?
           18   going to be? I thought we're going to --                              18       A I don't see it here, no.
           19         MR. WEICHERT: Another half hour and we'll be                    19       Q And Kia Jam is not mentioned on the
16:09:55 20     done.                                                      16:12:16   20   instruction; correct?
           21         MR. MCGONIGLE: Okay.                                            21       A No, didn't copy him.
           22         MR. WEICHERT: Do you want to take a break?                      22            (Exhibit 29 was marked for
           23         MR. MCGONIGLE: No. I planned on being done.                     23            identification by the Court Reporter
           24   I thought we were going to be done by 4:00. But all                   24            and is attached hereto.)
16:09:59 25     right. I've just got to move a meeting.                               25   ///



                                                                                                55 (Pages 214 to 217)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 57 of 98 Page ID
                                     #:10385
                                                            Frymi Biedak                                                           03-25-19
                                                        Page 218                                                                   Page 220
16:12:19    1   BY MR. WIECHERT:                                           16:15:51    1   Fargo.
            2     Q Exhibit 29. This is an e-mail you were copied                      2      Q All right. So the first page of Exhibit 31 is
            3   on November 23rd, 2011 from David Bergstein to the                     3   an e-mail from you to Justin Milligan.
            4   Deutsche Bank representatives; correct?                                4          Justin Milligan is a representative of Wells
16:13:13    5     A Yes.                                                   16:16:04    5   Fargo Bank; correct?
            6     Q And attached to the e-mail was David                               6      A Yes. Correct.
            7   Bergstein's authorization for more wire transfers out of               7      Q David Bergstein is copied on the e-mail; is
            8   the Deutsche Bank account; correct?                                    8   that right?
            9     A Yes.                                                               9      A Uh-huh. Yes. Correct.
16:13:26   10     Q If you look at the third page, you'll see that         16:16:12 10        Q The purpose of the e-mail was to send documents
           11   there is a signature line for David Bergstein; correct?               11   to Just- -- Mr. Milligan at Wells Fargo Bank to open the
           12     A Yes.                                                              12   account; correct?
           13     Q Do you see any involvement of Kia Jam in this                     13      A Yes.
           14   e-mail or these authorizations?                                       14      Q Kia Jam is not on this -- copied on this --
16:13:42   15     A No. I don't see him -- or I don't see him even         16:16:24 15        A No.
           16   mentioned in the e-mail. But for the record, this is                  16      Q -- e-mail; correct?
           17   Mr. Bergstein's signature. This is not the stamp. Just                17      A He's not. No.
           18   so we're clear.                                                       18      Q No is he's not --
           19     Q That's his actual signature?                                      19      A He's not copied. No. He's not copied. No.
16:14:02   20     A That is his signature, yes.                            16:16:33 20        Q All right. Do you recall who asked you to open
           21     Q So he personally signed that one?                                 21   up an account or assist in opening up an account at
           22     A I would assume so, yes.                                           22   Wells Fargo on behalf of Swartz IP?
           23     Q All right. Thank you for the clarification.                       23      A I -- I don't remember.
           24   Exhibit 30.                                                           24      Q We saw a series of checks that were identified
16:14:29   25            (Exhibit 30 was marked for                        16:16:59 25     by the plaintiff on the Wells Fargo account, and they


                                                        Page 219                                                                   Page 221
16:14:29    1             identification by the Court Reporter             16:17:02    1   were all signed by Mr. Bergstein; correct?
            2             and is attached hereto.)                                     2      A Yes. Yes.
            3   BY MR. WEICHERT:                                                       3      Q So looking -- having looked at those checks and
            4       Q Were you aware of whether or not Mr. Bergstein                   4   looking at Exhibit 31, does that refresh your
16:14:37    5   had a debit card that was associated with the Deutsche     16:17:12    5   recollection that it was Mr. Bergstein that asked you to
            6   Bank Swartz IP account?                                                6   assist him in the opening up of the Wells Fargo account?
            7       A I have no idea.                                                  7      A The way I see it, he probably -- he may have
            8       Q And looking at Exhibit 30, does that refresh                     8   told me. And this is just the way opening account was,
            9   your recollection in any way?                                          9   "Please send this and this person documents related to
16:14:57   10       A Is this Exhibit 30?                                  16:17:33 10     Swartz IP."
           11       Q Yes.                                                            11      Q Well, would you have opened up an account at a
           12       A I have never seen a debit card. I've never                      12   bank on behalf of Swartz IP without Mr. Bergstein's
           13   seen -- I've never seen anything connected with this                  13   permission?
           14   account until such time as discovery was done, other                  14      A I didn't open the account. I didn't open the
16:15:18   15   than those you -- I -- I must have seen those few          16:17:46 15     account. I just sent --
           16   e-mails.                                                              16      Q Would you have assist- --
           17       Q This is Exhibit 31.                                             17      A -- documents. I just sent documents. I sent
           18             (Exhibit 31 was marked for                                  18   documents to -- what's his name? -- Justin Milligan.
           19             identification by the Court Reporter                        19      Q Yes.
16:15:35   20             and is attached hereto.)                         16:17:51 20           You assisted in opening the account; correct?
           21   BY MR. WEICHERT:                                                      21      A Upon his instructions, yes.
           22       Q And this, like the Deutsche Bank packages, has                  22      Q And would you have assisted in opening up a
           23   a few documents. So if you could just take a look at                  23   bank account on behalf of the Swartz IP without the
           24   it, that will be great.                                               24   permission of Mr. Bergstein?
16:15:49   25       A This was open in bank accounts with Wells            16:18:06 25        A No. I was not a signer in any of his accounts



                                                                                                 56 (Pages 218 to 221)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 58 of 98 Page ID
                                     #:10386
                                                            Frymi Biedak                                                              03-25-19
                                                        Page 222                                                                      Page 224
16:18:10    1   ever.                                                      16:21:17    1      Q Now, other than the Swartz IP account at
            2      Q As far as you know, Mr. Bergstein was the sole                    2   Deutsche Bank, do you know of any other accounts at
            3   signer on the Wells Fargo account; correct?                            3   Deutsche Bank that David Bergstein had access to?
            4      A I think so, yes.                                                  4      A I wouldn't know either way. I didn't know what
16:18:21    5      Q And, in fact, as far as you know, Mr. Bergstein       16:21:31    5   he had access to at Deutsche Bank.
            6   was the sole signer on any account related to Swartz IP?               6      Q Well, you knew he had --
            7      A Wells Fargo, I'm fairly sure. Again, Deutsche                     7         THE REPORTER: I'm sorry, what was that?
            8   Bank, I've never seen anything, so I really don't know.                8   BY MR. WEICHERT:
            9      Q Are you aware of whether or not Mr. Bergstein                     9      Q -- access to the Swartz Deutsche Bank account;
16:18:56 10     ever purchased any property in Malibu?                     16:21:35 10     correct?
           11      A I'm sorry?                                                       11      A Yes. But you asked about other accounts.
           12      Q Did Mr. Bergstein or his trust or anyone                         12      Q Yes.
           13   related to Mr. Bergstein ever purchase any property in                13      A And so I would not know.
           14   Malibu?                                                               14      Q All right. Do you know why you were copied on
16:19:15 15        A If he did, then I was not involved.                   16:21:44 15     this e-mail?
           16      Q This will be Exhibit 32.                                         16      A No. I have no idea.
           17            (Exhibit 32 was marked for                                   17      Q Do you know what Malibu property is being
           18            identification by the Court Reporter                         18   referenced here, if it was in Malibu?
           19            and is attached hereto.)                                     19      A When it says on -- on the top something about
16:19:45 20     BY MR. WEICHERT:                                           16:21:56 20     Birdview -- 7307 Birdview, isn't this the property?
           21      Q It says -- starting with the e-mail at the                       21      Q I don't know. I was asking you.
           22   bottom, March 13, 2012, 11:33?                                        22         Do you know about a property at 7307 Birdview?
           23      A Yes.                                                             23         MR. MCGONIGLE: This -- you can answer the
           24      Q The first e-mail is from -- I'm sorry, let's                     24   question, if you know.
16:20:19 25     deal the 11:19 a.m. e-mail. "There is a                    16:22:11 25           THE WITNESS: I have no idea.


                                                        Page 223                                                                      Page 225
16:20:22    1   malibuproperty@aol.com to David Bergstein's e-mail         16:22:13    1   BY MR. WEICHERT:
            2   address."                                                              2     Q Okay. Okay. Anyway, the top e-mail indicates,
            3         Do you see that?                                                 3   "I have checked with Deutsche Bank." This is from David
            4      A Yes.                                                              4   Bergstein. "They confirmed the wire was sent in the
16:20:28    5      Q And you're copied on it; correct?                     16:22:23    5   amount of $186,000."
            6      A Yes.                                                              6        Do you see that?
            7      Q And do you know who Chris Cortazzo is?                            7     A Yes. Yeah.
            8      A I think he -- he was -- something with real                       8     Q Okay. And -- and Kia Jam is not referenced
            9   estate.                                                                9   anywhere on these e-mails?
16:20:41   10      Q Something --                                          16:22:32 10       A No, he's not.
           11      A I think, yes. I think he was a real estate                       11     Q Is it correct?
           12   person. But I'm not -- I -- but I think so, yes.                      12     A No.
           13      Q And whoever was at malibuproperty@aol.com                        13        MR. WEICHERT: I have nothing else.
           14   inquires, "David, please see the attached notice to                   14        Thank you, Ms. Biedak.
16:20:54   15   perform from the seller. The 3 percent deposit needs to    16:22:58 15          MR. WALKER: I just have a few questions
           16   be put into escrow immediately. Please advise. Thank                  16   pending on the side because I'll just get back to what
           17   you. Carol Casey."                                                    17   he just asked you about.
           18         Do you see that?                                                18        THE WITNESS: Okay.
           19      A Yes.                                                             19        MR. WALKER: I can probably do it from here.
16:21:04   20      Q And then his response was, "Money was wired           16:23:06 20
           21   from Deutsche Bank."                                                  21              FURTHER EXAMINATION
           22         Do you see that?                                                22   BY MR. WALKER:
           23      A Yes.                                                             23     Q Now, you were asked by Mr. Weichert to look at
           24      Q Approximately 14 minutes later?                                  24   Exhibit 22 and then his Exhibit 25.
16:21:16   25      A Okay.                                                 16:23:28 25       A Now they are not marked.



                                                                                                  57 (Pages 222 to 225)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 59 of 98 Page ID
                                     #:10387
                                                             Frymi Biedak                                                                 03-25-19
                                                        Page 226                                                                          Page 228
16:23:44    1      Q Yeah. Here's what I marked.                           16:25:50    1       Q Exhibit 22?
            2         MR. WALKER: Maybe you can give her the ones                      2       A This document says, "Jeff to issue 1,100 shares
            3   that were marked by the reporter. And we'll compare                    3    to KJ Media and a thousand shares to Owari Opus and
            4   that to 22.                                                            4    appoint Kia president and David secretary. And take any
16:24:02    5         THE WITNESS: This is 25.                             16:26:06    5    other required actions, resolution, annual meetings, et
            6   BY MR. WALKER:                                                         6    cetera."
            7      Q That's 25.                                                        7       Q And you just read from Exhibit 22; correct?
            8      A Thirty-two?                                                       8       A I read this from Exhibit 22.
            9         MR. WEICHERT: 22.                                                9       Q Okay. And how is that different in Exhibit 25?
16:24:02 10     BY MR. WALKER:                                             16:26:19 10         A And in Exhi- -- Exhibit 25, it says -- what
           11      Q 22.                                                              11    does it say here -- well, it says here, "Owari Opus."
           12      A I need 22.                                                       12    It talks about Owari Opus owns them -- was the --
           13            (Off the record.)                                            13    what -- who owns what the majority. And it says David
           14         MR. WALKER: Back on the record.                                 14    Bergstein is the president of Owari Opus. And then it
16:24:02 15     BY MR. WALKER:                                             16:26:50 15      talks about Jerry Swartz, and then it says Jerry Swartz
           16      Q And you were asked about the information                         16    is a stockholder of Swartz IP Services Group, Inc.
           17   regarding Swartz IP; correct?                                         17       Q Okay. So with respect to Exhibit 21 and
           18      A Yes.                                                             18    Exhibit 25, you have two different descriptions of the
           19      Q And who the officers and directors might be?                     19    ownership of Swartz IP; correct?
16:24:15 20        A You mean this gentleman asked me about that?          16:27:13 20         A Well, 22 doesn't talk about the ownership of
           21      Q Yes.                                                             21    Swartz IP.
           22      A Yes.                                                             22       Q And it talks about the officers?
           23      Q Okay. And looking at Exhibits 22 and 25, do                      23       A It talks about -- what does it say. It talks
           24   you agree that -- if you could turn to the page in 22                 24    about shares being issued from Swartz IP Services. And
16:24:26 25     that deals with Swartz IP at the top. I think it's the     16:27:40 25      it talks about who is getting appointment as -- as --


                                                        Page 227                                                                          Page 229
16:24:35    1   last page, ma'am.                                          16:27:45    1   as -- as officers.
            2      A Oh.                                                               2     Q Okay. And does the Exhibit 25 also talk about
            3      Q Is that the one that deals with Swartz IP?                        3   who is going to have the percentages of ownership?
            4          MR. WEICHERT: No. Second to the last page.                      4     A It says it here.
16:24:41    5   BY MR. WALKER:                                             16:27:57    5     Q And is that different in terms of the parties
            6      Q Second to the last page.                                          6   and the amounts of ownership than what is depicted in
            7      A Okay.                                                             7   Exhibit 22?
            8   BY MR. WALKER:                                                         8     A Well, I wouldn't know how to calculate it
            9      Q Okay. So you've got two documents in front of                     9   because this one says -- specifically says 1,100 shares,
16:24:45 10     you, one marked Exhibit 22 and one marked Exhibit 25,      16:28:10 10     and this one talks in percentages, so I would have to
           11   and they both referenced to Swartz IP; correct?                       11   calculate to some.
           12      A Yes.                                                             12     Q Fair enough.
           13      Q And I think your response to Mr. Weichert's                      13         But you have two different documents describing
           14   questions, he was pointing out that there's a difference              14   the ownership of the same company in two different ways,
16:25:02 15     in some of the information that's provided about the       16:28:22 15     is that fair?
           16   same company in each document; correct?                               16     A I'm sorry. I must be getting really tired
           17      A He just said?                                                    17   because I can't really -- I don't quite understand
           18      Q Yeah.                                                            18   what -- this -- this document talks --
           19          In looking at those two exhibits, do you see                   19     Q 22? Exhibit 22?
16:25:15 20     that they provide different information in some respects   16:28:47 20       A 22 --
           21   about the same company?                                               21     Q Yes, ma'am.
           22      A I would have to go for -- I would have to                        22     A -- talks about documents to be issued shares to
           23   compare them.                                                         23   K.Jam Media and to Owari Opus and to appoint whom as the
           24      Q Go ahead, ma'am.                                                 24   president. Now -- and then it talks it here that Owari
16:25:47 25        A Well, this document --                                16:28:58 25     Opus, Inc. owns 87.5 percent in Swartz IP Services.



                                                                                                    58 (Pages 226 to 229)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 60 of 98 Page ID
                                     #:10388
                                                                    Frymi Biedak                                                       03-25-19
                                                               Page 230                                                                Page 232
16:29:06    1         Q Okay. Fair enough.                                 16:31:03    1   BY MR. WALKER:
            2            If you could look at Exhibit 26. Well, very                   2     Q Yes, ma'am.
            3   quick on Exhibit 22. Do -- we referenced the Bates                     3         Seeing this on Mr. Jam as the party that
            4   number at the bottom. And you were asked about where                   4   produced that record, Exhibit 22 in this lawsuit, do you
16:29:22    5   that document came from, and you said that you didn't      16:31:09    5   know how he would have acquired possession of it?
            6   know.                                                                  6         MR. WEICHERT: Calls for speculation.
            7            Is that a fair statement?                                     7         THE WITNESS: He must have looked at the
            8         A That's a fair statement. And then later on I                   8   records.
            9   said that I -- the only person I could think that may                  9   BY MR. WALKER:
16:29:32 10     have -- may have -- may have prepared it, with that        16:31:25 10       Q And where would those records have been
           11   being Jeffrey Solomon.                                                11   located?
           12         Q Okay. And what is the Bates number at the                     12         MR. WEICHERT: Calls for speculation.
           13   bottom of that first page?                                            13         THE WITNESS: Do you want -- you want me to --
           14         A This one?                                                     14   to -- to -- to -- to say what I think?
16:29:42 15           Q Yes, ma'am.                                        16:31:38 15     BY MR. WALKER:
           16            Could you just read that literally as it reads?              16     Q Yes, ma'am.
           17         A JAM_TT_000532.                                                17     A It would have been in the corporate books.
           18         Q Okay. So regardless of who drafted or prepared                18     Q And where were those located?
           19   that document, did you understand that Mr. Jam produced               19     A I think there was a lot of corporate books on
16:29:58 20     it as one of his records in this case?                     16:31:58 20     the -- on the Wil- -- on the -- on the -- on the
           21         A I know that I did not prepare it.                             21   Wilshire offices.
           22         Q Yes, ma'am.                                                   22     Q Okay.
           23            But that Bates number with the Jam designation               23     A Those big binders.
           24   indicates that it was produced in this lawsuit by                     24     Q And do you know whether or not Mr. Jam ever had
16:30:13 25     Mr. Jam?                                                   16:32:08 25     occasion to be aware of that fact, to know that the


                                                               Page 231                                                                Page 233
16:30:13    1         A Oh.                                                16:32:11    1   binders were there?
            2            MR. WEICHERT: We'll stipulate that it was                     2      A I don't know what he knew.
            3   produced by us. The witness doesn't have any idea of                   3      Q Did you ever have occasion to know whether or
            4   what was produced by us.                                               4   not Mr. Jam actually accessed any of those corporate
16:30:23    5   BY MR. WALKER:                                             16:32:28    5   binders?
            6         Q Do you know how Mr. Jam would have secured the                 6      A I would have no way of knowing what he did.
            7   information that appears in Exhibit 22?                                7      Q Okay. Looking at the Exhibit 26, ma'am.
            8            MR. WEICHERT: Objection. It's vague and                       8   That's the application to Deutsche Bank account from --
            9   ambiguous.                                                             9   from --
16:30:35 10              THE WITNESS: If he -- if he prepared it.          16:32:52 10        A I'm going to look right now.
           11            MR. WEICHERT: And assumes facts --                           11      Q Now, that particular document doesn't have a
           12            MR. WALKER: Fair enough.                                     12   Bates number, does is it, ma'am?
           13            MR. WEICHERT: -- not in evidence. Thank you.                 13      A When you -- you mean this one on the --
           14   BY MR. WALKER:                                                        14      Q Yes, ma'am.
16:30:40 15           Q Fair enough.                                       16:33:20 15        A No, it doesn't have one. No.
           16            Let me ask you this: Do you know -- how would                16      Q Okay. And I will represent to you that that
           17   you guess that -- or how would you -- how would you                   17   document was also produced by Kia Jam in this lawsuit.
           18   estimate that Mr. Jam came to possess that document so                18   Okay?
           19   that he could then produce it in this lawsuit?                        19      A Okay.
16:30:54 20              MR. WEICHERT: Objection. Speculation.             16:33:30 20        Q Knowing that Mr. Jam had possession of that
           21   BY MR. WALKER:                                                        21   document that allowed him to produce in this lawsuit, do
           22         Q Regardless of who prepared it?                                22   you know how he came to possess the document?
           23            MR. WEICHERT: Calls for speculation.                         23         MR. WEICHERT: And let me just object for a
           24            THE WITNESS: Can you repeat the question?                    24   moment.
           25   ///                                                        16:33:41 25           THE WITNESS: But --



                                                                                                  59 (Pages 230 to 233)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 61 of 98 Page ID
                                     #:10389
                                                                 Frymi Biedak                                                           03-25-19
                                                            Page 234                                                                    Page 236
16:33:41    1          MR. WEICHERT: Because counsel is creating a         16:35:42    1   know how Mr. Jam would have come to possess those
            2   false impression with the witness. He knows that this                  2   records?
            3   was an exhibit from the government's case that we                      3          MR. WEICHERT: Calls for speculation.
            4   provided at counsel's request. So the intonation that                  4   Misleading the witness.
16:33:55    5   this is something that Mr. Jam had in his possession as    16:35:54    5          THE WITNESS: May I ask something?
            6   a business record or something is just a false --                      6   BY MR. WALKER:
            7          MR. WALKER: Okay, well --                                       7       Q Sure.
            8          MR. WEICHERT: It's a false implication and --                   8       A Which one is the government's Bates number? Is
            9   and counsel knows that. So I'll object on the grounds                  9   it this one?
16:34:08 10     that the counsel was totally misleading the witness        16:36:01 10         Q The government sticker? It's actually a
           11   about the source of this document.                                    11   sticker like that yellow one. It's a square sticker.
           12          MR. WALKER: Okay. We'll, I'll address that.                    12   It says "Government EX" and it has a number on it.
           13          You see, the records that government used as an                13       A And this one is from whom is this?
           14   exhibit that they gave us had a government exhibit                    14       Q That shows that that's the prefix. The JAM_TT
16:34:19 15     sticker number on it. It was actually marked as a          16:36:12 15     is the prefix that they used to mark the documents that
           16   government exhibit. That document doesn't have any                    16   they have produced in this lawsuit.
           17   government stick- -- sticker on --                                    17       A Okay. I just was wondering.
           18          MR. WEICHERT: And we deleted the government                    18       Q Yes, ma'am.
           19   exhibit number on all of these exhibits because we don't              19       A And these ones we just put right now?
16:34:30 20     believe that the government's prosecution is going to be   16:36:25 20         Q Yes.
           21   a matter that's going to be considered by the jury.                   21       A Okay. Got it.
           22          MR. WALKER: And there -- there was also a                      22       Q Those are the ones that the court reporter put
           23   Bates number for Mr. Jam that was on the document he                  23   on so that the exhibit would have a sticker on it.
           24   produced in the case, and yet that document doesn't have              24       A Okay. I get it.
16:34:43 25     this Bates number on it either, suggesting that what       16:36:32 25         Q So my question to you, ma'am, is: Do you know


                                                            Page 235                                                                    Page 237
16:34:48    1   Mr. Weichert has used as an exhibit in this case today     16:36:35    1   how Mr. Jam would have had access to the record that's
            2   is not the government's exhibit, or even the document                  2   marked as Exhibit 26?
            3   they produced with the Bates number, but the actual                    3        MR. WEICHERT: Calls for speculation.
            4   record that was in Mr. Jam's possession.                               4        MR. MCGONIGLE: Do you have 26 in front of you?
16:35:01    5          So based upon the fact that there is no             16:36:50    5        THE WITNESS: Yes. That he was not copied on.
            6   government exhibit sticker on it, and based upon the                   6   You want -- you want -- you want to ask --
            7   fact that the actual exhibit you used in your deposition               7   BY MR. WALKER:
            8   has no Bates number on it, I think my question is a fair               8     Q Yes, ma'am.
            9   one.                                                                   9     A -- me when he was not copied --
16:35:12 10            I'm not trying to mislead you.                      16:36:51   10     Q Yes.
           11          MR. WEICHERT: You are, actually, Counsel.                      11     A -- how he would have gotten the document?
           12   This came from the government's exhibit because I pulled              12     Q Yes.
           13   it from the government's exhibit.                                     13     A Is this the question?
           14          MR. WALKER: I'm asking my question. So if you                  14     Q Yes.
16:35:20 15     have an objection --                                       16:36:56   15        Was that record -- would that record have been
           16          MR. WEICHERT: Okay. Yeah. The objection is                     16   available at the Colorado Boulevard office?
           17   it's total speculation. So if you want to deal with                   17     A Well, he was not copied on the e-mail, so I
           18   this later on, we can, but this witness doesn't know                  18   don't know how he would have gotten it.
           19   where this document came from other than I showed it to               19     Q Okay. Fair enough.
16:35:31 20     her.                                                       16:37:12   20        Now, going to --
           21          MR. WALKER: Okay. Fair enough.                                 21     A I'm sorry, could I just step out for one
           22   BY MR. WALKER:                                                        22   second?
           23     Q So my question to you, ma'am, is: Seeing as                       23     Q Of course.
           24   that -- that record doesn't have a government exhibit                 24     A Can I go to the restroom?
16:35:40 25     sticker and it doesn't have a Bates number on it, do you   16:37:23   25     Q Absolutely.



                                                                                                  60 (Pages 234 to 237)
                       eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 62 of 98 Page ID
                                     #:10390
                                                                    Frymi Biedak                                                        03-25-19
                                                                 Page 238                                                               Page 240
16:37:23    1            Watch your microphone, ma'am.                      16:45:22    1     Q Now, with respect to the fact that Mr. Jam is
            2      A Oh, yes. Thank you.                                                2   not copied on the e-mail, do you know whether or not
            3            THE VIDEOGRAPHER: The time is 4:37 p.m. We                     3   Mr. Jam and Mr. Bergstein discussed that loan or the
            4   are now off the record.                                                 4   opening of that account, rather?
16:37:26    5              (A recess was taken.)                            16:45:37    5     A I wouldn't know either way.
            6            THE VIDEOGRAPHER: We are back on the record.                   6     Q And just because Mr. Jam doesn't get copied on
            7   The time is 4:42 p.m.                                                   7   the e-mail to Deutsche Bank doesn't mean that he wasn't
            8   BY MR. WALKER:                                                          8   aware that this was being done; right?
            9      Q All right. Ma'am, do you have Exhibit 26                           9         MR. WEICHERT: The question is argumentative.
16:43:08   10   before you?                                                 16:45:53 10     BY MR. WALKER:
           11      A I do.                                                             11     Q You can answer the question.
           12      Q All right. Now, there were a couple of                            12         THE WITNESS: Can you repeat?
           13   instances on that document were you know that the --                   13   BY MR. WALKER:
           14   Mr. Bergstein's signature stamp was used?                              14     Q Yes, ma'am. I'd be glad to.
16:43:16   15      A Yes.                                                   16:45:59 15           The fact that Mr. Jam is not copied on that one
           16      Q Okay. And is it correct that Mr. Bergstein                        16   e-mail doesn't suggest that he didn't know anything
           17   never used his own signature stamp, that he would sign a               17   about it, does it?
           18   document if he was signing it?                                         18     A Doesn't suggest anything.
           19      A I don't think he used the signature stamp.                        19     Q I mean, it's entirely possible that
16:43:32   20      Q So how do we know that Mr. Bergstein actually          16:46:14 20     Mr. Bergstein and Mr. Jam discussed this account
           21   completed that application?                                            21   opening, is it not?
           22      A Can you repeat the question? I don't quite                        22     A Anything is possible.
           23   understand the connection.                                             23         MR. WEICHERT: Calls for speculation.
           24      Q He was asking you about that submission to                        24   BY MR. WALKER:
16:43:57   25   Deutsche Bank?                                              16:46:24 25       Q I mean, they were sharing an office. They were


                                                                 Page 239                                                               Page 241
16:43:59    1     A Yes.                                                    16:46:27    1   friends. They were both involved in Swartz IP. Mr. Jam
            2     Q Presuming that Mr. Bergstein completed that and                     2   signed a purchase agreement in this case as vice
            3   sent it into the bank.                                                  3   president of Swartz IP.
            4         And he kept pointing out that Kia Jam was not                     4        MR. WEICHERT: Counsel is testifying.
16:44:06    5   on the e-mail and was not mentioned in the document;        16:46:39    5        Do you want to testify or ask questions --
            6   right?                                                                  6   BY MR. WALKER:
            7     A Yes.                                                                7     Q Do you think that --
            8     Q Okay. And you remember his earlier questions                        8        MR. WEICHERT: -- Counsel?
            9   about how Mr. Bergstein was directing Kia Jam in certain                9   BY MR. WALKER:
16:44:19 10     requests, he would direct him to do things?                 16:46:42 10       Q Do you think that it's possible that Mr. Jam
           11     A Correct.                                                           11   was aware of the submission of this account?
           12     Q Okay. Their theory is that Mr. Jam is not                          12        MR. WEICHERT: Calls for speculation.
           13   responsible for any of this because it was all                         13        THE WITNESS: Am I supposed to say something
           14   Mr. Bergstein, that he's solely responsible for all of                 14   now? I'm sorry.
16:44:32 15     this and that he was controlling Mr. Jam so thoroughly      16:46:56 15     BY MR. WALKER:
           16   that Mr. Jam has no liability or fault --                              16     Q Yes, ma'am. I'll reask the question.
           17         MR. WEICHERT: Do you want to make your opening                   17        Given what you know about the relationship
           18   statement now or is there going to be a question?                      18   between Mr. Jam and Mr. Bergstein, and the number of
           19   BY MR. WALKER:                                                         19   business matters that they worked on together, do you
16:44:46 20       Q My question, ma'am, is that if Mr. Bergstein,           16:47:07 20     think it's likely that Mr. Bergstein discussed this
           21   at least according to your knowledge, would sign a                     21   account opening with Mr. Jam?
           22   document, would not use a signature stamp for his own                  22        MR. WEICHERT: Calls for speculation.
           23   signature, how do we know that Mr. Bergstein even sent                 23        THE WITNESS: I don't know what they discussed.
           24   that into Deutsche Bank?                                               24   BY MR. WALKER:
16:45:04 25       A I don't know.                                           16:47:22 25       Q Fair enough.



                                                                                                   61 (Pages 238 to 241)
                      eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 63 of 98 Page ID
                                     #:10391
                                                           Frymi Biedak                                                           03-25-19
                                                       Page 242                                                                   Page 244
16:47:23    1       A I was not privy to their meeting so --              16:50:03    1   touch anything. 27.
            2       Q And the simple fact that Mr. Jam is not copied                  2   BY MR. WALKER:
            3   on that e-mail doesn't mean that he didn't know about                 3     Q Now, again, you were asked about the fact that
            4   it?                                                                   4   Mr. Jam was not copied on that e-mail.
16:47:31    5         MR. WEICHERT: It's argumentative.                   16:50:18    5         But you -- do you know if whether or not
            6         THE WITNESS: Oh, it doesn't mean anything.                      6   Mr. Jam discussed the substance of that e-mail with
            7   BY MR. WALKER:                                                        7   Mr. Bergstein?
            8      Q Thank you, ma'am.                                                8         MR. WEICHERT: Calls for speculation.
            9         Do you think it's possible that Kia Jam                         9         THE WITNESS: I wouldn't know one way or the
16:47:44   10   actually filled that out and used Mr. Bergstein's         16:50:30 10     other.
           11   signature stamp?                                                     11   BY MR. WALKER:
           12       A I think --                                                     12     Q Looking at this e-mail -- Exhibit 29, ma'am.
           13         MR. WEICHERT: Calls for speculation.                           13     A 29.
           14         MR. MCGONIGLE: You can answer.                                 14     Q Again, I'll wait until you find it. I'm sorry.
16:47:57   15         THE WITNESS: I -- I don't think -- I don't          16:50:49 15       A Yeah.
           16   think so. I -- I -- I -- I personally think that this                16     Q And you got it. Okay.
           17   document was filled out by Deutsche Bank.                            17         Again, much was made of the fact that Mr. Jam
           18   BY MR. WALKER:                                                       18   did not receive a copy of that e-mail.
           19       Q But they wouldn't have had Mr. Bergstein's                     19         But again, do you know whether or not Mr. Jam
16:48:07   20   signature stamp?                                          16:51:00 20     would have discussed any aspect of the substance of that
           21       A No. They wouldn't have the signature stamp.                    21   e-mail with Mr. Bergstein at any time?
           22      Q Okay. Do you think it's possible that Mr. Jam,                  22     A I would not know one way or the other.
           23   in assisting Mr. Bergstein, used the signature stamp to              23     Q The fact that Mr. Jam is not on these e-mails
           24   submit those documents?                                              24   doesn't necessarily signify that he didn't know about
16:48:20   25         MR. WEICHERT: Calls for speculation.                16:51:13 25     the substance of the e-mails; is that correct?


                                                       Page 243                                                                   Page 245
16:48:21    1         THE WITNESS: Do -- you think that -- you --         16:51:17    1         MR. WEICHERT: It's argumentative.
            2   you -- do -- I'm -- I'm sorry. Again, if I was not                    2         THE WITNESS: I don't know what he knew.
            3   there at that time, I was not in the office, the office               3   BY MR. WALKER:
            4   manager was there, Steven Piskula, he had access to the               4      Q Well, I guess my point is the fact that he
16:48:44    5   stamp.                                                    16:51:23    5   wasn't copied on the e-mails doesn't mean that
            6   BY MR. WALKER:                                                        6   Mr. Bergstein didn't discuss the substance of those
            7      Q Did Mr. Jam also have access to the stamp?                       7   e-mails with Mr. Jam --
            8      A Not that -- I don't -- he, himself, I don't                      8         MR. WEICHERT: Speculation. Argumentative.
            9   think so.                                                             9   BY MR. WALKER:
16:48:54   10      Q From time to time, he did possess the stamp,         16:51:35 10        Q -- is that correct?
           11   didn't he?                                                           11      A It doesn't say anything about whether he knew
           12      A I don't know about that.                                        12   or whether he didn't know. He was just not copied on
           13      Q Okay. Thank you.                                                13   the e-mail. And I don't know what their conversations
           14         Looking at Exhibit 27, that is the November 17,                14   was about.
16:49:10   15   2011 e-mail?                                              16:51:46 15        Q Thank you, ma'am.
           16      A Hold on one second. I'm sorry.                                  16         If you could look at Exhibit 31, ma'am.
           17      Q Yes, ma'am. Take your time.                                     17      A Yes. 31.
           18      A I need -- I need to arrange this.                               18      Q Now, you were asked about those five Wells
           19         Oh, where is 27?                                               19   Fargo checks that we looked at, the first one being made
16:49:28   20         MR. MCGONIGLE: It was -- it was right behind        16:52:25 20     payable to cash on the counter check, and the last two
           21   26. It should be right here. Hold on a second.                       21   were made payable to Integrated Administration.
           22         THE WITNESS: It's not here.                                    22         Do you recall those?
           23         MR. MCGONIGLE: Here it is. It's stuck on this                  23      A Yes.
           24   one.                                                                 24      Q And do you recall that the signature on the
16:50:02   25         THE WITNESS: 27. Okay. I'm not going to             16:52:35 25     last two that were paid to Integrated Administration --



                                                                                                62 (Pages 242 to 245)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 64 of 98 Page ID
                                     #:10392
                                                                  Frymi Biedak                                                            03-25-19
                                                                Page 246                                                                  Page 248
16:52:37    1   correct me if I'm wrong, because I believe you testified   16:55:27    1      Q -- do you agree that the best indication of
            2   that you weren't sure whether or not those were actually               2    what happened to the money in those two accounts, where
            3   Mr. Bergstein's signature.                                             3    the money was directed, who it was paid out to, that
            4     A I said that I -- yes. I was not sure that                          4    sort of thing, that the best indication of that would be
16:52:49    5   those were. I -- I could not -- I would not say for        16:55:39    5    the actual bank records for those two accounts?
            6   100 percent that those were his signatures. Yes, I said                6          MR. WEICHERT: It's argumentative.
            7   that.                                                                  7          THE WITNESS: I wouldn't know wherever else to
            8     Q And going to Exhibit 32.                                           8    get it from.
            9     A Yes. Exhibit 32.                                                   9    BY MR. WALKER:
16:53:25 10       Q You were asked about this particular real              16:55:49 10        Q The bank records would be an accurate
           11   estate transaction?                                                   11    reflection of checks that were issued, for example;
           12     A Yes.                                                              12    correct?
           13     Q In the normal course of your business, did you                    13      A Yes, and the statements.
           14   have occasion to have any information or knowledge about              14      Q The -- the bank statements and the bank records
16:53:34 15     this transaction?                                          16:56:01 15      would be an accurate reflection of wire transfers that
           16     A Can you explain, please?                                          16    were sent out from those two accounts; correct?
           17     Q Yes, ma'am.                                                       17      A Yes.
           18           As of March 13, 2012, when this e-mail was sent               18      Q The bank records and bank statements for both
           19   by Mr. Bergstein, is the normal part of your duties                   19    the Swartz IP, Wells Fargo account, and the Swartz IP
16:53:49 20     working at the Colorado Boulevard address, did you have    16:56:16 20      Deutsche bank account would be the best -- most accurate
           21   occasion to know anything about this transaction?                     21    record of the amount of each payment and the recipient
           22     A Not -- not really. I mean, it was -- it -- it                     22    of each payment; correct?
           23   was -- he wasn't doing real estate back then.                         23      A Can I ask a question?
           24     Q Did you have anything to do with anything                         24          What would the another option?
16:54:11 25     mentioned in Exhibit 32 at the time that this e-mail was   16:56:31 25        Q I -- I'm -- I'm not aware of one, but I'm just


                                                                Page 247                                                                  Page 249
16:54:17    1   sent?                                                      16:56:32    1   trying to -- do you agree with the -- the bank records
            2     A You mean --                                                        2   are the best evidence of --
            3     Q Did you know about it? Did you facilitate it?                      3     A That's -- that's where I would look first --
            4   Did you have anything at all to -- to do with this                     4     Q Okay.
16:54:32    5   particular real estate transaction at the time that this   16:56:39    5     A -- if I was going to try to reconcile an
            6   e-mail was sent?                                                       6   account.
            7      A I don't -- I don't re- -- recall. I really                        7     Q Okay.
            8   don't recall. It's possible that I did. I did                          8     A If I was.
            9   something with it. Maybe -- maybe documents were sent.                 9     Q Have you ever looked at the bank records for
16:54:47 10     I don't know. I really don't remember.                     16:56:46 10     Wells Fargo and Deutsche Bank to see how much money was
           11     Q Do you agree that the best indication of where                    11   paid out to Integrated Administration from those two
           12   the money went and to whom it was directed that was                   12   accounts?
           13   contained in the Deutsche bank account and the Wells                  13     A Maybe -- maybe when discovery was done. It's
           14   Fargo account that Swartz IP had, that the best                       14   very possible. But I really don't remember.
16:55:09 15     indication of where that money went in those two           16:57:06 15       Q Did you ever analyze the Swartz IP Deutsche
           16   accounts would be in the bank records themselves?                     16   bank account to determine how much, if any, of that
           17           MR. WEICHERT: It's vague and ambiguous. Also                  17   money went to Kia Jam directly?
           18   argumentative.                                                        18     A If it was done during discovery, then the
           19           THE WITNESS: I don't understand the questions.                19   account was reconciled. Maybe I looked at it. It's
16:55:17 20     I'm sorry.                                                 16:57:26 20     possible. But I don't -- I don't really remember.
           21   BY MR. WALKER:                                                        21     Q But whatever the records reflect, you agree
           22      Q With res- -- with respect to the Swartz IP                       22   that the bank records themselves would be the most
           23   Deutsche bank account and the Swartz IP Wells Fargo                   23   accurate records of what happened to the funds held in
           24   account --                                                            24   each of those two accounts; correct?
16:55:26 25        A Yes.                                                  16:57:42 25          MR. WEICHERT: Asked and answered multiple



                                                                                                   63 (Pages 246 to 249)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 65 of 98 Page ID
                                     #:10393
                                                                 Frymi Biedak                                                        03-25-19
                                                               Page 250                                                              Page 252
16:57:43    1   times. Argumentative multiple times.                        16:59:57    1   correct?
            2        THE WITNESS: So I'm not saying anything?                           2       A To the best of my knowledge, yes. I don't
            3        MR. WEICHERT: No. You can answer.                                  3   think so.
            4   BY MR. WALKER:                                                          4       Q You never saw Kia Jam use David Bergstein's
16:57:50    5     Q You can answer.                                         17:00:04    5   signature stamp; correct?
            6        MR. MCGONIGLE: You can answer again.                               6       A I did not see anybody. I mean, I -- I -- I saw
            7        Coun- -- Counsel, you should know this by now,                     7   myself using it. The office manager, Steven Piskula.
            8   anyway.                                                                 8       Q Is there any indication in Exhibit 26 that Kia
            9        MR. WEICHERT: Making his point.                                    9   Jam had any involvement in the preparation of any of
16:57:56 10          MR. MCGONIGLE: You can go ahead and answer.            17:00:20 10     these documents?
           11        THE WITNESS: Okay. Okay.                                          11       A Well, his name is not mentioned on it.
           12        MR. WEICHERT: Maybe you want to come back                         12       Q The last two pages of the documents, the last
           13   tomorrow.                                                              13   page is David Bergstein's driver's license.
           14        THE WITNESS: Can you repeat the question?                         14          Did Kia Jam, at any point in time, did you
16:58:03 15     BY MR. WALKER:                                              17:00:41 15     know, have any possession of David Bergstein's driver's
           16     Q Yes, ma'am.                                                        16   license?
           17        You agree that the bank records for the Swartz                    17       A That's actually very possible as much as I
           18   IP Wells Fargo account and the Deutsche Bank account are               18   am -- am -- because they were traveling together. So
           19   the best record of how the funds in those two accounts                 19   it's very possible that I gave him a copy of the
16:58:15 20     were paid out and to whom they were paid?                   17:00:56 20     driver's license.
           21     A I think the bank records are the only records                      21       Q All right. And with regard to the passport,
           22   that I would look at and trust if it came to any kind of               22   did David give Kia a copy of his passport?
           23   transactions that I was trying to reconcile.                           23       A I may have given it.
           24        MR. WALKER: Thank you, ma'am.                                     24       Q A copy of his passport?
16:58:30 25          We'll pass the witness.                                17:01:07 25         A When they were -- because they were traveling


                                                               Page 251                                                              Page 253
16:58:31    1                   EXAMINATION                                 17:01:09    1   together.
            2    BY MR. WEICHERT:                                                       2     Q When they were traveling --
            3       Q So with regard to the bank records, I'm just                      3     A So it's very important. When they were
            4    following up really briefly.                                           4   traveling. Because they did.
16:58:37    5          If there was a wire transfer out of the              17:01:12    5     Q The document -- the first page of Exhibit 26
            6    account, the person who actually originated that wire                  6   indicates that you were sending a number of documents to
            7    transfer necessarily wouldn't show up in the bank                      7   Deutsche Bank including David Bergstein's passport and
            8    records; correct?                                                      8   driver's license.
            9       A I don't know -- do you mean who initiated the                     9         Do you see that?
16:58:53   10    wire transfer?                                             17:01:29 10       A Yes.
           11       Q So if you are on an account and David Bergstein                  11     Q And --
           12    gives you a direction to initiate a wire transfer, the                12     A Yes. Yes.
           13    bank records would show that you initiated it even                    13     Q Would you have gotten David Bergstein's
           14    though it was David Bergstein's instruction to you;                   14   passport and driver's license from Kia Jam?
16:59:05   15    correct?                                                   17:01:38 15       A I think we had a copy of his driver's license
           16       A I am not -- I'm not assigned on any of the                       16   and his passport in -- in the records.
           17    accounts.                                                             17     Q And which records are those?
           18       Q Okay. So if you look at the bank records and                     18     A I think I -- in my records.
           19    you're the sole signer of the account, that will show --              19     Q Your records?
16:59:17   20    withdraw that question.                                    17:01:49 20       A Yes.
           21       A Okay.                                                            21     Q And that's where you obtained the copies at the
           22       Q Let's go to -- back to Exhibit 26.                               22   back of Exhibit 26?
           23       A Go ahead.                                                        23     A You mean this particular record, they could
           24       Q I believe you testified that Kia Jam did not                     24   have been also e-mailed to somebody and I would have
16:59:54   25    have access to David Bergstein's signature stamp;          17:02:01 25     taken a copy of that e-mail.



                                                                                                   64 (Pages 250 to 253)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 66 of 98 Page ID
                                     #:10394
                                                                     Frymi Biedak                                                        03-25-19
                                                               Page 254                                                                  Page 256
17:02:02    1       Q All right. But it was you who provided the            17:03:22    1         THE WITNESS: Thank you.
            2    picture?                                                               2         MR. MCGONIGLE: Okay. But -- but I'll give
            3       A According to this e-mail? Yes. It listed                          3   you -- after that -- once she gets it, once we receive
            4    here.                                                                  4   it after 30 days, I'll give you a prompt notice of all
17:02:10    5       Q So you provided the passport page as well as          17:03:29    5   the changes, if any, she's made, and also the fact that
            6    the driver's license page?                                             6   she signed it under oath. And I'll send the original to
            7       A Yes. According to this e-mail, absolutely,                        7   Mr. Walker. He can retain custody of it.
            8    yes.                                                                   8         MR. WALKER: Okay. Yeah. And we will reserve
            9       Q And Kia Jam did not; correct?                                     9   the right to use an unsigned copy for any purpose with
17:02:20   10       A I don't think so.                                     17:03:42 10     the court.
           11           MR. WEICHERT: Nothing else.                                    11         THE WITNESS: If I'm not signing this in
           12           MR. WALKER: I have nothing else.                               12   30 days; is this correct?
           13           MR. WEICHERT: So should we enter into a                        13         MR. WALKER: Well, you -- you -- you have the
           14    stipulation about --                                                  14   30 days to review it and sign it.
17:02:34   15           MR. MCGONIGLE: Want to just send it --              17:03:51 15           THE WITNESS: Okay. From the time we
           16           MR. WEICHERT: -- the transcript?                               16   receive --
           17           MR. MCGONIGLE: It would be easier to send --                   17         MR. WALKER: Regardless of what I do with it.
           18           MR. WEICHERT: What do you want to do?                          18         THE WITNESS: Okay. From the time you receive
           19           MR. MCGONIGLE: -- the transcript to her and                    19   it?
17:02:38   20    she'll review it and sign under oath.                      17:03:57 20           MR. WALKER: Sure. That will be fine. We just
           21           I guess you originally want it to go back to                   21   need to get it back, you know, at some point.
           22    you?                                                                  22         MR. MCGONIGLE: Okay. Okay.
           23           MR. WALKER: Yeah.                                              23         THE WITNESS: All right.
           24           MR. MCGONIGLE: Or let the witness hold it                      24         MR. MCGONIGLE: All right.
17:02:42   25    or --                                                      17:04:06 25           MR. WALKER: Thank you.


                                                               Page 255                                                                  Page 257
17:02:44    1           MR. WALKER: No. No. We want it to go back to        17:04:09    1         THE VIDEOGRAPHER: This concludes today's
            2   us.                                                                     2   proceeding in the deposition of Frymi Biedak. Four DVDs
            3           MR. MCGONIGLE: Okay.                                            3   were used. The time is 5:04 p.m. We're now off the
            4           MR. WEICHERT: How long do you want to give the                  4   record.
17:02:48    5   witness to review and sign?                                 17:04:27    5             (The proceedings were concluded
            6           MR. MCGONIGLE: Well, will it be okay is just                    6                  at 5:04 p.m.)
            7   relieve the court reporter of her duties under the                      7                   ---o0o---
            8   California code --                                                      8
            9           MR. WEICHERT: Yes.                                              9
17:02:56   10           MR. MCGONIGLE: -- with respect to having the                   10
           11   witness sign the original under oath, and also her duty                11
           12   to retain the original signed transcript.                              12
           13           You can send the certified -- or the original                  13
           14   transcript to me, and I'll have the witness review it,                 14
17:03:06   15   make any changes she deems appropriate and sign it under               15
           16   oath.                                                                  16
           17           And if you could do that in 30 days from                       17
           18   receipt?                                                               18
           19           MR. WALKER: Well, we'd like to have it                         19
17:03:15   20   quicker, obviously. But we'll reserve the right to use                 20
           21   an unsigned copy --                                                    21
           22           MR. MCGONIGLE: Okay.                                           22
           23           MR. WALKER: -- in lieu of the signed copy.                     23
           24           THE WITNESS: Can I have 30 days, please?                       24
17:03:22   25           MR. WALKER: Yes, ma'am.                                        25



                                                                                                      65 (Pages 254 to 257)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 67 of 98 Page ID
                                     #:10395
                                                                     Frymi Biedak                03-25-19
                                                               Page 258
17:04:27    1   STATE OF CALIFORNIA )
                          ) ss.
          2     COUNTY OF __________ )
          3
          4
17:04:27  5           I, FRYMI BIEDAK, say I have read the
          6     foregoing deposition and declare under penalty of perjury
          7     that my answers as indicated are true and correct.
          8
          9
17:04:27 10
         11     __________________
                   (Date)
           12
           13                         _________________________
                                         (Signature)
         14
17:04:27 15
         16
         17
         18
         19
17:04:27 20
         21
         22
         23
         24
17:04:27 25


                                                               Page 259
            1      I, Sandra Mitchell CSR No. 12553, Certified Shorthand
            2   Reporter, hereby certify that:
            3      I am authorized to administer oaths or affirmations.
            4   (Cal. Code of Civ. P. Sec. 2093 (b) and Fed. R. Civ. P. 28(a)).
            5      The foregoing proceedings were taken before me at the
            6   time and place therein set forth, at which time the witness
            7   was duly sworn by me. (Cal. Code Civ. Proc. 2025.330(a),
            8   2025.540(a) and Fed. R. Civ. P. 30(f)(1)).
            9      The foregoing pages contain a full, true and accurate
           10   record of all proceedings and testimony. (Cal. Code Civ.
           11   Proc. 2025.540(a) and Fed. R. Civ. P. 30(f)(1)).
           12      I am not a relative or employee of the parties,
           13   nor financially interested in the action. (Cal. Code Civ.
           14   Proc. 2025.320(a)).
           15      Before completion of the proceedings, review of the
           16   transcript [ x ] was [ ] was not requested. If requested,
           17   any changes made by the witness (and provided to the reporter)
           18   during the period allowed, are appended hereto.
           19   (Fed. R. Civ. P. 30(e)).
           20      I declare under penalty of perjury under the laws of
           21   California that the foregoing is true and correct.
           22      Dated this 29th day of March, 2019.
           23   ______________________________
           24   Sandra Mitchell
           25   C.S.R. No. 12553



                                                                                    66 (Pages 258 to 259)
                      eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 68 of 98 Page ID
                                      #:10396
                                            Frymi Biedak                                         03-25-19
                                                                                                Page 260

         A              212:20,24 213:1,5   activities 12:25         114:25 116:4        affixed 89:8 92:9
a.m 2:19 7:2,11         213:7 214:8,10,12   actual 39:7 46:25        117:11,16 118:1     afternoon 173:16
  45:25 46:4 82:21      214:14 216:25         78:21 79:3,9,16        125:6 132:2,6,18    agent 147:2 155:7
  109:20 120:7          217:1,6 218:8         79:21,25 94:24         133:5,11 134:21       155:13 157:17
  213:24 222:25         219:6,14 220:12       96:1,17 144:18         134:25 139:13         158:1,23 159:21
Aaron 73:6 146:18       220:21,21,25          218:19 235:3,7         141:7,19 142:1,6      160:19 169:22
  148:14 186:6,7,8      221:6,8,11,14,15      248:5                  142:15,20,24          170:7,23 171:2,4
  186:10 188:16,25      221:20,23 222:3,6   adapted 191:7            143:4,8,15 144:20     171:10
abcxyz.cc 75:18         224:1,9 233:8         192:5                  165:15,19,23        agents 152:22
  76:6,20 82:25         240:4,20 241:11     addition 165:9           167:3 168:7,13        171:16
  87:15                 241:21 247:13,14    additional 104:25        174:15 175:7        ago 43:23 179:15
able 10:5 103:14        247:23,24 248:19      116:15 119:6           178:20 245:21,25      204:4
  111:20 139:22         248:20 249:6,16       156:7,11,13            249:11              agree 84:7 226:24
  181:25 184:11         249:19 250:18,18      196:12               Administration's        247:11 248:1
absolutely 16:24        251:6,11,19         address 20:25            97:4 125:21 169:4     249:1,21 250:17
  237:25 254:7        accountancy 25:17       26:21,23 57:21       Administrations's     agreement 241:2
accepted 170:8        accountant 25:8,11      61:5,6,8 71:23         107:15              ahead 57:20 145:14
access 28:13 30:17      25:14,20 30:10        72:2,4,7,8 74:24     administrative          159:4 227:24
  55:13 56:8,9          58:23 69:10,12,16     75:2,25 81:12,16       8:24 9:12,14          250:10 251:23
  57:11,16,23 58:1      69:18 70:1,10,21      82:25 87:15,25         15:10 16:11 18:16   Aircraft 136:13
  58:4 94:9,12,16       71:4                  88:2,5 89:23 94:4      18:18 20:16,24      al 7:17
  107:14 108:18       accounted 30:12         95:7 113:18 114:9      174:17,19,21        albeit 101:7
  110:4,10,23 117:8   accounting 38:19        114:25 118:22          175:2               Alisa 6:5 204:13,18
  133:6 138:7           58:15,16,17 63:13     119:12,13,16,23      admitted 123:10         207:1 213:21
  214:10,12 224:3,5     211:13,14             120:1,2 127:11,12    advanced 38:21          216:13
  224:9 237:1 243:4   accounts 22:20          127:15 131:11        advice 13:10,12       allergies 73:13
  243:7 251:25          30:19 45:18 57:12     140:1 174:14           28:20 29:5 31:4     allow 35:14 107:17
accessed 233:4          57:16,24 58:2         183:3,4,7 209:23       173:6 174:11          139:2
accident 12:2           108:18 117:9,10       210:1,3,5,6,8,9,10   advise 223:16         allowed 60:25
accompanied 10:19       117:16 118:1,8        223:2 234:12         advised 86:9            175:6 233:21
account 25:4 30:16      192:22 219:25         246:20                 103:12                259:18
  40:4 53:25 55:13      221:25 224:2,11     addresses 72:15        advises 170:5,5       altogether 167:1
  93:14 94:8,10,13      247:16 248:2,5,16     75:20 83:4 166:6     advising 85:23        ambiguous 24:24
  94:16 95:23 96:21     249:12,24 250:19    admin 168:10           Advisory 88:15,20       26:9 39:24 54:11
  96:25 97:4,14         251:17              administer 259:3         91:3,11 92:5          77:5,16 137:18
  107:15 108:3,11     accurate 25:9,10      Administration 1:8       131:7 170:12,15       157:20 231:9
  108:14 110:4,10       38:10,15 39:11,22     2:8 8:1 50:15          171:8,19              247:17
  110:14,19 111:1       41:1,9 86:1,13        51:24 52:6,14,22     affairs 10:1,10       amended 90:12,13
  125:21 133:6,7        248:10,15,20          53:11,14 54:19,21      11:24 12:14 17:4      124:13
  182:8 192:19,24       249:23 259:9          55:10,15 56:11         173:20 177:1        amendment 90:9
  193:5,12,16,20,21   accurately 40:14        57:3,12,17,24        affiliated 16:13      America 108:10,17
  193:24 194:2,3,5    acquired 232:5          63:17 66:3,7,15        18:7,8,24 19:1        115:5
  194:16 205:1,11     action 7:9 156:7,13     67:11,19 69:4          112:22 134:24       American 108:13
  206:7 207:10          259:13                97:1,7,15 98:17        135:9,22 136:6,18     182:7
  208:15 211:3,8,9    actions 149:3 154:9     99:8 100:10 101:5      136:25              Amex 108:8
  211:12,16 212:2       228:5                 107:11,21 112:8      affirmations 259:3    amount 38:9,20
                      active 18:3             112:15,23 114:22     affix 124:2             40:3,14 49:13

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 69 of 98 Page ID
                                      #:10397
                                          Frymi Biedak                                        03-25-19
                                                                                             Page 261

 95:19 96:13,24       252:6               applying 68:8,10        129:18 130:8,13       57:10 62:10 63:8
 98:18 125:10        anymore 176:5          140:11 162:11,13      130:23 138:15         69:5 74:8 76:21
 195:25 196:13       anyway 225:2         appoint 149:2           139:24 140:4,20       92:12 125:7 131:6
 217:1 225:5          250:8                 154:8 228:4           150:20 155:5,10       133:23 135:14
 248:21              apart 129:2            229:23                155:11,15 158:19      201:10 216:20
amounts 39:18        apologies 120:9      appointed 151:12        171:3 179:17          218:22
 229:6               apologize 53:4         152:7 199:25          183:1,2 184:20      assumes 50:21
Amy 26:17,19          56:25 85:16         appointing 151:22       188:1 191:3,4         51:25 56:16 70:3
analyze 249:15        158:19                200:4                 196:11,20 220:20      70:6 75:9 90:21
Andrea 168:2         apparently 76:4,10   appointment             221:5 224:11          97:25 125:23
Angeles 2:18 3:18     76:17 84:9 92:10      228:25                225:17,23 226:16      128:2 231:11
 7:1,12               97:3 102:19         apportioning 105:2      226:20 230:4        assumption 125:25
Anna 167:9            162:13 188:24       Appro- 209:19           244:3 245:18        attached 4:23
annual 126:20,23      198:4               appropriate 255:15      246:10 249:25         10:16 13:20 31:11
 129:20 149:3        appeal 172:24        approved 70:1         asking 36:19 52:20      46:13 49:25 59:15
 154:9 202:25         174:6               approximately           74:10 83:25 104:9     61:14 71:17 80:6
 203:1,5 207:14      appear 14:3,4          47:10 82:9 172:8      114:8 180:12          81:23 86:21 93:11
 208:3 209:8 228:5    32:18 46:9 62:16      182:18 199:19         224:21 235:14         101:24 105:23
annually 203:1        93:13 105:25          208:25 209:14         238:24                107:3 108:25
answer 6:10 13:2      115:1 137:15          223:24              asks 67:2 82:14         121:24 122:6
 13:13 16:1 17:11     141:22 212:14,16    April 106:1 107:8       113:17 127:4          124:20 126:11
 17:12 18:13 20:2    APPEARANCES            109:19 117:5,7        130:17                129:16 141:1
 22:10,18 25:1,9      3:1                   118:15 119:3        aspect 244:20           145:22 164:8
 26:11 28:18 29:3    appeared 15:6,13       124:22 194:12       assessment 34:23        169:12 189:14,15
 29:8 30:3,5,7,21     33:1 64:1 120:6     area 180:8            asset 78:23 79:2        189:21 197:21
 31:1,5 32:22         142:25              argumentative           161:1 209:1           200:14 203:17
 34:21 40:18 41:4    appears 32:7 47:4      56:22 130:16        assets 51:9,11,16       213:16 216:5,15
 50:24 52:19 55:1     64:21 70:12,22        240:9 242:5 245:1     209:14                217:24 218:6
 55:3,4 56:23         71:6 114:23           245:8 247:18        assign 45:15            219:2,20 222:19
 66:12,13 70:18       120:15 190:20         248:6 250:1         assigned 251:16         223:14
 78:13 85:12 99:15    205:22 206:20       arrange 116:15        assist 70:17 220:21   attaching 188:12
 110:8 114:3          231:7                 119:6 196:11,20       221:6               attachment 102:25
 118:11 128:10       appended 259:18        243:18              assist- 221:16          189:24 216:17
 143:11 144:8        apple 8:22 62:6      arranged 111:22       assistant 26:14,16    attachments
 145:15 152:11,12     146:18,20 148:14    articles 181:13,16      27:4,6 70:17          189:20,22 204:1
 168:18,19,20        application 233:8      181:21 182:1          72:22 166:24        attend 159:20
 173:3,25 174:8       238:21                201:4                 204:19,20 211:4       161:24
 185:1 201:11,12     applied 68:6,15      asked 10:19 13:13       211:10              attended 160:6,15
 201:13 211:19        132:18 135:14         14:25 19:7 22:8     assisted 221:20,22    attending 161:24
 224:23 240:11        136:21 139:10         24:17 25:8 54:14    assisting 17:3        attention 31:20
 242:14 250:3,5,6     140:10 155:15         54:17 67:7,8,12       242:23                80:8
 250:10               159:2 160:8           74:8 84:12 94:18    associate 21:8        attorney 67:9
answered 249:25       162:10                104:14 105:3          204:22                74:22 172:18
answering 86:8       apply 67:14,16         108:16 110:1,15     associated 167:1        186:8,9 188:25
answers 258:7         132:21 137:10         110:16 111:2          219:5                 217:9,10,11,12,15
anticipating 84:24    139:15,20 158:13      112:2 116:14        assume 14:6 34:18     attorney-client
anybody 107:24        162:12 198:19         119:6 120:22          34:20 39:7 40:4       17:5 173:1

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 70 of 98 Page ID
                                      #:10398
                                         Frymi Biedak                                     03-25-19
                                                                                         Page 262

attorneys 10:4,6     175:25 178:13        28:10               6:7 9:19 12:9,19     213:12,20 215:2
  11:18 172:17,21    181:8 214:5         bankrupt 11:5        16:9,14,16,25        215:10 217:5,12
August 95:19 142:7   225:16 226:14       bankruptcies 181:3   17:3,6,19,23 18:2    218:3,11 219:4
Austin 11:15         238:6 246:23         181:10              18:7,11,25 19:9      220:7 221:1,5,24
author 152:1         250:12 251:22       bankruptcy 11:6      19:11,22,24 20:4     222:2,5,9,12,13
authorization        253:22 254:21        11:14 13:23 31:17   20:11 21:8,20        224:3 225:4
  206:7 208:15       255:1 256:21         180:13,19,24        22:22 24:7 26:3      228:14 238:16,20
  212:2 218:7       backup 43:10,12       181:2               27:5 28:2 50:7,15    239:2,9,14,20,23
authorizations      bad 73:13 82:3       Bartfay 3:21 7:5     51:6,9,16 58:20      240:3,20 241:18
  218:14             181:19              based 45:1 70:16     65:20 67:8,21        241:20 242:23
authorized 70:10    balance 39:7 40:3     99:25 162:22        68:20 70:16 72:22    244:7,21 245:6
  70:20 209:16,20    104:14 110:17        191:10,15 207:2     75:17 76:7 77:2      246:19 251:11
  217:5 259:3        111:1                211:16 235:5,6      77:14,25 82:25      Bergstein's 11:7,23
authorizing 216:24  balanced 40:4        basic 126:24         87:15 89:3,11,13     12:14,25 16:8
auto 12:2           balances 46:25       basically 205:18     94:20 95:13 96:6     18:20 23:11,17
automatically 75:7   47:1                 211:11              96:20 100:2 102:6    27:13 28:10,23
available 10:3      balancing 25:5,5     basis 90:3           103:5 104:7 107:5    30:14 58:18 74:23
  237:16            bank 22:19 25:4      Bates 189:2 230:3    107:10,23,25         76:20 81:16 89:5
Avenue 95:6          47:1 53:25 57:12     230:12,23 233:12    108:11 109:14        92:9 95:15 96:1
Aviation 136:9       57:16,24 58:1,4      234:23,25 235:3,8   112:21,25 113:5      96:16 99:11,22,22
aware 75:24 76:19    94:12,16 95:24       235:25 236:8        118:17,18 119:3      100:1,6,11,20
  78:22 79:17 101:8  111:11 113:18       Bates-stamped        122:12 123:13        107:20 119:25
  101:9 123:10,13    114:9,25 115:5,8     190:2               125:1 126:16         122:23 123:7
  126:22 176:8       133:6,7 192:25      battles 16:22        127:18 129:23        124:2 125:20
  183:21 219:4       193:5 194:1,3,5     Beach 113:11         134:17 137:16,24     143:20,22 144:6
  222:9 232:25       194:16 204:16,23    bearing 206:3        140:5 142:5          173:19 177:1
  240:8 241:11       205:1,11 207:1,2    Beca- 155:19         147:19 162:23        179:23 180:2
  248:25             207:4,6 208:12,17   began 19:10,21       166:17 167:16        181:20 184:13,17
                     209:13 211:8,15      26:4                172:8 173:9,24       184:22 191:1
          B          213:2,5,7,21        beginning 19:7       174:4 175:16         195:16 205:20
b 4:8 5:2 6:2 8:21   214:8 217:1,17       21:4 101:17         176:6,13,19,25       210:10,19,25
  259:4              218:4,8 219:6,22    begins 122:9         177:5 180:18,23      216:21 218:7,17
B-205 127:11         219:25 220:5,11     behalf 2:17 7:25     181:6,9,14,18,24     221:12 223:1
B1123 3:13           221:12,23 222:8      38:1 42:13 104:21   182:7,11,17,24       238:14 242:10,19
B205 95:7            223:21 224:2,3,5     220:22 221:12,23    183:12,18 184:8      246:3 251:14,25
back 15:22 17:24     224:9 225:3 233:8   believe 69:25 70:9   184:20 185:3,21      252:4,13,15 253:7
  18:20 21:15 43:5   238:25 239:3,24      70:19 71:3 72:6     186:10,13 190:12     253:13
  43:24 45:5,6 46:3  240:7 242:17         72:14 91:15 100:2   190:14,17 191:16    best 17:21 40:19
  76:18 77:21 91:19  247:13,16,23         100:10 145:8        192:1,9 193:18,24    41:5 58:14 79:12
  101:16 103:21      248:5,10,14,14,18    164:18 165:14       194:3,4,11,18,22     79:23 80:1 105:9
  104:3 112:21       248:18,20 249:1,9    194:15 234:20       195:10,23 196:9      171:20 247:11,14
  113:1 114:12       249:10,16,22         246:1 251:24        196:16 197:25        248:1,4,20 249:2
  117:6,20 120:5     250:17,18,21        belonging 70:15      198:10 201:16,18     250:19 252:2
  121:19 134:20      251:3,7,13,18       beneficiary 34:15    202:10,15 205:24    Beverly 11:17
  140:2 144:13       253:7                36:5,13,18 114:22   206:4,6 209:22      Biedak 1:16 2:16
  148:17 153:23     bank's 211:12        Berg- 99:17          210:9 211:4,11,18    3:15 4:3,11,12,13
  159:2 171:5 172:2 banking 24:19        Bergstein 1:9 2:9    211:21 212:6,19      4:15,21 5:9,18

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 71 of 98 Page ID
                                      #:10399
                                           Frymi Biedak                                        03-25-19
                                                                                              Page 263

  7:15 8:12,20 46:6   boy 8:21              258:1 259:21          140:2,5 142:14         209:2 228:6
  172:5 178:18        boys 113:2          call 66:8 69:21,23      175:15               change 15:4,20,24
  200:20 203:21       break 43:20 45:22     211:18,19           CAS 15:12                16:6 88:23 90:12
  215:1,1 225:14       57:21 73:11,12     called 9:3 27:18,23   CAS-AJWx 7:16            90:16,19 91:5,10
  257:2 258:5          86:18 92:21          27:24 74:10 140:6   CASCADE 1:9 2:9          91:17,20,22 92:5
big 100:25 232:23      101:11 171:22        140:7 197:14        case 1:6 2:6 7:15,16     133:10 170:7
biller 168:10          178:7 215:22       caller 9:3,7            12:23 17:10 28:16      171:10
billing 168:25        brief 178:18        calls 35:23 45:9        32:12 67:8 178:20    changed 15:23 16:6
  169:2               briefly 251:4         52:8,15 54:24         196:16 197:18          32:23 88:20 91:1
bills 108:17 126:23   bring 103:21          69:19 71:8 85:14      230:20 234:3,24        91:2 92:15
binders 232:23        brought 43:14         85:17 99:14           235:1 241:2          changes 255:15
  233:1,5             building 26:12,20     100:23 110:20       Casey 223:17             256:5 259:17
Birdview 224:20,20     27:3                 112:4 117:19        cash 93:20 94:3        changing 92:7
  224:22              Bureau 177:12,16      128:3 132:9,24        111:5 245:20         characterization
bit 33:17 37:2 42:3   business 5:20 10:1    137:19 142:8        cashed 94:8              24:22
  51:22 76:14          10:10 11:24 12:4     149:10 150:13,15    cashier's 41:19,23     characterize
  148:17 150:6         12:14,19,25 21:8     151:3,8 152:10        47:16,20 48:2          176:17
  177:8 189:15         77:22 90:1 104:25    155:20 167:6        cause 8:7              characterizes
board 184:3 192:6      105:6 128:24         168:14 175:10       caused 187:11            117:10
bonds 209:1            135:25 173:20        176:10 231:23       cc 47:13,15 75:4       charge 42:24 43:16
book 183:25            174:16 176:18,24     232:6,12 236:3      cc'd 170:3               44:25
bookkeeper 30:11       177:1 181:11         237:3 240:23        cell 9:9 82:2 210:22   chart 53:9 54:18
books 232:17,19        201:16 210:16        241:12,22 242:13    CENTRAL 1:2 2:2          58:8 59:1 62:20
Boson 160:12,17,18     234:6 241:19         242:25 244:8        CENTURY 3:17             62:25 63:10 64:1
  160:24               246:13             CANCELED 4:24         CEO 127:7 143:7          67:6 69:2,8 70:5
bottom 22:7 32:5      businesses 174:22   Canoga 209:24           166:17                 70:12,22 71:6
  41:14 58:25 61:3     174:23             Canyon 209:24         certain 44:13 80:10      140:15,17 159:7
  71:19 72:21 80:9    bylaws 123:20         210:7                 83:21 104:10           159:11 160:4,13
  88:9 102:5,15,22     124:13 197:22      CAPCO 42:13             106:1 109:3            160:22 161:4,22
  103:17 109:6,8,13                       CAPISTRANO              130:13 138:7,11        163:5
  115:20 119:1                 C            3:13                  142:11 167:24        charter 60:25
  121:12 126:13       C 146:14 148:7      capital 78:17,20        175:8 201:23           97:23 98:9,10
  127:4 147:4 148:2   C.S.R 1:22 2:20       122:21 123:4          239:9                  155:25 170:11
  148:16 153:6          259:25              141:10,14 160:3     certainly 33:1         charts 4:16 50:4,6
  154:16 189:2        CAC 64:14 67:12       164:21 197:8,15       136:18,24            Che 95:10
  190:5,6,11 195:21     67:18,25 68:12,17   197:17              certif- 192:4          check 25:4 33:14
  202:23 213:18         69:3 70:11 131:17 Capital's 122:22      certificate 87:21        36:16 38:8,19,19
  216:22 222:22       Cal 259:4,7,10,13   card 219:5,12           88:14 189:11           40:1 41:20,23
  230:4,13            Calabasas 180:8     care 39:9 161:23        192:4 201:4 206:2      42:20 44:11 45:20
Boulevard 2:17        calculate 229:8,11 careful 38:9             212:3                  47:17,20 48:2
  7:12 21:2 26:5,21   California 1:2 2:2  Carol 223:17          certificates 183:25      49:8,13 63:13
  140:1 167:13,13       2:18 3:13,18 7:1  Carroll 112:19,20     certified 7:6 25:16      93:16,20,24 94:2
  174:14 175:24         7:13 65:2 95:7      112:22,25 113:4       191:25 255:13          94:4,6 95:2,5,18
  179:11 209:24         104:25 105:7        114:22 115:9          259:1                  96:12,12,23,23
  237:16 246:20         113:10 127:11       116:4 134:23        certify 259:2            99:4 100:2,9
box 207:13 208:2        129:10,11 131:12    135:5,12,20 136:5   cetera 149:4             245:20
  208:20                162:18 255:8        137:16 139:24         154:10 172:23        checkbook 23:3

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 72 of 98 Page ID
                                      #:10400
                                            Frymi Biedak                                        03-25-19
                                                                                               Page 264

  25:5                  246:20                20:22,23 24:8       concludes 257:1       contain 259:9
checked 207:13        column 48:17            27:18 34:14 38:2    conclusion 52:8,16    contained 247:13
  208:3,20 225:3        62:16 66:24           43:15 44:9 45:14      54:24 66:9 110:21   context 21:17
checking 97:14        columns 33:7            45:19 52:7,7,14       128:3 132:9           74:19 84:13 95:13
checks 4:24 23:4      come 48:16 69:4,9       52:22,23 65:25        137:19 155:21       continue 12:20
  93:13,25 94:7         111:9 120:5           66:7 67:4 79:6,11   conditions 212:2        73:17
  99:23 100:20,21       128:17 167:17         79:14,21,25 97:18   conduct 12:5          Continued 5:1 6:1
  101:5,8,9 108:5       175:6 181:21          129:2 131:23,24     conducted 199:19      continues 31:16
  192:16,19 220:24      187:4 236:1           133:5 134:15,18     conferences 154:23    contract 106:22
  221:3 245:19          250:12                135:6,9,18,22       confirm 120:25        contrary 184:16
  248:11              coming 23:4             136:5,8,10,17       confirmation 4:22     control 194:16
Chinese 75:2,3,7        126:23                138:17,18 142:25      81:22 114:17          202:2
chopped 63:5          commencing 2:18         149:19 156:22         116:3 117:1         controlling 239:15
Chris 223:7           comment 101:1           159:21 160:2,7,11     188:13 189:6,16     convenience 99:21
Citizens 111:10,11    commercial 17:20        160:15 161:2,20     confirmations         conversations
City 175:25             18:11                 166:13 167:1,2        114:13 115:11,16      245:13
Civ 259:4,4,7,8,10    Commission              169:20 181:23         121:7               convey 111:21
  259:11,13,19          177:20                183:16,17 187:24    confirmed 225:4       conveying 125:19
claim 11:21 38:21     common 76:25            197:14 198:17,22    conform 13:3            187:3
claims 38:22            77:13                 202:3 227:16,21       17:11 34:25 55:22   convicted 123:14
clarification         communicate 10:5        229:14                149:15                123:17
  218:23              communicating         compare 226:3         confused 98:6         copied 74:15 76:22
Class 1:4 2:4 3:2,7     10:9                  227:23                150:6 189:15          77:7,9 78:4,5
  7:22                communication         compiled 141:18       connected 53:1          195:23 197:25
clean 163:19            10:4 74:19 121:19   complete 14:8           66:1,15,18 70:15      213:13,21 215:5,6
clear 218:18          communications          46:22 60:4            131:25 138:5          218:2 220:7,14,19
cleared 39:4,5 47:1     20:11 76:6 78:1     completed 82:3          219:13                220:19 223:5
clearly 76:19 84:12   companies 11:7          100:20 208:15       connection 11:14        224:14 237:5,9,17
  84:16                 12:16,17 15:6,13      238:21 239:2          82:3 177:10 181:6     240:2,6,15 242:2
clients 186:12,13       18:3,11 23:6,8,21   completion 259:15       238:23                244:4 245:5,12
clock 76:15             24:9 27:14 56:20    compliance 98:11      considered 170:16     copies 253:21
close 172:6             57:6 58:18,18       complied 130:14         234:21              copy 14:4 24:7 76:3
closely 20:8            64:24 66:17 69:17     130:25              consistent 63:4         76:18 77:2,8,25
clue 121:5              70:2,11,22 71:5     complies 186:16         83:1 153:14           78:6,11 80:10
co- 93:25               78:2 122:23 123:5     195:20 211:2        consistently 19:13      82:24 87:14,17
coach 13:7              123:8 127:25        comply 17:15          consolidated 7:15       102:6 103:5 104:6
code 255:8 259:4,7      128:6 132:7 134:8     107:20 131:5        constitute 100:21       105:25 109:15
  259:10,13             134:14 137:3,15     compound 43:17        consulting 33:20        118:18 122:12
coequal 204:23          137:23,24 138:8       43:20 57:19 64:6      33:23 34:10,15        124:25 127:18
cohead 166:9            138:12 139:13         65:10 122:25          36:2,6,14,21 37:4     129:23 145:24
Cole 3:3,8 7:23         140:16 143:20,22      157:19                136:3                 163:17 170:1
collection 87:2,5       143:24 144:7,16     computer 76:15        contact 9:21,23         198:3 217:21
Colorado 21:2 26:5      157:13 158:7          120:23 136:4          70:10,16,21 71:2      244:18 252:19,22
  26:21 89:24 95:6      169:21 175:9          206:22                71:4 211:3,8,12       252:24 253:15,25
  127:10 140:1        company 9:1,16        con- 189:16           contacted 70:14         255:21,23 256:9
  167:13,13 174:14      14:25 15:23 16:5    concerning 201:8        171:1,3             corner 50:10 59:22
  210:5 237:16          18:6,15,17,23       concluded 257:5       contacting 70:1         88:9 190:6 197:3

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 73 of 98 Page ID
                                      #:10401
                                          Frymi Biedak                                        03-25-19
                                                                                             Page 265

Corp 1:9 2:9 78:17    95:3,8,23 96:14       196:17 198:1,23       245:20                63:23 69:7 89:14
  160:3               96:15 97:1,2          199:9 202:8,9       COUNTY 258:2            131:5 141:9,13
corporate 8:24        98:18 100:3 102:8     204:7 205:12,15     couple 11:6 134:8       142:4 159:7,12
  9:12,13,14 16:10    102:11,17,20          206:4 207:4           170:14 172:5          164:19,20
  16:25 17:23 18:16   103:6,9 104:4,7,8     209:21 211:24         179:15 180:9        creating 62:8 63:6
  18:18 74:21         104:11 106:13,19      212:20 213:22,25      189:25 238:12         165:1 234:1
  104:17 138:7        107:6,7,8,9,12        215:5,8,9 217:2     course 13:15 43:7     credit 48:1,16,17
  184:5 206:7,14,21   109:20,21,24,25       217:10,20 218:4,8     64:4 73:11 76:2       111:13
  207:12,20 208:15    111:11,15 112:11      218:11 220:5,6,9      76:22 90:1 102:13   criminal 174:6
  212:2 232:17,19     113:19 114:10,14      220:12,16 221:1       143:3 147:20        CSR 259:1
  233:4               114:15,18,19,23       221:20 222:3          170:10 200:17       CT1 32:12 36:16
corporation 87:21     115:4,7,25 116:1      223:5 224:10          201:15,16 237:23      36:17 37:24
  98:13 104:24        116:4,9 117:2,3       225:11 226:17         246:13              Culver 175:24
  136:14 146:15       118:16,19,22,23       227:11,16 228:7     court 1:1 2:1 3:9     current 7:10 16:23
  148:8 155:17        118:24 119:7,8,10     228:19 238:16         7:18 8:4 10:15        18:17,23
  183:14,16           119:11,14,17,20       239:11 244:25         13:19 31:10 46:12   currently 8:23,24
corporations          120:14,22 121:7,8     245:10 246:1          49:24 59:14 61:13     13:1 16:20,21
  128:21,22 129:24    121:13,14,20          248:12,16,22          62:3 71:16 80:5       170:6 171:8,14
  130:3,6,13 169:21   122:13,17 123:21      249:24 251:8,15       86:20 93:10         custody 256:7
correct 10:20,21      124:23,24 125:1,2     252:1,5 254:9         101:23 105:22       customary 77:25
  11:7 15:2,24 16:6   125:4,11 126:16       256:12 258:7          107:2 108:24        Cyrano 64:16
  18:25 20:8 23:8     126:20,21 127:5,8     259:21                121:23 122:5          156:24 157:3,11
  28:2 31:18,19       127:19,20,23        correcting 120:12       123:11 124:19         166:17
  32:8,18 33:15,18    128:8,17 129:25       120:18                126:10 129:15
  33:21 34:22 35:8    130:4,25 131:9,10   correctly 48:4 73:7     140:25 145:21                D
  35:9,12 37:19,20    131:13,16,18,19       81:24 82:16 83:12     164:7 169:11        D 3:16,17 5:1 6:1
  37:22 39:18 41:1    131:21 132:4,7        88:17 98:15           200:13 203:16        8:22
  41:20 42:4,6,7      136:11,12,15,19       104:19,20 117:13      213:15 216:4        DALLAS 3:4
  43:2,13 44:21       137:3,6,17 139:16     120:10 127:1          217:23 219:1,19     dash 168:10
  46:9 47:6 49:9,14   143:5,6,16 146:3      147:7 149:5 153:9     222:18 236:22       date 7:10 34:3,5
  50:4,8,11,16 51:6   146:4,12,15,18,19     166:10                255:7 256:10         37:12,14 39:2
  51:24 53:11,15      146:23 147:2,23     Cortazzo 223:7        courtesy 76:3,18       51:1 59:21 71:24
  55:16 56:20 57:9    148:5,8,11,14       Coun- 250:7             80:10 82:24 87:14    84:25 91:6,10
  59:22 60:1,6        149:20 151:2,7,13   counsel 7:19 13:3,7     87:17 104:6          99:3,8 101:1
  61:18 63:14,17,20   152:3,8,22 154:4      17:14 21:11 34:24     109:15 118:18        109:24 119:19
  63:23 64:25 65:3    154:10,17 159:14      35:17 39:24 55:21     122:12 124:25        146:11 148:10
  65:6,22 66:4,5      165:12,13,20,24       55:23 67:10 89:20     127:18 145:23        199:18,20 258:11
  67:21 69:8,18       166:2,2,5,14,18       149:15 151:16         170:1               dated 80:14 92:1,8
  72:22 73:21 74:16   166:21 167:23         162:2 173:23        CPA 60:16 80:20        93:16 94:3 95:2
  76:7,23 78:18       168:4,7 169:15,17     234:1,9,10 235:11     80:22 102:6          95:19 96:12 100:9
  79:6 81:13,16,19    170:2,9,12,13         241:4,8 250:7       create 33:7 54:14      106:1 107:8
  81:20 82:6,9,12     181:4 182:15        counsel's 13:9          55:24 56:8,19        124:22 126:16
  82:22,25 83:15,22   183:4 185:22          28:20 29:5 31:3       63:2                 186:5 194:11
  84:4,19 86:1 87:9   186:11 187:7          173:5 174:10        created 32:13 34:1     259:22
  87:12,15,18,19,22   189:4 191:17,20       234:4                 37:24 42:14 47:3    Dave 129:23
  89:3 91:7,9,12,24   192:20,21 194:14    count 62:13 206:8       47:5 49:1 50:6      David 3:12 6:7 7:25
  92:2,5,9 93:17      194:16,17,23        counter 93:24           61:20,22 62:25       9:18 16:9 19:8,10


                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 74 of 98 Page ID
                                      #:10402
                                            Frymi Biedak                                        03-25-19
                                                                                               Page 266

 19:22 20:4 21:20      139:7 216:10          177:13,16,24         dial 215:14           discussions 154:23
 28:23 65:20 67:8      255:17,24 256:4      depends 9:22          difference 166:3        178:25
 68:20 70:15 72:22     256:12,14             173:11                 227:14              dishonest 85:12
 74:23 76:20 81:15    dbergstein@gra...     depicted 229:6        different 83:4        Disk 101:17
 82:25 89:3 94:20      75:23                deposit 47:11,13,20     97:21 157:13        dissolved 97:19
 95:25 107:5,22       deal 74:20 222:25      47:20,25 48:2          159:12 167:2        DISTRICT 1:1,2
 109:13 112:21         235:17                214:4 223:15           174:22 227:20         2:1,2
 116:14 118:17,18     dealings 96:6         deposited 97:3          228:9,18 229:5,13   do- 208:13
 119:5 122:12         deals 226:25 227:3    deposition 1:16         229:14              document 55:24
 124:25 126:16,22     Dear 119:5             2:16 4:11,12,13      differently 49:6        60:3 62:24 89:9
 140:4 142:5 147:5    debit 219:5,12         4:14 7:11,14         diligence 181:24        90:5 91:13 106:11
 147:18,19 149:2      December 41:15,16      10:18 13:23 14:1     dinner 43:13            123:23 124:8,10
 154:8 166:17          42:4 49:8 93:17       14:5 180:11 235:7    direct 80:8 189:25      141:3,6 146:2,5
 176:19 178:19         94:3 96:24 97:11      257:2 258:6            210:18,19,20,21       149:11,13,23
 182:24 183:12,18      97:13,18,22 98:7     depositions 10:22       239:10                151:10,16 152:1,6
 184:8,13 185:2,21     99:1 100:9 142:7      11:3,9,22 12:8,12    directed 247:12         152:16 153:4,10
 186:10,13 190:12      146:12 148:11        describe 195:5          248:3                 153:12,15,20
 190:14,17 191:1       192:1                describes 82:5        directing 194:22        154:11,14,18
 191:16 192:8         decent 177:9          describing 229:13       196:16,18 239:9       156:10 164:11
 193:18,24 194:3,4    decided 33:7          description 4:10      direction 44:20         188:24 191:2,6,11
 194:11,18,22,25      decision 33:10 65:8    5:4,19 6:4 37:21       184:17,22 190:21      198:15 199:2,5,15
 195:10,16,22          65:14,16 215:1        199:16,18              194:11,18 215:7       200:25 201:2,14
 196:8,9,16,19        declare 258:6         descriptions            251:12                201:19,23 203:21
 197:25 198:10,17      259:20                228:18               directions 195:1        205:17 211:22
 198:22 199:17        deems 255:15          designate 47:15       directly 10:6 70:15     212:10 227:16,25
 202:10,15 206:4      def- 69:6              68:3                   83:5,25 249:17        228:2 229:18
 209:22 210:9,10      defendants 1:10       designated 134:12     director 166:21         230:5,19 231:18
 210:25 211:4,10       2:10 3:11 8:1         205:5 206:6            184:9 188:19,23       233:11,17,21,22
 211:18 212:6         definitely 24:11      designation 230:23      190:12 191:7,20       234:11,16,23,24
 213:12,20 214:15      29:19 41:5 49:3      desk 179:14           directors 184:4         235:2,19 237:11
 215:2,10 217:4,12     58:3,6 85:13         Details 209:17          188:3 192:6           238:13,18 239:5
 218:3,6,11 220:7      86:15 160:17         determine 203:23        226:19                239:22 242:17
 223:1,14 224:3       Defrank 166:8          249:16               discovery 133:12        253:5
 225:3 228:4,13        172:19               determined 67:4         165:3,6,16 184:6    documents 74:6
 251:11,14,25         Delaware 64:25        Deutsche 192:25         213:10 219:14         87:2 99:23 104:10
 252:4,13,15,22        126:19 128:1,7        193:5 194:1,3,5        249:13,18             156:11 172:23
 253:7,13              129:20 146:14         204:16 205:1,11      discuss 147:5 245:6     177:23 184:6
David's 125:8          155:23 156:19,25      213:1,5,7 214:8      discussed 73:4          193:7 200:3 201:9
 216:21                162:17 171:14         217:1 218:4,8          80:22 154:24          208:14 219:23
david@abcxyz.cc       delay 120:24           219:5,22 222:7         165:12 173:25         220:10 221:9,17
 74:23                delete 75:7            223:21 224:2,3,5       177:11 240:3,20       221:17,18 227:9
day 51:1 82:21        deleted 234:18         224:9 225:3 233:8      241:20,23 244:6       229:13,22 236:15
 89:25 90:1 113:9     delinquency 59:21      238:25 239:24          244:20                242:24 247:9
 149:22 172:12         59:24                 240:7 242:17         discussing 10:1         252:10,12 253:6
 215:11 259:22        delinquent 4:17        247:13,23 248:20       22:14 76:25         dog 8:22
day-to-day 20:18       59:18                 249:10,15 250:18       173:19 174:5        doing 16:16 17:6
days 10:7 75:8 92:4   Department             253:7                discussion 179:14       17:13 30:13 38:16

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 75 of 98 Page ID
                                      #:10403
                                           Frymi Biedak                                        03-25-19
                                                                                              Page 267

 38:17 41:7 42:19      76:19 77:7 78:10      245:5,7               158:14 159:22       enter 254:13
 86:22 104:25          78:17 80:9 81:11    Earl 11:12              160:5,8,17 162:11   entered 39:1,20
 140:16 157:10         81:21 82:4,8 83:4   earlier 13:22 21:15     186:25 187:14,16    Enterprises 96:9
 158:3,6,17 164:23     83:7,20,24 84:6       21:17 103:19          198:19 201:5          134:21 135:7
 164:24 181:24         84:13,15 85:3,10      120:7,17 121:11     either 10:24 15:19      140:11
 246:23                85:22 86:7 87:8       139:12 141:16         26:13 28:7 56:13    entire 44:23 173:23
dollars 116:9 196:5    102:5,12 103:3,4      153:15 163:10         57:3 67:7 76:15     entirely 240:19
domain 75:2,7,18       103:17 104:2          169:19 172:7          78:4 158:17         entities 5:16 12:15
 76:6,20               107:5,22 108:8        198:9 202:7 206:2     165:22 172:13         12:17,19 16:25
Don 134:23 135:5       109:8,12,23 110:2     213:19 216:10         177:23 193:25         17:19 18:2 23:11
 135:20 136:5          112:11 113:23         239:8                 200:9 202:22          23:17 28:10,12,14
 139:24 140:5          114:6 115:24        Early 11:18             212:23 224:4          30:14,15,19 61:17
Donald 112:19,20       116:6,12,14,20      easier 158:11           234:25 240:5          62:11 63:9,14,16
 114:22 115:8          117:7 118:14,22       206:16 254:17       ELATZER@CO...           63:19 64:1,4
 116:4 142:13          118:25 119:2        EAST 3:17               3:10                  65:12,15,17 66:20
dot 75:4               120:6,13,16,17      Ed 172:19             eLitigation 7:7         66:25 67:5 73:5
drafted 76:19          121:2,3,10,11       Ed- 204:15            employed 8:23           73:20 74:7,11,22
 124:7 164:19          122:9 124:22        Edmond 166:8            133:17 145:9          77:1,19 78:16
 230:18                126:15,18 129:23    Edrington 5:21,22       167:1 183:9           80:22,23 126:19
drastically 32:24      169:14 179:18         5:23,24 204:15      employee 5:15 7:8       126:25 127:5,22
drawn 93:13 96:24      183:3,4,7 186:4       213:12,21 215:12      141:7 142:6,15,20     128:6 129:19,20
drive 113:13,14        186:18,19 188:8       216:8,9,18            142:23 143:4,15       130:24 131:1,2
 172:15,16,20          189:23 195:22       educated 25:13          158:6,14 165:19       144:11 146:3
driver's 205:20        196:8,19 197:7,20   effective 91:6,10       165:23 166:8          159:12 179:16
 252:13,15,20          197:25 203:25       effectively 104:15      168:12,13,25          180:24 181:1,1,4
 253:8,14,15 254:6     205:4,10,15           126:2                 259:12                181:7 188:1
driving 172:17,18      207:10,11 208:14    effectuate 111:18     employees 5:17          206:14,21 207:13
due 74:11              213:11,13,18        effectuated 88:23       78:21 79:3,9,16       207:21
duly 8:13 259:7        214:6 215:4,11      Effie 4:20 71:20        79:18,22,25         entities' 4:18
duties 169:3 246:19    216:8,10 217:16       72:19,24 74:10        141:19 142:1          207:14 208:3
 255:7                 218:2,6,14,16       effort 38:13 40:7       144:18 164:13       entitled 7:16 53:9
duty 255:11            220:3,7,10,16         40:24,24 86:15        165:15 168:7          146:2 206:21
DVDs 257:2             222:21,24,25        efforts 41:6            169:1 175:2,8       entity 9:10 16:10
DWEICHERT@...          223:1 224:15        efile 4:22 81:22      employer 20:16          27:23 28:1 32:11
 3:14                  225:2 237:17        EFILED 4:22             69:1 138:9,19         32:16 42:13,25
                       239:5 240:2,7,16    eight 123:14 139:6      152:20 155:5,11       43:1 44:13,14,16
          E            242:3 243:15          204:4 206:9,11        157:15 158:21         44:24,25 45:16
E 4:8 5:1,2 6:1,2      244:4,6,12,18,21    EIN 62:12,21 67:1       159:19 160:15,24      53:1 58:12 62:21
e-mail 3:5,10,14,19    245:13 246:18,25      67:14 68:5,7,8,10     163:7,8               63:22 65:9 66:1
  4:20,21,22 5:5,8,9   247:6 253:25          83:11,18 84:18,21   employers 15:20         68:8 74:1 79:15
  5:10,11,12,13,14     254:3,7               85:2,25 86:11,12    employment 12:8         81:2 90:10,13
  5:18,21,22,23,24 e-mailed 253:24           132:14,18,21          16:24 161:24          126:24 129:11
  6:5,6,7 71:20,23   e-mails 77:14 102:2     135:14 136:21       ended 18:1              136:21 139:1,2,19
  72:2,4,7,8,14,17     107:25 109:2          137:10 138:13,24    endorsement 96:8        143:10 146:7,14
  72:22 73:21,23       111:9 116:11          139:7,10,15,20      ensure 38:9,13 39:9     148:7 162:19
  74:10,15 75:1,6      179:15 219:16         146:25 155:15         39:20 40:7,12,24      168:22 170:6,10
  75:18,20,24 76:10    225:9 244:23,25       157:15,25 158:13      41:7                  170:19,20 171:4

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 76 of 98 Page ID
                                      #:10404
                                             Frymi Biedak                                       03-25-19
                                                                                               Page 268

  185:22 188:17       excuse 47:14 54:5        165:23 166:1,5,7     56:10                 127:21 135:24
  198:19                73:10 150:13           166:16,20,25                               157:6,8 177:21,25
entity's 90:13        executed 89:2            167:25 168:1,6,9              F            222:2,5
  208:21              Exhi- 228:10             169:10 185:7,17     F 8:20 125:11       Fargo 95:24 108:2
entries 30:11 39:10   exhibit 4:11,12,13       186:2,4,15 188:4    F-I-N-E 21:25          108:3 110:11,14
entry 37:25 38:10       4:14,16,17,18,20       188:5,8 189:3,10    facilitate 193:8       111:19 192:19
  41:15 47:24,25        4:21,22,24 5:5,6,8     190:1,1,4 192:14      247:3                193:13,16,20,24
envisioned 151:22       5:9,10,11,12,13        194:9 195:19        facsimile 68:9         220:1,5,11,22,25
  151:25 152:6          5:14,15,16,17,18       196:21 198:7,9,25     139:4 158:17         221:6 222:3,7
equivalent 114:20       5:19,21,22,23,24       200:10,11,12,20     fact 12:13 18:24       245:19 247:14,23
Eric 3:8 7:23 214:6     6:5,6,7 10:13,14       203:14,15 213:11      90:15 128:2          248:19 249:10
error 99:5              13:17,18 14:12         213:14,19 216:3,7     160:24 222:5         250:18
escrow 223:16           25:23 31:9,14          216:11,22 217:22      232:25 235:5,7    farther 132:3
ESPADA 3:13             32:3,4,17 39:17        218:2,24,25 219:8     240:1,15 242:2       210:16
ESQ 3:3,8,13,17         41:12 46:7,11          219:10,17,18          244:3,17,23 245:4 fashion 135:23
esquire 73:6 186:6      48:22 49:23 50:3       220:2 221:4           256:5             fault 239:16
estate 106:1,5          50:11,13 53:4          222:16,17 225:24    facts 50:21 51:25   fax 139:4,7 161:17
  223:9,11 246:11       59:10,13,17 61:3       225:24 227:10,10      56:16 70:6 75:9   faxed 216:13
  246:23 247:5          61:11,12,16 62:22      228:1,7,8,9,10,17     90:21 97:25       FBI 177:24
estimate 231:18         64:25 70:13,23         228:18 229:2,7,19     125:23 128:3      fbiedak@kjamm...
et 7:17 149:4           71:7,14,15,20          230:2,3 231:7         231:11               72:5
  154:10 172:23         77:2 80:3,4 86:17      232:4 233:7 234:3   fair 12:11 19:10    February 35:7
  209:1 228:5           86:19,25 87:2,5        234:14,14,16,19       24:22 39:3 69:11     36:15 37:6,15
EUGENE 1:8 2:8          87:20 92:19 93:4       235:1,2,6,7,12,13     83:7 103:2 108:6     38:8 50:18,19
evidence 50:21          93:8,9,13,18           235:24 236:23         131:3 138:1          52:13,21 53:10,18
  52:1 56:16 70:6       98:16 100:16,22        237:2 238:9           144:19 147:9      Fed 259:4,8,11,19
  75:10 90:21 98:1      101:21,22 104:2        243:14 244:12         150:24 153:22     federal 50:7 104:17
  125:24 128:3          105:20,21 106:25       245:16 246:8,9,25     160:21 161:19        123:11,14 177:12
  153:17 231:13         107:1 108:21,23        251:22 252:8          164:2,25 182:17      177:16
  249:2                 113:16,21 114:13       253:5,22              185:6 229:12,15   fee 126:24
EX 236:12               115:4,13 116:8,11    exhibits 226:23         230:1,7,8 231:12 felt 30:9
exact 38:20 55:6        116:25 117:6           227:19 234:19         231:15 235:8,21   Fifty-one 41:13,13
examination 4:5,6       121:12,18,22         expecting 84:24         237:19 241:25     file 67:1 74:5 83:11
  8:16 13:25 25:23      122:3,4,8 123:19     expense 42:19,20      fairly 23:25 90:3      84:18,24 85:2,25
  31:17 46:8 178:16     124:1,17,18 126:8      42:24 43:12,13        157:11 160:25        86:11 104:17
  225:21 251:1          126:9,14 129:13      expenses 37:22          222:7                105:1 139:1
examined 8:14           129:14,18,22           38:1 42:10,13,18    false 234:2,6,8        186:25
example 32:10           130:12 140:23,24       42:24 43:2 44:8,9   familiar 27:10,12   filed 60:1,6,9,11,22
  38:21 69:13           141:6,25 144:3,14      44:12,15,24 45:1      27:18,23 58:12       80:24 81:5,9,22
  133:17 138:9,22       144:17 145:19,20       45:2,14               90:15 162:17         84:20 104:21
  140:10 141:23         156:7 157:8 159:4    explain 12:10         familiarity 100:1      133:13,14,15
  143:25 166:7          159:10,16 160:3,4      39:12 68:6 246:16     162:23               138:14,18,23
  168:1 248:11          160:12,13,23         explained 171:12      far 11:8 12:21         162:17 165:5
Excel 141:21            161:3,4,21,22        Express 108:10,13       20:14,15 27:9        181:4 187:14,16
exchange 177:20         162:3 163:4,5          108:17 182:7          37:8 57:25 64:9   filing 60:14,17
  179:18                164:5,6 165:2,8      extent 15:22 16:5       79:4,4 90:2 111:3    84:22 88:15 90:10
excluding 208:21        165:11,11,14,18        17:3,10 50:23         111:7 113:8          103:14 138:13

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 77 of 98 Page ID
                                      #:10405
                                              Frymi Biedak                                        03-25-19
                                                                                                 Page 269

   143:9 163:11        flip 158:9             forward 106:8         Freddie 134:12,15     getting 228:25
   170:7 171:10        Floor 2:18             forwarded 98:10         166:12                229:16
   188:13,15 189:6     focus 201:25           forwarder 83:2        free 14:3             Gion 79:14 146:8
   189:11,16           follow 13:9,12         forwarding 123:20     Friday 172:13           147:22 158:1,23
filings 74:12 83:21      28:20 29:5 31:3      forwards 83:5         friend 112:20           158:25 159:17
   103:13 128:19         108:1 173:5          found 88:25 122:20    friendly 177:9          161:14
filled 242:10,17         174:10                 213:8,9             friends 176:18        giv- 140:8
final 41:11            follow-up 172:5        foundation 19:16        241:1               give 29:24 41:16
financial 7:8 15:12      194:21                 20:1 23:13 28:3     front 227:9 237:4       130:9 194:25
  202:24               followed 63:3            32:21 35:22 36:8    fronted 38:18           215:7 226:2
financially 259:13       184:21                 36:24 40:17 43:3    Frymi 1:16 2:16         252:22 255:4
financials 207:7       following 73:4           45:10 50:23 52:1      3:15 4:3,11,12,13     256:2,4
find 69:23 90:4           110:2 251:4           52:15 54:25 55:18     4:14,21 5:9,18      given 29:17 70:19
  159:3 189:16         follows 8:14 130:3       55:19,24 56:22        7:14 8:12,20 82:1     71:9 78:5,8,11
  197:21 244:14           215:10                59:4 64:7 66:9,11     146:25 156:8,14       112:2 138:14
fine 14:21 21:23,25    Fondren 61:4             69:20 75:13 78:14     157:25 197:23         214:22 241:17
  22:1,2,3 86:23          87:24                 85:18 86:2 90:22      214:2,15,24,25        252:23
  159:9 185:16         for-profit 87:21         97:25 110:21          257:2 258:5         gives 38:22 42:19
  256:20               foregoing 258:6          112:16 118:12       frymi@grayboxl...       251:12
finish 35:14              259:5,9,21            129:4 132:10          71:23               giving 25:22 70:17
firm 11:13 58:15       forfeit 60:25 97:23      137:19 142:9        full 8:18 104:13      glad 240:14
  58:16                   98:8                  144:6 145:12          259:9               Glendale 168:24
first 10:25 13:25      forfeited 170:6,11       149:9,21 150:16     Fund 1:4 2:4 3:2,7    Global 134:9
  14:12,13 19:8           170:23 171:9          151:4,9,15,25         7:17                  144:23 166:13
  22:8 26:3,7 30:5     forget 56:24             152:9 154:13,19     fund-raiser 180:7     go 29:25 31:24
  50:13 62:6,17        form 44:19 60:5          155:21 168:15       Funding 79:14           41:10 42:25 44:4
  64:24 75:11 78:18       62:9,11 64:8 74:1     175:10 184:25         146:8 158:2,23        44:4 48:21 57:20
  80:8 83:20 87:8         74:1 91:19 92:1,7   four 11:9 21:7          159:17 161:14         73:4 92:2,18 93:3
  89:14 93:16,17       format 31:21 32:23       181:1 206:2,9       funds 38:21 108:17      93:4 106:8 109:5
  94:7 100:16,17          46:21 62:18 63:4      257:2                 249:23 250:19         109:22 112:21
  104:1 106:10         formation 87:21        Fox 26:25 27:5        further 42:3            113:1,15 114:12
  112:25 114:17           90:14 156:21        fragment 47:2           197:23 225:21         126:13 132:2
  119:1 121:12            157:3               frame 43:4 45:13      future 101:7 117:8      140:2 144:13
  122:8 124:15         formed 63:14,19          72:11,12,13 77:18                           145:14 158:20
  126:14 127:4            64:8,12,14,14,23      77:24 142:21                 G              159:2,3,4 163:22
  146:7 149:22            65:12 66:21 73:5      143:16 165:20,24    G.X.715 53:10           164:1 178:6,8
  156:18 157:24           73:20 128:1 129:9     176:1 180:19,25     gathered 205:14         189:10 190:5
  158:9,18 170:21         156:18,24 157:5       181:14,23 217:13    gathering 172:23        206:8,13,18
  182:10 190:1            157:12              franchise 4:17        general 42:20           209:16 210:16
  195:21 201:25        formerly 88:15           59:18,25 60:13        104:14 111:13         211:1,17,20 212:1
  202:3,24 208:16        131:8                  80:25 81:6,9          114:18 115:24         227:22,24 237:24
  220:2 222:24         forming 64:4 65:16       103:14 104:18         168:21                250:10 251:22,23
  230:13 245:19        forms 4:22 60:8          126:20,23 129:20    generally 167:21        254:21 255:1
  249:3 253:5            81:22 208:16         Frank 8:20            generated 42:21       god 8:10 23:7
five 15:7,18 181:1,1   forth 259:6            frankly 51:3            203:5               goes 14:8 68:5
  181:7 206:9          Forty-eight 35:3,5       201:20              gentleman 226:20        104:24 107:22
  245:18               Forty-six 31:25        fraud 123:11          gentleman's 74:18       108:8 214:4

                  eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 78 of 98 Page ID
                                      #:10406
                                            Frymi Biedak                                         03-25-19
                                                                                               Page 270

going 12:22 13:9,12   government's          Group-security/c...   head 179:2 195:7      Holdings 27:19,21
  14:17 15:8,22         234:3,20 235:2,12     166:13              Health 111:13          32:12 36:17 37:25
  17:2 18:20 19:2       235:13 236:8        grouping 95:23          114:18 115:25        110:3,5,13,19
  21:5 22:4,15 23:5   Graybox 1:8 2:8         189:12 191:8          128:14 129:7         111:1,10 112:14
  24:16 25:7 28:15      7:17 8:3 9:4,5      Grunfeld 73:6 74:9      137:11 145:1,3       119:7 137:2
  28:18,20 29:2,5       27:11,16 50:16        146:18 148:14         168:22 175:8         196:12 198:11
  30:20 31:1,3          96:14,20 120:2,20     186:6,7,8,10        hear 72:3             Hollywood 181:15
  33:13 36:25 37:1      121:1,2,4 131:15      188:16,25           heard 27:20,25         181:17,25
  37:12 41:11 42:3      147:22 183:3,7,9    guess 44:17 45:18       95:12 177:8 193:1   home 59:3 179:19
  47:10 48:11 49:7      183:11,15,20          67:7 81:1 113:16      193:2                179:20,23 180:3
  50:22 51:22 54:18     185:18,21,25          137:10 170:19       held 25:16 51:9,12    honesty 176:19
  58:7,25 59:9 61:3     198:14,22             175:16 186:12         249:23              hour 93:2 120:24
  61:10 68:6 76:18    grayboxllc.com          231:17 245:4        help 8:10 16:21        172:14 215:19
  78:10 87:20 90:4      72:8 81:12,16         254:21                103:14 184:11       hours 82:9
  93:3 95:1,18          121:3               guidance 13:4           193:10              house 59:2 180:1,8
  96:12,23 98:16      great 219:24            17:16               helped 81:1 193:4,8    180:10
  103:3,12 104:1      grounds 22:15 34:8    Gumport 11:1,3        helping 10:2,3        Houston 61:5
  113:15 116:3          234:9                 13:23 180:12          172:23               87:25
  117:5 118:25        group 42:13 50:14                           Henry 217:6,8,15      Howard 146:18
  122:2 124:16          50:20 51:23 53:11            H            hereto 10:16 13:20     148:14
  134:8,20 138:22       53:14,18 56:10      H 4:8 5:2 6:2           31:11 46:13 49:25   Huh 196:24
  151:1 154:3 156:6     59:19 60:24 61:4    HACKENSAK               59:15 61:14 71:17   human 40:21
  158:13 160:11         63:20 64:14,16       3:10                   80:6 86:21 93:11
  161:1,20 164:10       65:5 67:12,19,25    half 77:21 82:9         101:24 105:23                I
  172:21,25 174:7       68:12,17 69:3        172:14 215:19          107:3 108:25        I-E 8:22
  178:18 205:17         70:11 78:24 79:20   halfway 33:13           121:24 122:6        I-N-D-E-X 4:1
  215:18,18,24          87:22 88:16,20      hand 8:6 13:16          124:20 126:11       i.e 117:10,16 118:1
  229:3 233:10          90:11,14 91:3,11     59:9 61:10 71:13       129:16 141:1        IA 5:15 125:3
  234:20,21 237:20      91:23,23 92:5,8      80:2 86:16 93:7        145:22 164:8           133:17 164:14
  239:18 243:25         92:14,17 93:14       101:20 105:19          169:12 200:14          166:21 194:13,16
  246:8 249:5           95:6 96:25 97:7      106:24 108:21          203:17 213:16          194:19
good 7:4,23 41:3        97:23 98:8 115:7     122:2 124:16           216:5 217:24        IA's 142:10 145:6
  73:14 103:21          116:9 119:10         126:7 129:12           219:2,20 222:19        169:3
  112:20 117:4          120:8,13 122:15      140:22 145:18          259:18              ID 9:3,7 152:20
  153:25 156:3          123:16,21 128:25     164:4 169:8          Hermosa 113:11           155:5,12 157:15
  170:22 175:19         131:8,18 134:9      handed 10:12          Hi 72:24 82:1 125:8      158:6,22 159:19
  176:16 177:5          136:13 137:5,7,9     31:13 46:6 50:2        197:20 216:13          160:15,24 161:24
  189:18                137:15 144:23        61:16                high 205:4,5,6           163:7,8
Google 181:20           148:5,23 151:23     handled 162:24        Hills 11:17           idea 35:24 48:8
gotten 99:1 237:11      152:8 155:7         handling 51:15        hired 74:20              51:2,10,20 59:5,8
  237:18 253:13         156:24 157:4        handwritten           Hmm 20:20                61:2,7,9 62:19
governing 17:15         161:21 162:2,6       206:22               Hojo 78:17,20            75:14,19 77:8
government 50:7         166:17 185:10,15    happened 248:2          160:3                  82:20,20 85:7
  50:11 234:13,14       188:20 197:22        249:23               hold 189:5 243:16        96:4 97:16 99:9
  234:16,17,18          204:25 205:12       happens 25:4            243:21 254:24          106:10 112:17
  235:6,24 236:10       206:3 217:1         hard 195:4            Holding 195:24           122:24 123:6
  236:12                228:16              haste 99:21             196:3                  125:15 146:21


                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 79 of 98 Page ID
                                      #:10407
                                            Frymi Biedak                                         03-25-19
                                                                                                Page 271

  167:7 176:9 187:5     24:12 180:10          69:17 70:2,11,21     insured 125:16          30:21,24 173:1
  187:19 195:14       Incident 53:11          71:5,10 74:9 78:6    Integrated 1:8 2:8    investable 209:1,14
  196:4 197:19        include 63:16           85:5 102:11,17         8:1 15:10 20:16     Investigation
  198:6 199:4,13        77:13 82:24           103:20 105:4,12        20:24 50:15 51:23     177:13,16
  203:6,9 211:13      included 63:10          111:21 114:16,21       52:5,14,21 53:14    involuntary 181:2
  215:16 219:7          65:21 107:25          116:7,21 130:24        54:19,20 55:10,14     181:3
  224:16,25 231:3       155:3 194:20          132:20 138:8,11        56:11,13 57:3,12    involve 20:17
identification        including 63:20         139:22 143:10          57:16,24 63:16      involved 16:13
  10:15 13:19 31:10     199:18 253:7          177:23 187:3,6,10      66:3,6,14 67:11       20:10 28:2,18
  46:12 49:24 59:14   income 104:17           187:19,23 191:22       67:19 69:3 70:12      54:4 65:16 102:3
  61:13 69:2 71:16      105:2 202:25          191:24 199:4           97:1,3,7,14 98:17     137:17 152:20
  80:5 86:20 93:10      203:1,5 207:14        201:1,4,8,23           99:8 100:10 101:5     156:21 157:3
  101:23 105:22         208:3 209:8           202:14 203:8,10        107:11,14,21          170:19,20 176:24
  107:2 108:24        incorporated 64:25      205:11,14 206:20       112:8,14,23           180:18,24 214:7
  121:23 122:5          65:2,6,9,17 128:7     206:24 207:3,6         114:21,24 116:4       222:15 241:1
  124:19 126:10         188:16                208:9 209:13           117:10,16 118:1     involvement 18:10
  129:15 138:9,19     incorporation           226:16 227:15,20       125:6,21 132:2,6      193:4 218:13
  140:25 145:21         146:11 148:10         231:7 246:14           132:18 133:5,10       252:9
  164:7 165:22        incs 128:19           initial 125:11 130:3     134:20,24 139:13    involving 114:18
  169:11 200:13       incurred 38:1 44:9    initially 27:24          141:7,19 142:1,6      123:15
  203:16 213:15         44:24 45:14         initiate 251:12          142:15,20,24        IP 4:22,24 5:5,19
  216:4 217:23        incurring 42:12       initiated 251:9,13       143:4,7,15 144:20     27:24 28:6 50:14
  219:1,19 222:18     independent           input 206:24             145:10 165:15,19      50:19 51:6,22
identified 134:24       176:25              inputted 206:22          165:23 167:2          53:10,13,18,21
  188:23 191:16       India 8:21            inquires 186:19          168:7,13 169:4        54:15,19 56:10
  211:7 220:24        indicate 116:7          223:14                 174:15 175:1,7        59:19 60:12,24
identifies 188:19       149:12              instance 38:8 76:2       178:20 245:21,25      61:4 63:20 65:5
  212:6               indicated 202:7         130:23                 249:11                79:20 81:6,22
identify 51:11          258:7               instances 238:13       intended 62:15          83:14,18,21 84:4
  59:17 87:2 141:3    indicates 152:6       instruct 13:1 17:10    intent 106:1,4          84:14,21 85:5
  141:5 164:10          185:17 199:24         17:11 28:15,18       interest 7:9 12:2       87:6,22 88:5,15
  211:3                 208:25 225:2          29:2 30:20 31:1        134:18 137:25         88:15,19,20 90:11
IM- 158:14              230:24 253:6          173:3,24 174:7         138:5 195:13          90:14,16 91:2,3
immediately           indicating 167:25     instructed 6:10          202:4                 91:11,11,23,23
  223:16                192:4 195:23          62:10 63:7 107:24    interested 259:13       92:7,14,16 93:14
implication 234:8     indication 247:11     instructing 107:10     interesting 201:6       94:4,8,10,12,16
implications            247:15 248:1,4      instruction 78:8       interests 16:17         95:6,22 96:21,25
  181:10                252:8                 107:20 217:20          17:1,20,23 18:12      97:7,18,23 98:8
importance 205:4      individual 134:23       251:14               interpose 35:15         102:7,11 103:15
important 253:3       individually 51:12    instructions 45:13     interpretation          104:10,22 105:15
impressed 147:3       individuals 166:4       65:20 68:20,24         153:3                 106:5,17 115:6
impression 234:2        202:1                 78:6,11 111:24       interviewed 177:12      116:9 117:1
in-house 67:10        information 4:19        125:10 157:12          177:15,19             119:10,12 120:8
inaccurate 85:11        6:20 39:22 40:13      182:25 214:19,21     intonation 234:4        120:13 122:15
incarcerated 17:24      40:25 41:8 51:13      216:14 221:21        introduce 7:19          123:11,15,20
incarceration 16:9      60:5 61:18 67:13    insurance 11:21        introduced 21:20        129:3 131:7,8
  18:3,21 19:14,23      67:20 68:2,18         125:9,14,17,22       invasion 28:17          148:4,23 151:23

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 80 of 98 Page ID
                                      #:10408
                                          Frymi Biedak                                     03-25-19
                                                                                          Page 272

  152:8 155:7         154:3,6 157:24        182:22,24 184:19    jeffreymsolomon...  131:20 136:9,17
  161:21 162:2,24   items 10:2 39:4,5       185:3,25 186:17       74:16             136:24 137:12
  170:11,12,15        48:11 51:15           187:4,22 194:12     Jeffs 150:21,25     138:23 149:1,19
  171:8,18,19         154:24 156:7,13       194:19,22 195:22    Jerome 48:12        149:20 151:1
  177:10 183:22,23                          197:2 198:3 200:4   Jerry 107:11,21     153:7 154:7,17
  184:1,4,9 185:10            J             200:7 211:23          194:13,19 195:3,4 186:23,24 187:12
  185:12,15 186:18 jail 172:9 173:9         215:5 217:16,19       195:11,12,16      187:12 229:23
  188:20 189:12     jam 3:11 5:8,12,13      218:13 220:14         202:18 228:15,15 Kambe 78:23 79:2
  191:7,17 192:22     5:14 8:1 20:8,14      225:8 230:19,23     Jersey 3:10 113:1,1 161:1
  193:12 195:13,15    26:4,7,14 27:4,8      230:25 231:6,18     Jim 7:21 136:11    Kambe's 161:10
  197:22 199:17       28:1 29:13 34:20      232:3,24 233:4,17     200:15           Kashefipour 58:10
  200:4,8 201:8       37:16 38:1,7 39:1     233:20 234:5,23     job 15:24 16:6 41:3keep 22:24 23:3,10
  202:19,21 203:4     42:4,12,23 43:14      236:1 237:1 239:4     201:17            28:12 94:10
  204:25 205:12       47:19,21 48:1,3,5     239:9,12,15,16      join 24:25          105:15 179:17
  206:3,7 209:12      56:18 57:4 66:1,7     240:1,3,6,15,20     jswoodwardcpa...    193:21
  211:16 212:7,14     66:15,19 67:12        241:1,10,18,21        80:10            keeping 23:20 25:2
  212:17,20 216:25    68:3,18,24 69:4       242:2,9,22 243:7    JUAN 3:13           25:3 30:11,16
  217:5 219:6         69:22 70:1,9,20       244:4,6,17,19,23    July 95:2,4 96:13   33:2
  220:22 221:10,12    71:4 77:3,13 78:1     245:7 249:17        June 91:7,8,12 92:1Keith 5:11 122:9
  221:23 222:6        81:18 82:8,22         251:24 252:4,9,14     92:3,8 128:23,23  122:18 197:7,10
  224:1 226:17,25     83:7,24 84:12         253:14 254:9        jurisdiction 90:13  197:20,21 199:24
  227:3,11 228:16     85:11,22 86:7       Jam's 29:21 52:6,7    jury 234:21        KELLER 5:6
  228:19,21,24        87:18 88:10 89:17     52:14,22,23 58:17   Just- 220:11       kept 22:23 239:4
  229:25 241:1,3      89:25 90:2 95:13      58:23 59:3 65:24    Justice 177:13,17  KG 186:19
  247:14,22,23        96:6 99:20,21         69:12,16 70:2         177:24           Kia 5:8,12,13,14
  248:19,19 249:15    100:19 102:7          86:14 122:23        Justin 6:6 220:3,4  8:1 20:8 29:13
  250:18              103:5 104:7           123:4 131:23          221:18            34:20 37:16 38:7
IP's 207:7            106:18,21 107:6       132:7,23 134:13     JWALKER@C...        39:1 42:4 47:19
irrelevant 12:23      107:23 108:10         149:19 166:24         3:5               47:21,25 48:3
  13:1 28:16 29:3     109:13 110:15,18      179:20 182:7                            52:7,14,22,23
  30:21 174:1         110:25 113:5          235:4                       K           56:18 57:4 58:23
IRS 139:2,6           118:16 119:2,17     JAM_TT 236:14         K 8:22 62:5         65:24 66:1,7,15
Iskra 134:21 135:6    119:19 124:23       JAM_TT_000532         K.Jam 33:15,23      66:19 68:18,24
  140:11              125:20 126:15         230:17               34:11,16 35:7,11   69:22 81:18 82:8
issue 100:25 120:19   127:3,17 129:18     JAMES 3:3              35:21 36:6,14,22   87:18 106:18
  120:20 121:15       129:23 130:7,13     Jannol 217:6,8         37:5,9 41:17 49:8  107:6,23,23 108:7
  149:1,18 151:1      130:23 131:25       January 19:11          49:19 55:15,15     108:8,10 109:13
  154:7 170:25        134:17 135:10,23      103:4 104:3          56:4,4,13,14 57:4  110:15 124:23
  228:2               136:14,18,25          126:16 127:4,19      57:4,13,13,17,17   125:8,20 126:15
issued 49:8,13        137:16,24 140:20      182:16               58:2,5,8 59:1,2    126:22 127:3
  59:18 101:8,10      143:3 147:16        Jeff 83:2 147:5,11     63:22 65:21 67:12  129:18 130:2
  228:24 229:22       149:8 151:23          148:25 149:18        67:19 68:1,14,16   131:25 135:10,23
  248:11              152:7 162:23          150:11,18,22,22      68:21 69:3 70:12   136:11,14,18,25
item 43:14 49:7       166:20 167:19         154:7 156:7,13       82:19 83:10,10     147:5,14,16 149:2
  51:5 78:23 146:25   175:21 176:7,13       172:19 228:2         84:17,17 85:1,6    149:7,8 151:12,22
  147:23,24 148:16    176:24 177:4        Jeffrey 77:7 199:8     85:24,24 86:8,9    152:7 154:8
  150:9 152:19        178:19 179:3,12       230:11               86:10 103:8 127:8  166:24 167:19

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 81 of 98 Page ID
                                      #:10409
                                          Frymi Biedak                                      03-25-19
                                                                                           Page 273

  178:19 179:3,12     61:2,6,8 62:18       209:15 212:21,22   late 97:10               253:8,14,15 254:6
  179:20 182:22,24    63:1,5 66:23         212:23 214:13      lately 180:9          licensed 25:19
  185:3,25 186:17     67:15,23,24 68:25    217:14,14 222:2,5  Latzer 3:8 7:23,23    lieu 255:23
  194:12,19,22        72:12 75:1,3,5,6     222:8 223:7 224:2  law 3:16 11:11,13     life 22:24 50:15,20
  195:1 197:2 198:3   75:15 77:6,9 79:4    224:4,4,13,14,17      171:15                51:3 125:9,14,17
  200:4,7 215:5       81:8,10 83:16        224:21,22,24       laws 259:20              125:21
  217:16,19 218:13    84:10,11 88:19,21    229:8 230:6,21     lawsuit 133:13,14     Lighting 64:18
  220:14 225:8        90:4,18 94:17        231:6,16 232:5,24     133:20,25 165:5       156:19
  228:4 233:17        95:11 96:19,22       232:25 233:2,3,22     165:16 179:4       likewise 60:4
  239:4,9 242:9       97:6,9,10,13,16      235:18 236:1,25       230:24 231:19         119:25 136:13
  249:17 251:24       97:20 98:7,14,14     237:18 238:13,20      232:4 233:17,21       155:11
  252:4,8,14,22       98:20 99:3,7,9,10    239:23,25 240:2,5     236:16             Liley 6:5 204:13,18
  253:14 254:9        99:24 100:4          240:16 241:17,23   lawsuits 141:18          207:1 216:19
kiajam@kjamm...       102:18,23 104:23     242:3 243:12       lawyer's 13:12        limited 183:13,15
  76:23               105:3,17 106:21      244:5,9,19,22,24   lay 144:6             line 6:11 19:4,4,7
Kiarash 3:11 143:3    108:1,3,4,12         245:2,12,13        learn 182:6 183:23       21:13 25:7 30:3,4
  166:20              110:13,22 111:17     246:21 247:3,10       195:10                35:6 48:11 106:17
kind 39:15 41:14      112:5 113:8 118:5    248:7 250:7 251:9  lease 20:15              161:2 190:12
  51:13 132:13        118:6,9 120:16       252:15 256:21      leave 185:3              192:8 199:17,24
  154:23 172:5        123:9,12,17,25      knowing 63:11       ledger 104:15            203:8 204:7
  174:21 176:15       124:7,10 125:16      233:6,20           left 19:5 61:3 67:6      210:18,19,20,21
  185:14 195:6        126:6 129:1,5,10    knowledge 17:21     legal 7:6 10:2,4         218:11
  250:22              129:11 130:21        55:25 58:14 60:9      16:21 17:4 34:23   lines 21:7 37:12
kinds 157:17          131:1,24,24 133:1    60:25 79:12,23        52:8 90:10,12         105:4
kite 8:22 62:5        133:3,4 134:19       80:1 88:1,4 91:16     155:17 201:9       liquid 203:7
KJ 228:3              135:24 137:11        99:23 105:9 106:9     209:23             list 4:18 5:15,17
kjammedia.com         138:4 142:5 146:5    126:5 171:20       Leonard 11:1             61:17,20 65:21
  72:7                147:12 152:1         176:6 177:2           13:23                 66:4,17 68:7
KJM 82:14,19 83:9     158:19 161:14        199:12 239:21      let's 44:4,4 67:25       72:21 73:5 127:5
  83:25 84:13         162:11 165:1         246:14 252:2          113:15 115:13         127:22 128:6
  186:19              167:4,10,24         known 135:6            138:21,22,24          129:19,19,24
knew 29:22 44:25      168:12 169:24,24     170:12 171:18         144:13,13 158:18      130:2,6,13 131:14
  224:6 233:2 245:2   169:24 170:23,25     175:15,21 217:15      159:16 178:6          131:17 132:3
  245:11              171:1,2 174:20,23   knows 149:12           189:25 200:10         137:23 138:17
know 9:2,7,15         175:5,12 177:3       234:2,9               204:3,5 205:17        139:14 140:20
  11:16,25 16:15      182:3,4 183:11,19   Kranzton 150:22        206:12 213:11         141:8,9,18,19
  18:4,13,14,15       186:7 187:6,8,23     172:19                222:24 251:22         142:2,3,4 143:18
  19:1 24:5 27:6,17   189:17 192:22                           letter 5:6 105:25        143:24 144:1,9,16
  27:22 28:4,7        193:22,23,25                 L             106:4                 146:22 161:2,11
  30:15 31:5 34:13    194:2,4 195:2,3     L 62:5              letters 141:11,15        161:20 164:20
  34:18 36:20 40:20   195:12,15,18        lacks 19:16,25         164:21                165:2,15,19,23
  41:25 42:1,17       196:5,18 197:14       23:13 32:20 40:17 Levine 11:12             168:2,6 175:9
  44:15 45:8 49:18    197:17,22 198:5       43:3              li- 150:6                188:1
  50:18,19 51:2,11    199:21 201:11,13    ladies 188:12 189:8 liability 183:13,15   listed 61:4 66:3
  52:25 53:24,24,25   201:19 202:7,16     laid 55:24             239:16                67:4 68:1,16 69:2
  54:16 55:5,12,19    202:20,22 203:4     largely 56:18       license 205:20           78:17 106:18
  56:6 58:21,24       208:9,11 209:12     Larry 62:6             252:13,16,20          119:12 131:2

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 82 of 98 Page ID
                                      #:10410
                                             Frymi Biedak                                      03-25-19
                                                                                             Page 274

   134:25 135:5,12       24:14 30:10 33:5      232:19              174:11 178:2         183:12,13,18
   136:10 137:8,12       35:2 39:4,5 48:15   loud 30:6             227:1,24 229:21      185:23,24 243:4
   138:13,18 139:19      50:10 62:14 67:25   low 110:17 111:2      230:15,22 232:2      252:7
   142:5,14,18,21        76:8,11 90:23       lunch 86:18 92:21     232:16 233:7,12     managers 183:20
   143:4,14 158:7        91:8,19 99:12,25      101:12              233:14 235:23        188:2
   166:4,17,21,24,25     106:15 109:7                              236:18,25 237:8     managing 51:15
   198:14 202:3          142:3 144:8                 M             238:1,9 239:20       110:18 185:21
   254:3                 158:25 159:1        M 8:21                240:14 241:16       March 1:18 2:19
lists 130:9 133:16       163:19 188:4        m- 120:3              242:8 243:17         7:1,10 17:25
   133:17 135:20         189:20 198:13,25    M2 136:13             244:12 245:15,16     47:11,19 48:11
   136:14 158:24         203:18,22 211:22    ma'am 8:19 13:10      246:17 250:16,24     98:24 126:25
   164:12,13 165:12      213:18 218:10        14:11 17:18 22:5     255:25               170:16 222:22
   208:14                219:23 225:23        29:6 30:2 31:6,13   mailbox 210:13,15     246:18 259:22
literally 230:16         230:2 233:10         31:20 32:1,6        mailing 210:8,9,10   Maria 167:9
litigation 170:20,21     245:16 249:3         34:10 35:2,4,19      210:14              mark 67:15,16,22
little 33:17 37:2        250:22 251:18        36:19 39:14 40:23   MAIN 3:4,9            132:3,19 213:11
   42:3 76:14 148:17   looked 39:25 40:1      45:21 46:14 48:21   maintain 24:3         236:15
   150:6 177:7           46:24 124:15         50:2 52:11,20        29:12 54:17,20      marked 10:12,14
   189:15                143:25 153:15        53:4 54:5 55:3,9     55:9 56:3 57:5       13:16,18 31:9,13
lived 113:8,10           185:8 201:3          56:3 59:9,12        maintained 32:11      32:5 46:6,11
LLC 1:8 2:8 7:17         206:10 221:3         61:11 62:24 64:21    40:12 43:7 53:20     49:23 50:2 59:9
   9:4,5 27:11 32:12     232:7 245:19         65:14 68:11,13       56:12                59:13 61:10,12
   35:7,11,21 36:6       249:9,19             71:12 73:11 77:12   maintaining 23:16     70:13,23 71:6,13
   36:17,22 37:5,25    looking 47:19          80:2 85:20 86:6      28:9 32:16 53:17     71:15 80:2,4
   41:17 42:13 46:20     72:17 88:25 92:13    86:22,25 90:7,25    Majid 5:10 69:23      86:16,19 93:7,9
   47:6 48:19 49:2       96:8 100:13,14       93:7 98:5 101:12     109:13 119:5         101:20,22 105:19
   79:24 96:14,20        102:22 111:6,8       101:20 108:22        147:5,20 195:22      105:21 106:24
   110:3,5 111:10,14     115:10 124:1         109:9,11,18          196:11               107:1 108:21,23
   119:7 131:15          126:18 140:14        111:25 113:24       majority 202:4        121:22 122:2,4
   134:21 135:7          143:18 146:7         114:1,6 115:2,10     228:13               124:16,18 126:7,9
   160:12,17,18,24       148:18 160:3,13      116:18 117:22       making 30:11,12       129:12,14 140:22
   163:11 183:3,7,9      160:22 161:4,22      119:22 122:2         38:22 40:23          140:24 141:6
   183:15 185:18,21      163:3,5 168:1        124:4,17 126:8       133:17 152:13        144:2,2 145:18,20
   195:24 196:3          201:8 207:19         127:14 128:5,12      158:22 215:1         164:4,6,20 169:8
LLCs 128:22              216:17 219:8         128:20 130:22        250:9                169:10,17 200:12
loan 240:3               221:3,4 226:23       132:1,16 133:24     Malibu 6:7 222:10     203:15 213:14
located 61:8 88:1        227:19 233:7         134:7 135:4          222:14 224:17,18     216:3 217:22
   168:22 232:11,18      243:14 244:12        136:23 139:5        malibuproperty...     218:25 219:18
location 167:15        looks 32:13 47:2       140:23 144:22        223:1,13             222:17 225:25
long 24:3 27:3 29:7      49:3 50:13 61:21     145:14 148:2        managed 15:2          226:1,3 227:10,10
   33:11 126:24          97:5 106:3,4         150:13 151:21        198:17,22            234:15 237:2
   173:9 175:21          194:24 200:22        152:3,5 159:9       Management 46:20     marks 67:24
   215:17 217:15       Los 2:18 3:18 7:1      161:12 162:9,15      47:5 48:3,6,18       101:17
   255:4                 7:12                 162:20 163:2         49:1 78:23 161:1    Mary 8:21
longer 28:9 98:12      loss 104:15            164:5,22 165:9      manager 27:15        matter 7:16 11:6
look 14:4,8,11         lost 37:2 155:25       166:1 169:9,25       29:23 61:24          12:24 13:24 71:1
   15:17 18:4 23:19    lot 19:18 143:17       171:23 173:6         103:10 140:12        129:24 204:25

                  eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 83 of 98 Page ID
                                      #:10411
                                          Frymi Biedak                                     03-25-19
                                                                                         Page 275

 215:13 234:21        233:13 240:7,19      203:11 207:14,16    move 26:21 27:4,8  need 66:12 68:4,9
matters 10:1 76:25    240:25 242:3,6       208:6,6,22 209:14    34:21 78:13 111:2   71:1 73:12 74:4,4
 176:25 177:10        245:5 246:22         214:3,8,16,25        111:3 118:11        104:16 117:12
 241:19               247:2 251:9 252:6    215:8                143:11 176:2,3      118:2 140:6
McGonigle 3:16,17     253:23              million-dollar        215:25              163:24 170:17,21
 8:2,2 12:22 13:6    means 191:2           119:9 198:10        moved 20:12,25       197:23 203:22
 14:7 15:25 16:7     Media 15:2 55:16     Milton 169:14         26:4,13,15,20,25    214:4 215:12
 16:18 17:2,13        56:4,14 57:4,13     mind 92:18            175:23 179:15       226:12 243:18,18
 21:16 24:25 28:15    57:17 58:5 59:1     mine 141:20          movement 196:17      256:21
 29:2,8 30:20,24      63:22 65:21 67:12   minutes 45:23         217:5             needed 60:16 74:11
 32:19 38:4 40:16     67:19 68:2,14,16     171:23 184:3        movies 37:10         140:4,7 193:7
 43:19 50:22 51:18    68:21 69:3 70:12     214:6 223:24        multipage 203:21     205:11
 54:3,5,7,10 55:4     82:19 103:8 127:8   mischaracterizes     multiple 23:8,21   needs 125:9 162:17
 56:21 57:7,18        131:20 136:18,24     32:20                116:11 249:25       170:6 223:15
 66:10,13 75:12       137:12 138:23       mislead 235:10        250:1             negative 181:13,17
 77:19 92:23 99:14    149:1,19,20 151:1   misleading 234:10                       neither 7:7
 110:6 144:5          153:7 154:7,17       236:4                        N         net 203:7,11 208:21
 152:12,15 154:25     228:3 229:23        misstates 149:24     N 5:1 6:1            209:1,8
 158:8,11 163:14     medical 168:10,24     153:16              name 7:5 8:18 9:10 Nevada 136:13
 163:18,22,24         169:2               mistakes 40:20        15:23 16:5 18:5     162:18 183:15
 164:1 172:25        meet 112:25 197:10   Mister 80:17          21:24 22:1,2      never 29:14 50:9
 173:22 174:7        meeting 72:24        Mitchell 1:22 2:19    26:16,18 27:20,25   51:13 53:19,20
 184:24 190:6         215:25 242:1         7:18 259:1,24        30:18 62:6,20       55:5 56:8 57:15
 196:23,25 197:2     meetings 149:4       mixing 156:2          88:19,23 89:3       84:10 88:6 94:17
 207:19,22 209:6      154:9,22 174:1      mkatz@vcorpser...     90:10,12,14,15,18   155:3 171:19
 215:17,21,23         184:4 228:5          87:11 188:9          91:5,10,16,20,22    179:22 183:10
 224:23 237:4        memo 157:14          moment 54:7           92:4,7,15 94:4      187:16 199:15
 242:14 243:20,23     158:7 161:25         233:24               95:12 96:5 99:12    210:3 219:12,12
 250:6,10 254:15     mentioned 13:22      Monday 1:18 2:19      99:22 100:20        219:13 222:8
 254:17,19,24         111:9 146:7          7:1                  120:8,12 145:2      238:17 252:4
 255:3,6,10,22        147:11 157:7,14     money 56:13           178:19 181:20     new 3:10 90:14
 256:2,22,24          162:3 211:24         107:17 108:8         201:12 211:25       103:13 113:1
mean 12:16 18:8       217:16,19 218:16     110:17 111:2,3       221:18 252:11       200:10 205:1,11
 19:18 27:12 29:17    239:5 246:25         126:4 175:4,6       named 16:10 65:15    207:10
 33:25 41:7 42:17     252:11               194:19 223:20        83:10 84:17 85:1 nice 72:24
 51:18 52:24 69:6    met 140:4,4 182:10    247:12,15 248:2,3    85:24 86:10       nine 206:11,12
 79:5,12 83:16        182:12 195:11        249:10,17            186:24 187:12     Nobunaga 79:24
 84:6 88:7 98:11     Michelle 3:21 7:5    Monica 2:17 7:12      195:15              163:11
 100:25 105:6        microphone 238:1      20:13 95:7 127:11   names 28:14 109:8 normal 70:19
 107:24 111:3        middle 103:3 186:4    127:13 131:11        141:23 143:19       77:22 90:1 246:13
 124:15 129:8        mileage 38:22         168:23 175:24        202:1               246:19
 140:3 141:12        Milligan 6:6 220:3    176:3 197:12        nature 36:21 37:4  normally 44:11
 158:12 162:16        220:4,11 221:18     monies 38:18          128:24 135:25       70:24 102:24
 170:17 173:13       million 48:12,19     month 172:8          necessarily 244:24   157:18
 177:6,8 193:6        116:9 195:25        months 179:15         251:7             NORTH 3:9
 194:7 195:4,6        196:5,13,17         morning 7:4,23       necessary 30:9     notation 47:11
 200:5 226:20         202:25,25 203:5,8    173:15 214:5         41:22             note 102:25 103:13

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 84 of 98 Page ID
                                      #:10412
                                           Frymi Biedak                                     03-25-19
                                                                                           Page 276

 108:7 128:16          189:22 198:20        151:14,24 152:9       228:22 229:1        92:24 93:5,16,20
 147:22,23 153:6       200:2 201:5          152:24 155:20       offices 3:16 11:11    94:7,12,15,22
 154:16 157:14         210:22,24 213:6      182:2 231:8,20        20:13 179:6         95:1,25 99:7,20
 163:14,23             214:14 230:4,12      235:15,16             232:21              100:19 101:4,11
noted 39:2             230:23 233:12      objections 13:4       officing 139:25       102:14,21 103:2
notes 82:1 127:7       234:15,19,23,25      16:7 17:15 34:25      174:14              103:25 104:9
 147:2                 235:3,8,25 236:8     55:22 78:3 128:9    offline 214:13        107:19 109:2,4,5
notice 2:20 4:11,17    236:12 241:18        138:2,3 149:15      oh 15:11 21:18 23:7   109:22 110:18
 10:18 59:18 206:1     253:6                150:19 152:15         52:2 66:14 93:5     111:16,20 114:4,4
 207:12 215:4         numbered 53:5       obligated 171:15        112:9 153:24        114:8,12,16,20
 223:14 256:4          109:5              observe 176:13,14       155:9,25 161:13     115:2,6,12,12,14
noticed 88:8          numbering 46:16     observed 177:4          161:13,13 163:16    115:15,16,20,23
notices 127:22        numbers 14:18       obtain 146:25           197:2,9 200:17      116:2,6,19,23
 128:17                19:4 40:1 62:12      155:11 157:15,25      227:2 231:1 238:2   117:4 118:10
notifications 74:4     68:5 88:10 132:14    159:19 201:7          242:6 243:19        121:3,18 125:13
November 71:21         158:6              obtained 160:14       okay 9:15 12:4,16     126:13,18 128:16
 72:1,10 73:1                               161:9 163:6           14:11,17,19,20      131:17 133:8
 78:20 79:2,8,15               O            253:21                15:13 17:8 18:20    134:3,3,17 135:9
 79:21,24 80:14       o0o--- 257:7        obtaining 152:20        18:23 19:2,7        135:16 136:5,9
 81:11 82:11 83:8     oath 25:24 26:1       158:21                20:10 21:18 22:7    137:8,11 138:21
 84:23 85:5,10,23       31:17 46:8 254:20 obviously 136:6         22:19,21 23:10      139:8,12,18 141:9
 86:7 87:9 89:22        255:11,16 256:6     255:20                24:13 25:3,7,11     141:22 144:13,13
 102:8,16 103:15      oaths 259:3         Occa- 179:24            27:4 29:16 30:12    144:25 145:8
 147:6,12 186:5,17    object 12:22 15:25 occasion 232:25          30:18 31:8,22       146:2,11,17 147:4
 204:9 209:25           17:2 19:15 22:15    233:3 246:14,21       32:9,10,15 33:1     147:14,20 148:1,4
 214:9 216:19           32:19 34:7 40:16 occasions 110:16         33:17 35:5,6 39:9   148:13,21,24
 217:4 218:3            50:22 54:8 56:21    179:25                40:11 41:7,19       150:5,8,9,24
 243:14                 57:18 66:10       occupations 164:17      44:2,6 45:4 46:19   151:12 152:14,19
number 4:10 5:4         172:25 233:23     occupied 26:23          47:4,8 50:6,13      153:2 155:17
 6:4 7:15 31:21         234:9             occurred 55:20          51:1,22 53:3,6,9    156:18 157:24
 62:21 67:2,14        objected 13:14      odd 76:14 187:22        53:13 55:5 58:12    158:10 159:6,10
 68:7,10 69:2         objection 19:25       187:25                58:16 60:8,24       159:16,25 160:2
 83:11,18 84:19,21      23:12,22 24:24    offensive 85:21         61:20,23 62:8       160:11 161:1,19
 85:2,25 86:11,12       28:3 35:13,15,22 office 26:5,24 29:23     63:12,21 64:11,15   164:2,16,25 165:8
 132:18,21 135:15       36:8,24 37:7 38:4   53:2 61:24 89:13      66:22 67:18 69:1    165:8,11,14 166:3
 136:22 137:10          41:24 42:8,15       89:15,17,20,22,25     69:11,25 71:12      166:7,12,16,23
 138:9,13,19,24         43:3 47:22 48:9     113:5 119:13,16       72:6,10,14 73:9     167:15,21,21
 139:7,11,15,20         49:10,15,20 51:25   119:18,23,24          73:13,15,15,19      168:6,9,21 169:19
 141:23,25 148:2        54:3 55:18 57:7     120:1,2 167:12,16     75:1 76:5,18        169:23 170:1,14
 152:20 155:5,12        57:21 59:4 66:8     167:16,19 168:10      77:23 78:12 81:3    171:7 172:18
 155:16 157:16          69:19 75:9,12       176:13,20 179:9       81:5,15 82:1,21     175:4,4,21 176:22
 158:14,22 159:19       86:2 100:23 110:6   180:6 182:23,24       82:24 83:14,20      176:24 180:11
 159:22 160:5,8,15      110:20 112:16       237:16 240:25         85:4 86:22,25       182:6 184:11
 160:17,24 161:9        125:23 128:2        243:3,3 252:7         87:4 88:9,13 89:5   190:7,10 192:7,15
 161:24 162:11          129:4 130:15      officer 103:10          89:8,25 90:8        193:11,23 198:8
 163:7,9 181:16         132:24 144:4        166:21 212:3          91:10,15,19,22      203:24 208:11
 186:25 187:14,16       145:12 149:9,21   officers 226:19         92:1,4,7,11,13,21   213:11 214:24

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 85 of 98 Page ID
                                      #:10413
                                           Frymi Biedak                                       03-25-19
                                                                                            Page 277

 215:4,12,21           202:15 228:3,11       259:19               206:13,15,20         233:11 246:10
 223:25 225:2,2,8      228:12,14 229:23    p.m 76:10,11 82:11     207:13,19,22         247:5 253:23
 225:18 226:23         229:25                101:13,18 102:16     209:16 211:1        parties 7:8 66:25
 227:7,9 228:9,17    order 74:12 194:20      104:4 119:3          212:13 216:22        209:17 229:5
 229:2 230:1,12,18   organized 206:14        127:19 169:17        218:10 220:2         259:12
 232:22 233:7,16       206:21 207:13,20      171:24 172:3         226:24 227:1,4,6    partners 78:17
 233:18,19 234:7     original 59:25          178:10,14 186:17     230:13 252:13        160:3 176:18
 234:12 235:16,21      255:11,12,13          215:11 238:3,7       253:5 254:5,6       party 67:1,2,3,5
 236:17,21,24          256:6                 257:3,6             pages 21:17 61:17     68:1,3,17,22
 237:19 238:16       originally 254:21     Pacific 50:14,20       87:1 100:21          83:11 84:18 85:2
 239:8,12 242:22     originated 251:6        51:2 213:24          114:12 115:18        85:25 86:10
 243:13,25 244:16    outcome 7:9           package 189:3          190:1 205:18         131:14,20 132:4
 249:4,7 250:11,11   outside 12:8 176:25     207:10               206:2 212:1          132:12 134:13,25
 251:18,21 255:3,6     207:3               packages 219:22        252:12 259:9         135:6,13,21
 255:22 256:2,8,15   overbroad 16:1        page 4:4,10 5:4 6:4   paid 36:7,14 40:13    136:10,14,20
 256:18,22,22          130:16 137:19         6:11 14:8,12,12      40:14 50:20 147:2    137:8,13 138:12
once 9:24 172:8,8    oversight 54:2          14:13,15,18,22       152:22 155:7,13      138:18 139:9,14
 172:10,11 173:9     Owari 79:6,8 83:10      19:2,3 21:5,15       157:17 158:1,23      139:20 140:10
 212:24 213:5          84:17 85:6,24         22:4 24:16 25:7      160:9 162:14         158:25 185:18
 256:3,3               86:10 149:2 151:7     29:25 30:1 31:21     171:14 245:25        186:24 187:13
one's 163:23           153:7 154:4,17,25     31:24 32:2,6,7,17    248:3 249:11         198:13,19 209:21
ones 51:18 67:14       155:13,14 163:3,9     33:13 35:2 39:15     250:20,20            232:3
 226:2 236:19,22       186:24 187:12,17      41:11 46:16,17      papa 62:4            PASEO 3:13
ongoing 181:10         198:5 202:3,8,11      48:21,21,23 50:13   papers 211:24        pass 178:3 200:16
online 55:13 67:2      202:15 228:3,11       53:3 58:7 62:14     paperwork 211:11      250:25
 68:7,9,15 117:11      228:12,14 229:23      62:15,15,17,21       211:16              passport 205:23
 118:2 132:21          229:24                64:24 87:8,20       Par- 160:19           252:21,22,24
 138:23 139:2        owned 83:9 84:16        88:25,25 90:4       paragraph 30:6        253:7,14,16 254:5
 159:23 160:9          85:6,23 86:9          91:6,20 92:2         104:13,13           Paul 215:13,15
 214:13                186:23 187:12,24      93:17 95:1,18       Parasec 74:1 157:6   paused 35:17
open 207:10 219:25     196:3                 98:16 100:7,8,16     157:12 160:20       pay 97:14 108:16
 220:11,20 221:14    owner 183:23            100:17 104:1         169:22 171:3         126:24 159:23
 221:14              ownership 52:24         106:12,15,16         179:18               175:7
opened 212:25          134:18 195:13         109:5,7,9,22        Park 3:17 209:24     payable 93:20 94:3
 213:5 221:11          202:2,2 228:19,20     113:15,16,21        part 49:4 54:2        96:13,25 245:20
opening 220:21         229:3,6,14            114:17,23 115:4      123:15 138:13        245:21
 221:6,8,20,22       owning 202:18           115:20 116:2,8,25    139:10 165:3,6      paycheck 9:11 15:1
 239:17 240:4,21     owns 9:1,15 82:15       117:6 119:1          189:3 195:15         15:14,23 16:5
 241:21                83:9 84:1,10,13       121:12 122:8         201:17 246:19        18:6,17,24 142:25
operate 12:20          86:9 147:22           124:1 126:14,18     particular 12:1      paychecks 15:7
operations 20:18       154:17 183:11         127:4 144:17         28:17 32:11,16      payees 39:18
opportunity 114:5      186:20 198:5          148:1 156:6          39:21 42:25 43:14   paying 48:6 118:8
option 248:24          202:8 228:12,13       159:11 188:18        44:14,16,24 45:16   payment 33:15
Opus 79:6,8 149:2      229:25                189:1,10,11 190:1    45:20 64:1 66:4      34:12 35:7,10,20
 151:7 153:7 154:4                           190:2,11 192:3,5     70:5 91:5 96:19      37:16,18 38:7
 155:13,14 163:3,9            P              195:21 199:16        99:23 125:16         39:1,3,7,21 41:17
 198:5 202:3,8,11    P 62:4 259:4,4,8,11     205:19,23 206:8      165:2 174:22         41:23 42:4 44:21

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 86 of 98 Page ID
                                      #:10414
                                           Frymi Biedak                                       03-25-19
                                                                                             Page 278

 47:18 49:18 96:20     184:14 190:24         220:25               100:19 108:19        228:4,14 229:24
 97:6 98:17,21         221:13,24           plaintiff's 13:17      142:12 155:10,10     241:3
 99:8 111:16         person 11:12 21:9       50:3 61:16 104:2     173:13 178:22       Pressler 95:20 96:3
 248:21,22             21:9 34:14 44:17      105:20               191:9 193:6,7,8      96:10
payments 38:14         45:1 71:2 83:3      Plaintiffs 1:5 2:5     200:24 206:25       presume 131:5
 39:17 147:1           111:22 134:12         3:2,7                240:19,22 241:10    Presuming 239:2
 152:21 155:6,12       185:22 199:6        planned 215:23         242:9,22 247:8      pretty 17:25
 157:16 158:1,22       221:9 223:12        Plaza 3:9 26:25        249:14,20 252:17     100:17 124:6
 159:20 160:6          230:9 251:6           27:5                 252:19               136:7 156:23
 161:25              personal 12:1,4       please 7:19 8:5,6     possibly 65:16        171:6 184:5 205:6
payroll 79:19,19       22:24 55:25 88:1      8:18 9:13 14:23      201:10              previous 60:22
 133:18 142:11         88:4 91:16            22:4 29:25 30:6     Potenciano 168:2,3    120:13 192:5
 144:11,17,20,24     personally 89:12        31:24 35:14 46:17   practice 77:25       previously 73:1
 145:6 164:14          164:19 187:6          55:7,22 88:13        86:13 191:10        principal 208:21
 169:3,4 174:18,25     218:21 242:16         116:21 126:22       practices 70:20      printed 49:5 89:2
 175:1,3,7           pertaining 11:6         141:5 165:9 171:4    77:22                94:5 95:2,5
pen 200:16             87:6                  185:7 188:4,6       preceded 121:12      prior 10:22 46:8
penalty 258:6        pertains 157:9          189:16,17 192:14    preceding 24:16       60:12 126:24
 259:20              Phoenix 125:9,14        194:12 196:21        109:7,9             prison 123:15
pending 8:8 225:16     125:21                197:21,22 198:25    Predovich 167:9      privacy 28:17
penny 30:12          phone 9:9 72:25         203:20 221:9        preferred 169:20      30:22,23,25
people 19:18 21:18     82:2 136:2 210:17     223:14,16 246:16     169:22              privilege 17:5,7
 21:19 28:17 43:23     210:22 211:19         255:24              prefix 236:14,15      173:2
 77:9 78:5 83:4      photocopy 205:23      point 15:9 40:23      preparation 252:9    privy 154:22 242:1
 120:22 130:10       picture 254:2           64:11 98:25         prepare 57:5         probably 63:3,4
 143:18,19 145:3     Pineboard 27:19         155:23,25 156:3      140:20 149:11        67:8,23 140:13
 166:25 167:24         27:21 110:3,5,13      160:18 166:3         151:17 199:2         159:22 160:8
 169:1 177:8 180:6     110:18 111:1,9        170:25 171:3,13      200:23,25 201:17     162:10 181:22
percent 22:11 84:7     112:9,10,14           180:7 182:6,21       230:21               183:1 184:6 185:2
 156:4 176:4 202:2     116:15 117:11,17      183:22 187:10       prepared 46:19        194:20 201:3
 202:4,18 208:25       118:1 119:7 137:2     191:2 245:4 250:9    123:25 146:5         208:17 210:5
 223:15 229:25         195:24 196:3,12       252:14 256:21        149:12 165:16        211:18,19 221:7
 246:6                 196:17 198:11,14    pointed 110:25         188:15 230:10,18     225:19
percentages 229:3    Piskula 62:2,4        pointing 68:11         231:10,22           problem 120:23
 229:10                103:6,8 104:7         227:14 239:4        preparing 201:14      144:5
perform 223:15         109:16 118:19,21    portfolio 118:7        201:15              Proc 259:7,11,14
Pericorp 169:20        125:1 127:18        portion 47:4 48:25    present 3:20         proceeding 10:23
period 15:21 16:18     143:14 170:2,3      position 16:24         173:23               174:2 257:2
 19:24 20:7 24:4       195:23 243:4        possess 28:23 29:12   presented 42:23      proceedings 180:13
 92:15 142:7,16        252:7                 231:18 233:22        44:7 49:5            180:19,24 257:5
 143:1 173:23        place 7:11 89:15        236:1 243:10        presently 10:2        259:5,10,15
 174:13 176:12         161:25 191:3        possessed 29:20       president 143:7      process 160:19
 259:18                213:6 259:6         possession 232:5       149:2 151:12,23      169:22 170:24
perjury 258:6        placed 191:12           233:20 234:5         152:7 154:8          171:4
 259:20                199:5 201:2           235:4 252:15         191:16 199:25       produce 231:19
permission 70:17     plaintiff 2:17 7:21   possible 29:18 72:5    200:4,7 202:10,15    233:21
 71:1,4 99:22          7:24 197:18           72:6,9 84:23         206:6 212:8,9,14    produced 230:19

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 87 of 98 Page ID
                                      #:10415
                                          Frymi Biedak                                       03-25-19
                                                                                            Page 279

 230:24 231:3,4      providing 33:24       52:19 54:10 55:3      83:12 88:17           134:4 153:19
 232:4 233:17         34:11 102:10         55:7 56:3 64:6        104:19,20 117:13      157:8,9 158:21
 234:24 235:3         105:11 129:22        67:15,16,22,24        120:10 127:1          164:18,23,24
 236:16               207:6                70:18 77:4,12,15      147:7 149:5 153:9     177:18,21 178:25
producer 127:8       pu- 134:16            83:8 85:20 86:8       166:10 181:13         180:14,15,23
product 37:9         public 25:16 60:5     97:12 98:3 110:6      196:19 228:7,8        184:8 192:24
 125:17              pull 159:4 165:8      128:5 130:15,16       230:16 258:5          193:4,12,15,19
production 36:2      pulled 235:12         132:3,19 135:3      reading 74:13           201:1,7 204:15
 46:20 47:5 48:3,6   purchase 43:13        137:18,20 152:4       102:12 113:23         207:6 212:24
 48:18 49:1           106:1,5 222:13       157:19 180:21         151:16                214:7 220:20
Productions 33:15     241:2                202:1 211:15,17     reads 230:16            245:22,24 247:7,8
 33:23 34:11,16      purchased 222:10      224:24 231:24       ready 141:4           receipt 38:23
 35:7,11,21 36:6     purports 91:22        235:8,14,23         real 58:20 106:1,5      255:18
 36:14,22 37:5,9     purpose 27:16,21      236:25 237:13         223:8,11 246:10     receipts 38:18
 41:17 49:9,19        28:6 33:20 35:20     238:22 239:18,20      246:23 247:5          42:20,24 43:15
 55:15 56:4,13        49:18 62:8 63:6      240:9,11 241:16     really 18:14 20:17      44:14
 57:4,13,17 58:2,9    64:3 73:23 90:18     248:23 250:14         23:18 38:11 40:9    receive 45:13
profit 104:15         96:19 98:20 99:7     251:20                41:25 42:17 43:24     244:18 256:3,16
project 69:13         111:16 112:13       question's 15:25       44:3 56:25 58:20      256:18
promise 193:10        125:13 165:1,16      23:12 26:8 39:23      60:11 69:5,14,15    received 65:20
prompt 256:4          172:22 177:17        43:17                 71:1 79:13 82:20      82:18 85:4 118:3
property 6:7          201:22 205:10       questions 6:10         84:6,11 85:7          127:21 177:22
 222:10,13 224:17     220:10 256:9         18:14 56:25 86:14     101:1 105:18        receiving 48:19
 224:20,22           pursuant 2:20         170:14 172:6          113:7 120:24        receptionist 167:10
proposed 106:18       207:10,11            180:12 201:12         123:24 129:10         167:10,12,14,22
prosecution 234:20   put 21:17 43:9        202:24 225:15         130:9,10 134:5      recess 46:2 101:15
protected 17:4,7      46:25 62:11 68:21    227:14 239:8          135:17 144:6          172:1 178:12
provide 12:12 13:4    69:9 74:21 110:17    241:5 247:19          159:2 161:18          238:5
 17:16 58:17 69:18    111:4 114:25        quick 230:3            165:7 168:24        recipient 34:14
 104:10 105:4         124:5 132:19        quicker 255:20         170:25 176:5,20       36:5,13 113:18
 113:17 114:9         137:23 140:13       quite 17:18 51:3       177:7 187:9 199:7     114:9 204:13
 127:22 174:25        141:23 159:6         113:13 128:13         211:10 222:8          248:21
 199:17 205:10        184:5 191:5 205:6    201:20 229:17         229:16,17 246:22    recipients 80:11
 227:20               206:25 207:2         238:22                247:7,10 249:14       82:24 104:6
provided 10:22        210:1,4 223:16                             249:20 251:4        recognize 62:20,23
 11:10,22 13:22,25    236:19,22                   R            REALTY 5:6              94:19 95:15,25
 24:6 36:22 37:5     putting 41:8       R 8:20 259:4,8,11      reask 241:16            96:16 203:25
 39:22 58:19 76:3                         259:19               reason 12:7,12          204:2 205:19,22
 87:14,17 94:16               Q         raise 8:6                15:20 54:13,16        216:7
 103:21 114:16,20    qualified 105:6    randomly 45:15           57:2 59:24 85:9     recognized 98:12
 124:25 129:19       question 12:10     range 173:12             85:25 89:11 94:15   recollect 20:14,15
 134:16 170:1         13:10,11,13 16:2 re- 156:1 247:7           99:20                 37:9 46:21 64:9
 174:17 197:18        17:12,18 19:15,25 re-ask 35:19           reasonable 40:24        90:2 111:7 156:1
 207:3 227:15         22:18 23:22 26:11 reach 31:6             recall 11:8,13 40:9     157:6 177:25
 234:4 254:1,5        31:4 34:10 35:15 react 70:24               48:5 57:25 63:6     recollection 63:25
 259:17               35:19 36:11 37:1 read 21:16 30:5           64:11,22 85:4,9       88:22 92:14 96:9
provides 165:19       39:13 40:16 52:9    73:7 81:24 82:16       105:11 120:4          140:16,19 158:2,5

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 88 of 98 Page ID
                                      #:10416
                                            Frymi Biedak                                        03-25-19
                                                                                               Page 280

  158:13 160:4,14       147:15 216:25         256:17                11:19 15:5,15         61:13 62:3 71:16
  160:23 161:5,23       224:18 225:8        regards 11:21           23:7,14,18,18         80:5 86:20 93:10
  163:6 184:12          227:11 230:3        register 147:1          24:14 26:19 27:2      101:23 105:22
  191:10 219:9        references 83:21        169:21                27:7 29:11 33:9       107:2 108:24
  221:5                 126:19              registered 152:21       33:11,12 38:5,11      121:23 122:5
recollections         referencing 115:17      155:7,13 157:17       38:11,12 39:6         124:19 126:10
  158:15                115:24 116:24         158:1,23 159:21       40:9 43:21,23,25      129:15 140:25
reconcile 249:5         133:21 149:8        registration 90:10      45:5 49:22 60:10      145:21 164:7
  250:23                170:11                90:12                 60:14,23 68:10        169:11 181:15,17
reconciled 249:19     referred 22:9         regular 9:23 90:3       72:13 74:8 84:21      181:25 200:13
reconciliations       referring 21:10,12      201:16                88:6 91:4 92:16       203:16 213:15
  22:19                 24:18 39:24 82:19   regularly 89:17,25      108:19,20 110:9       216:4 217:23
record 7:5 8:18         83:14 84:4 103:20   reimbursed 42:18        110:10 113:7          219:1,19 222:18
  14:7 20:16 43:1       116:16 117:24       reimbursement           120:3,19,25           224:7 226:3
  43:24 44:8 46:1,3     118:4 150:21          37:21 42:10 43:1      121:17 124:14         236:22 255:7
  101:14,16 105:15      162:7 185:12          44:12 45:2            130:9,11 133:16       259:2,17
  171:25 172:2          186:18 214:19       reinstated 155:22       140:11,12 143:9     reporting 19:23
  178:8,11,13         refers 116:12           156:4 170:7 171:9     144:23 145:2        reports 60:8
  218:16 226:13,14    reflect 9:7 23:2        171:19,21             155:10 157:22       represent 7:20
  232:4 234:6 235:4     42:12 121:19        reinstatement           160:9,10 161:16       13:24 46:7 178:19
  235:24 237:1,15       137:24 140:15         170:16                161:17 162:11,12      233:16
  237:15 238:4,6        141:25 249:21       reinstating 81:1        175:25 178:1        representation
  248:21 250:19       reflected 24:23       relate 10:1 12:1,4      180:17,18 182:9       211:23
  253:23 257:4          25:23 40:14           174:6                 184:10 200:6,9      representative
  259:10                116:25              related 4:18 12:17      207:8 215:13          72:20 204:16
recorded 38:7,14      reflecting 28:10        12:17 44:12,16,17     220:23 239:8          220:4
  40:25                 47:18                 61:17 104:10,18       247:10 249:14,20    representatives
recording 44:24       reflection 248:11       108:2 213:12        remembering             218:4
records 22:23           248:15                221:9 222:6,13        178:24              representing 11:5
  23:19 24:15 58:5    reflects 51:5 58:8    relates 21:14         repeat 13:11 16:2     request 73:6 125:8
  74:21 87:5 159:1      59:1 63:12,13         202:24 203:23         36:10 37:1 52:9       125:20 130:7,14
  193:22 230:20         142:19              relating 11:23          55:7 70:7 97:12       130:25 131:5
  232:8,10 234:13     refresh 63:25 92:13     12:14 77:19           98:3 135:2 152:4      132:23 186:6
  236:2 247:16          96:9 140:15,19      relationship 78:9       180:20 231:24         198:9 234:4
  248:5,10,14,18        160:4,13 161:4,22     122:22 123:3,4        238:22 240:12       requested 6:20
  249:1,9,21,22,23      163:5 219:8 221:4     175:19 176:7,14       250:14                13:23 69:17 82:4
  250:17,21,21        refreshes 160:23        176:15,16 177:5,9   rephrase 25:3           83:22 102:10,17
  251:3,8,13,18       regard 181:24           195:16 241:17         85:20 137:21          102:20 130:2
  253:16,17,18,19       251:3 252:21        relative 7:7 259:12   replace 41:22           171:11 259:16,16
reduced 39:7          regarding 40:13       relatively 77:13      replaced 41:19        requesting 44:20
refer 14:17 79:18       69:17 70:11,22      relevance 22:16       reply 139:7             105:12
  132:12,13             71:5 77:1 78:1        34:7 35:13 38:4     report 42:20 59:25    requests 239:10
reference 117:8,18      84:14 102:7,11        41:24 42:8,15         60:5                required 29:23
  150:11,18 186:5       136:3 138:12          47:22 48:9 49:10    reported 182:19,22      149:3 154:9 228:5
referenced 73:21        214:6 226:17        relevancy 12:24       reporter 7:18 8:4,6   res- 247:22
  106:6 115:23        regardless 99:8       relieve 255:7           10:15 13:19 31:10   research 195:9
  116:3 141:16          230:18 231:22       remember 11:16          46:12 49:24 59:14   reserve 255:20

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 89 of 98 Page ID
                                      #:10417
                                             Frymi Biedak                                        03-25-19
                                                                                                Page 281

  256:8               resulted 34:11         roughly 134:4           107:13 111:12         100:8 113:16,21
residence 208:21      retain 255:12 256:7      172:14                114:11 117:14,15      117:6 126:18
resign 171:15         retained 80:21         row 185:9               119:15 121:9          144:16 156:24
resolution 191:7,15   retaining 172:19       RPP 96:8                125:5 126:2,3         159:11 160:2
  192:5 228:5         return 80:25 81:6,6    rules 13:4 17:15        127:6,9 136:16        168:1 185:9
resolutions 149:3       81:9 92:25 104:17      34:25 55:22           139:9 141:7           188:18 189:5
  154:9                 104:18 105:1           149:15                146:13,14,16,17       205:23 227:4,6
respect 10:10 25:19   returns 104:21         run 96:5 121:3          146:25 147:4          237:22 243:16,21
  33:8 40:11 67:11    review 14:17 87:1      running 13:1            148:9,17,25         second-to-last
  67:18 77:12 78:16     114:5 254:20                                 149:18 151:5,10       100:7,8 106:15,16
  79:20 87:24 101:4     255:5,14 256:14                S             152:16,23 153:7     secretary 146:17
  116:20 123:7,19       259:15               S 3:8 4:8 5:2 6:2       153:11 154:14,20      148:13 149:2
  133:10 142:13       right 8:6 14:22          62:5                  155:9 156:13          154:8 191:18,19
  157:13 228:17         40:5,8,20 41:2,6,7   sale 106:8              157:24 161:14         192:4,9 206:2
  240:1 247:22          43:12 50:10 59:22    Sam 62:5                164:15 165:21         212:16 228:4
  255:10                62:16 65:14 67:25    SAN 3:13                166:11,13 167:9     section 148:19
respective 105:2        73:20 81:21 84:1     Sandra 1:22 2:19        168:9 189:6           153:7 154:4
respects 227:20         84:14 88:9,14          7:18 259:1,24         191:21 196:8        secure 67:20 68:2
respond 13:10           90:9 91:5 99:3       Santa 2:17 7:12         197:2 198:18          69:1 70:10,21
  28:21 31:4 83:8       109:6 113:23           20:13 95:7 127:11     199:17 201:11         71:5 139:22 140:9
  186:23                116:19 121:8           127:12 131:11         202:10,25 208:7       155:5 160:24
responded 15:1          130:20 147:23          168:23 175:23         208:14 209:16       secured 71:3 160:5
  82:22 127:17          152:14 158:9           176:3 197:12          212:8 214:15,24       160:5 231:6
responding 86:14        167:18 179:10        saw 51:13 91:6          217:3,7 222:21      securing 158:6
responds 76:11          181:18 182:10          129:18 164:20         224:19 228:2,10     Securities 177:20
  82:8 121:6 127:3      183:19 185:6,17        175:9 177:8 181:8     228:11,13,15        security 134:15,16
response 84:16          190:6 194:6            187:1 198:9           229:4,9,9 236:12      135:15
  141:17 187:1          195:19 196:21          216:11 220:24       SCHER 1:8 2:8         see 10:8 14:8,12,15
  223:20 227:13         198:21 199:14          252:4,6             Schotz 3:3,8 7:24       14:16 19:4 22:12
responsible 66:25       201:1,21 203:25      saying 85:1 110:1     scientist 195:5         24:20 30:3 32:2
  67:1,2,3,5 68:1,3     206:11,12 208:1        116:21 117:25       Scoot 153:23            35:6 36:3 37:13
  68:17,21 83:11        208:18 209:6,8,20      194:12 250:2        Scott 21:23,25 22:1     37:15,18 39:5,15
  84:18 85:2,24         211:1 215:10,25      says 14:12,15 33:22     22:2,3 60:14,17       39:17 41:15 42:3
  86:10 131:14,20       217:4 218:23           37:23 39:6 41:21      80:17,18              46:18 47:12,24,25
  132:4,12 134:13       220:2,8,20 224:14      42:11,16 46:10      se- 134:16 179:24       48:1,14,20 50:3
  134:25 135:6,13       233:10 236:19          47:25 48:1 49:11    Sean 5:21,22,23,24      50:11,25 51:22
  135:20 136:10,14      238:9,12 239:6         49:16 50:11,12,17     204:15 213:12,20      53:9 58:7 59:1
  136:20 137:8,13       240:8 243:20,21        51:7 52:2 53:12       214:2 215:11          66:14 70:5 74:13
  138:12,18 139:9       252:21 254:1           53:16 55:17 58:11     216:8,9,13            77:1 78:25 79:1
  139:14,19 140:9       255:20 256:9,23        59:20,21,23 60:2    seanedr- 204:10         80:12 81:15 87:8
  158:25 185:18         256:24                 60:7 63:15,18,21    seanedrington@...       87:21 88:9 92:8
  186:24 187:13       right-hand 197:3         63:24 65:7 66:24      204:10                94:2 95:2,5,20
  198:13,18 239:13    righty 64:17             68:14 71:22 81:14   Sec 177:24 259:4        96:23 98:17 104:6
  239:14              Road 61:4 87:25          82:17 83:13 84:2    second 15:8 49:7        106:14,14 108:13
restate 128:5         Robert 95:19 96:3        84:6,15 91:13,25      62:14,14,15,21        109:8,12 115:16
  145:14              role 74:18 80:16,18      92:6 96:8 102:9       68:4 73:10 78:23      115:19,19,21
restroom 237:24         185:25                 104:12 106:7,20       83:24 87:20 91:8      116:2 118:21

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 90 of 98 Page ID
                                      #:10418
                                            Frymi Biedak                                        03-25-19
                                                                                               Page 282

  119:1 123:24        send 74:3 116:21        59:19 60:12,24        229:22                184:13 190:12,15
  124:13 126:15         127:5 139:3 207:9     61:4 63:20 65:5     sharing 176:12          190:18,20,23
  130:12,23 131:7       215:2 220:10          72:19 79:20 81:22     240:25                191:1,3,5,11,13
  131:17 132:13         221:9 254:15,17       83:15,18,21 84:4    she'd 93:4              192:8,11 206:3
  134:10,21 135:1,5     255:13 256:6          84:14 85:6 87:6     she'll 254:20           212:11,14 216:21
  136:20 137:5,7      sending 81:11,18        87:22 88:5,15,16    sheet 104:14            218:11,17,19,20
  138:20 139:17         102:16 109:19,23      88:19,20 90:11,14   Sheng 95:10             238:14,17,19
  140:9 143:18          110:11 118:14         91:2,11,12,23,23    short 103:4 120:6,7     239:22,23 242:11
  146:9 148:18          214:2,7,15,24         92:5,8,14,16        shortcut 185:14         242:20,21,23
  154:3,6 156:9,16      253:6                 93:14 95:6,22       Shorthand 259:1         245:24 246:3
  157:1 158:24        sense 205:7,9           96:25 97:7,23       shortly 128:17          251:25 252:5
  161:10 162:5,10     sent 74:10 76:10        98:8 102:7 104:22   show 56:12 103:1        258:13
  165:22 166:16,20      102:5,18,24 103:4     105:16 106:5,18       120:17 251:7,13     signatures 246:6
  168:21 176:20         116:8 120:18          115:6 116:9 117:2     251:19              signed 20:14,15
  177:7 181:5,25        125:9 126:4           119:10 120:8,13     showed 9:4 235:19       60:4 100:2,20
  182:3 183:25          179:15 186:17         122:15 123:11,16    shown 180:11,16         106:21 193:7
  184:3 185:19          188:8 189:19,20       123:20 129:3          192:16                208:15 218:21
  186:21,22 188:21      204:2,9 213:20        131:8,8 134:9,16    shows 34:5 53:13        221:1 241:2
  189:2,13,14           216:18 217:17         136:2,2 140:7         54:18 55:14 63:19     255:12,23 256:6
  190:11 191:1,15       221:15,17,17          144:23 148:5,23       63:22 90:11         signer 45:18
  191:25 192:8          225:4 239:3,23        151:23 152:8          122:12 127:10         221:25 222:3,6
  195:2 196:1,14        246:18 247:1,6,9      155:7 161:21          131:11,14 148:7       251:19
  198:14 200:1,2        248:16                166:13 170:12,15      148:10,13 207:14    signify 66:24 83:2
  202:5,12,13 203:2   sentence 196:7          171:8,19 174:17       208:6,22 210:16       244:24
  204:11 205:2        sentenced 123:14        174:18,19,21,25       236:14              signifying 37:25
  207:5,15 208:4,23   separate 23:10          175:2 185:10,15     sic 169:20            signing 99:12
  208:24 209:3,11       62:24 108:7 129:2     186:18 188:11,20    sick 195:9              238:18 256:11
  209:18 211:5,25       144:24                189:12 191:8        side 19:5 67:6        similar 154:4
  212:4 214:23        separately 108:9        197:18,22 216:25      159:6 225:16        simple 242:2
  216:14 217:18       September 176:4         228:16,24 229:25    Sidley 11:15          simply 17:18 62:16
  218:10,13,15,15     series 4:16 39:17     SERVICES- 5:19        sign 89:12 99:21        100:19
  221:7 223:3,14,18     39:18,18 50:4       set 92:18 159:22        200:7 212:9         Sir 93:1
  223:22 225:6          88:10 102:2 109:2     172:12 193:21         238:17 239:21       sit 28:8 101:4
  227:19 234:13         192:16 220:24         205:11 259:6          254:20 255:5,11       140:14
  249:10 252:6        server 121:1,4        setting 193:5           255:15 256:14       situation 184:19
  253:9               service 5:5 36:6      settle 185:3          signatories 193:23    six 10:24 12:12
seeing 172:7 232:3      51:23 74:2 91:3     Settlements 79:14       194:2                 63:19 73:20 77:1
  235:23              services 4:22 7:7       146:8 158:2         signatory 106:19        78:16 206:9,11
seen 50:9 88:6,7        8:25 9:12,14 15:2     159:17 161:15         193:15,19 194:5     slightest 75:14
  106:11 133:19         15:10 16:11 18:16   seven 10:24 12:12       212:19              social 135:15 180:5
  149:22 162:19,21      18:18 20:17,24        206:9,11            signature 28:24       sold 161:16
  184:6 191:6,12        33:20,23 34:10,15   shame 178:23            29:13,21,23 89:5    sole 191:7,20
  199:15 200:3,7,20     36:2,14,21 37:4     share 183:25            89:8,14 92:9          193:19 212:19
  219:12,13,13,15       46:20 47:6 48:3,6   shareholder 202:21      94:19,23,24 95:16     222:2,6 251:19
  222:8                 48:18 49:1 50:14    shares 149:1,1,18       96:1,17 99:11,13    solely 239:14
selected 63:9 88:5      50:19 53:11,14,18     151:1,7 154:7         100:1,6,11 106:12   solemnly 8:7
seller 223:15           56:10 58:17,19        228:2,3,24 229:9      106:14,17 124:2,3   Solomon 77:7 83:2

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 91 of 98 Page ID
                                      #:10419
                                            Frymi Biedak                                         03-25-19
                                                                                                Page 283

  87:18 150:22        speaking 201:7          57:3,5,6 94:10         258:1               stuff 10:4
  199:8 230:11        speaks 153:10           131:4 141:21         stated 33:20          style 141:11
somebody 38:17,21       154:11,18 156:10    spreadsheets 22:9      statement 104:15      subject 81:21
  42:18 45:18 62:11   specialist 7:6          22:14 23:1,20          138:1 143:10          122:15 125:3
  70:14 78:7,10       specific 39:2 54:13     24:4,7,23 28:9,12      144:19 154:7          126:19 129:20,24
  105:10 112:2,2        130:6 158:5           30:16 32:15,17         230:7,8 239:18        204:25
  130:17 172:20       specifically 23:1       38:14 39:2,21,24     statements 108:14     submission 238:24
  253:24                229:9                 40:11,15,25 43:8       248:13,14,18          241:11
sonali@vcorpser...    specification 89:19   square 236:11          states 1:1 2:1 36:2   submit 242:24
  87:12               speculating 199:9     ss 258:1                 59:24 60:4 65:15    submitted 189:4,7
soon 24:13 189:17       199:10              stamp 28:24 29:13        89:3 104:25 105:1     208:11,17 209:13
sorry 12:10 15:5,19   speculation 34:22       29:21 89:5,9,14        105:2,8 147:22        211:7,16
  25:5 35:16 36:10      35:23 36:9 45:9       92:9 95:17 120:16      154:16 165:18       submitting 45:2
  36:25 39:12 41:16     69:20 71:8 78:14      121:10,16 124:2,3      206:13 214:2        subpoena 10:19
  44:3 50:18 52:10      85:14,17 99:14        184:14 190:15,18       215:12                148:22 177:22
  54:6,9 55:7 56:24     100:24 112:4          190:20,23 191:1,3    stating 83:9          substance 244:6,20
  70:7 79:13 82:2       117:19 118:12         191:4,5,11,13        stayed 27:3             244:25 245:6
  85:15,16 93:5         132:25 142:8          192:11 212:11,14     staying 173:10        substantive 178:25
  98:3 107:24 114:3     143:12 149:10         216:21 218:17        step 77:21 152:19     suggest 121:11
  116:10,10 120:7       150:15 151:3,8,14     238:14,17,19           237:21                240:16,18
  121:5 132:11          151:24 152:10         239:22 242:11,20     steps 146:22          suggesting 45:12
  135:2 145:14,23       153:4 167:6           242:21,23 243:5,7      148:18,20,25          234:25
  150:4,14 153:24       168:14 175:11         243:10 251:25          150:9               suggests 85:3
  153:24 158:4          176:10 182:2          252:5                Stern 4:20 71:20        112:11 162:1
  159:8 164:17          199:11 231:20,23    stamped 190:21           72:17,18,19 73:2    suite 3:4,13,17 61:5
  180:20 182:13         232:6,12 235:17     stamps 189:2             73:24 74:10           87:25 95:7 127:11
  189:14 196:7,22       236:3 237:3         Standard 213:24        Steve 103:6 109:15      209:24 210:12
  206:16 207:16         240:23 241:12,22    standing 103:21          110:1 125:1,10      Sullivan 11:18
  214:11 215:16         242:13,25 244:8       156:3 170:22           127:18 170:2,3      summary 5:16
  222:11,24 224:7       245:8                 189:18                 195:23                110:2 146:2
  229:16 237:21       speed 215:14          standpoint 211:14      Steven 62:2,3,4,6     summer 179:13
  241:14 243:2,16     spell 9:13 21:24      start 26:7 75:17         143:14 243:4        summertime
  244:14 247:20       spent 173:12            115:14 158:8,18        252:7                 120:24
sort 11:21 43:10      spoke 9:18 82:2         159:16 200:10        stick- 234:17         Sunday 172:13
  78:9 195:6 248:4      116:14 119:5          205:18               sticker 234:15,17       173:13
sorts 131:4             175:23 179:12,13    started 17:22 19:8       235:6,25 236:10     supervisor 182:18
source 124:10           196:8,19              22:21 182:14           236:11,11,23        supposed 34:19
  187:11 234:11       spreadsheet 23:10       214:22               stipulate 231:2         114:2 149:25
Sovrin 128:14           23:17 24:18 32:2    starting 23:16 30:3    stipulation 254:14      151:18 157:9
  129:7 137:11          32:10 33:2,8 34:1     222:21               stockholder 228:16      179:14 241:13
  145:1,2,3,4,9         35:11 37:24 39:10   starts 109:12 119:1    stocks 209:1          sure 11:2,14 12:24
  166:8 168:1,10,13     39:14 41:9 42:14    state 7:20 8:18 60:9   STREET 3:4,9            20:13 22:11 23:9
  168:21 169:2          43:1,2,10 44:8        65:8,17 73:4         strike 34:21 78:13      23:24 24:1 30:12
  175:8                 46:19,24 47:5         97:24 98:9,11          118:11 143:11         38:20,22 45:24
Sovrin's 145:8          48:15,25 52:3         104:24 127:21          187:22,25             58:20 64:13 72:4
SPC 1:4 2:4 3:2,7       53:17,20 54:14,20     128:7 188:13,15      string 103:18           83:19 100:13,14
speak 65:11             55:9 56:4,12,19       189:4,7,17 216:13    stuck 243:23            100:17 105:10

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 92 of 98 Page ID
                                      #:10420
                                           Frymi Biedak                                       03-25-19
                                                                                             Page 284

 120:21 123:24,25      171:17,18 177:10    139:18 149:3          115:25                 192:13 200:18
 124:6 128:13,14       183:22,23 184:1,4   154:8 159:9         Technology 128:25        203:13 206:19
 134:5,6 135:15,17     184:9 185:10,12     171:22 173:5          137:5,7,9 162:5        218:23 223:16
 136:7 145:3,7         185:15 186:18       174:10 178:6        tell 8:8 11:25 43:15     225:14 231:13
 147:1 152:21          188:20 189:11       188:12 203:22,22      66:21 77:10 98:2       238:2 242:8
 155:6,12 156:5,23     191:7,16 192:22     211:23 215:22         100:5 153:20           243:13 245:15
 157:11,16,25          193:12 194:13,19    219:23 228:4          166:23 176:23          250:24 256:1,25
 158:22 159:24         195:3,4,11,12,13    243:17              telling 171:7          thanking 121:20
 160:1,25 164:13       195:15,17 197:22  taken 1:17 2:16       tells 104:16 117:5,7   Thanks 76:11
 165:7,17 168:24       199:17,20,22        46:2 68:20 101:15   temporary 94:6         theater 199:21
 170:21 176:4,5        200:4,8 201:8       172:1 178:12        ten 15:14,16,18,22     theaters 199:19
 179:8 180:22          202:18,18,21        238:5 253:25          16:4 139:6 202:1     theory 239:12
 184:5 194:21          203:4 204:25        259:5                 206:11,12            thing 41:2 98:15
 199:7,7 204:6         205:12 206:3,7    talk 32:15 177:8      ten-year 15:22           103:23 140:9
 222:7 236:7 246:2     207:7 209:12        181:9 228:20        terms 183:22 194:1       248:4
 246:4 256:20          211:8,15 212:7,14   229:2                 203:7 212:2 229:5    things 22:24 157:7
Swartz 4:22,24 5:5     212:16,20 216:25  talked 80:25          testified 8:14 91:15     157:18 239:10
 5:19 27:24 28:6       217:5 219:6         103:19 162:14         139:12 172:7         think 11:12,17,18
 48:13,19 50:14,19     220:22 221:10,12    178:21 179:3,8        194:15 246:1           12:23 13:1,6 15:8
 51:6,22 53:10,13      221:23 222:6        180:15                251:24                 20:12,14 21:14
 53:18,20 54:15,19     224:1,9 226:17,25 talking 19:19,21      testify 241:5            24:10 26:6,12,13
 56:10 59:19 60:12     227:3,11 228:15     21:19 23:23 44:22   testifying 241:4         26:14,15,17,19,22
 60:24 61:3 63:20      228:15,16,19,21     68:12 115:3         testimony 16:23          26:25 27:3 28:16
 65:5 79:20 81:6       228:24 229:25       144:21 148:22         21:12,14 28:8          29:7 32:23 33:5
 81:22 83:14,18,21     241:1,3 247:14,22   154:25 175:25         32:20 100:12           43:9 45:17 49:3
 84:4,14,21 85:5       247:23 248:19,19    194:7 213:1           138:17 139:18          50:3 53:1 58:19
 87:6,22 88:5,15       249:15 250:17     talks 228:12,15,22      141:17 144:15          60:11,13,13,15,17
 88:19 90:11,16      swear 8:5,7           228:23,23,25          149:24 153:16          60:20,21,21 61:24
 91:2,11,23 92:14    switch 163:15         229:10,18,22,24       164:18 173:18          63:2,3 64:13,13
 93:14 94:4,8,9,10   sworn 8:13 259:7    tax 4:17 59:18,25       177:23 259:10          64:22,23 65:12
 94:12,16 95:5,22    Systems 128:14        60:8,13 80:25       Texas 3:4 4:17 5:5       68:4,14,19,19,22
 96:21,25 97:7,18      129:8 137:12        104:17,18,21          59:17 60:9,18          72:16 73:25 74:3
 97:22 98:8 102:7      145:1,3             126:23 170:24         61:1,5 65:6 81:6       74:20,20,22 79:19
 102:11 103:15                           taxes 5:5 79:19         87:25 97:24 98:9       80:24 81:1,4,5,7
 104:10,22 105:15             T            98:15 102:7           98:11 102:7            84:8,8,20 89:10
 106:5,17 107:11     T 4:8 5:2 6:2         126:20 129:21         103:15 104:18,24       90:2,3,20 98:25
 107:21 115:6        Taft 9:20 123:18      147:1,5 152:21        148:7 162:18,19        99:5 100:15,17
 116:9 117:1         take 9:25 27:11       155:6,12 157:16       188:13,15 189:4,7      103:19,20,22,22
 119:10,12 120:8       31:3 39:9 45:22     157:25 158:22         189:17                 111:4 112:24
 120:12 122:15         54:7 56:18 57:2     159:20,23 160:6     Thank 22:3 32:6          113:2,11,12
 123:11,15,20          57:11 67:18 73:11   160:16 161:25         46:14 59:12 68:13      116:13,16 118:6
 128:25 129:3          73:12 77:21 86:18   162:13 171:13,14      71:12 73:19 80:18      120:2,21,23,23
 131:8 137:5,7,9       92:21 93:24 101:7 tech- 136:3             89:2 103:11,25         121:8 128:13,13
 148:4,23 151:23       101:11 102:2,13   technical 83:3          106:24 132:1           128:22 132:17
 152:7,8 153:8         103:16 107:14       136:4                 145:17 150:24          133:18 135:11
 155:1,7 161:21        108:10 110:4      Technologies 1:9        163:2,10 169:23        136:7 141:10,20
 162:2,5,24 170:11     130:12 138:16,22    2:9 111:14 114:18     170:4 178:5 190:9      141:20 142:17

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 93 of 98 Page ID
                                      #:10421
                                            Frymi Biedak                                         03-25-19
                                                                                                Page 285

  143:2,9,21 144:5    Thirty-two 226:8        121:10,16 122:19       86:7 104:1 126:15   transmitted 205:15
  144:10 145:2,7,11   thoroughly 239:15       124:15 127:16          131:7 148:4         traveling 29:18,22
  145:16 155:14,15    thought 27:9 75:22      128:18 133:9,23        159:16 179:2          252:18,25 253:2,4
  156:3,4 157:5,5       83:16,17 90:17        140:5 142:6,11,15      195:7 224:19        Tri-State 156:18
  159:22,23 160:18      91:1,2 117:20         142:20,25 143:16       225:2 226:25          157:11
  160:18 161:15         129:9,11 170:24       143:19 159:9         Topanga 209:23        trial 50:7 174:6
  162:7,18 163:8,20     215:18,24             165:20,24 170:19       210:7               tried 41:5
  164:12,13,13,14     thousand 228:3          171:18,24 172:3      total 51:8 202:24     Tristate 64:18
  164:14 165:3,6,17   thread 118:25           173:8,12,13,23         203:1,10 235:17     true 57:15 142:13
  165:17 168:23,25    three 10:7 11:3,9       174:13 176:1,12      totally 120:3           142:22 214:18
  169:3,19 170:17       70:11,22 71:5         178:4,10,14 179:8      234:10                258:7 259:9,21
  170:22 171:1,5        77:9 78:5 114:13      179:12 180:19,25     touch 211:20 244:1    trust 1:9 2:9 50:15
  173:1 174:1,17        115:16,17 180:4       181:14,23 182:6      track 25:3 30:11        51:6,9,12,14,18
  175:22,22,23          206:1,9 208:16        182:21 183:22        tracked 35:11           222:12 250:22
  176:16 177:9          214:4                 191:2,12 194:7       tracking 24:19        trustee 1:9 2:9 11:6
  178:1 179:13,16     thumb 53:7              203:22 209:12        trained 25:13         truth 8:8,9,10
  180:6 182:9 184:2   Thursday 118:15         213:10,19,24         transaction 33:14       149:16
  184:18,24 186:1       147:6                 217:13,15 219:14       34:6,8 39:21        truthful 86:14
  188:16,17 189:19    till 173:14             238:3,7 243:3,10       246:11,15,21        try 44:13 64:13
  189:24 190:19       TIM@MCGONI...           243:10,17 244:21       247:5                 76:8 178:18 249:5
  193:17 195:5,6        3:19                  246:25 247:5         transactions 38:13    trying 24:10 40:19
  196:23,25 197:16    time 7:11 9:18          252:14 256:15,18       123:15 199:18,19      41:2 85:21 143:21
  199:6 200:5,22        14:25 15:1 16:18      257:3 259:6,6          199:21 213:6          175:22 182:9
  202:17 204:19,21      17:22 18:3 19:14    times 57:15 108:11       250:23                235:10 249:1
  204:21 210:8,11       19:18,22,24 20:7      108:16 110:25        transcript 14:1,5       250:23
  210:14,14 214:19      20:12 21:1 23:13      130:8 180:2,4          32:8 254:16,19      TT 1:4 2:4 3:2,7
  215:17 222:4          24:6 25:9,22 26:3     188:1 195:11           255:12,14 259:16      7:22 88:10
  223:8,11,11,12        26:17 29:1,7,10       250:1,1              transcripts 180:12    turn 14:22 31:20
  226:25 227:13         29:20,20 32:24      Timothy 3:16,17        transfer 48:12 51:5     46:17 53:3 88:13
  230:9 232:14,19       33:2,25 36:23         8:2                    53:13 54:19 55:14     148:1 185:7,9
  235:8 238:19          43:4,7 44:23        tired 229:16             111:18,23,24          186:2,15 188:18
  241:7,10,20 242:9     45:12,25 46:4       title 127:7 166:8,12     112:7,14 114:10       189:1 192:14
  242:12,15,16,16       48:7 49:19 52:6       212:7                  114:17 117:9,15       194:9 195:19
  242:22 243:1,9        54:1 55:10 57:23    titles 164:15 166:5      117:25 118:7          196:21 198:7
  250:21 252:3          58:1,4 61:25        today 7:18 10:20         119:9 125:3           199:16 226:24
  253:15,18 254:10      65:19 67:9,23         26:1 28:8 40:2         195:24 198:10       twice 92:15
think- 118:6            69:7 71:25 72:11      101:4 140:14           214:20 215:7        two 48:11 61:17
Thinkfilm 31:17         72:12,13,15 75:21     177:11 180:16          216:14 251:5,7,10     67:16 82:9 92:4
thinking 118:5,9        77:18,24 83:18        215:13 235:1           251:12                100:21,21 101:5,8
third 35:6 41:14        84:3 86:1,6 89:18   today's 7:10,11        transferred 51:23       150:21,25 165:12
  53:3 79:6 113:18      92:22 94:13 98:18     10:23 110:3 257:1      56:11 58:9 59:2       179:16 180:4
  114:10 115:3          101:13,17 102:13    told 44:9 45:1,19        160:18,19             183:5 205:18
  116:7,22,24 148:1     103:4,17 106:10       56:7 183:1 187:7     transfers 24:19         206:1,8 212:1
  160:11 218:10         109:24 112:24         221:8                  28:11 50:14 53:10     227:9,19 228:18
Thirty 175:17,18        113:6,11 118:3,5    tomorrow 250:13          55:20 56:1 110:3      229:13,14 245:20
Thirty-eight 48:23      119:14,17,18,19     top 14:11 21:7           111:8 118:8 218:7     245:25 247:15
Thirty-seven 46:18      120:1,6,7,16,20       24:17 41:14 51:1       248:15                248:2,5,16 249:11

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 94 of 98 Page ID
                                      #:10422
                                           Frymi Biedak                                      03-25-19
                                                                                           Page 286

  249:24 250:19       171:17 174:15          156:1,1 175:25      22:17 23:15,24       163:16,21,23,25
  252:12            understands            value 51:8            24:2 25:6 26:10      164:2,3,9 167:8
two-day 92:15         151:25               various 80:21 87:1    28:5,19 29:4,9       168:17 169:13
two-thirds 47:10    understood 54:13         110:15,16 130:24    30:23 31:2,12        171:22 172:4
  71:19 188:19        65:24 66:6,18          136:3 137:24        32:25 34:2,5,9,24    173:4 174:3,9
  207:18 208:2        84:3,10 122:18       VCorp 72:19 73:5      35:1,14,18 36:1      175:14 176:11
type 69:13 146:14     128:25 136:24          147:1 152:21        36:12 37:3,11        178:3,6 182:2
  148:7 174:19,25     137:1 149:19,23        155:6,12 157:16     38:6 40:6,22 42:2    192:17 200:17
typed 89:3            170:18                 158:1,23 159:20     42:9,22 43:6 44:1    225:15,19,22
types 174:22,23     unicorn 62:5             159:24 160:6        45:11,22 46:5,14     226:2,6,10,14,15
typically 190:20    UNITED 1:1 2:1           161:25 188:11       46:15 47:23 48:10    227:5,8 231:5,12
                    Unity 79:24 163:11     vendor 47:20          49:12,17 50:1        231:14,21 232:1,9
         U          university 195:8       versus 7:17           51:4,19,21 52:4      232:15 234:7,12
U 62:5              unsigned 255:21        vice 241:2            52:11,12,18 54:12    234:22 235:14,21
Uh-huh 11:4 14:2      256:9                video 7:6             55:2,8,21 56:2,17    235:22 236:6
  21:18 24:21 39:19 unsure 129:7           VIDEOGRAPH...         57:1,8,20,22 59:6    237:7 238:8
  76:13 87:10       untrue 191:23            3:21 7:4 8:4        59:16 61:15 62:7     239:19 240:10,13
  125:12 130:1      unusual 194:25           45:25 46:3 101:13   64:10 65:13 66:16    240:24 241:6,9,15
  138:25 145:5      upper 49:4 59:22         101:16 153:23       69:24 70:4,8         241:24 242:7,18
  156:15 183:8        197:3                  154:1 171:24        71:11,18 75:16       243:6 244:2,11
  187:2 188:7 198:2 urge 17:14               172:2 178:10,13     77:11,17,20 78:12    245:3,9 247:21
  198:8,12 201:24   urgency 205:7,9          238:3,6 257:1       78:15 80:7 85:19     248:9 250:4,15,24
  213:4 220:9       use 31:21 47:16        videotaped 1:16       86:5,22,24 89:21     254:12,23 255:1
ultimately 207:9      74:2 75:1,6 139:1      2:16 7:14           90:24 92:22,24       255:19,23,25
unders- 147:17        141:10,14 184:13     visit 9:20,24,25      93:1,3,6,12 98:4     256:7,8,13,17,20
underscore 88:10      185:14 190:17,23       172:12,22           99:2,19 101:3,11     256:25
  88:11               191:4 239:22         visiting 173:8        101:19 102:1        want 11:1 18:19
understand 10:18      252:4 255:20         visits 174:4          105:24 107:4         21:2,4,16 22:10
  25:24 27:13 48:4    256:9                VOL 4:13,14           109:1 110:12,24      26:13 52:17 55:1
  52:5,13 58:22     usually 78:8 107:25    volume 14:1,5         112:6,18 116:17      68:7 69:5 92:25
  73:25 78:7 82:18    132:13 141:14          31:16,22 46:8       117:21 118:13        93:2 109:7 133:12
  83:6 84:6 86:3      172:13               Vong 169:14 170:1     122:1,7 123:1        134:6 144:8 145:1
  101:2 103:24      utilized 76:20           170:5               124:21 126:1,12      152:11 158:8
  117:17 118:4      utilizing 38:8 81:12   VS 1:6 2:6            128:4,11 129:6,17    163:15,19,25
  122:19 125:19                                                  130:19 132:15        168:23 176:3
  137:20 147:10,14            V                     W            133:2 137:22         180:4 184:21
  147:18 149:22     vague 16:1 19:15       W 3:3                 138:6 141:2          201:25 203:18
  150:7,7,11,18       20:1 23:13 24:24     wait 15:11 63:21      143:13 144:12        206:13 215:22
  170:18 180:21       26:8 39:23 40:16      244:14               145:13,23 146:1      232:13,13 235:17
  216:18 229:17       54:10 66:11 77:4     walk 14:18 150:8      149:14,17 150:2      237:6,6,6 239:17
  230:19 238:23       77:15 110:7 134:6     204:3,5 206:17       150:17,23 151:6      241:5 250:12
  247:19              137:18 157:20        Walker 3:3 4:5        151:11,20 152:2      254:15,18,21
understanding         231:8 247:17          7:21,21 8:17         152:18 153:1,5,13    255:1,4
  52:20 64:3 88:22 vaguely 60:10,11         10:17 13:3,8,21      153:18 154:2,15     wanted 54:7 103:22
  97:17,22 117:23     60:14 74:8 111:4      14:10 16:3,12,19     154:21 155:2,4,24    103:23 179:17
  144:16 149:7        120:19,25 121:17      17:9,14,17 19:20     156:12 157:23       wants 42:18
  162:24 169:5        144:23 145:7          20:6 21:12,21        158:16 162:4,8      wasn't 29:24 83:1

                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 95 of 98 Page ID
                                      #:10423
                                          Frymi Biedak                                    03-25-19
                                                                                         Page 287

 85:21 98:15          71:6 80:22 141:6     122:18 123:20        176:10 178:5,8,17   19:17 20:3 21:18
 119:22 146:6         165:12 177:11        197:10,21            178:19 182:5        23:14,25 25:2
 170:24 176:19       website 158:13       went 9:20 56:13       185:5 190:8 197:5   28:4 32:23 34:22
 182:23 194:25       week 9:3,21,21,24     58:8 69:16 114:21    200:15,18,19        35:24 36:10,25
 240:7 245:5          10:7 172:9,10,11     175:24 180:10        203:19 207:20,24    37:8 38:5 39:25
 246:23               173:9                247:12,15 249:17     209:7 218:1         40:19 41:25 42:16
Watch 238:1          Weichert 110:20      weren't 246:2        Wienskoski 166:24    43:5,18,21 49:11
way 11:23 12:18       112:4,16 116:10     Weston 122:20,22     Wil- 232:20          49:16,21 50:25
 15:19,21 16:14       117:19 118:11        123:4 197:8,15,17   WILLIAMS 5:6         51:20 52:2,9,17
 18:24 19:13 20:4     122:25 125:23       westoncapital.com    Wilshire 179:11      54:4,6,9 55:1,5
 20:5 32:5 36:20      128:2,9 129:4        122:10               232:21              56:24 59:5 62:4
 39:6 44:25 45:6,8    130:15 132:9,24     Wh- 113:20 207:16    Wilson 134:12,15     64:8 65:11 66:12
 47:10 48:1,20        137:18 138:2        whatsoever 18:10      166:12              66:14 69:21 70:7
 49:5 52:25 58:24     142:8 213:17         191:24              Wimbledon 1:4 2:4    71:9 75:11,14
 60:20 63:1,11        215:19,22 216:1,6   whichever 150:25      3:2,7 7:16 133:23   77:6 78:4 85:16
 66:1,14 68:5,25      219:3,21 222:20     Wiechert 3:12 4:6     133:25 134:1,2      86:3,23 90:23
 73:25 74:7,13        224:8 225:1,13,23    7:25,25 19:15,25     141:18 165:5        98:2 99:16 100:25
 78:7 83:6 84:5       226:9 227:4 231:2    21:10,14 22:15      wintertime 120:24    110:9,22 112:5,17
 91:4,13 97:5,21      231:8,11,13,20,23    23:12,22 24:24      wire 48:12 107:10    116:13 117:20
 99:17,24 100:4       232:6,12 233:23      26:8 28:3 33:25      107:17,20 108:2     125:25 128:10
 103:23 106:23        234:1,8,18 235:1     34:3,7,21 35:13      110:3 111:8,18,22   129:5 130:17
 108:12 112:22        235:11,16 236:3      35:16,22 36:8,24     111:24 112:7,13     132:11 133:1
 132:13 137:1,17      237:3 239:17         37:7 39:23 41:24     113:19 114:10,13    137:20 138:4
 139:3,17 141:24      240:9,23 241:4,8     42:8,15 43:3,17      114:17,21 115:3     142:10 144:10
 142:19 153:23        241:12,22 242:5      45:9,24 47:22        115:11,16,23        149:11,25 150:14
 168:21 169:6         242:13,25 244:8      48:9 49:10,15,20     116:3,8,12,15,22    150:20 151:5,10
 170:18 172:15        245:1,8 247:17       50:21 51:25 52:8     116:24,24 117:1     151:18 152:11,14
 175:12 181:5,8       248:6 249:25         52:15 54:24 55:18    118:8 119:6,9       152:16 153:11,24
 187:8 188:19         250:3,9,12 251:2     55:23 56:16 59:4     125:3,9,13,20       154:12,14,20
 193:25 194:24        254:11,13,16,18      64:6 65:10 66:8      194:12,19 195:24    155:3,22 156:11
 200:9 202:22         255:4,9              69:19 70:3,6 71:8    196:12 214:3,8,16   157:21 158:10,12
 207:5,18 208:2      Weichert's 227:13     75:9 77:4,15 78:3    214:20,25 215:2     162:7 167:7
 209:15 212:23       weird 76:9 99:6       78:13 85:14,17       216:14,24 218:7     168:16 175:12
 214:23 219:9        welcome 63:12         86:2 89:19 90:21     225:4 248:15        178:3 182:3 185:2
 221:7,8 224:4       Wellner 123:10        92:25 93:2,5         251:5,6,10,12       186:16 190:7
 233:6 240:5 244:9    197:7                97:25 98:25         wire's 121:7         195:20 196:24
 244:22              Wellner's 123:2       100:23 143:11       wired 108:8 223:20   197:1,4 203:18
ways 229:14          Wells 95:24 108:2     144:4 145:12        wires 108:2 110:11   207:23 211:2
we'll 31:21 92:21     108:3 110:11,14      149:9,16,21          215:12              224:25 225:18
 116:18 206:17        111:19 192:19        150:13,15,19        wiring 117:12        226:5 231:3,10,24
 215:19 226:3         193:13,16,20,24      151:3,8,14,24        118:2               232:7,13 233:25
 231:2 234:12         219:25 220:4,11      152:9,24 153:3,10   wish 14:4            234:2,10 235:18
 250:25 255:20        220:22,25 221:6      153:16 154:11,13    withdraw 196:7       236:4,5 237:5
we're 101:16          222:3,7 245:18       154:18 155:20        251:20              240:12 241:13,23
 215:17,18 218:18     247:13,23 248:19     156:10 157:19       witness 3:15 4:2     242:6,15 243:1,22
 257:3                249:10 250:18        162:2,5 167:6        8:3,5,11 13:5,7     243:25 244:9
we've 70:13,23       Welner 5:11 122:9     168:14 175:10        16:2,8 17:8,16      245:2 247:19

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 96 of 98 Page ID
                                      #:10424
                                           Frymi Biedak                                        03-25-19
                                                                                              Page 288

 248:7 250:2,11,14    30:15 31:5 36:20       134:3 147:8,13        215:8               1100 149:1,18
 250:25 254:24        45:8 58:24 66:23       150:20              1/19/2012 5:5           151:1
 255:5,11,14,24       66:23 67:24 70:16    years 15:7,14,22      1/2/2013 5:13,14      119 14:8
 256:1,11,15,18,23    100:4 113:14           16:4 19:19 24:4     1/8 41:21             12 5:5 6:12 50:18
 259:6,17             123:6,9 130:9          38:17 40:12 43:23   1:19 215:11             101:21,22 104:2
witness' 30:25        134:19 141:12          44:5 64:5 112:21    1:30 101:18             115:4 116:25
 32:20                175:12 177:3           123:14 140:2        10 4:11,22 63:14        142:14
wonder 163:17         187:23 193:22,25       175:17,18 204:4       86:17,19,25 87:2    12,000 96:13 98:18
wondering 236:17      201:13 202:22        yellow 8:21 236:11      87:5,20 166:16        99:7 101:6 125:10
Woodard 102:6,10      209:15 212:23        Yesterday 9:20          188:4,5,8 202:2       125:14,20
 102:17 103:5,12      224:4 229:8 240:5                          10,000 96:24 97:8     12.5 202:18
 104:3,9 105:5,12     242:19,21 244:9             Z                97:15 100:9 101:6   12/17/2019 98:19
Woodward 60:14        248:7 251:7        Z 44:18 78:6            10:05 2:19 7:2,11     12/2013 5:15 141:8
 60:17 80:17 81:5    write 22:24 23:4    Zar- 117:24             10:09 109:20          12/22/2011 6:5
 83:20                38:19,19 44:11,13  Zarrinkelk 5:10           213:24              12/24 113:25
Woodward's 80:16      45:19 86:4          58:9,13,16,22          10:49 45:25           12:09 92:23
 80:16,18            written 40:2 99:10   109:13 110:2           10:52 120:7           12:11 169:17
word 118:4           wrong 120:3          111:21 113:17          100 22:11 84:7        12:15 101:13
words 44:19 94:2      163:16 246:1        114:8 115:17,24          111:5 154:7 156:4   12:48 119:3
work 8:24 16:16      wrote 40:2 85:7,10   116:6 117:8,24           176:4 246:6         121 5:10
 44:17 86:17 113:4    85:22 86:6 171:5    118:14 119:2           1004 33:14            122 5:11
 186:10 204:23                            120:14 121:6,19        101 5:5               124 5:12
worked 16:9 19:13              X          147:20                 10100 2:17 7:12       12553 1:22 2:20
 19:17,18 20:4       x 4:8 5:1,2 6:1,2   Zarrinkelk's            10101 61:4 87:24        259:1,25
 21:9 72:19 73:2       44:18 78:6 259:16  116:20                 1026 95:2             126 5:13
 112:24 119:18,19                                                1027 95:18            129 5:14
 119:22 127:15                Y                     0            105 5:6               13 4:12 5:6 47:11
 143:17,19 145:4     Y 8:20 44:18 78:6     000 88:11             107 5:8                 47:19 91:7,8,12
 182:19,19,22        yeah 21:6 33:5        000534 148:2          108 5:9                 105:20,21 166:8
 195:8 197:14          43:19 46:18 48:23   05-102 60:5           10th 147:6,12           222:22 246:18
 241:19                69:9 73:18 76:24    07601 3:10              204:9 209:25        13,000 59:1
working 7:6 9:5        79:19 102:23,23                           11 4:24 41:15,16      13th 2:18
                       112:9 113:21                  1
 16:10 17:19,22                                                    42:4 43:23 92:1,3   14 5:8 6:13 15:9
                       148:3 150:3,10      1 4:11 6:14 10:13
 19:8,10,22,23                                                     92:8 93:8,9,13,18     24:16 106:25
                       161:13,13,13          10:14 14:5,12,15
 20:8 26:4,7,9                                                     100:22 192:14         107:1 194:9
                       163:22 164:1          21:13 126:25
 30:25 69:12,14,15                                               11,000 33:18            223:24
                       179:25,25 181:22      167:9 195:25
 119:13,17 122:20                                                11,076.93 34:12       140 5:15
                       181:22 186:3          196:13,17 207:14
 131:17 134:13                                                     35:10,20 49:14      145 5:16
                       209:11 216:9          208:6
 145:9 169:2                                                     11/10/2011 5:21       14spiskula@capi...
                       225:7 226:1         1-million-dollar
 182:14 201:16                                                   11/17/2011 5:22,23      118:22
                       227:18 235:16         117:1
 246:20                                                          11/2/2011 4:20        15 5:9 22:4 108:22
                       244:15 254:23       1,000 149:1 151:7
Workz 135:18                                                     11/23/2011 5:24         108:23 121:12
                       256:8               1,100 228:2 229:9
 136:1,7                                                         11/9/2011 4:21          166:12 195:19
                     year 17:25 21:3       1,148.31 42:6
worth 203:7,11                                                   11:05 46:4            154 209:24
                       27:1 60:12,19,22    1,200,000 217:6
 208:21 209:1,8                                                  11:19 222:25          16 5:10 64:4 107:8
                       60:22,23 73:6       1,274,325 217:2
wouldn't 16:15                                                   11:33 222:22            113:2 121:18,22
                       103:13 104:16       1.2 214:3,8,16,25
 18:4 24:5 28:4                                                  11:50 82:21             142:18,21 194:12

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 97 of 98 Page ID
                                      #:10425
                                          Frymi Biedak                                          03-25-19
                                                                                                Page 289

160 14:9            2:15-CV-6633-C...       186:5,17 204:9         159:16 160:3,12      192:1
164 5:17              1:7 2:7               209:25 214:9           161:3,21 163:4
169 5:18            2:52 171:24             217:4,13 218:3         198:25 225:24                 3
17 5:11 25:7 59:22  20 5:14 19:4 48:11      243:15                 226:4,9,11,12,23    3 4:13,14 31:9,14
  63:9 64:1 99:1      49:8 129:13,14,22   2012 50:19 51:8          226:24 227:10         32:3,17 39:17
  113:3 122:3,4,8     130:12 144:3,14       52:13,21 53:10,18      228:1,7,8,20          46:8 146:25
  123:19 124:1        144:17 159:4,10       91:7,9,12 92:1,3,8     229:7,19,19,20        148:16 152:19
  170:16 196:21       160:4,13,23 161:4     95:3,19 96:13          230:3 231:7 232:4     199:16 223:15
  197:4,6 214:9       161:22 162:3          103:4 104:3 106:2    222 6:7               3/13/2012 6:7
  216:19 243:14       163:5 198:7,9         107:8 109:19         23 5:17 96:13 164:5   3/17/2016 5:18
17/2016 169:17      20,000 107:11,21        117:7 118:15           164:6 165:2,9,11    3/2/2012 6:6
172 6:16              194:13                119:3 124:22           165:14,23 166:1,5   3:00 173:14,15
173 6:17            200 5:19                194:12 222:22          166:7,16,20,25      3:07 172:3
174 6:18            200,000 47:21 48:6      246:18                 167:25 168:9        3:15 178:10
178,251 4:6         2000 43:22,22         2013 96:24 97:11       23rd 218:3            3:17 178:14
17th 217:4            133:15                97:13,18,22 98:8     24 5:18 6:16 169:8    3:45 127:19
18 5:12 6:15,17     2004 4:12,13,14         100:9 101:6            169:10              30 6:5,15 33:14
  96:24 97:11,13,18   13:25 31:16 46:8      126:16,25 127:4      2425 89:24 95:6         34:5 75:7 126:25
  97:22 98:7 100:9  2006 26:13 176:4        127:19 142:7           127:10 167:13         140:2 218:24,25
  124:17,18         2007 22:10 23:16      2014 134:5             25 1:18 2:19 3:9        219:8,10 255:17
18,000 55:15 58:8     23:23 26:14 45:12   2015 18:19               5:19 7:1,10 19:19     255:24 256:4,12
186,000 225:5         49:8 63:23 176:7    2016 170:16 171:18       143:3 166:20          256:14
1878 38:8           2008 33:14 34:5,8     2019 1:18 2:19 7:1       200:11,12,20        30(e)) 259:19
1880 3:17             41:15,16 42:4         7:10 15:9 98:22        225:24 226:5,7,23   30(f)(1)) 259:8,11
19 5:13 6:12 19:7     43:22 47:11,19        99:1 101:1,7           227:10 228:9,10     31 4:13 6:6 219:17
  103:4 104:3         48:11                 259:22                 228:18 229:2          219:18 220:2
  109:19 117:5,7    2009 35:7 36:15       2025.320(a))           250 126:24              221:4 245:16,17
  118:15 119:3        37:6,15 38:8          259:14               26 5:21 203:14,15     310 3:18
  126:8,9,14 129:18 2010 11:2 33:3        2025.330(a) 259:7        230:2 233:7 237:2   310)828-1515
1995 19:11,21         60:19 63:19 64:5    2025.540(a) 259:8        237:4 238:9           210:17
  21:10 182:10,18     77:24 81:5 103:22     259:11                 243:21 251:22       32 6:7 222:16,17
1st 106:1 182:16      146:12 148:11       203 5:21                 252:8 253:5,22        246:8,9,25
                      180:13,19,25        2093 259:4             27 5:22 124:22        33 115:8
         2            181:14 192:1        21 5:15 140:23,24        213:11,14,19        33,000 55:16
2 4:12,13 13:17,18    199:7                 141:6,25 165:8,11      216:11 243:14,19    361-2822 3:14
  25:23 31:16 48:12 2011 11:2 21:4          165:18 168:1,6,8       243:25 244:1        37 46:17
  48:19 71:21 72:1    59:22 63:14 64:5      228:17               27136 3:13            38 46:17 48:21,23
  72:10 73:1 78:20    71:21 72:1,10       2112 49:8              28 5:23 6:13 216:2      143:14
  79:21,24 95:2,4     73:1 77:24 78:20    213 5:22                 216:3,7
  101:17 126:16       79:2,8,15,21,25     213)618-3036           28(a)) 259:4                    4
  127:4,19 148:11     80:14 81:8,12         210:23               29 5:24 6:14 146:12   4 4:14 6:18 21:13
  148:25 150:9        82:11 83:8 84:23    216 5:23                 217:22 218:2          46:7,11 48:22
  154:6 199:24        85:5,10,23 86:7     217 5:24                 244:12,13             199:17 209:14
  200:2 202:25        87:9 89:23 93:17    218 6:5                29,000 50:20          4,960 95:19
  203:5 216:22        94:3 102:8,16       219 6:6                29th 259:22           4/1/2012 5:7
2,201.80 37:18 38:9   103:23 104:16       22 5:16 95:19          2nd 50:19 52:13,21    4/16/2012 5:8
2:15-CV-6633 7:15     142:7 181:23          145:19,20 157:8        53:10,18 186:5      4/19/2012 5:9,10


                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-38 Filed 04/10/19 Page 98 of 98 Page ID
                                      #:10426
                                            Frymi Biedak                    03-25-19
                                                                           Page 290

4/26/2012 5:11        51 31:24 32:3,7,17      94:3 186:15 197:1
4/27/2012 5:12          35:2 39:15 41:11      197:2
4:00 215:24             41:11               9:00 173:14,15
4:37 238:3            515 61:5 87:25        9:30 186:17
4:42 238:7            516 3:17              9:39 82:11
4:46 104:4            518 90:4,6 91:20      90067 3:18
4:56 204:9            557-9391 3:5          901 3:4
40 112:21 141:24      59 4:17               92675 3:13
  199:19                                    93 4:24
4120 3:4                       6            949 3:14
44 29:25 30:1         6 4:17 59:10,13,17    95 20:5 182:14,16
450,000-dollar          61:3
  112:7,13            6,000 93:22 94:3
46 4:14 14:12 31:24   6:45 102:16
  32:2,7,17           61 4:18
469 3:5               6433 209:23 210:6
47 32:4
478-7110 3:18                  7
479 195:21            7 4:18 61:11,12,16
48 14:12,15,22 19:2     62:22 64:25 70:13
  21:5 22:4 24:16       70:23 71:7 185:7
  25:7 29:25 35:2       185:17
  39:15               7/22/2011 4:17
480 113:21            71 4:20
481 109:6             7307 224:20,22
483 114:17 115:20     75202 3:4
484 114:23 116:2              8
49 4:16
                    8 4:20 19:2 35:7
499 88:12
                      36:15 37:6,15
         5            38:8 71:14,15,20
5 4:16 14:22 49:23    77:2 80:14 81:11
  50:3,13 147:23,24   82:11 186:2,17
  202:25 203:5,8,11 8,225 4:5
  207:14,16 208:6   8/11 141:8
  208:22            8/2011 5:15
5:04 257:3,6        80 4:21 208:25
5:24 76:11          86 4:22
5:40 76:10          87.5 202:4 229:25
50 50:11 111:5      89 182:12,13
50,000 51:5,23      8th 102:8,16
  53:14 56:11                 9
500,000 111:10
                    9 4:21 21:5 25:7
501 88:13 91:6
                      30:3,4 80:3,4 83:8
504 88:25
                      84:23 85:5,10,23
507 189:10
                      86:7 87:9 93:17
508 189:1,3 190:2,5


                 eLitigation Services, Inc. - els@els-team.com
